Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 1 of 127



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 0:18-61984-CIV-ALTMAN/HUNT


   POLLY BASSETT,

              Plaintiff,

   v.

   WAL-MART STORES EAST, LP

         Defendant.
   _____________________________________/

                     DEFENDANT’S MOTION FOR JUDGMENT AS A MATTER OF LAW

         Defendant Wal-Mart Stores East, L.P., by and through undersigned counsel, and

   under Federal Rule of Civil Procedure 50(a), moves for judgment as a matter of law

   and states:

                                              Preliminary Statement

         Plaintiff sued Wal-Mart based on an alleged slip and fall incident occurring in

   their store. (ECF No. 3, Am. Compl.). The only count against Wal-Mart is a simple

   negligence claim. (Id.).

         The ultimate issue in a negligence claim, such as this one, is whether there was

   a dangerous condition in the first instance and whether the defendant had actual or

   constructive notice of it. Wal-Mart moves for judgment as a matter of law because

   there is no evidence of a dangerous condition, and assuming one was present, Wal-

   Mart did not have actual or constructive notice, and therefore, cannot be liable. The

   facts and inferences point strongly and overwhelmingly for Wal-Mart that


                                     H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
        150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 2 of 127



   reasonable men could not arrive at a contrary verdict. Accordingly, this Court

   should remove the case from the jury and enter judgment as a matter of law for

   Wal-Mart.

                                       Memorandum of Law & Analysis

   I.        Legal standard for a Rule 50(a) motion for judgment as a matter of
             law

         The Eleventh Circuit has set forth the standard for review on a motion for

   judgment as a matter of law:

                       On motions for directed verdict and for judgment
                       notwithstanding the verdict the Court should consider all
                       of the evidence - - not just the evidence which supports
                       the non-mover’s case - - but in light and with all
                       reasonable inferences most favorable to the party opposed
                       to the motion. If the facts and inferences point so strongly
                       and overwhelmingly in favor of one party that the Court
                       believes that reasonable men could not arrive at a contrary
                       verdict, granting of the motion is proper. On the other
                       hand, if there is substantial evidence opposed to the
                       motions, that is, evidence of such quality and weight that
                       reasonable and fair minded men in the exercise of
                       impartial judgment might reach different conclusions, the
                       motions should be denied, and the case submitted to the
                       jury. A mere scintilla of evidence is insufficient to present
                       a question for the jury. The motions for directed verdict
                       and judgment n.o.v. should not be decided by which side
                       has the better of the case, nor should they be granted only
                       when there is a complete absence of probative facts to
                       support a jury verdict. There must be conflict in
                       substantial evidence to create a jury question.

   Von Stein v. Breschner, 904 F.2d 572, 578 (11th Cir. 1990) (quoting Boeing Co. v.

   Shipman, 411 F.2d 365, 374-75 (5th Cir. 1969)) (emphasis added). Judgments as a

   matter of law are appropriate when there is no substantial conflict in evidence to

   support a jury question. See Carter v. City of Miami, 870 F.2d 578, 581 (11th Cir.
                                            2
                                     H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
        150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 3 of 127



   1989) (“there must be a substantial conflict in evidence to support a jury question”);

   see also Walker v. NationsBank of Florida N.A., 53 F.3d 1548, 1555 (11th Cir. 1995)

   (to deny a motion for judgment as a matter of law, “there must be a conflict in

   substantial evidence,” so “reasonable and fair-minded persons in the exercise of

   impartial judgment might reach different conclusions”). The non-moving party

   “must put forth more than a mere scintilla of evidence suggesting that reasonable

   minds could reach differing verdicts.” Abel v. Dubberly, 210 F.3d 1334, 1337 (11th

   Cir. 2000).

         Here, if the Court views the above evidence and all logical inferences in the light

   most favorable to Plaintiff, there is still no substantial conflict in evidence to

   support a jury question—there is no evidence, expert or otherwise, which would

   permit a negligence finding under any theory. Despite the evidence Plaintiff has

   presented, she had failed to meet her burden and has presented no evidence to

   establish actual or constructive knowledge of a dangerous condition on Wal-Mart’s

   part. Further, there are no reasonable inferences to be drawn from the evidence

   submitted that would support her claim for relief. Accordingly, Wal-Mart is entitled

   judgment as a matter of law.

   II.      Lack of liability absent actual or constructive knowledge of a foreign
            substance

         It is undisputed that Plaintiff was an invitee at Wal-Mart’s store at the time of

   the incident. As a business owner, Wal-Mart owed two duties to invitees: (1) to take

   ordinary and reasonable care to keep its premises reasonably safe; and (2) to warn

   of perils known or that should have been known and of which the invitee could not
                                           3
                                  H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
     150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 4 of 127



   discover. See Delgado v. Laundromax, Inc., 65 So. 3d 1087, 1089 (Fla. 3d DCA

   2011). The mere fact, however, an invitee slips and falls on the floor of a defendant’s

   premises does not constitute evidence of negligence; negligence may not be inferred

   from the mere happening of an accident alone. See Belden v. Lynch, 126 So. 2d 578,

   581 (Fla. 2d DCA 1961). Rather, a plaintiff must demonstrate a breach in the duty

   of care owed by the defendant.

         Plaintiff’s cause of action triggers Florida Statute § 768.0755, titled “Premises

   liability for transitory foreign substances in a business establishment.” 1 Section

   768.0755 sets forth the burden of proof Plaintiff must meet to establish such a

   breach. Section 768.0755 provides that a person who slips and falls on a transitory

   substance in a business establishment must “prove that the business establishment

   had actual or constructive knowledge of the dangerous condition and should have

   taken action to remedy it.” The plaintiff may prove the business establishment has

   constructive knowledge by circumstantial evidence showing:

                      (a) The dangerous condition existed for such a length of
                      time that, in the exercise of ordinary care, the business
                      establishment should have known of the condition; or
                      (b) The condition occurred with regularity and was
                      therefore foreseeable.

   Id.




   1        A federal court siting in diversity applies the substantive law of the state in
            which the case arose. See Pendergast v. Sprint Nextel Corp., 592 F.3d 1119,
            1132-33 (11th Cir. 2010). Plaintiff’s negligence claim arises from alleged
            injuries sustained at a Wal-Mart store in Florida. (ECF 3, Am. Compl.). Thus,
            the principles of Florida law govern this action.
                                                4
                                    H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
       150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 5 of 127



      Florida Statute § 768.0755 does not provide for strict liability standard for slips

   on transitory conditions—negligence may not be concluded from the mere

   happening of an accident alone. See Winn-Dixie Stores, Inc. v. Marcotte, 553 So. 2d

   213, 214 (Fla. 5th DCA 1989) (“An entity in the actual possession and control of a

   premises, such as a supermarket, to which members of the public are invited, is not

   an insurer of the safety of such persons…”). Wal-Mart cannot be held liable under a

   theory of constructive notice without evidence of how long the substance existed on

   the floor before the alleged incident. See Berard v. Target Corp., 559 F. App’x 977

   (11th Cir. 2014) (affirming summary judgment when the plaintiff had not shown

   the spill existed for such a length of time that the defendant-store should have

   known about it); Ayers v. Wal-Mart Stores, E., L.P., No. 15-24663-CIV, 2017 WL

   747541, at *2 (S.D. Fla. Feb. 27, 2017) (“[T]he mere presence of the substance on the

   floor is not enough; the record must have additional facts to create a permissible

   inference about the time the foreign substance had been on the floor.... without this

   evidence, a finding of negligence would be sheer speculation.”) (emphasis added)

   (citation omitted).

      Plaintiff has presented no evidence to demonstrate Wal-Mart had actual or

   constructive notice of the presence of any dangerous condition on the floor.

   Therefore, a judgment as a matter of law is appropriate because Plaintiff has

   established no breach in the duty of care owed by Wal-Mart.




                                                             5
                                  H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
     150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 6 of 127



          A.        There is no evidence of any dangerous condition.

      In the first instance, Plaintiff has presented no evidence establishing a

   dangerous or defection condition existed that could have caused her fall. See

   generally Winn Dixie v. White, 675 So. 2d 702 (Fla. 4th DCA 1996) (trial court erred

   in denying Winn Dixie’s motion for direct verdict because negligence “may not be

   inferred from the mere happening of an accident alone”). Wal-Mart’s closed circuit

   television system’s video disposes of this case. The video shows no water which

   Plaintiff contends is the dangerous condition that caused her to slip. Plaintiff pleads

   for this Court to believe her instead of the Court’s own eyes.

      When a video recording contradicts a party’s version of the facts, the Court may

   accept the video’s depiction instead of the party’s. See Scott v. Harris, 550 U.S. 372,

   380 (2007); see also Morton v. Kirkwood, 707 F.3d 1276, 1284 (11th Cir. 2013)

   (“where an accurate video recording completely and clearly contradicts a party’s

   testimony, that testimony becomes incredible”). Video footage is reliable evidence in

   slip-and-fall cases and it can and should be considered when appropriate. See, e.g.,

   Lavora v. NCL (Bahamas) Ltd., No. 15-24285-CIV, 2016 WL 7325592, at *3 (S.D.

   Fla. Dec. 16, 2016). It is well-established that the plaintiff’s speculation regarding

   the cause of her fall cannot create a genuine issue of material fact for trial. See

   generally J.B. v. Amerson, 519 F. App’x 613, 619 (11th Cir. 2013) (affirming

   summary judgment due to video footage even with conflicting deposition testimony).

      At no point in the hour leading to the fall is there any indication of a spill, leak,

   or tracking of water, or of any liquid or substance in the area where Plaintiff falls.

                                                             6
                                  H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
     150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 7 of 127



   Dozens of customers and many employees walk past and directly over and on the

   incident location during the period before the incident and no one other than

   Plaintiff slipped. The video (which provides an unobstructed view of events) is

   obviously contradictory of Plaintiff’s self-serving testimony—the video establishes

   there was nothing on the floor where Plaintiff slips. After seeing the video, no

   reasonable jury could conclude there was any foreign substance on the floor.

   Plaintiff cannot demonstrate she fell because of any dangerous condition at the

   store or that Wal-Mart breached its duty of reasonable care. The video evidence

   unquestionably demonstrates Plaintiff did not slip on any liquid. And the

   undisputed evidence demonstrates Plaintiff did not slip for the reasons she claims.

   She instead fell because of her own actions (or inactions).

          B.        There is no evidence to support actual knowledge of a foreign
                    substance on the floor.

      There is no evidence to demonstrate Wal-Mart actually knew of the presence of a

   dangerous condition on the floor before the fall. Plaintiff did not testify that any

   Wal-Mart employee knew of the substance before her fall, and Plaintiff presented

   no evidence in this regard. No Wal-Mart employee testified they knew of the

   substance before the fall. Thus, Plaintiff has presented no evidence to support the

   allegation Wal-Mart had actual notice of the alleged substance.

          C.         There is a lack of evidence to support constructive knowledge
                     of a foreign substance on the floor.

      There is also no evidence demonstrating Wal-Mart had constructive knowledge

   of the presence of a foreign substance on the floor before the fall. Just before the

                                                             7
                                  H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
     150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 8 of 127



   fall, Plaintiff denies having seen any liquid on the floor. Further, Plaintiff provides

   no evidence establishing how long the alleged water had been on the floor before her

   fall. In sum, Plaintiff has no evidence establishing how the condition was created,

   who caused it, or that any Wal-Mart employee had constructive knowledge of its

   presence.

      In Lester’s Dinner II, Inc. v. Gilliam, 788 So. 2d 283, 284-85 (Fla. 4th DCA 2000),

   the plaintiff testified that after her fall she saw a man with a tool kit and noticed a

   very light oil (WD40) on her hands and clothes. She then noticed a waitress and

   hostess wiping the floor with paper towels. Id. at 285. The defendant moved for a

   directed verdict because the plaintiff failed to prove the nature of the substance on

   the floor, how it got there, or how long it had been there.

      The Fourth District reversed the denial of the defendant’s motion for directed

   verdict and ordered judgment in the defendant’s favor be entered. The court held

   that the plaintiff failed to prove the requirement that the defendant have actual or

   constructive notice of the dangerous condition as it related to the substance on the

   floor. Id. No one saw any substance, and there was no evidence as to how the oily

   substance got there or how long it had been there. Id.

      Further, in Miami-Dade Cty. v. Jones, 232 So. 3d 1127 (Fla. 3d DCA 2017), the

   court held it was reversible error to deny a motion for directed verdict, even after a

   jury found the defendant liable at trial, where there was no evidence of actual or

   constructive notice of the dangerous condition (a grease spill on a County-owned

   sidewalk). The Third District determined the patron who slipped and fell on the

                                                             8
                                  H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
     150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 9 of 127



   greasy sidewalk outside a barbecue stand failed to present legally sufficient

   evidence the County had constructive notice of the grease spill. The plaintiff-patron

   presented no evidence regarding (i) the cause of a discoloration on the sidewalk, (ii)

   that anyone had complained of a grease spill, or (iii) that the County inspectors and

   employees who had previously been in the area saw grease or that inspections were

   conducted in response to a call relating to a grease spill. Id. at 1130.

      Likewise, in Silver Springs Moose Lodge No. 1199 v. Orman, 631 So. 2d 1119,

   1120 (Fla. 5th DCA 1994), an injured patron sued a bingo hall operator for injuries

   she sustained when she slipped and fell on what she thought was rainwater that

   came from a dripping umbrella or shoe. Neither the plaintiff nor her companion

   actually saw water on the floor before she slipped. Similarly, no one could say how

   long the water had been there before she fell and there was no circumstantial

   evidence it had been there for any length of time.

      On appeal, the Fifth District reversed the trial court’s denial of the defendant’s

   motion for directed verdict, finding the initial inference that water had been on the

   premises long enough to constructively notice the premises owner of the dangerous

   condition, was not proven to the exclusion of other reasonable explanations. Id. at

   1121.

      Also, in Palavicini v. Wal-Mart Stores East, L.P., No. 18-14329-JJ, 2019 U.S.

   App. LEXIS 27462 (11th Cir. 2019), Evelyn Palavicini slipped and fell on liquid on

   the floor of a Wal-Mart store. She did not know how or when the liquid got on the

   floor, but alleged an unidentified female employee told her an air conditioning vent

                                                             9
                                  H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
     150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 10 of 127



    had been leaking for one week before the incident. She testified, however, that she

    did not remember seeing the ceiling leak. The store’s surveillance camera captured

    the store’s assistant manager walking and standing in the immediate area where

    Palavicini slipped and fell two minutes before the incident. After falling, Palavicini

    observed the liquid on the floor to be “yellow” and “dirty” but she saw no liquid

    before falling.

       Ms. Palavicini sued Wal-Mart alleging negligence, and Wal-Mart moved for

    summary judgment. The district court granted the motion holding that Palavicini

    failed to provide sufficient evidence to support a reasonable inference Wal-Mart had

    constructive notice of the liquid on the floor. Ms. Palavicini appealed.

       The Eleventh Circuit affirmed. The court held:

                     Taken in the light most favorable to Palavicini, the
                     evidence shows that she slipped and fell on a liquid
                     substance on the floor at Wal-Mart. Palavicini did not see
                     the liquid before falling, did not know where the liquid
                     came from, did not know how long it had been present
                     before falling, and did not know of any Wal-Mart
                     employees who were aware of the liquid on the floor
                     immediately before falling. Although she testified that the
                     liquid on the floor appeared to be “yellow” and “dirty,” she
                     did not know what caused the liquid to be dirty.

    Id. at *10-11. The court reasoned that the mere presence of water on the floor is not

    enough to establish constructive notice and the record must contain additional facts

    to allow for a permissible inference about the amount of time the water had been on

    the floor. Id. at *13-14. There were no additional facts in the record supporting

    constructive notice. Id. at *13.


                                                             10
                                   H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
      150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 11 of 127



       And in Berbridge the plaintiff claimed she slipped and fell on water that had

    leaked from an overhead AC unit and accumulated in the defendant-Sam’s Club’s

    frozen-food aisle. See Berbridge v. Sam’s East, Inc., 728 F. App’x 929 (11th Cir.

    2018). The district court entered summary judgment in the defendant-store’s favor.

    Id. at 929.

       On appeal, the Eleventh Circuit determined:

                     In the light most favorable to Berbridge, the evidence
                     showed that she slipped and fell on a liquid substance on
                     the floor of the frozen-food aisle at a Sam’s Club. She did
                     not see the substance before slipping in it and did not
                     know how long it had been there. She testified that it was
                     “medium size” but “wasn’t that big,” wet but not sticky,
                     and “dark” and “dirty.” She did not know what caused the
                     substance to be dirty. She saw no cart tracks or footprints
                     in the substance, besides the mark caused by her shoe
                     when she slipped. When she informed an employee of her
                     fall and pointed out the substance, the employee noted
                     that an overhead air conditioning unit was dripping from
                     above where she slipped. Before she left the area, she
                     observed a drop of liquid fall from the AC unit. She
                     testified that it was not dripping heavily.

    Id. at 930-931. Given these facts, the court held that the evidence was “not enough

    for a reasonable jury to infer that the liquid substance ‘had been on the floor for a

    sufficient length of time to charge the store owner with constructive knowledge of

    its presence.’” Id. at 932.

       Florida Statute § 768.0755 places the burden on Plaintiff to establish that as the

    business owner, the defendant had constructive knowledge of the dangerous

    condition and should have remedied it. Plaintiff, however, offers no evidence to this




                                                             11
                                   H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
      150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 12 of 127



    effect. Nor is there any evidence any Wal-Mart employee observed water on the

    floor before the fall.

       The record evidence establishes exactly the contrary of constructive notice. It

    demonstrates Wal-Mart was exercising ordinary care in maintaining the premises

    in a reasonably safe manner so there was no constructive knowledge of a dangerous

    condition. See Fla. Stat. § 766.0755. Plaintiff has presented no evidence showing the

    alleged substance was on the floor for a sufficient period of time such that Wal-Mart

    should have known of its presence.

       The other manner Plaintiff might establish constructive knowledge would be to

    demonstrate a substance on the floor was a regular occurrence, and therefore

    foreseeable. But Plaintiff has presented no evidence about any other slip and fall

    occurrences in the area where this incident occurred, and there is no testimony

    regarding any prior slip and falls on water in the area. Therefore, Plaintiff has

    failed to satisfy her burden of establishing constructive notice.

                                                      Conclusion

       Wal-Mart respectfully request the Court enter judgment as a matter of law for

    Wal-Mart, and for such other, further, and different relief as this Court should

    deem just and proper.




                                                             12
                                   H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
      150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 13 of 127



    Dated: October 21, 2019

                                                          Respectfully submitted,

                                                          /s/ Jerry D. Hamilton
                                                          Jerry D. Hamilton
                                                          Florida Bar No. 970700
                                                          jhamilton@hamiltonmillerlaw.com
                                                          William H. Edwards
                                                          Florida Bar No.
                                                          wedwards@hamiltonmillerlaw.com
                                                          HAMILTON, MILLER & BIRTHISEL, LLP
                                                          150 Southeast Second Avenue, Suite 1200
                                                          Miami, Florida 33131-2332
                                                          Telephone: (305) 379-3686
                                                          Facsimile: (305) 379-3690
                                                          Attorneys for Wal-Mart Stores East, LP



                                        CERTIFICATE OF SERVICE

       HEREBY CERTIFY that on October 21, 2019, I certify that the foregoing is being

    served this day to: Matthew Sean Tucker, Esq. Tucker Law, 200 SE 6th Street, Suite

    405, Fort Lauderdale, Florida 33301, Matt@TuckerUp.com.


                                                          /s/ Jerry D. Hamilton
                                                          Jerry D. Hamilton, Esq.




                                                             13
                                   H AM I LT ON, MI LLE R & B I RT HI SE L, LLP
      150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 14 of 127



     Positive
As of: October 18, 2019 5:41 PM Z


                                Ayers v. Wal-Mart Stores, East, L.P.
                            United States District Court for the Southern District of Florida
                         February 27, 2017, Decided; February 27, 2017, Entered on Docket
                                          Case No. 15-24663-CIV-GAYLES


Reporter
2017 U.S. Dist. LEXIS 26986 *; 2017 WL 747541
                                                             I. BACKGROUND
SERGIO AYERS, Plaintiff, v. WAL-MART STORES,
EAST, L.P., Defendants.                                      On July 17, 2014, Plaintiff Sergio Ayers ("Plaintiff") and
                                                             Merline Melidore ("Melidore") went to one of Defendant
Core Terms                                                   Wal-Mart Stores, East, L.P. ("Wal-Mart") stores. At
                                                             approximately 2:50 p.m., Plaintiff slipped and fell on
floor, aisle, constructive knowledge, dangerous              water in the water aisle of the store. [ECF No. 24 ¶ 3].
condition, summary judgment, foreign substance,              Melidor witnessed the incident. Id. at ¶ 4.
employees, slipped, liquid, minute, walked
                                                             Approximately one minute before the incident, Wal-Mart
Counsel: [*1] For Sergio Ayers, Plaintiff: Gary Brian        Department Manager Carolyn Adderley ("Adderley")
Englander, LEAD ATTORNEY, Englander Peebles, Fort            walked by the water aisle and did not see any water on
Lauderdale, FL; Kevin Bruce Dennis, Thomas Pearl,            the floor. Id. at ¶ 6. [*2] Adderley was about one foot
Fort lauderdale, FL.                                         away from where Plaintiff slipped. [ECF No. 28 at ¶ 20].
                                                             After the incident, Adderley, Assistant Manager
For Wal-Mart Stores, Inc., Defendant: Schuyler Analise
                                                             Rachelle Pericles ("Pericles"), Melidore, and Plaintiff
Smith, Jerry Dean Hamilton, Hamilton, Miller & Birthisel
                                                             each observed the water on the floor. [ECF No. 24 at ¶¶
LLP, Miami, FL.
                                                             7, 8, 9]. It is undisputed that the water was clean with no
For Wal-Mart Stores East, LP, Defendant: Schuyler            footprints, track marks, or smudges. Id. Neither
Analise Smith, Hamilton, Miller & Birthisel LLP, Miami,      Adderley nor Pericles knew there was water on the floor
FL.                                                          before the incident. Id. at ¶¶ 6, 13.

Judges: DARRIN P. GAYLES, UNITED STATES                      Every day from 2:00 p.m. to 3:00 p.m., Wal-Mart
DISTRICT JUDGE.                                              employees, conducting a "Zone Defense," walk through
                                                             the aisles of the store to ensure they are clean and safe.
Opinion by: DARRIN P. GAYLES                                 Id. ¶ 5. A Wal-Mart employee, Maxine, was assigned to
                                                             "zone" the water aisle on the day of the incident. [ECF
Opinion                                                      No. 28 at ¶ 24]. Maxine was not present at the time of
                                                             Plaintiff's fall. Id. at ¶ 25.

                                                             On October 21, 2016, Plaintiff filed this negligence
ORDER                                                        action in the Eleventh Judicial Circuit in and for Miami-
                                                             Dade County, Florida. On December 18, 2016,
THIS CAUSE comes before the Court on Wal-Mart's              Defendant removed the action to this Court. On October
Motion for Summary Judgment [ECF No. 24]. The Court          3, 2016, Defendant filed its Motion for Summary
has carefully considered the motion and the record, and      Judgment.
is otherwise fully advised. Based thereon, the Motion is
granted.
                                                             II. LEGAL STANDARD
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                       Page 215
                                                                              of of
                                                                                 103127
                                          Ayers v. Wal-Mart Stores, East, L.P.

Summary judgment, pursuant to Federal Rule of Civil            It is undisputed that Wal-Mart had no actual knowledge
Procedure 56(a), "is appropriate only if the movant            of the water on the floor. Plaintiff, therefore, argues that
shows that there is no genuine issue as to                     Wal-Mart had constructive knowledge of the dangerous
any [*3] material fact and the movant is entitled to           condition. For a defendant to have constructive
judgment as a matter of law." Tolan v. Cotton, 134 S. Ct.      knowledge of the dangerous condition, it is not enough
1861, 1866, 188 L. Ed. 2d 895 (2014) (per curiam)              that the foreign substance was on the floor. Rather,
(quoting Fed. R. Civ. P. 56(a)) (internal quotation marks      Plaintiff must establish that "the dangerous condition
omitted). "By its very terms, this standard provides that      existed for such a length of time that in the exercise of
the mere existence of some alleged factual dispute             reasonable care the condition would have been known
between the parties will not defeat an otherwise properly      to the defendant." Grimes v. Family Dollar Stores of
supported motion for summary judgment; the                     Florida, Inc., 194 So.3d 424, 427-28 (Fla. 3d DCA
                                                                       1
requirement is that there be no genuine issue of               2016).
material fact." Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 247-48, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)          The Court finds that Plaintiff has failed to establish an
(emphasis in original). An issue is "genuine" when a           inference of constructive knowledge. There is no
reasonable trier of fact, viewing all of the record            evidence to suggest that the water was on the floor for
evidence, could rationally find in favor of the nonmoving      any [*5] length of time such that it would have been
party in light of his burden of proof. Harrison v. Culliver,   known to Wal-Mart. Nor was there evidence that any
746 F.3d 1288, 1298 (11th Cir. 2014). And a fact is            Wal-Mart employee knew about the water on the floor
"material" if, "under the applicable substantive law, it       before the incident. "[T]he mere presence of the
might affect the outcome of the case." Hickson Corp. v.        substance on the floor is not enough; the record must
N. Crossarm Co., 357 F.3d 1256, 1259-60 (11th Cir.             have additional facts to create a permissible inference
2004). "Where the material facts are undisputed and all        about the time the foreign substance had been on the
that remains are questions of law, summary judgment            floor. . . . without this evidence, a finding of negligence
may be granted." Eternal Word Television Network, Inc.         would be sheer speculation." Garcia, 2013 U.S. Dist.
v. Sec'y of the U.S. Dep't of Health & Human Servs.,           LEXIS 188277, 2013 WL 12101087 at *2. (internal
818 F.3d 1122, 1138 (11th Cir. 2016). The Court must           quotations omitted). Indeed, the water was devoid of
construe the evidence in the light most favorable to the       dirt, smudges, or track marks. There was nothing about
nonmoving party and draw all reasonable inferences in          the clear liquid that suggested that it had been on the
that party's favor. SEC v. Monterosso, 756 F.3d 1326,          floor for more than a minute or two. Accordingly, the
1333 (11th Cir. 2014). However, to prevail on a motion         Court cannot infer that Defendant knew or should have
for summary judgment, "the nonmoving party must offer          known about the dangerous condition.
more than a mere scintilla of evidence for its position;
indeed, the nonmoving party must make a showing                This case is factually indistinguishable from Garcia. In
sufficient to permit the [*4] jury to reasonably find on its   that case, the plaintiff slipped on a liquid substance in a
behalf." Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039,         Target store. The liquid, like the one Plaintiff slipped on
1050 (11th Cir. 2015).                                         in this case, was clear and odorless. There were two
                                                               Target employees about 10 to 15 feet away from the
                                                               aisle during the plaintiff's fall and one Target employee
III. DISCUSSION                                                walked through the aisle about twelve minutes before
                                                               the fall, but did not observe any foreign
Plaintiff asserts that Wal-Mart was negligent in allowing      substance [*6] on the floor. The Court found that the
a foreign substance to be on the floor of the store.           plaintiff failed to establish an inference of constructive
"Under Florida law, which governs this diversity case, a       knowledge.
plaintiff bringing a negligence claim based upon a
                                                                    In this case, the Court concludes that Plaintiff has
transitory foreign substance on the floor of a business
must prove that the business had 'actual or constructive
knowledge' of the dangerous condition and should have
                                                               1
taken action to remedy it.'" Garcia v. Target Corp., Case       Plaintiff may also establish constructive knowledge by
No. 12-20135-CIV-Dimitrouleas/Snow, 2013 U.S. Dist.            showing that the condition oc-curred so frequently that it was
                                                               forseeable. Garcia, 2013 U.S. Dist. LEXIS 188277, 2013 WL
LEXIS 188277, 2013 WL 12101087 at * 2 (S.D. Fla.
                                                               12101087 at *2. This is not at issue in this case as there is no
February 26, 2013) (quoting Fla. Stat. § 768.0755(1)).
                                                               evidence that water was routinely on the floor of the aisles of
                                                               the store.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                       Page 316
                                                                              of of
                                                                                 103127
                                             Ayers v. Wal-Mart Stores, East, L.P.

     not demonstrated any questions of fact sufficient to
     support an inference of constructive knowledge.               IV. CONCLUSION
     Essentially, Plaintiff claims that between the time
     the last employee walked through the area, which is           Based on the foregoing, it is
     either twelve or twenty minutes, water appeared
     from an unknown source. Though there were two                 ORDERED AND ADJUDGED that Wal-Mart's Motion
     employees about ten to fifteen feet away in a                 for Summary Judgment [ECF No. 24] is GRANTED.
     carpeted area hanging clothes, there is no                    Final Judgement shall be entered separately pursuant
     indication that they had a view of the tiled aisle so         to Federal Rule of Civil Procedure 58(a).
     that they could have seen the liquid. The liquid was
                                                                   DONE AND ORDERED in Chambers at Miami, Florida,
     clear and there is no evidence of tracks or dirt that
                                                                   this 27th day of February, 2017.
     could lead an inference that the water had been
     there long enough to put Target on notice. It would           /s/ Darrin P. Gayles
     be sheer speculation for a reasonable finder of fact
     to conclude that the water had been on the floor for          DARRIN P. GAYLES
     long enough to put Target on constructive notice.
                                                                   UNITED STATES DISTRICT JUDGE
 2013 U.S. Dist. LEXIS 188277, [WL] at *3. Similarly,
Plaintiff has not established that the water in the Wal-
Mart aisle had been on the floor long enough for                   FINAL [*8] JUDGMENT
Adderley, Pericles, or any other Wal-Mart employee to
be on constructive notice of the dangerous condition.              THIS CAUSE comes before the Court on the Order of
Although [*7] Adderley walked by the aisle about a mi-             February 27, 2017 [ECF No. 50] in which the Court
nute before the incident, there is no credible reason to           granted Defendant's Motion for Summary Judgment.
believe that she would have or could have seen the                 Pursuant to Federal Rule of Civil Procedure 58, it is
clear substance on the floor.
                                                                   ORDERED AND ADJUDGED that judgment is entered
Plaintiff relies heavily on Markowitz v. Helen Homes of            in favor of Defendant Wal-Mart Stores, East, L.P., and
Kendall, Corporation, 826 So.2d 256 (2002). This Court,            against Plaintiff Sergio Ayers.
like the Garcia Court, finds Markowitz factually
distinguishable. In Markowitz, three employees were in             DONE AND ORDERED in Chambers at Miami, Florida,
the "immediate vicinity" of the area where a nursing               this 27th day of February, 2017.
home resident slipped and fell on a grape. The Court
                                                                   /s/ Darrin P. Gayles
found a question of material fact as to whether the
nursing home had constructive knowledge of the                     DARRIN P. GAYLES
dangerous condition. In this case, the Wal-Mart
employees were not standing next to the water. In                  UNITED STATES DISTRICT JUDGE
addition, unlike a grape, the water on the ground was
not visible. Accordingly, the holding in Markowitz is
inapplicable to the facts of this case. There is simply              End of Document
insufficient evidence to support an inference of
                          2
constructive knowledge.




2
  Plaintiff also attempts to argue that Wal-Mart somehow failed
to comply with its own zone-defense policy and that, therefore,
this creates an issue of fact for the jury. The Court disagrees.
This is not a negligent mode of operation action where the
Plaintiff asserts that the means by which Wal-Mart operates its
stores created the dangerous condition. In addition, the
evidence of record does not establish that Wal-Mart failed to
follow its own policies. Indeed, the record only reflects that
Maxine was not in the aisle at the time of the incident.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 17 of 127



     Caution
As of: October 18, 2019 5:41 PM Z


                                            Berard v. Target Corp.
                                 United States Court of Appeals for the Eleventh Circuit
                                                  April 4, 2014, Decided
                                         No. 13-14793 Non-Argument Calendar


Reporter
559 Fed. Appx. 977 *; 2014 U.S. App. LEXIS 6261 **; 2014 WL 1329268

TAMMY BERARD, Plaintiff-Appellant, versus TARGET
CORPORATION, Defendant-Appellee.
                                                               [*977] PER CURIAM:
Notice: PLEASE REFER TO FEDERAL RULES OF
                                                               Tammy Berard appeals the district court's grant of
APPELLATE PROCEDURE RULE 32.1 GOVERNING
                                                               summary judgment in favor of Defendant Target
THE CITATION TO UNPUBLISHED OPINIONS.
                                                               Corporation on her claim for negligence. While shopping
                                                               at one of Target's stores, Berard slipped on a liquid
Prior History: [**1] Appeal from the United States
                                                               substance on the floor. Although Berard did not fall, she
District Court for the Middle District of Florida. D.C.
                                                               suffered personal injuries as a result of the incident. No
Docket No. 8:12-cv-02599-JSM-AEP.
                                                               reversible error has been shown; we affirm.

                                                               We review the district court's grant of summary
Berard v. Target Corp., 2013 U.S. Dist. LEXIS 146732
                                                               judgment de novo, and we view the evidence and all
(M.D. Fla., Oct. 10, 2013)
                                                               reasonable factual inferences in the light most favorable
                                                               to the nonmoving party. Skop v. City of Atlanta, 485
Disposition: AFFIRMED.
                                                               F.3d 1130, 1136 (11th Cir. 2007). "Summary judgment
                                                               is appropriate if the evidence establishes 'no genuine
Core Terms                                                     issue as to any material fact and that the moving party
                                                               is [**2] entitled to judgment as a matter of
spill, dangerous condition, clean, floor, business             law.'" McCormick v. City of Fort Lauderdale, 333 F.3d
establishment, constructive knowledge, mode of                 1234, 1243 (11th Cir. 2003).
operation, summary judgment, foreseeable, regularity,
liquid, light most favorable, length of time, material fact,   Under Florida law, a person who "slips and falls on a
no evidence, foreclosed, injuries, genuine, always,            transitory    foreign     substance    in a  business
marks                                                          establishment, . . . must prove that the business
                                                               establishment had actual or constructive knowledge of
Counsel: For Tammy Berard, Plaintiff - Appellant: Debi
                                                               the dangerous condition and should have taken action
Chalik, Chalik & Chalik, PA, Plantation, FL.                   to remedy it." Fla. Stat. § 768.0755(1).
For Target Corporation, Defendant - Appellee: James A.
Coleman, Law Offices of James A. Coleman, PA,                   [*978] Berard does not argue -- and nothing evidences
Orlando, FL.                                                   -- either that Target caused the spill or had actual
                                                               knowledge of the spill. Thus, to establish Target's
For Service: Mark S. Walker, Mediate First, Inc.,              liability under the statute, Berard must show that Target
Orlando, FL.                                                   had constructive knowledge of the spill. "Constructive
                                                               knowledge may be proven by circumstantial evidence
Judges: Before TJOFLAT, JORDAN, and                            showing that: (a) The dangerous condition existed for
EDMONDSON, Circuit Judges.                                     such a length of time that, in the exercise of ordinary
                                                               care, the business establishment should have known of
Opinion                                                        the condition; or (b) The condition occurred with
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                       Page 518
                                                                              of of
                                                                                 103127
                                                 Berard v. Target Corp.

regularity and was therefore foreseeable." Id.                 testimony that the facility was "always clean" foreclosed
                                                               a theory of negligent operation). Berard has provided no
Berard testified that the liquid substance on the floor        evidence that her injuries resulted from a mode of
appeared to be water. The liquid was "clean," "clear,"         operation employed negligently by Target.
and not "dirty." The area around the spill was "clean and
dry" and, although the spill was in a high [**3] traffic       No [**5] genuine issue of material fact exists. Summary
area of the store, Berard saw no footprints, cart tracks,      judgment was proper.
or other marks through the spill. Both Berard's daughter-
in-law (who was with Berard at the time of the incident)       AFFIRMED.
and Target's store manager described the spill as
"appear[ing] to be fresh."
                                                                 End of Document

Viewing this evidence in the light most favorable to
Berard, she has not shown that the spill existed for such
a length of time that Target should have known about
it. See Wal-Mart Stores, Inc. v. King, 592 So. 2d 705,
706-07 (Fla. Ct. App. 1991) (reversing a jury verdict in
favor of a slip-and-fall plaintiff when the spilled
substance displayed no "obvious signs of age, such as
skid marks, smudges, dirt or the like" and nothing
evidenced how or when the substance got on the floor).
Berard has also presented no evidence that spills occur
with such regularity that the dangerous condition was
foreseeable to Target.

We reject Berard's contention that this case is
analogous to the Southern District of Florida's decision
in Linares v. The Home Depot, U.S.A., Inc., No. 12-
60308-CIV-MARRA/BRANNON, 2013 U.S. Dist. LEXIS
47506 (S.D. Fla. 2013). Although the district court
in Linares considered -- as a factor -- that the store did
not assign [**4] a specific employee to inspect the
floors for debris, the court focused on evidence that the
store caused the dangerous condition and that the
dangerous condition was regularly occurring and, thus,
foreseeable. These factors are not present here.

Berard's argument that Target should be held liable
                                                  *
under a theory of negligent mode of operation is
foreclosed by her testimony that she was a regular
shopper at Target's store, that the store always
appeared to be clean and well-maintained, and that
Target had done nothing wrong to contribute to the
incident. See Delgado v. Laundromax, Inc., 65 So. 3d
1087, 1091 (Fla. Ct. App. 2011) (noting that plaintiff's


*
 "[T]he negligent mode of operation theory merely recognizes
the common-sense proposition of negligence law that the duty
of care required under the circumstances may consist of
taking reasonable precautions so as to minimize or eliminate
the likelihood of a dangerous condition arising in the first
instance." Markowitz v. Helen Homes of Kendall Corp., 826
So. 2d 256, 260 (Fla. 2002).
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 19 of 127



     Caution
As of: October 18, 2019 5:41 PM Z


                                       Berbridge v. Sam's East, Inc.
                                 United States Court of Appeals for the Eleventh Circuit
                                                March 16, 2018, Decided
                                         No. 17-14234 Non-Argument Calendar


Reporter
728 Fed. Appx. 929 *; 2018 U.S. App. LEXIS 6687 **; 2018 WL 1357372

TANIA P. BERBRIDGE, Plaintiff - Appellant, versus
                                                              Outcome
SAM'S EAST, INC., d.b.a. Sam's Club, Defendant -
                                                              Decision affirmed.
Appellee.

Prior History: [**1] Appeal from the United States            LexisNexis® Headnotes
District Court for the Southern District of Florida. D.C.
Docket No. 0:16-cv-62681-BB.


Berbridge v. Sam's East, Inc., 2017 U.S. Dist. LEXIS
132888 (S.D. Fla., Aug. 18, 2017)                                 Civil Procedure > Appeals > Summary Judgment
                                                                  Review > Standards of Review
Disposition: AFFIRMED.
                                                              HN1[ ] Summary Judgment Review, Standards of
                                                              Review
Core Terms
                                                              Appellate courts review a district court's grant of
dirty, floor, constructive knowledge, dark, summary
                                                              summary judgment de novo, construing the evidence
judgment, slipped, liquid, no evidence, length of time,
                                                              and drawing all reasonable inferences in favor of the
puddle, circumstantial evidence, reasonable inference,
                                                              non-moving party.
constructive notice, district court, infer, reasonable jury

Case Summary
                                                                  Civil Procedure > ... > Summary
                                                                  Judgment > Entitlement as Matter of
Overview                                                          Law > Appropriateness

HOLDINGS: [1]-Where a plaintiff sustained personal            HN2[ ]     Entitlement       as    Matter     of    Law,
injuries when she slipped and fell on a liquid substance      Appropriateness
while shopping at a retail store, her lawsuit failed
because the record lacked any evidence from which a           Summary judgment is appropriate if there is no genuine
reasonable jury could conclude that the liquid was dark       dispute as to any material fact and the movant is entitled
and dirty because it was present on the floor for a period    to judgment as a matter of law. Fed. R. Civ. P. 56(a).
long enough to charge the store with constructive
knowledge under Fla. Stat. § 768.0755(1); [2]-In
particular, the record showed that the liquid was                 Civil Procedure > Appeals > Summary Judgment
dripping from an overhead air conditioning unit, but the          Review > Standards of Review
record did not show that it was on the floor for a period
of time sufficient to create constructive notice by the       HN3[ ] Summary Judgment Review, Standards of
store.                                                        Review
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                       Page 720
                                                                              of of
                                                                                 103127
                                           Berbridge v. Sam's East, Inc.

In reviewing the propriety of summary judgment,             of a business establishment for a sufficient length of
appellate courts consider the issues anew and are not       time to charge the store owner with constructive
bound by the district court's reasoning. They may affirm    knowledge of its presence, circumstantial evidence of
on any ground supported by the record).                     the passage of time may include dirt, scuffing, or tracks
                                                            in a substance. But the mere presence of a substance
                                                            on the floor is not enough to establish constructive
                                                            notice.
    Civil Procedure > Preliminary
    Considerations > Federal & State
    Interrelationships > Erie Doctrine
                                                                Civil Procedure > Preliminary
HN4[ ] Federal & State Interrelationships, Erie                 Considerations > Federal & State
Doctrine                                                        Interrelationships > Erie Doctrine

Where a negligence claim arises under Florida law, it           Civil Procedure > Judgments > Summary
provides the substantive law that federal courts apply in       Judgment > Motions for Summary Judgment
a diversity case.
                                                            HN8[ ] Federal & State Interrelationships, Erie
                                                            Doctrine
    Torts > ... > General Premises Liability > Dangerous
                                                            Although state law provides the substantive rule of
    Conditions > Known Dangers
                                                            decision in a diversity case, a court must decide the
                                                            propriety of summary judgment in accordance with the
HN5[   ] Dangerous Conditions, Known Dangers
                                                            federal standards fixed in Fed. R. Civ. P. 56. That is, the
In Florida, a person who slips and falls on a transitory    sufficiency of evidence to require jury submission in
foreign substance in a business establishment must          diversity cases is a question of federal law. To be sure,
prove that the business establishment had actual or         in proceedings on motions for summary judgment
constructive knowledge of the dangerous condition and       questions of state law will arise in determining the
should have taken action to remedy it. Fla. Stat. §         materiality of particular facts to the claims and defenses
768.0755(1).                                                of the parties and the factual elements required to
                                                            establish the claims or defenses of the moving party, but
                                                            whether a trial is necessary is a matter of federal law.

    Torts > ... > General Premises Liability > Dangerous
    Conditions > Known Dangers
                                                                Civil Procedure > Judgments > Summary
HN6[   ] Dangerous Conditions, Known Dangers                    Judgment > Evidentiary Considerations

Under Fla. Stat. § 768.0755, constructive knowledge             Evidence > Inferences & Presumptions > Inferences
may be proven by circumstantial evidence showing that:
(a) The dangerous condition existed for such a length of    HN9[ ]      Summary          Judgment,        Evidentiary
time that, in the exercise of ordinary care, the business   Considerations
establishment should have known of the condition; or
                                                            Under federal law, an inference must be reasonable to
(b) The condition occurred with regularity and was
                                                            defeat a motion for summary judgment. A reasonable
therefore foreseeable. Fla. Stat. § 768.0755(1)(a)-(b).
                                                            inference is one that a reasonable and fair-minded
                                                            person in the exercise of impartial judgment might draw
                                                            from the evidence. Reasonable inferences may rest in
    Torts > ... > General Premises Liability > Dangerous    part on conjecture, for an inference by definition is at
    Conditions > Known Dangers                              least partially conjectural. But a jury cannot be allowed
                                                            to engage in a degree of speculation and conjecture that
HN7[   ] Dangerous Conditions, Known Dangers                renders its finding a guess or mere possibility. Such an
                                                            inference is infirm because it is not based on the
As to whether circumstantial evidence gives rise to an      evidence.
inference that a foreign substance had been on the floor
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                       Page 821
                                                                              of of
                                                                                 103127
                                           Berbridge v. Sam's East, Inc.

                                                            Opinion
    Civil Procedure > Preliminary
    Considerations > Federal & State
                                                            [*929] PER CURIAM:
    Interrelationships > Erie Doctrine
                                                            Tania Berbridge appeals the district court's grant of
    Evidence > Inferences & Presumptions > Inferences
                                                            summary judgment in favor of Defendant Sam's East,
                                                            Inc. ("Sam's Club"), on her claim for negligence under
    Civil Procedure > Judgments > Summary
                                                            Florida state law. Berbridge sustained personal injuries
    Judgment > Evidentiary Considerations
                                                            when she slipped and fell on a liquid substance while
HN10[ ] Federal & State Interrelationships, Erie            shopping at one of Sam's Club's stores. After her
Doctrine                                                    lawsuit was removed to federal court based on diversity
                                                            jurisdiction, the district court granted summary judgment
Because a federal standard governs assessment of            to Sam's Club. On appeal, Berbridge challenges
whether an inference is allowable, federal courts do not    the [*930] court's ruling that she failed to present
apply state-law rules against "pyramiding" or "stacking"    evidence that Sam's Club had constructive knowledge
inferences. Nor are federal courts bound by state-court     of the slippery substance on the floor. After careful
decisions on issues of evidentiary sufficiency for trial    review, we agree with [**2] the district court and
under state-court summary-judgment rules. Of course,        therefore affirm.
even though such state-court decisions are not binding
in the Fed. R. Civ. P. 56 summary judgment sense, they      HN1[ ] We review the district court's grant of summary
                                                            judgment de novo, construing the evidence and drawing
may still be highly informative, and Florida's summary
judgment standard is very similar to that of Rule 56. To    all reasonable inferences in favor of Berbridge, the non-
                                                            moving party. Carlson v. FedEx Ground Package Sys.,
ensure that a case filed in federal court will be handled
                                                            Inc., 787 F.3d 1313, 1317 (11th Cir. 2015). HN2[ ]
in the same way as it would be in the courts of the state
where the federal court sits, and to discourage forum       Summary judgment is appropriate if "there is no genuine
                                                            dispute as to any material fact and the movant is entitled
shopping, courts aim to reach the same result that the
                                                            to judgment as a matter of law." Fed. R. Civ. P.
Florida courts would reach based on the same facts.
                                                            56(a). HN3[ ] In reviewing the propriety of summary
                                                            judgment, we consider the issues anew and are not
                                                            bound by the district court's reasoning. Feliciano v. City
    Civil Procedure > Appeals > Standards of Review         of Miami Beach, 707 F.3d 1244, 1251-52 (11th Cir.
                                                            2013) (stating that we may affirm on any ground
HN11[   ] Appeals, Standards of Review                      supported by the record).

An appellate court may affirm on any ground supported       HN4[ ] Berbridge's negligence claim arises under
by the record.                                              Florida law, which is the substantive law that we apply in
                                                            this diversity case. Carlson, 787 F.3d at 1326.HN5[ ]
Counsel: For TANIA P. BERBRIDGE, Plaintiff -                In Florida, a person who "slips and falls on a transitory
Appellant: Adam J. Richardson, Burlington &                 foreign substance in a business establishment . . . must
Rockenbach, PA, WEST PALM BCH, FL; Jordan M.                prove that the business establishment had actual or
Kirby, Rubenstein Law, PA, PLANTATION, FL.                  constructive knowledge of the dangerous condition and
For SAM'S EAST, INC., d.b.a. Sam's Club, Defendant -        should have taken action to remedy it." Fla. Stat. §
Appellee: Michael John Dono, Gilda M. Chavez,               768.0755(1).
Annalisa Gutierrez, Jerry Dean Hamilton Hamilton Miller
& Birthisel, LLP, MIAMI, FL.                                Berbridge does not claim—and the evidence does not
                                                            show—that Sam's Club had actual knowledge of the
Judges: Before BARKETT, WILSON and ANDERSON,                liquid substance on which she slipped. Thus, to prove
Circuit Judges.                                             her claim, Berbridge needed to prove Sam's Club's
                                                            constructive knowledge. HN6[ ] Under § 768.0755,
Opinion by: BARKETT                                         "[c]onstructive [**3] knowledge may be proven by
                                                            circumstantial evidence showing that: (a) The
                                                            dangerous condition existed for such a length of time
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                       Page 922
                                                                              of of
                                                                                 103127
                                            Berbridge v. Sam's East, Inc.

that, in the exercise of ordinary care, the business         So. 2d 1035 (Fla. Ct. App. 2003). In Mashni, the plaintiff
establishment should have known of the condition; or         slipped and fell in a puddle of water that [**5] was
(b) The condition occurred with regularity and was           "dirty" and left "a black substance" on the plaintiff's
therefore foreseeable." Id. § 768.0755(1)(a)-(b).            hands. Id. at 1036. While the court acknowledged that
Berbridge relies on the "length of time" prong only.         the dirt could have been created by the plaintiff's fall, it
                                                             reasoned that "the fact that the water was dirty could
So the question we must answer is HN7[ ] whether             also create an inference that it was on the floor for a
circumstantial evidence "give[s] rise to an inference that   period of time sufficient to create constructive notice."
the foreign substance had been on the floor for a            Id.
sufficient length of time to charge the store owner with
constructive knowledge of its presence." Montgomery v.       Sam's Club responds that Mashni is factually
Fla. Jitney Jungle Stores, Inc., 281 So. 2d 302, 306 (Fla.   distinguishable and that constructive knowledge cannot
1973). Circumstantial evidence of the passage of time        be inferred in this case without violating Florida's rule
may include "dirt, scuffing, or tracks in a                  against impermissible "inference stacking." Sam's Club
substance." Woods v. Winn Dixie Stores, Inc., 621 So.        relies on two recent decisions that applied that rule to
2d 710 (Fla. Ct. App. 1993); Wal-Mart Stores, Inc. v.        grant summary judgment to a business. In Encarnacion
King, 592 So. 2d 705 (Fla. 5th DCA 1991) (stating that       v. Lifemark Hospitals of Florida, 211 So. 3d 275 (Fla. Ct.
"signs of age" include "skid marks, smudges, or the          App. 2017), the court held that a reasonable jury could
like"); Winn-Dixie Stores, Inc. v. Guenther, 395 So. 2d      not infer the passage of time, and therefore constructive
244, 246 (Fla. Ct. App. 1981) ("[T]estimony that the         knowledge, from the fact that the substance was "oily,"
liquid was dirty and scuffed and had several tracks          "dirty," and "dark," because there was no evidence that
running through it was, in our opinion, adequate to          the substance, in its original condition, was not "oily,"
impute constructive notice of the hazardous condition to     "dirty," and "dark." Id. at 277-78. Similarly, in Wilson-
the store manager."). But "the mere presence of [a           Greene v. City of Miami, 208 So. 3d 1271 (Fla. Ct. App.
substance] on the floor is not enough to establish           2017), the court held that a reasonable jury could not
constructive notice." Delgado v. Laundromax, Inc., 65        infer the passage of time from the fact that the soup the
So. 3d 1087, 1090 (Fla. Ct. App. 2011).                      plaintiff slipped on was cold, since there was no
                                                             evidence that the soup was hot before it spilled. Id. at
In the light most favorable to Berbridge, the evidence       1275. In both cases, the court explained [**6] that the
showed that she slipped and fell on a [**4] liquid           key inference—that the substance had been on the floor
substance on the floor of the frozen-food aisle at a         long enough to establish constructive knowledge—could
Sam's Club. She did not see the substance before             not be drawn without assuming other facts not in
slipping in it and did not know how long it had been         evidence. See Encarnacion, 211 So. 3d at 278; Wilson-
there. She testified that it was "medium size" but "wasn't   Greene, 208 So. 3d at 1275.
that big," wet but not sticky, and "dark" and "dirty." She
did not know what caused the substance to be dirty.          The district court, following the reasoning of
She saw no cart tracks or footprints in the substance,       Encarnacion and Wilson-Greene, concluded that
besides the mark caused by her shoe when she slipped.        Berbridge's evidence was insufficient to raise a triable
When she informed an employee of her fall and pointed        issue for a jury. The court reasoned that basing
out the substance, the employee [*931] noted that an         constructive knowledge solely on the fact that the liquid
overhead air conditioning unit was dripping from above       substance was "dark" and "dirty" would amount to
where she slipped. Before she left the area, she             "impermissible inference stacking," because it would
observed a drop of liquid fall from the AC unit. She         require assuming facts not in evidence, including that
testified that it was not dripping heavily.                  the substance was not "dark" and "dirty" in its original
                                                             condition. As for Berbridge's reliance on Mashni, the
These facts are not disputed, but the parties disagree       court found that Mashni was not persuasive because it
about what permissible inferences may be drawn from          relied on a Florida Supreme Court case that is no longer
them. Berbridge contends that the water's "dark[ness]"       good law and "Florida premises liability has evolved
and "dirt[iness]" supports a reasonable inference that it    significantly since [Mashni] was decided."
was on the floor for a period of time sufficient to create
constructive notice. In fact, she maintains that the         Before we turn to the issue of whether Berbridge's
district court was required to draw that inference           circumstantial evidence is sufficient to create an
under Mashni v. Lasalle Partners Management Ltd., 842        inference of constructive knowledge, we pause to clarify
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page1023of of
                                                                                 103127
                                               Berbridge v. Sam's East, Inc.

the    law     that   we      apply     in    making  that       27.
determination. HN8[ ] Although Florida law provides
the     substantive    rule      of    decision    in this       In this case, we conclude that the evidence is not
diversity [**7] case, we must decide the propriety of            enough for a reasonable jury to infer that the liquid
summary judgment "in accordance with the federal                 substance "had been on the floor for a sufficient length
standards fixed in Rule 56[]" of the Federal Rules of            of time to charge the store owner with constructive
Civil Procedure.LightingFixture & Elec.Supply Co. v.             knowledge of its presence." See Montgomery, 281 So.
Cont'lIns. Co., 420 F.2d 1211, 1213 [*932] (5th Cir.             2d at 306. While Berbridge presented evidence of the
       1                                                         source of a "dark" and "dirty" substance, there is no
1969). That is, "the sufficiency of evidence to require
jury submission in diversity cases is a question of              evidence that the substance was not [**9] "dark" and
federal law." Id. "To be sure, in proceedings on motions         "dirty" when it fell from the AC unit, and Berbridge did
for summary judgment questions of state law will arise           not provide any additional detail about what she meant
in determining the materiality of particular facts to the        by these terms. A reasonable jury could not infer from
claims and defenses of the parties and the factual               her vague comments that the substance was "dark" and
elements required to establish the claims or defenses of         "dirty" because it was on the floor for such a length of
the moving party, but whether a trial is necessary is a          time that Sam's Club should have known about it and
matter of federal law." Id. (citation omitted).                  acted to remedy it.

HN9[ ] Under federal law, an inference must be                   Nor are there other signs of age that could support an
"reasonable" to defeat a motion for summary                      inference that the condition of the substance was due to
judgment. Daniels v. Twin Oaks Nursing Home, 692                 the passage of time. As the district court noted, there
F.2d 1321, 1326 (11th Cir. 1982). A reasonable                   was no "evidence of footprints, prior track marks,
inference is one that a "reasonable and fair-minded              change in consistency, drying of the liquid, or other
[person] in the exercise of impartial judgment might             evidence suggesting that the substance was on the floor
draw from the evidence." Id. Reasonable inferences               for such a length of time that Defendant should have
may rest in part on conjecture, "for an inference by             known about it and taken action to remedy it." We also
definition is at least partially conjectural." Id. But a jury    don't know the size of the substance. Had the puddle on
cannot be "allowed to engage in a degree of speculation          the floor been large, that could have suggested, in light
and conjecture that renders its finding a guess or mere          of the slow dripping observed by Berbridge, that the AC
possibility." Id. "Such an inference is infirm because it is     unit had been leaking for a while. See Erickson v.
not based [**8] on the evidence."                                Carnival Cruise Lines, Inc., 649 So.2d 942,
                                                                 943 [*933] (Fla. 3d DCA 1995) (concluding that "the
HN10[ ] Because a federal standard governs our                   source of the puddle (i.e. ceiling leak) as well as the size
assessment of whether an inference is allowable, we do           of the puddle were sufficient to create a jury question"
not apply state-law rules against "pyramiding" or                as to constructive knowledge). In sum, the record
"stacking" inferences. Id. at 1324. Nor are we bound by          lacks [**10] any evidence from which a reasonable jury
state-court decisions on issues of evidentiary sufficiency       could conclude that the substance was "dark" and "dirty"
for trial under state-court summary-judgment rules.              because it was present on the floor for a period long
See Carlson, 787 F.3d at 1326. Of course, even though            enough to charge Sam's Club with constructive
such state-court decisions are "not binding in the Rule          knowledge.
56/summary judgment sense," they may still be "highly
                                                                 The lack of additional circumstantial evidence
informative," and "Florida's summary judgment standard                                                  2
                                                                 distinguishes this case from Mashni. While this case
is very similar to that of Rule 56." Id. To ensure that "a
                                                                 and Mashni share the fact of a "dirty" liquid substance,
case filed in federal court will be handled in the same
                                                                 that fact cannot be viewed in isolation from the
way as it would be in the courts of the state where the
                                                                 surrounding circumstances. In Mashni, the plaintiff,
federal court sits," and to discourage forum shopping,
we aim to reach the same result that the Florida courts          upon entering an ill-lit restroom at a shopping mall,
would reach based on the same facts. See id. at 1326-            noticed that it was "sloppy" and that there was a puddle
                                                                 of water on the floor. 842 So. 2d at 1036. As he exited


1                                                                2
 This Court adopted as binding precedent allFifth Circuit         We do not address the district court's discussion of whether
decisions prior to October 1, 1981. Bonner v.City of Prichard,   Mashni was decided under different substantive rules than
661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).                  those we apply here.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page1124of of
                                                                                 103127
                                            Berbridge v. Sam's East, Inc.

the restroom, about three to four minutes later, he          was [*934] not "oily," "dirty," and "dark"); Wilson-
slipped on another puddle of water, which was about          Greene, 208 So. 3d at 1275 (no evidence that the soup
three steps away from the first puddle. Id. After he fell,   was hot prior to being spilled).
he saw black spots in the water and on his hands. Id. at
1036-37. Together, the unkempt condition of the              Berbridge's claim that Mashni is binding and required an
premises, the length of time the plaintiff was in the        inference of constructive knowledge misses the
bathroom, and the specific facts about the dirt supported    mark. Mashni is "not binding in the Rule 56/summary
a reasonable inference that the dangerous condition          judgment sense—because federal law determines
existed long enough so as to charge the store owner          whether the evidence . . . suffices to entitle [a party] to
with constructive knowledge. See id. at 1037. In this        summary judgment." Carlson, 787 F.3d at 1326
case, however, there is no similar evidence of the           (quotation marks omitted). Plus, while it may be true that
surrounding circumstances [**11] that could support an       she was not required to prove that the substance was
inference of constructive knowledge.                         clear in its original condition—as the proof sufficient to
                                                             establish constructive knowledge is varied and
True, the court in Mashni did not require the plaintiff to   contextual—she        still   must   present     sufficient
prove that the water was originally clean, but the context   circumstantial                 evidence                  of
otherwise indicated that the water was dirty because it      constructive [**13] knowledge. See Montgomery, 281
had been on the floor for a sufficient period of time. The   So.2d at 306.
same was true in Colon v. Outback Steakhouse of
Florida, Inc., 721 So. 2d 769, 771 (Fla. Ct. App. 1998),     Construing the record and drawing all reasonable
and Camina v. Parliament Ins. Co., 417 So. 2d 1093,          inferences in Berbridge's favor, she has offered
1094 (Fla. Ct. App. 1982), two cases relied on by            adequate proof that (1) there was a "dark" and "dirty"
Mashni. In Colon, the plaintiff slipped on a potato that     liquid substance on the floor; (2) the substance came
was "mushy" and "dirty," which suggested "that it had        from an overhead AC unit; and (3) she slipped on the
gone undetected on the floor for a sufficient period of      substance. But as in Bates, there was no evidence that
time to place Outback on constructive notice." Colon,        "the [liquid substance] was not already ["dark"] and
721 So. 2d at 771. In Camina, the plaintiff slipped on ice   ["dirty"] when it reached defendant['s] floor." 182 So. 2d
cream that was "thawed, dirty and splattered," which         at 311. The fact that the substance was "dark" and
was sufficient to create an inference of constructive        "dirty" gives rise to nothing more than a "guess or mere
knowledge. Camina, 417 So. 2d at 1094. In both cases,        possibility" that it was on the floor for a period of time
the facts gave some indication of the substance's            sufficient to create constructive notice. See Daniels, 692
original condition—that the potato was not dirty when it     F.2d at 1326. And that is not sufficient to create a triable
fell from a customer's plate or a server's tray and that     issue for a jury. Although the district court appears to
the ice cream was frozen—which allowed a jury to draw        have erred in applying the state-law rule against
an inference from its altered condition.                     "stacking inferences," see id. at 1324, the court's
                                                             reasoning nevertheless remains sound, and HN11[ ]
The situation here, however, is more akin to that            we may affirm on any ground supported by the record,
in Encarnacion, Wilson-Greene, and Bates v. Winn-            see Feliciano, 707 F.3d at 1251-52.
Dixie Supermarkets, 182 So. 2d 309, 310 (Fla. Ct. App.
1966), where the evidence shows little more than the         For these reasons, we affirm the district court's grant of
presence of dangerous condition. In Bates, for example,      summary judgment in favor of Sam's Club.
the     court    held    that  constructive    knowledge
could [**12] not be inferred from the fact that the          AFFIRMED.
plaintiff slipped on a banana peel that was "dark," "over
ripe," "black," "old," and "nasty looking." 182 So. 2d at
                                                               End of Document
310. The condition of the peel itself was not enough, the
court stated, because there was no evidence that "the
banana peel was not already black and deteriorated
when it reached defendants' floor." Id. at 311. Similarly,
in Encarnacion and Wilson-Greene, there was no
evidence that shed light on the original condition of the
substance. See Encarnacion, 211 So. 3d at 277 (no
evidence that the substance, in its original condition,
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 25 of 127



     Neutral
As of: October 18, 2019 5:41 PM Z


                                        Lavora v. NCL (Bah.) Ltd.
                            United States District Court for the Southern District of Florida
                       December 15, 2016, Decided; December 16, 2016, Entered on Docket
                                      Case No. 15-24285-Civ-COOKE/TORRES


Reporter
2016 U.S. Dist. LEXIS 174207 *; 2016 WL 7325592

DENA LAVORA, Plaintiff, vs. NCL (BAHAMAS) LTD., a
Bermuda company doing business as Norwegian Cruise
                                                             ORDER ON DEFENDANT'S MOTION FOR SUMMARY
Line, Defendant.
                                                             JUDGMENT
Subsequent History: Costs and fees proceeding at,            This is a personal injury case. Plaintiff Dena Lavora
Magistrate's recommendation at Lavora v. NCL (Bah.)          (f/k/a Dena Vaclavik) alleges she was injured when she
Ltd., 2017 U.S. Dist. LEXIS 27193 (S.D. Fla., Feb. 24,       slipped and fell on the stairs leading down from the hot
2017)                                                        tub deck aboard Defendant NCL (Bahamas) Ltd.'s
                                                             cruise ship vessel, the Getaway. She claims
Dismissed by, Judgment entered by Rioseco v. Bimini
                                                             Defendant's negligence caused her injury.
SuperFast Operations LLC, 2017 U.S. Dist. LEXIS
46667 (S.D. Fla., Mar. 28, 2017)                             Pending is Defendant's Motion for Summary Judgment.
                                                             (ECF No. 58). For the reasons that follow, I grant the
Core Terms                                                   motion.

stairs, summary judgment, hot tub, cruise, footage,
surveillance, drink, dangerous condition, non-moving,        BACKGROUND
genuine, deck
                                                             Plaintiff was a passenger for a cruise onboard the
Counsel: [*1] For Dena Lavora, Plaintiff: Spencer Marc       Getaway that began on October 17, 2015. (ECF No. 16
Aronfeld, LEAD ATTORNEY, Coral Gables, FL;                   ¶¶ 7, 8). On the second evening of her cruise, she used
Matthias Masayasu Hayashi, Aronfeld Trial Lawyers,           a hot tub on the Getaway's pool deck. (ECF 58-1 at 81).
Coral Gables, FL.                                            The hot tub is raised above the level of the [*2] pool
                                                             deck with a short flight of stairs down. (ECF No. 58-2).
For NCL (Bahamas), Ltd., a Bermuda company, doing
                                                             Plaintiff walked approximately half-way down the stairs
business as Norwegian Cruise Line, Defendant: Curtis
                                                             before pausing to put on her shoes and cover herself
Jay Mase, Walter Cooper Jarnagin, LEAD
                                                             with a towel. (ECF No. 58-1 at 85). When she continued
ATTORNEYS, Cameron Wayne Eubanks, Mase Lara,
                                                             down the stairs, she fell and fractured her ankle in three
P.A., Miami, FL; Brett Michael Berman, Norwegian
                                                             places. (Id. at 43, 46).
Cruise Line, Miami, FL.
                                                             Plaintiff claims that the stairs were wet and slippery,
Judges: MARCIA G. COOKE, United States District              causing her to lose her balance and fall. (Id. at 94, 96,
Judge.                                                       103). She alleges, inter alia, that the Defendant
                                                             breached its duty of care for her safety by failing to
Opinion by: MARCIA G. COOKE                                  eliminate hazardous conditions, failing to properly
                                                             maintain, warn, and inspect for such hazards, failing to
Opinion                                                      keep the hot tub stairs dry, and negligently designing or
                                                             employing hot tub stairs that lacked adequate slip
                                                             resistance. (ECF No. 16).
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page1326of of
                                                                                 103127
                                                Lavora v. NCL (Bah.) Ltd.

                                                                favorable to the non-moving party." Bush v. Houston
STANDARD OF REVIEW                                              County Commission, 414 F. App'x 264, 266 (11th Cir.
                                                                2011).
Summary judgment "shall be granted if the pleadings,
depositions, answers to interrogatories, and admissions
on file, together with the affidavits, if any, show that        DISCUSSION
there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a            General maritime law applies to cases, such as this one,
matter of law." Allen v. Tyson Foods, Inc., 121 F.3d 642        that allege torts committed aboard cruise ships sailing in
(11th Cir. 1997) (quoting Fed. R. Civ. P. 56(c)) (internal      navigable waters. See Keefe v. Bahama Cruise Line,
quotations omitted); Damon v. Fleming Supermarkets of           Inc., 867 F.2d 1318, 1321 (11th Cir. 1989). The basic
Florida, Inc., 196 F.3d 1354, 1358 (11th Cir. 1999).            elements of a claim for negligence under general
Thus, the entry of summary judgment is appropriate              maritime law are the same as at common law. Whelan
"against a party who fails to make a showing sufficient         v. Royal Caribbean Cruises Ltd., 2013 U.S. Dist. LEXIS
to [*3] establish the existence of an element essential         147811, 2013 WL 5583970, *4 (S.D. Fla. 2013). Plaintiff
to that party's case, and on which that party will bear the     must prove that: (1) Defendant had a duty to protect her
burden of proof at trial." Celotex Corp. v. Catrett, 477        from a particular injury; (2) Defendant breached that
U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).        duty; (3) Defendant's breach was the proximate cause
                                                                of her injuries; and (4) she suffered damages as a result
"The moving party bears the initial burden to show the          of her injuries. Chaparro v. Carnival Corp., 693 F.3d
district court, by reference to materials on file, that there   1333, 1336 (11th Cir. 2012); see Kermarec v.
are no genuine issues of material fact that should be           Compagnie Generale Transatlantique, 358 U.S. 625, 79
decided at trial." Clark v. Coats & Clark, Inc., 929 F.2d       S. Ct. 406, 3 L. Ed. 2d 550 (1959) (shipowner owes
604, 608 (11th Cir. 1991). "Only when that burden has           passenger duty of care).
been met does the burden shift to the non-moving party
to demonstrate that there is indeed a material issue of         To prove that Defendant breached its duty, Plaintiff must
fact that precludes summary judgment." Id.                      show that: (1) a dangerous condition existed; and (2)
                                                                that Defendant had actual notice of the dangerous
Rule 56 "requires the nonmoving party to go beyond the          condition. See Adams v. Carnival Corp., 2009 A.M.C.
pleadings and by her own affidavits, or by the                  2588, at *3 (S.D. Fla. 2009) (citing Keefe, 867 F.2d
'depositions, answers to interrogatories, and admissions        1318). A dangerous condition is one that is not apparent
on file,' designate 'specific facts showing that there is a     and obvious to the passenger. Smolnikar v. Royal
genuine issue for trial." Celotex, 477 U.S. at 324. Thus,       Caribbean Cruises, Ltd., 787 F. Supp. 2d 1308, 1315
the nonmoving party "may not rest upon the mere                 (S.D. Fla. 2009). The mere fact that an accident occurs
allegations or denials of his pleadings, but must set forth     does not give rise to a presumption that the setting of
specific facts showing that there is a genuine issue for        the accident constituted a [*5] dangerous condition.
trial." Anderson v. Liberty Lobby, Inc., 477 U.S. 242,          See Isbell v. Carnival Corp., 462 F. Supp. 2d 1232,
248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986) (internal         1237 (S.D. Fla. 2006).
quotation marks omitted).
                                                                Here, Defendant argues four grounds for summary
"A factual dispute is genuine if the evidence is such that      judgment: (1) surveillance footage proves that Plaintiff
a reasonable jury could return a verdict for the non-           did not slip in water — rather, she missed a step and fell
moving party." Damon, 196 F.3d at 1358. "A mere                 of her own accord; (2) there is no evidence that
'scintilla' of evidence supporting the opposing party's         Defendant was on notice of the alleged risk-creating
position will not suffice; there must be enough [*4] of a       condition; (3) the risk of water being present on the hot
showing that the jury could reasonably find for that            tub stairs was open and obvious to a person through
party." Abbes v. Embraer Servs., Inc., 195 F. App'x 898,        ordinary use of their senses; and (4) there is no
899-900 (11th Cir. 2006) (quoting Walker v. Darby, 911          evidence that Defendant negligently maintained or
F.2d 1573, 1577 (11th Cir. 1990)).                              inspected the stairs, failed to train or supervise its
                                                                crewmembers, or negligently designed the stairs and
When deciding whether summary judgment is                       flooring material. (ECF No. 58).
appropriate, "the evidence, and all inferences drawn
from the facts, must be viewed in the light most                I agree that summary judgment is warranted.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page1427of of
                                                                                 103127
                                              Lavora v. NCL (Bah.) Ltd.

Plaintiff cannot prove she fell because of a dangerous        (video footage "reliable evidence" in slip-and-fall case). I
condition. She testified she put her shoes and cover up       have reviewed the footage dozens of times and
on while on the hot tub deck, held the handrail the           conclude that no reasonable jury could find otherwise.
"entire time" she walked down the stairs, and then            See Abbes, 195 F. App'x at 899-900.
slipped and fell in water. (ECF 58-1 at 81, 86).                                                                1
Defendant disputes that account: "Plaintiff admitted to       Accordingly, summary judgment is appropriate.
drinking 'approximately' six (6) drinks, but purchased
fourteen (14). She walked halfway down the stairs,
teetered on one leg to reach back and grab her clothes,       CONCLUSION
staggered back losing her balance, [*6] put her hand
                                                              It is, therefore, ORDERED and ADJUDGED that
down on the stairs to steady herself, then turned and
                                                              Defendant's Motion for Summary Judgment (ECF No.
immediately missed a step." (ECF 58 at 5-6). Defendant
                                                              58) is GRANTED. The Clerk shall CLOSE this case. All
points to Plaintiff's drink receipts (ECF No. 58-4) and
                                                              pending motions, if any, are DENIED as moot.
surveillance footage of the incident (conventionally filed
with the Court, see ECF Nos. 59-60) as support for its        DONE and ORDERED in chambers at Miami, Florida,
assertions.                                                   this 15th day of December 2016.

The evidence confirms Defendant's version of events.          /s/ Marcia G. Cooke
The drink receipts indeed indicate that Plaintiff
purchased fourteen drinks — eight beers and six shots         MARCIA G. COOKE
of tequila — on the day of the incident (ECF No. 58-4),
and she herself admits to drinking both beer and tequila      United States District Judge
that day (ECF 58-1 at 72-77). See Collins v. Marriott
Int'l, Inc., 749 F.3d 951, 959 (11th Cir. 2014) (evidence
                                                                  End of Document
of plaintiff's intoxication is "normally relevant" in tort
cases); see also Frazee v. Gillespie, 98 Fla. 582, 593,
124 So. 6 (1929) (evidence of intoxication relevant in
tort case "in view of the fact that negligent and reckless
conduct so frequently results from intoxication").

More importantly, however, the surveillance footage
clearly shows that Plaintiff: (1) exited the hot tub area
and walked part way down the stairs to the pool deck;
(2) stopped, turned around and reached across the
stairs on one leg to retrieve an item from the hot tub
area; (3) paused to put on her shoes and a garment; (4)
turned back around to continue down [*7] the stairs;
and (5) missed the bottom step and fell. See Yaicel De
La Caridad Sanchez v. Sears, Roebuck & Co., 2015
U.S. Dist. LEXIS 147580, 2015 WL 6599696, *3 (S.D.
Fla. 2015) (granting summary judgment in slip-and-fall
case where surveillance footage contradicts plaintiff's
version of events) Davis v. Waffle House, Inc., 2015
U.S. Dist. LEXIS 182715, 2015 WL 12643849, at *1 (S.
D. Fla. 2015) (video documenting plaintiff's fall is "proof
of     the      underlying     facts    surrounding     the
incident"); Bencosme v. Target Corp., 2014 U.S. Dist.
LEXIS 65610, 2014 WL 1912344, at 2 (S.D. Fla. 2014)
(granting summary judgment where plaintiff's claim "flies
in the face of the undisputed surveillance video of
Plaintiff's slip-and-fall incident"); see also Mitchell v.
Royal Caribbean Cruises, Ltd., 2013 U.S. Dist. LEXIS          1
                                                               Because the surveillance footage is dispositive, I need not
186339, 2013 WL 8283958, at *1 (S. D. Fla. 2013)
                                                              address Defendant's other arguments.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 28 of 127



     Neutral
As of: October 18, 2019 5:41 PM Z


                               Palavicini v. Wal-Mart Stores East, LP
                                United States Court of Appeals for the Eleventh Circuit
                                            September 12, 2019, Decided
                                       No. 18-14329 Non-Argument Calendar


Reporter
2019 U.S. App. LEXIS 27462 *; __ Fed. Appx. __; 2019 WL 4316693
                                                             floor for a long time period, and concluding that the
EVELYN PALAVICINI, Plaintiff - Appellant, versus WAL-
                                                             store had constructive notice would require drawing a
MART STORES EAST, LP., Defendant - Appellee.
                                                             series of impermissible inferences that were
Notice: PLEASE REFER TO FEDERAL RULES OF                     unsupported by the record; [2]-Constructive notice
                                                             under Fla. Stat. § 768.0755(1)(b) failed because
APPELLATE PROCEDURE RULE 32.1 GOVERNING
THE CITATION TO UNPUBLISHED OPINIONS.                        employee statements were insufficient to establish that
                                                             a leak occurred with such regularity that it would
Prior History: [*1] Appeal from the United States            foreseeably reoccur on the date of the fall, an expert
District Court for the Southern District of Florida. D.C.    affidavit failed to establish the poor condition of the air
Docket No. 1:18-cv-20708-FAM.                                conditioning unit at the time of the fall, and an isolated
                                                             work order was insufficient to show that the air
                                                             conditioning unit leaked regularly.
Palavicini v. Wal-Mart Stores E., LP, 775 Fed. Appx.
587, 2019 U.S. App. LEXIS 15854 (11th Cir. Fla., May         Outcome
29, 2019)                                                    Judgment affirmed.
Palavicini v. Wal-Mart Stores East, LP, 2018 U.S. Dist.
LEXIS 219718 (S.D. Fla., Sept. 25, 2018)                     LexisNexis® Headnotes
Disposition: AFFIRMED.

Core Terms
liquid, floor, leak, constructive notice, actual notice,          Civil Procedure > ... > Summary
ceiling, dangerous condition, district court, air                 Judgment > Entitlement as Matter of
conditioning unit, summary judgment, argues,                      Law > Appropriateness
reasonable inference, actual knowledge, regularity,
                                                                  Civil Procedure > Judgments > Summary
foreseeable, customer, falling, footage, minutes, spilled,
                                                                  Judgment > Evidentiary Considerations
summary judgment motion, asserts, slipped
                                                                  Civil Procedure > Appeals > Summary Judgment
Case Summary                                                      Review > Standards of Review

                                                             HN1[ ]     Entitlement       as     Matter     of    Law,
Overview                                                     Appropriateness

HOLDINGS: [1]-Summary judgment for the store in a            The court of appeals reviews a district court's grant of
customer's slip and fall action was proper because there     summary judgment de novo, viewing all the evidence,
was insufficient evidence to show that the store had         and drawing all reasonable factual inferences, in favor
constructive notice under Fla. Stat. § 768.0755(1)(a)        of the nonmoving party. Summary judgment must be
where the facts indicated that the liquid was not on the
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page1629of of
                                                                                 103127
                                         Palavicini v. Wal-Mart Stores East, LP

granted if the movant shows that there is no genuine             Civil Procedure > Preliminary
dispute as to any material fact and the movant is entitled       Considerations > Federal & State
to judgment as a matter of law. Fed. R. Civ. P. 56(a).           Interrelationships > Erie Doctrine
Summary judgment is improper, however, if the
evidence is such that a reasonable jury could return a       HN4[ ] Federal & State Interrelationships, Erie
verdict for the nonmoving party.                             Doctrine

                                                             A federal court sitting in diversity applies the substantive
                                                             law of the state in which the case arose.
    Torts > ... > General Premises Liability > Dangerous
    Conditions > Duty to Warn

    Torts > Negligence > Elements                                Torts > ... > General Premises Liability > Dangerous
                                                                 Conditions > Known Dangers
    Torts > ... > Duty On Premises > Invitees > Public
    Invitees                                                 HN5[   ] Dangerous Conditions, Known Dangers

    Torts > ... > Duties of Care > Duty On                   Actual knowledge of a dangerous condition exists when
    Premises > Reasonable Care                               a business owner's employees or agents know of or
                                                             create the dangerous condition. Constructive knowledge
HN2[   ] Dangerous Conditions, Duty to Warn                  can be established by circumstantial evidence, by either
                                                             showing that: (a) The dangerous condition existed for
To prevail on a negligence claim, a plaintiff must prove     such a length of time that, in the exercise of ordinary
that (1) the defendant had a legal duty to protect the       care, the business establishment should have known of
plaintiff from particular injuries; (2) the defendant        the condition; or (b) The condition occurred with
breached that duty; (3) the defendant's breach actually      regularity and was therefore foreseeable. Fla. Stat. §
and proximately caused the plaintiff's injuries; and (4)     768.0755(1).
the plaintiff suffered actual harm. With respect to the
duty element, a possessor of premises to which the
public is invited has a legal duty to ascertain that the
                                                                 Civil Procedure > Judicial
premises are reasonably safe for invitees. This duty to
                                                                 Officers > Magistrates > Objections
business invitees equates to two legal duties: (1) to use
reasonable care to maintain the premises in a safe
                                                                 Civil Procedure > Appeals > Reviewability of Lower
condition, which includes a duty to use reasonable care
                                                                 Court Decisions > Preservation for Review
to learn of the existence of any dangerous conditions on
the premises, and (2) to give the invitee warning of         HN6[   ] Magistrates, Objections
concealed perils which are or should be known to the
landowner, but are unknown to the invitee and could not      A party may raise an issue on appeal if the question
be discovered by him through the exercise of due care.       was presented to the trial court for a ruling and not
                                                             thereafter waived or withdrawn. A party waives its right
                                                             to appeal from an issue decided through a magistrate
    Torts > ... > Activities & Conditions > Slip & Fall      judge's report and recommendation if the party fails to
    Injuries > Elements                                      make specific and clear objections to the relevant
                                                             finding of fact or law. 11th Cir. R. 3-1. In general, it is
HN3[   ] Slip & Fall Injuries, Elements                      improper for a federal appellate court to be the first
                                                             judicial body to pass upon a substantive issue in a case.
Under Florida law, a plaintiff bringing a negligence claim
based upon a transitory foreign substance on the floor
of a business must prove that the business had actual
                                                                 Civil Procedure > Appeals > Reviewability of Lower
or constructive knowledge of the dangerous condition
                                                                 Court Decisions > Preservation for Review
and should have taken action to remedy it. Fla. Stat. §
768.0755(1).                                                 HN7[ ] Reviewability of Lower Court Decisions,
                                                             Preservation for Review
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page1730of of
                                                                                 103127
                                         Palavicini v. Wal-Mart Stores East, LP

A brief mention of an issue in a complaint—without           Counsel: For EVELYN PALAVICINI, Plaintiff -
more—is not enough to permit the plaintiff to assert it on   Appellant: Douglas F. Eaton, Eaton & Wolk, PL, MIAMI,
appeal.                                                      FL.
                                                             For WAL-MART STORES EAST, LP, Defendant -
                                                             Appellee: Michael John Dono, Patricia Concepcion,
    Torts > ... > General Premises Liability > Dangerous     Jerry Dean Hamilton, Schuyler A. Smith, Hamilton Miller
    Conditions > Known Dangers                               & Birthisel, LLP, MIAMI, FL.
                                                             For SERVICE: Richard Nicholas Conforti, III, Robert C.
HN8[    ] Dangerous Conditions, Known Dangers
                                                             Solomon, Saban & Solomon, PLANTATION, FL.
Under Fla. Stat. § 768.0755(1)(a), a plaintiff must
                                                             Judges: Before WILSON, MARTIN, and NEWSOM,
establish that the dangerous condition existed for such a
                                                             Circuit Judges.
length of time that in the exercise of reasonable care the
condition would have been known to the defendant.
                                                             Opinion

    Torts > ... > Activities & Conditions > Slip & Fall
    Injuries > Elements                                      PER CURIAM:

                                                             The Petition for Rehearing filed by Evelyn Palavicini is
    Torts > ... > General Premises Liability > Dangerous
                                                             GRANTED. As a result, the May 29, 2019 opinion
    Conditions > Known Dangers
                                                             issued in this case is vacated and the following opinion
                                                             is substituted in its stead.
HN9[    ] Slip & Fall Injuries, Elements
                                                             Evelyn Palavicini slipped and fell on liquid on the floor of
The mere presence of water on the floor is not enough
                                                             a Wal-Mart store. Palavicini did not know how or when
to establish constructive notice—rather, the record must
                                                             the liquid got on the floor, but alleged that an
contain additional facts to create a permissible inference
                                                             unidentified female employee told her that the air
regarding the amount of time the water had been on the
                                                             conditioning vent above the incident area had been
floor.
                                                             leaking for one week prior to the incident. Palavicini
                                                             sued Wal-Mart Stores East, L.P. in Florida state court,
                                                             alleging that Wal-Mart negligently (1) failed to maintain
    Evidence > Inferences & Presumptions > Inferences        its property in a reasonably [*2] safe manner, and (2)
                                                             failed to warn her of the dangerous condition posed by
HN10[    ] Inferences & Presumptions, Inferences             the liquid on the floor. Wal-Mart removed the case to
                                                             federal court.
An inference is not reasonable if it is only a guess or a
possibility, for such an inference is not based on the       The district court granted summary judgment in favor of
evidence but is pure conjecture and speculation. This        Wal-Mart, holding that Palavicini failed to provide
proposition is undoubtedly sound.                            sufficient evidence to support a reasonable inference
                                                             that Wal-Mart had constructive notice of the liquid on the
                                                             floor. Palavicini appealed. After careful review, we
                                                             affirm.
    Torts > ... > Activities & Conditions > Slip & Fall
    Injuries > Elements
                                                             I. Factual and Procedural Background
    Torts > ... > General Premises Liability > Dangerous
    Conditions > Known Dangers                               Closed circuit television (CCTV) footage shows the
                                                             store's assistant manager, Jorge Mastrapa, walking and
HN11[    ] Slip & Fall Injuries, Elements                    standing in the immediate area where Palavicini slipped
                                                             and fell approximately two minutes before the incident.
Fla. Stat. § 768.0755(1)(b) requires a showing that a
condition occurred with regularity and was therefore         After falling, Palavicini observed the liquid on the floor to
foreseeable.                                                 be "yellow" and "dirty." Palavicini testified that she did
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page1831of of
                                                                                 103127
                                         Palavicini v. Wal-Mart Stores East, LP

not see any liquid before falling. She also does not know       749 F.3d 1318, 1321 (11th Cir. 2014). Summary
how the liquid got on the floor, the length of time it was      judgment must be granted "if the movant shows that
on the floor, or whether any Wal-Mart employee knew of          there is no genuine dispute as to any material fact and
the liquid on the floor prior to the incident. Palavicini       the movant is entitled to judgment as a matter of
claims she was told by an unidentified female employee          law." Fed. R. Civ. P. 56(a). Summary judgment is
that an air conditioning vent on the ceiling had been           improper, however, "if the evidence is such that a
leaking for one week prior to the incident. She testified,      reasonable jury could return a verdict for the nonmoving
however, [*3] that she did not remember seeing the              party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
ceiling leak.                                                   248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).

Palavicini's complaint alleges that Wal-Mart was                HN2[ ] To prevail on a negligence claim, a plaintiff
negligent in (1) failing to maintain its property in a          must prove that (1) the defendant had a [*5] legal duty
reasonably safe manner, and (2) failing to warn her of          to protect the plaintiff from particular injuries; (2) the
the dangerous condition posed by the water on the floor.        defendant breached that duty; (3) the defendant's
                                                                breach actually and proximately caused the plaintiff's
Wal-Mart's motion for summary judgment argues that              injuries; and (4) the plaintiff suffered actual
there is no record evidence that it had actual or               harm. Zivojinovich v. Barner, 525 F.3d 1059, 1067 (11th
constructive notice of the liquid on the floor or a leak        Cir. 2008). With respect to the duty element, "[a]
from the ceiling. Wal-Mart asserts that the record is           possessor of premises to which the public is invited has
devoid of any evidence regarding (1) the length of time         a legal duty to ascertain that the premises are
the liquid was present on the floor prior to the incident,      reasonably safe for invitees." Skipper v. Barnes
and (2) any similar slip and fall incidents involving liquid    Supermarket, 573 So. 2d 411, 413 (Fla. 1st DCA 1991).
on the floor or a leak from the ceiling.                        This duty to business invitees equates to two legal
                                                                duties: (1) to use reasonable care to maintain the
The magistrate judge issued a Report and
                                                                premises in a safe condition, which includes a duty to
Recommendation (R&R) to grant Wal-Mart's motion for
                                                                use reasonable care to learn of the existence of any
summary judgment, reasoning that Palavicini provided
                                                                dangerous conditions on the premises, and (2) to give
insufficient evidence to support a reasonable inference
                                                                the invitee warning of concealed perils which are or
that Wal-Mart had constructive notice of the liquid on the
                                                                should be known to the landowner, but are unknown to
floor. Specifically, Palavicini adduced insufficient
                                                                the invitee and could not be discovered by him through
evidence to establish that (1) the liquid was present for
                                                                the exercise of due care. Id.
sufficient period of time to put Wal-Mart on notice of its
existence and to allow it the opportunity to remedy the
                                                                HN3[ ] Under Florida law, which governs this diversity
condition, and (2) the [*4] dangerous condition                      1
                                                                case, a plaintiff bringing a negligence claim based
occurred with such regularity that it was foreseeable.
                                                                upon a transitory foreign substance on the floor of a
The district court adopted the magistrate judge's R&R
                                                                business must prove that the business had "actual or
and granted Wal-Mart's motion for summary judgment.
                                                                constructive knowledge of the dangerous condition and
                                                                should have taken action to remedy it." Fla. Stat. §
                                                                768.0755(1).
II. Discussion

Palavicini contends that the district court erred in            HN5[ ]      Actual   knowledge       of    a   dangerous
                                                                condition [*6] exists when a business owner's
granting summary judgment because the record
evidence establishes a genuine issue of material fact           employees or agents know of or create the dangerous
                                                                condition. Barbour v. Brinker Fla., Inc., 801 So. 2d 953,
regarding whether Wal-Mart had actual or constructive
                                                                957 (Fla. 5th DCA 2001). Constructive knowledge can
notice of the dangerous condition posed by the liquid on
the floor prior to Palavicini's fall. Palavicini asserts that   be established by circumstantial evidence, by either
                                                                showing that:
the district court failed to view the evidence and all
reasonable inferences in the light most favorable to her.

HN1[ ] "We review a district court's grant of summary           1
                                                                 HN4[ ] A federal court sitting in diversity applies the
judgment de novo, viewing all the evidence, and
                                                                substantive law of the state in which the case arose.
drawing all reasonable factual inferences, in favor of the      Pendergast v. Sprint Nextel Corp., 592 F.3d 1119, 1132-33
nonmoving party." Stephens v. Mid-Continent Cas. Co.,           (11th Cir. 2010).
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page1932of of
                                                                                 103127
                                       Palavicini v. Wal-Mart Stores East, LP

    (a) The dangerous condition existed for such a           Wal-Mart had constructive knowledge. What's more, the
    length of time that, in the exercise of ordinary care,   R&R recommending that Wal-Mart's motion for
    the business establishment should have known of          summary judgment be granted states: "Plaintiff does not
    the condition; or                                        claim—and the evidence does not show—that Wal-Mart
    (b) The condition occurred with regularity and was       had actual knowledge of the liquid substance on which
    therefore foreseeable.                                   she      slipped."   Palavicini's  opposition     to   the
                                                             R&R [*8] mentions facts that could support allegations
Fla. Stat. § 768.0755(1).                                    of actual notice, but she did not object to the R&R's
                                                             finding that Wal-Mart did not have actual notice of the
                                                             leak. Neither did she make any substantive arguments
i. Actual Notice                                             in support of an actual notice claim. Palavicini's actions
                                                             in litigating the case before the district court simply do
Palavicini argues Wal-Mart was on actual notice there        not show a desire to present the issue for adjudication.
was a leaking air conditioning unit above the area where
she fell. Because we agree with Wal-Mart that Palavicini     On appeal, Palavicini admits her trial counsel "indicated
did not preserve this argument for appeal, we may not        that they were not attempting to prove that Wal-Mart
consider it.                                                 had actual knowledge of the leak prior to the fall."
                                                             Nevertheless, she offers a number of arguments as to
HN6[ ] A party may raise an issue on appeal if the           why the issue was actually preserved for appeal. First,
question was "presented to the trial court for a ruling      she argues it is the duty of this Court to "review[] the
and not thereafter waived or withdrawn." Ace Am. Ins.        record evidence de novo." That may be so, see,
Co. v. Wattles Co., 930 F.3d 1240, 1250 n.14, 2019           e.g., Stephens, 749 F.3d at 1321, but we are unable to
U.S. App. LEXIS 21540 (11th Cir. 2019) (quotation            review evidence for an issue that is not properly
marks omitted). A party waives its right to appeal from      preserved for appeal. Second, she argues her actual
an issue decided through a magistrate judge's report         notice argument was preserved due to its presence in
and recommendation ("R&R") if the party fails to make        her complaint. Yet HN7[ ] a brief mention of an issue
specific and clear objections to the relevant finding of     in a complaint—without more—is not enough to permit
fact or law. See Knezevich v. Ptomey, 761 F. App'x 904,      the plaintiff to assert it on appeal. See Dunster v.
906 (11th Cir. 2019) (per curiam) (unpublished); 11th        Metropolitan Dade County, 791 F.2d 1516, 1518-19
Cir. R. 3-1; see also Fed. R. Civ. P. 72(b) (setting forth   (11th Cir. 1986) (concluding plaintiffs abandoned certain
the procedure for objecting to a magistrate judge's          claims). Third, she claims her opposition to summary
R&R). In general, it is [*7] improper for a federal          judgment "did contain [*9] language on the issue of
appellate court to be the first judicial body to pass upon   actual notice," even if "actual knowledge [was] not a
a substantive issue in a case. See Strickland v.             feature of" the response. Regardless of whether this
Alexander, 772 F.3d 876, 889 (11th Cir. 2014).               argument holds up on its own, it ultimately fails because
                                                             Palavicini did not object to the R&R's statement that
The district court record shows that Palavicini did not
                                                             actual knowledge was neither a component of her case
preserve her actual notice argument for appeal. At a
                                                             nor supported by record evidence. See Resolution Tr.
conference before the magistrate judge on August 15,
                                                             Co. v. Hallmark Builders, Inc., 996 F.2d 1144, 1150
2018—well into the course of litigation—Palavicini's
                                                             (11th Cir. 1993). True, Palavicini's objection made brief
counsel and the judge engaged in the following
                                                             mention of the R&R's failure to consider the statement
colloquy:
                                                             of a Wal-Mart employee. But even if that employee's
     THE COURT: This is not an actual knowledge
                                                             statement were a part of Palavicini's actual notice
     case, right? The plaintiff is not proceeding on and
                                                             argument, the objection was not clear or specific
     has adduced no evidence of actual knowledge, is
                                                             enough for us to understand she wanted to make an
     that correct?
                                                             actual notice argument. Cf. Jimenez v. Collier Transit
     MR. CONFORTI: That's correct.
                                                             Mgmt., Inc., 337 F. App'x 804, 809 (11th Cir. 2009) (per
Palavicini's affirmative abandonment of her actual notice    curiam) (unpublished) (holding "citation to two cases
argument is reinforced by her substantive briefing           that happened to discuss" the issue appellant sought to
before the district court. In opposition to Wal-Mart's       raise "did not preserve that argument for review on
motion for summary judgment, Palavicini briefly              appeal").
mentioned the possibility that Wal-Mart had actual
                                                             Palavicini's failure to raise her claims of Wal-Mart's
notice of the leak, but then proceeded to argue only that
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page2033of of
                                                                                 103127
                                         Palavicini v. Wal-Mart Stores East, LP

actual notice before the district court, despite having        Palavicini asserts that no customer can be seen spilling
been given several opportunities to do so, means we            liquid on the floor after Mastrapa passed through the
cannot now weigh in on the substance of those                  area, which she argues supports an inference that the
arguments. For Palavicini to succeed in this appeal,           liquid was present prior to Mastrapa's passing.
therefore, she must prove that Wal-Mart had                    Palavicini cites Lynch v. Target Stores, Div. of Dayton
constructive notice of the dangerous condition.                Hudson Corp., 790 So. 2d 1193, 1194 (Fla. 4th DCA
                                                               2001), for the proposition that the lack of a potential
                                                               cause for the presence of a foreign substance during a
ii. Constructive [*10] Notice Under Fla. Stat. §               certain timeframe "supports a reasonable inference that
768.0755(1)(a)                                                 the foreign substance had been on the floor" prior to that
                                                               timeframe. But Lynch is factually distinguishable.
HN8[ ] Under Fla. Stat. § 768.0755(1)(a), Palavicini
must establish that the "dangerous condition existed for       In Lynch, the plaintiff contended that for a period
such a length of time that in the exercise of reasonable       of [*12] fifteen minutes, she and her daughter were
care the condition would have been known to the                shopping in the cosmetics area, within view of the
defendant." Grimes v. Family Dollar Stores of Fla., Inc.,      nearby area where she later slipped and fell on a
194 So. 3d 424, 427-28 (Fla. 3d DCA 2016).                     creamy substance. Id. During that fifteen minutes, no
                                                               Target employees or other customers entered or exited
Palavicini argues that there is substantial evidence to        the area where the fall occurred. Id. The court found that
support a finding that the liquid was present on the floor     the facts supported a reasonable inference that the
before Wal-Mart's store manager, Jorge Mastrapa,               foreign substance had been on the floor for a minimum
traversed the area. Palavicini asserts that, in the two        of fifteen minutes. Id. Whether fifteen minutes was a
and a half minutes between Mastrapa passing by the             sufficient time in which Target should have become
area to when Palavicini fell, CCTV footage shows that          aware of the condition was a question left to the jury. Id.
no customer spilled liquid on the floor. She argues this
evidence supports a reasonable inference that the liquid       Here, unlike in Lynch, the CCTV footage shows
had been on the floor prior to Mastrapa passing through        numerous customers walking over the area where
the area. Moreover, Wal-Mart's use of a "considerable          Palavicini fell. Although Palavicini asserts that the
                        2
amount of spill magic" to absorb the liquid supports an        footage shows that no customer spilled liquid on the
inference that there was enough liquid on the floor to be      floor after Mastrapa left the area, she admits that she
observable to Mastrapa. We find the evidence                   does not know how or when the liquid got on the floor.
insufficient to support a reasonable inference that the        She also concedes that the CCTV footage does not
liquid was on the floor long enough to establish Wal-          actually show any liquid on the floor or the ceiling
Mart's constructive notice.                                    leaking. Simply put, Palavicini cannot identify when the
                                                               liquid presented itself.
Taken in the light most favorable to Palavicini, the
evidence shows that she slipped and fell on a liquid           HN9[ ] "[T]he mere presence of water on the floor is
substance on the floor at Wal-Mart. Palavicini [*11] did       not enough to establish constructive notice"—rather, the
not see the liquid before falling, did not know where the      record must contain additional [*13] facts to create a
liquid came from, did not know how long it had been            permissible inference regarding the amount of time the
present before falling, and did not know of any Wal-Mart       water had been on the floor. Delgado v. Laundromax,
employees who were aware of the liquid on the floor            Inc., 65 So. 3d 1087, 1090 (Fla. 3d DCA 2011).
immediately before falling. Although she testified that        Palavicini has provided no additional facts that would
the liquid on the floor appeared to be "yellow" and            support constructive notice. Rather, the facts indicate
"dirty," she did not know what caused the liquid to be         that the liquid was not on the floor for a long period of
dirty. There is no evidence of footprints, prior track                                    3
                                                               time prior to the incident. See Wal-Mart Stores, Inc. v.
marks, changes in consistency, drying of the liquid, or
other evidence that would tend to show that the liquid
was on the floor for an amount of time sufficient to           3
                                                                The CCTV footage shows numerous customers walking over
impute constructive notice to Wal-Mart.                        the accident area immediately before Palavicini fell, yet there
                                                               were no footprints, cart tracks, or any other signs that the
                                                               puddle had been disturbed before the incident. To infer based
2
  Spill magic is an absorbent powder that is utilized to dry   on these undisputed facts that the liquid was on the floor for a
liquid.                                                        sufficient period of time to charge Wal-Mart with constructive
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page2134of of
                                                                                 103127
                                              Palavicini v. Wal-Mart Stores East, LP

King, 592 So. 2d 705, 706-07 (Fla. 5th DCA 1991)                      occurred with regularity and was therefore foreseeable."
(reversing a jury verdict in favor of a slip-and-fall plaintiff       She argues that Wal-Mart knew that the air conditioning
when the spilled substance displayed no "obvious signs                unit above the area where she fell frequently leaked,
of age, such as skid marks, smudges, dirt or the like"                which is sufficient to place Wal-Mart on constructive
                                                                                                                     5
and there was no evidence about how or when the                       notice of the leak on the date of the incident. Palavicini
substance got on the floor); see also Garcia v. Wal-Mart              relies on four pieces of evidence to establish that the
Stores East, L.P., No. 6:14-cv-255-Orl-40TBS, 2015                    leak occurred with regularity: (1) a former Wal-Mart
U.S. Dist. LEXIS 25557, 2015 WL 898582, at *2 (M.D.                   employee, Angel Luis Mesa, testified that he observed a
Fla. Mar. 3, 2015) (noting that evidence of deterioration             leak on a few occasions in the ceiling above where
supports constructive knowledge, while absence of such                Palavicini fell; (2) Wal-Mart's Asset Protection Assistant
                        4
evidence disproves it).                                               Manager, Jose Perez Del Rio, testified that he was
                                                                      aware of other ceiling leaks at the store; (3) an affidavit
To conclude that Wal-Mart had constructive notice                     from Palavicini's air conditioning expert, John
under Fla. Stat. § 768.0755(1)(a), would require drawing              Provenzano, explaining that the leak occurred because
a series of impermissible inferences that are                         the air conditioning unit did not have the appropriate
unsupported by the record. See Daniels, 692 F.2d at                   safety float switch; and (4) a work order issued two
1324 HN10[ ] ("[A]n inference is not reasonable if it is              months before the incident that addressed a leak
only a guess or a possibility, for such an inference is not           in [*15] the air conditioning unit above the area where
based on the evidence but is pure conjecture and                      Palavicini fell.
speculation. This proposition is undoubtedly sound."
(internal quotation marks omitted)).                                  Although Mesa testified that he had observed on a few
                                                                      occasions a leak from the ceiling above the area where
                                                                      Palavicini fell, he had "no knowledge as to the specific
iii. Constructive Notice Under Fla. Stat. § 768.0755(1)(b)            date and time [he] observed the leaks" and did not know
                                                                      of anyone falling because of the leaks. Perez Del Rio
Palavicini [*14] argues that even if the record evidence              similarly testified that he was aware of leaks at the store
is deficient to establish that the liquid was on the floor            but did not know of any leaks regarding the specific air
for a sufficient amount of time to impute constructive                conditioning vent directly above where Palavicini fell.
notice to Wal-Mart under Fla. Stat. § 768.0755(1)(a),                 We find these statements insufficient to establish that a
constructive notice can be imputed to Wal-Mart                        leak above the incident area occurred with such
under Fla. Stat. § 768.0755(1)(b). HN11[ ] Fla. Stat. §               regularity that it would foreseeably reoccur on the date
768.0755(1)(b) requires a showing that a "condition                   of the accident.

notice would require assuming facts not supported by the              Palavicini also relies on Provenzano's affidavit, which
record.                                                               expresses opinions regarding the subject air
                                                                      conditioning unit. Provenzano believed that the leak was
4
  Palavicini relies on this Court's unpublished decision in           caused by the lack of a "safety float switch" in the air
Doudeau v. Target Corp., 572 F. App'x 970, 971-72 (11th Cir.          conditioning unit. He observed water damage in the
2014), where we reversed the district court's grant of summary        ceiling above where Palavicini fell and opined that the
judgment because there was evidence that the area where the           damage was indicative of prior water intrusions and
plaintiff fell was a known slip and fall area, and evidence that it   leaks. His also noted extensive amounts of rust, sludge,
was raining on the day in question. As the district court             and algae in the unit. But as the district court noted,
correctly pointed out, Doudeau is distinguishable. The fact that
                                                                      Provenzano inspected the [*16] air conditioning unit in
the defendant had knowledge of the source of the water, and
                                                                      June 2018—four years after Palavicini's accident. The
that water would accumulate in the known slip and fall area
when it was raining or had rained, precluded summary
                                                                      district court held that Provenzano's "opinion provides
judgment for the defendant. See id. at 972. Palavicini has            no basis from which a reasonable fact finder could
failed to produce similar evidence to impute constructive             conclude that the damage Mr. Provenzano witnessed in
notice to Wal-Mart. See Brooks v. Phillip Watts Enters., Inc.,        June 2018 was present at or around the time of
560 So. 2d 339, 342 (Fla. 1st DCA 1990) (reversing the grant
of summary judgment in favor of defendant because
                                                                      5
constructive notice could be inferred from defendant's prior            The district court correctly noted that Wal-Mart contests the
knowledge of the slippery condition of the floor when wet, and        fact that there was a leak, but for purposes of summary
prior knowledge of the source of the water that caused the            judgment, we must accept Palavicini's assertion that there was
condition).                                                           a ceiling leak on the date of the incident.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page2235of of
                                                                                 103127
                                           Palavicini v. Wal-Mart Stores East, LP

[Palavicini's] accident." We agree. Provenzano's
affidavit fails to establish that the air conditioning unit
was in a similar poor condition in 2014. His affidavit is
therefore insufficient to demonstrate foreseeability of a
dangerous condition on the date of the accident.

Finally, Palavicini relies on a work order, which indicates
that a leak in the air conditioning unit at issue was fixed
two months prior to the incident. But again, to prove
constructive notice under Fla. Stat. § 768.0755(1)(b),
Palavicini must demonstrate that the leak that caused
her fall "occurred with regularity." An isolated work order
that was issued two months before the incident is
insufficient to show that the air conditioning unit leaked
           6
regularly.

We find that Palavicini has failed to adduce evidence
sufficient to establish that the dangerous condition—a
ceiling leak that caused Palavicini to slip and fall—
occurred     with    such    regularity  that  it   was
foreseeable [*17] on the date of the incident.


III. Conclusion

Palavicini has failed to produce sufficient evidence to
support a reasonable inference that Wal-Mart had
constructive notice of the liquid on the floor or a leak
from the ceiling. We therefore affirm the district court's
grant of summary judgment in favor of Wal-Mart.

AFFIRMED.


    End of Document




6
  Moreover, the work order fails to indicate whether the leak
from the air conditioning unit reached either the ceiling or the
floor.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 36 of 127



     Positive
As of: October 18, 2019 5:41 PM Z


                                                J.B. v. Amerson
                                United States Court of Appeals for the Eleventh Circuit
                                                May 28, 2013, Decided
                                        No. 12-14546 Non-Argument Calendar


Reporter
519 Fed. Appx. 613 *; 2013 U.S. App. LEXIS 10611 **; 2013 WL 2302383
                                                             U.S.C.S. § 1983, alleging excessive force under
J.B., A minor, who sues by and through his Mother and
                                                             the Fourth Amendment. The United States District Court
next friend, Stacy Brown, Plaintiff-Appellant, versus
                                                             for the Northern District of Alabama granted summary
SHERIFF LARRY AMERSON, in his official and
                                                             judgment in favor of the sheriff based on qualified
individual capacities, DEPUTY WARD, in his official and
                                                             immunity. The minor appealed.
individual capacities, Defendants-Appellees.
                                                             Overview
Notice: PLEASE REFER TO FEDERAL RULES OF
                                                             While the 14-year-old minor was participating in a
APPELLATE PROCEDURE RULE 32.1 GOVERNING
                                                             county jail program for suspended students, officers at
THE CITATION TO UNPUBLISHED OPINIONS.
                                                             the jail allegedly threatened to lock him in a room alone
Subsequent History: US Supreme Court certiorari              with an inmate. Officers alleged that the minor
denied by J.B. v. Amerson, 2015 U.S. LEXIS 997 (U.S.,        aggressively resisted them and struck an officer. While
Feb. 23, 2015)                                               the minor was shackled to a bench, the sheriff sat down
                                                             next to him. When the minor turned his head and body
Prior History: [**1] Appeal from the United States           away from the sheriff, the sheriff applied a choke hold
District Court for the Northern District of Alabama. D. C.   for about 19-20 seconds. The sheriff alleged that he
Docket No. 1:11-cv-01182-RBP-HGD.                            heard the minor "hocking," as though the minor were
                                                             about to spit at him. The appellate court determined that
                                                             the sheriff was entitled to qualified immunity as to the
J.B. v. Amerson, 890 F. Supp. 2d 1299, 2012 U.S. Dist.       minor's excessive force claim because the sheriff's
LEXIS 123541 (N.D. Ala., 2012)                               conduct was objectively reasonable under the
                                                             circumstances since (1) it was reasonable for the sheriff
Disposition: AFFIRMED.                                       to believe that the minor turned away and "hocked" with
                                                             the intent to spit at the sheriff, considering the minor's
Core Terms                                                   undisputed lack of respect for the jail officers, his threats
                                                             to them, and his demonstrated willingness to lash out at
de minimis, excessive force, qualified immunity,             the them, and (2) the nature and duration of the force
summary judgment, video, circumstances, jail, district       that the sheriff applied was not disproportionate to the
court, injuries, spit, objectively reasonable, chokehold,    perceived need for force.
grabbed, hock, matter of law, use of force, arrested,
                                                             Outcome
bruising
                                                             The appellate court affirmed.

Case Summary
                                                             LexisNexis® Headnotes

Procedural Posture

Plaintiff minor, by and through his mother, sued
defendants, a sheriff and a deputy, pursuant to 42
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page2437of of
                                                                                 103127
                                                  J.B. v. Amerson

    Civil Procedure > Judgments > Summary                  Law enforcement officers who act in their official
    Judgment > Evidentiary Considerations                  capacities and within their discretionary authority enjoy
                                                           qualified immunity from suit and are not liable for civil
HN1[ ]      Summary         Judgment,       Evidentiary    damages insofar as their conduct does not violate
Considerations                                             clearly established statutory or constitutional rights of
                                                           which a reasonable person would have known. The
A court at summary judgment can and should view the        Supreme Court has emphasized repeatedly the
facts in the light depicted by a video where there is no   importance of resolving immunity questions at the
contention that a video fails to depict what actually      earliest possible stage in litigation.
happened.


                                                               Civil Procedure > ... > Summary
    Civil Procedure > Appeals > Summary Judgment               Judgment > Burdens of Proof > Nonmovant
    Review > Standards of Review                               Persuasion & Proof

HN2[ ] Summary Judgment Review, Standards of                   Civil Rights Law > Protection of Rights > Immunity
Review                                                         From Liability > Defenses

An appellate court reviews de novo a district court's          Constitutional Law > ... > Fundamental
grant of summary judgment, drawing all inferences and          Rights > Search & Seizure > Scope of Protection
construing the evidence in the light most favorable to
the non-moving party.                                          Civil Rights Law > ... > Scope > Law Enforcement
                                                               Officials > Excessive Force

                                                           HN6[ ] Burdens of Proof, Nonmovant Persuasion
    Civil Procedure > ... > Summary
                                                           & Proof
    Judgment > Entitlement as Matter of
    Law > Appropriateness
                                                           In the context of an excessive force claim, to defeat an
                                                           officer's summary judgment motion and qualified
HN3[ ]     Entitlement      as    Matter     of    Law,
                                                           immunity defense, a plaintiff must show that, (1) the
Appropriateness
                                                           officer's conduct violated his constitutional right to be
Summary judgment is appropriate if the movant shows        free from excessive force, and (2) his right was clearly
that there is no genuine dispute as to any material fact   established.
and the movant is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(a).
                                                               Civil Rights Law > ... > Scope > Law Enforcement
                                                               Officials > Excessive Force
    Civil Procedure > Appeals > Summary Judgment
                                                               Constitutional Law > ... > Fundamental
    Review > Standards of Review
                                                               Rights > Search & Seizure > Scope of Protection
HN4[ ] Summary Judgment Review, Standards of
                                                           HN7[ ]     Law   Enforcement      Officials,   Excessive
Review
                                                           Force
An appellate court may affirm a grant of summary
                                                           Where a plaintiff claims that a law enforcement officer
judgment on the basis of any ground supported in the
                                                           has used excessive force in the course of arresting or
record.
                                                           otherwise seizing him, a court analyzes his claim under
                                                           the Fourth Amendment's "objective reasonableness"
                                                           standard.
    Civil Rights Law > Protection of Rights > Immunity
    From Liability > Defenses

HN5[   ] Immunity From Liability, Defenses                     Civil Rights Law > ... > Scope > Law Enforcement
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page2538of of
                                                                                 103127
                                                    J.B. v. Amerson

    Officials > Excessive Force                                HN11[    ]   Law Enforcement Officials, Excessive
                                                               Force
    Constitutional Law > ... > Fundamental
    Rights > Search & Seizure > Scope of Protection            It is well-settled that the use of de minimis force, without
                                                               more, will not support a claim for excessive force in
HN8[ ]       Law   Enforcement     Officials,   Excessive      violation of the Fourth Amendment. Numerous cases
Force                                                          from the court provide examples of what sort of force is,
                                                               as a matter of law, de minimis, and therefore, lawful.
A law enforcement officer's application of de minimis          The court has often discussed the minimal nature of the
force to a lawfully arrested person is objectively             plaintiff's injuries in conjunction with a defendant's
reasonable.                                                    minimal use of force.



    Civil Rights Law > ... > Scope > Law Enforcement               Civil Rights Law > ... > Scope > Law Enforcement
    Officials > Excessive Force                                    Officials > Excessive Force

    Constitutional Law > ... > Fundamental                         Constitutional Law > ... > Fundamental
    Rights > Search & Seizure > Scope of Protection                Rights > Search & Seizure > Scope of Protection

HN9[ ]       Law   Enforcement     Officials,   Excessive      HN12[    ]   Law Enforcement Officials, Excessive
Force                                                          Force

De minimis injuries are not necessarily dispositive of an      The de minimis nature of a plaintiff's injury does not
excessive force claim.                                         foreclose the possibility of his entitlement to relief. A 42
                                                               U.S.C.S. § 1983 plaintiff alleging excessive use of force
                                                               is entitled to nominal damages even if he fails to present
    Civil Rights Law > ... > Scope > Law Enforcement           evidence of compensable injury. Similarly, the de
    Officials > Excessive Force                                minimis nature of an injury does not require the legal
                                                               conclusion that a defendant used non-actionable, de
    Constitutional Law > Bill of Rights > Fundamental          minimis force. Objectively unreasonable force does not
    Rights > Cruel & Unusual Punishment                        become reasonable simply because the fortuity of the
                                                               circumstances protected the plaintiff from suffering more
    Constitutional Law > ... > Fundamental                     severe physical harm.
    Rights > Search & Seizure > Scope of Protection

HN10[    ]   Law Enforcement Officials, Excessive
                                                                   Civil Rights Law > ... > Scope > Law Enforcement
Force
                                                                   Officials > Excessive Force

The Supreme Court distinguishes between excessive                  Constitutional Law > ... > Fundamental
force claims which arise under the Fourth Amendment's
                                                                   Rights > Search & Seizure > Scope of Protection
prohibition against unreasonable seizures and
the Eighth Amendment's ban on cruel and unusual                HN13[    ]   Law Enforcement Officials, Excessive
punishments, and requires that the validity of a plaintiff's   Force
claim be judged by reference to the specific
constitutional standard which governs that right.              A video can be used to establish that an officer's use of
                                                               force was de minimis and lawful.

    Civil Rights Law > ... > Scope > Law Enforcement
    Officials > Excessive Force                                    Civil Rights Law > ... > Scope > Law Enforcement
                                                                   Officials > Excessive Force
    Constitutional Law > ... > Fundamental
    Rights > Search & Seizure > Scope of Protection                Constitutional Law > ... > Fundamental
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page2639of of
                                                                                 103127
                                                    J.B. v. Amerson

    Rights > Search & Seizure > Scope of Protection           perspective of a reasonable officer on the scene.

HN14[    ]   Law Enforcement Officials, Excessive
Force
                                                                  Civil Rights Law > ... > Scope > Law Enforcement
                                                                  Officials > Excessive Force
The objectively reasonable application of force is
permissible under the Fourth Amendment. The
                                                                  Constitutional Law > ... > Fundamental
application of Graham's objective reasonableness
                                                                  Rights > Search & Seizure > Scope of Protection
standard requires careful attention to the facts and
circumstances of each particular case. A court must
                                                              HN17[   ]   Law Enforcement Officials, Excessive
judge the reasonableness of an officer's use of force
                                                              Force
from the perspective of a reasonable officer engaged in
the incident, rather than from the perspective of             A court considers the following factors indicating
hindsight, understanding that officers often must make        reasonableness: the need for force, the proportionality
"split-second judgments" in "tense, uncertain, and            of the force applied in relation to the need, and the
rapidly evolving" situations. Because the court applies       extent of any injuries inflicted.
an objective standard, the court does not consider an
officer's "underlying intent or motivation," i.e., whether
his intentions are evil or good.
                                                                  Civil Procedure > Judgments > Summary
                                                                  Judgment > Evidentiary Considerations

    Civil Rights Law > ... > Scope > Law Enforcement              Civil Rights Law > ... > Scope > Law Enforcement
    Officials > Excessive Force                                   Officials > Excessive Force

    Constitutional Law > ... > Fundamental                        Constitutional Law > ... > Fundamental
    Rights > Search & Seizure > Scope of Protection               Rights > Search & Seizure > Scope of Protection

HN15[    ]   Law Enforcement Officials, Excessive             HN18[ ]     Summary         Judgment,       Evidentiary
Force                                                         Considerations

Graham dictates unambiguously that the force used             In the summary judgment context, regarding             an
must be reasonably proportionate to the need for that         excessive force claim, although a court must view     the
force, which is measured by the severity of the crime,        facts in the light most favorable to a nonmovant,     the
the danger to the officer, and the risk of flight. Although   court must also consider the movant's conduct from    the
it is necessary and reasonable for an officer to apply        perspective of a reasonable officer at the scene.
force in order to effectuate a lawful arrest, it may or may
not be reasonable for an officer to apply force upon a        Counsel: For J.B., A minor, who sues by and through
person who is already arrested and secured in                 his Mother and next friend, Stacy Brown, Plaintiff -
handcuffs. It just depends on the relevant facts and          Appellant: Elizabeth Peyton Faulk, Bush & Faulk, LLC,
circumstances.                                                MONTGOMERY, AL; Anthony B. Bush, Lewis, Bush &
                                                              Faulk, LLc, MONTGOMERY, AL.
                                                              For LARRY AMERSON, in his official and individual
    Civil Rights Law > ... > Scope > Law Enforcement          capacities, WARD, in his official and individual
    Officials > Excessive Force                               capacities, Defendants - Appellees: Kendrick Emerson
                                                              Webb, Jamie H. Kidd, James Randall McNeill, Webb &
    Constitutional Law > ... > Fundamental                    Eley, PC, MONTGOMERY, AL; Charles Richard Hill, Jr.,
    Rights > Search & Seizure > Scope of Protection           Fritz Hughes & Hill, LLC, MONTGOMERY, AL.

HN16[    ]   Law Enforcement Officials, Excessive             Judges: Before DUBINA, Chief Judge, WILSON and
Force                                                         ANDERSON, Circuit Judges.

A court judges the reasonableness of force from the
                                                              Opinion
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page2740of of
                                                                                 103127
                                                    J.B. v. Amerson

                                                              turned his head and body away from Amerson,
                                                              Amerson grabbed J.B.'s shoulder, quickly turned J.B.
 [*614] PER CURIAM:                                           back toward Amerson, and then stood over J.B.
                                                              applying a choke hold for about 19-20 seconds.
Plaintiff-Appellant J.B., by and through his mother and
                                                              Amerson claims that when J.B. turned away from him,
next friend, Stacy Brown ("Stacy"), appeals the district                                 1
                                                              he heard J.B. "hocking," as though he were about to
court's order granting summary judgment in favor of
Defendant-Appellee Sheriff Larry Amerson ("Amerson")          spit at Amerson. Amerson explains that in order to
on J.B.'s Fourth Amendment excessive force claim.             prevent J.B. from spitting, Amerson stood up, turned
                                                              J.B. around, grabbed J.B. by the jaw and neck, and told
After reviewing the record and reading the parties'
briefs, we affirm.                                            J.B. that he would not be spit upon. J.B. denies that he
                                                              "hocked" or tried to spit on Amerson and complains that
I.                                                            Amerson choked him for no reason, inflicting pain and
                                                              causing      temporary       shortness     of     breath
                                                              and [**4] bruising.
Facts
                                                              After releasing J.B. from the choke hold, Amerson
In February 2011, J.B., then 14 years old, was                continued to try to counsel J.B. but was unsuccessful. At
suspended from an alternative school program. Stacy           some point, Amerson momentarily grabbed J.B. again
elected to send her son to a [**2] Calhoun County Jail                                               2
                                                              by the shoulders as J.B. resisted him. [*616] Officers
program for suspended students which allowed J.B. to          removed J.B.'s handcuffs and moved him to another
perform community service in lieu of being sent to the        room, where J.B. used furniture to crack a window,
Department of Youth Services. After Stacy consented to        overturned a table, and ripped wiring from a wall. J.B.
J.B.'s participation in the program and dropped               explains that he believed the officers would place
him [*615] off for the day at the jail, J.B. changed into a
jail uniform and was given an assignment to clean walls
with a toothbrush. Later in the day, jail personnel took      1
                                                               The verb "hock" is not defined in dictionaries as Amerson
J.B. and another program participant on a tour of the         uses the word. Amerson's use of "hock" is slang, and we
jail. J.B. alleges that during and after the tour, officers   understand him to mean that J.B. made the sound that a
threatened and intimidated him, including threatening to      person would make when collecting phlegm in his throat
lock him in a room alone with an inmate. Amerson              before spitting it out. The word "hock" imitates the sound a
claims to be without knowledge of these events, and           person makes when "hocking."
former defendant Corrections Officer Wendell Ward             2
                                                                The second amended complaint alleges vaguely that after
("Ward") denies these allegations. According to several
                                                              grabbing J.B. by the neck, Amerson "assaulted [**5] J.B. a
of Amerson's officers, after J.B.'s cleaning assignment,
                                                              second time." [R. 21 at 5-6.] Likewise, J.B.'s reply brief asserts
J.B. disobeyed their instructions, aggressively resisted
                                                              that Amerson "assaulted J.B. twice without justification." Reply
them, cursed them, threatened to fight them, threatened       Br. at 4 (emphasis added). Yet J.B.'s response to the
to sue them, and struck an officer on the arm. J.B. and       summary judgment motion, [See R. 73 at 5-6], and J.B.'s initial
Stacy allege that J.B. was scared of his environment          brief to this court, see Appellant's Br. at 6-7, describe only the
and wanted to call Stacy to come pick him up from the         choking incident in their statements of facts and neglect to
program.                                                      discuss the second application of excessive force. In his
                                                              deposition, counsel asked J.B., "Do you remember if
According to Amerson, as a result of J.B.'s demeanor,         [Amerson] like grabbed you or strongly handled you in any
his officers had to loosely handcuff [**3] and later          other way besides the choking?" J.B. responded that he could
shackle J.B. to a bench in a room used for                    not remember. [R. 75-2 at 16.]
fingerprinting. After an officer informed Amerson about
                                                              We have reviewed the video of the second alleged application
their dealings with J.B., Amerson came in to talk with
                                                              of force, [see R. 75 Exh. A], and we conclude that Amerson's
J.B. in an attempt to reason with him. The events of
                                                              momentary holding of J.B. by J.B.'s shoulders was de minimis
Amerson's interaction with J.B. are recorded on video,
                                                              and not actionable as a matter of law. See Scott v. Harris, 550
but there is no audio. The video shows Amerson sitting        U.S. 372, 378-81, 127 S. Ct. 1769, 1775-76, 167 L. Ed. 2d 686
down next to J.B, who does not resist Amerson. At             (2007) (holding that HN1[ ] a court at summary judgment
times, Amerson leans toward J.B. or put his arm around        can and should view the facts in the light depicted by a video
him. As J.B. acknowledges, Amerson told J.B. that             where there is no contention that a video fails to depict what
Amerson was there to help him. But suddenly, after J.B.       actually happened).
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page2841of of
                                                                                 103127
                                                         J.B. v. Amerson

inmates in the room with him. Amerson charged J.B.                  HN2[ ] We review de novo the district court's grant of
with criminal mischief and harassment. J.B. was                     summary judgment, drawing all inferences and
transferred to Coosa Valley Youth Services where he                 construing the evidence in the light most favorable to
complained about his treatment at the jail, and Youth               the non-moving party. Croom v. Balkwill, 645 F.3d 1240,
                                                                                            4
Services officers photographed J.B.'s injury (bruising on           1245 (11th Cir. 2011). HN3[ ] Summary judgment is
          3
his neck). J.B. never received medical treatment for the            appropriate "if the movant shows that there is no
physical injuries he claims to have suffered.                       genuine dispute as to any material fact and the movant
                                                                    is entitled to judgment as a matter of law." Fed. R. Civ.
J.B. also claims to have suffered emotional and                     P. 56(a). HN4[ ] We may affirm the grant of summary
psychological trauma related to the incident, but he has            judgment on the basis of any ground supported in the
refused therapy. Since the incidents at the jail, Stacy             record. Lucas v. [*617] W.W. Grainger, Inc., 257 F.3d
reports that J.B., who was diagnosed with ADHD and                  1249, 1256 (11th Cir. 2001).
epilepsy before this incident, has been prescribed a new
medication, Focalin. Stacy also testified that J.B.'s               III.
dosage of another medication, Seroquel, has been
                                                                    After reviewing the parties' briefs, the district court's
increased. Yet there is no evidence in the record
                                                                    memorandum opinion, the transcript of the district
explaining the purpose of either medicine or how J.B.'s
                                                                    court's hearing on the motion for summary judgment,
need for the prescriptions is causally related to the
                                                                    and the most relevant evidence, i.e., the video, we hold
events at issue in this case.
                                                                    that Amerson's conduct was objectively reasonable
                                                                    under the circumstances and that he is therefore entitled
                                                                    to qualified immunity.
Procedural History

J.B. sued Amerson and Ward in federal court alleging
several violations of his constitutional and statutory              Qualified immunity
rights. Eventually, all claims were dismissed with
prejudice except for J.B.'s 42 U.S.C. § 1983 excessive              HN5[ ] Law enforcement officers like Amerson who act
                                                                    in their official capacities and within their discretionary
force claim against Amerson. J.B. maintained that the
                                                                    authority enjoy qualified immunity from suit and are not
choking      incident    was   an     unreasonable      and
disproportionate use of force in light of J.B.'s young age,         liable for civil damages "insofar as their conduct does
                                                                    not violate clearly established statutory or constitutional
small stature, and subdued status at the time that
                                                                    rights of which a reasonable person would have
Amerson grabbed him. After briefing and oral argument,
                                                                    known." Croom, 645 F.3d at 1245 [**9] (internal
which included the court's review of the relevant
portions of the video and a photograph of [**7] J.B.'s              quotation marks omitted). The Supreme Court has
                                                                    emphasized repeatedly "the importance of resolving
bruise, the district court granted Amerson's motion for
summary judgment, concluding that Amerson did not, as               immunity questions at the earliest possible stage in
                                                                    litigation." Hunter v. Bryant, 502 U.S. 224, 227, 112 S.
a matter of law, use excessive force in violation of J.B.'s
                                                                    Ct. 534, 536, 116 L. Ed. 2d 589 (1991) (per
constitutional rights because Amerson used de minimis
force, as evidenced by J.B.'s de minimis injuries. The              curiam). HN6[ ] To defeat Amerson's summary
                                                                    judgment motion and qualified immunity defense, J.B.
court further found that even if a question of fact
                                                                    must show that, (1) Anderson's conduct violated his
remained as to whether Amerson used excessive force,
J.B. still could not defeat Amerson's defense of qualified          constitutional right to be free from excessive force, and
                                                                    (2) his right was clearly established. See Croom, 645
immunity because J.B. failed to show that the law was
clearly established that Amerson's use of force was
excessive under the circumstances. J.B. brought this
timely appeal.                                                      4
                                                                     J.B. [**8] argues in his initial brief that the district court's
II.                                                                 memorandum opinion improperly presumes and emphasizes
                                                                    Anderson's good will toward troubled youths in Calhoun
                                                                    County. Although the opinion does suggest that Amerson's
                                                                    program for suspended students like J.B. was a virtuous
                                                                    undertaking, that Amerson intended only to help, not hurt J.B.,
3
  The district court found that "[e]ven a slight bruise cannot be   and that J.B. didn't care about Amerson's gestures of
truly perceived [**6] from an examination of the photograph."       kindness, J.B.'s allegation of error is immaterial because we
[R. 87 at 13.]                                                      are reviewing his case de novo.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page2942of of
                                                                                 103127
                                                            J.B. v. Amerson

F.3d at 1246. HN7[ ] Where, as here, a plaintiff claims                 1272 (11th Cir. 2008) (explaining that de minimis force
that a law enforcement officer has used excessive force                 is actionable where a defendant is not legally entitled to
                                                                                              6
in the course of arresting or otherwise seizing him, we                 seize the plaintiff). Numerous cases from this court
analyze his claim under the Fourth Amendment's                          provide examples of what sort of force is, as a matter of
"objective reasonableness" standard. Graham v.                          law, de minimis, and therefore, lawful. See, e.g., Croom,
Connor, 490 U.S. 386, 388, 109 S. Ct. 1865, 1867-68,                    645 F.3d at 1252-53 (11th Cir. 2011) (officer forced an
104 L. Ed. 2d 443 (1989).                                               unarmed, physically weak, elderly woman to the ground
                                                                        and held her there with a foot or knee on her back for
                                                                        ten minutes); Nolin, 207 F.3d at 1258, 1258 n.4 (officer
De minimis force                                                        shoved a 17-year-old male against a van, pushed a
                                                                        knee into his back, pushed his head against [**12] the
HN8[ ] A law enforcement officer's application of de                    van, searched his groin area in an uncomfortable
minimis force to a lawfully arrested person is objectively              manner, and handcuffed him); Post v. City of Fort
reasonable. The district court concluded that J.B. could                Lauderdale, 7 F.3d 1552, 1559-60 (11th Cir. 1993)
not prove a constitutional violation because J.B.'s de                  (officer unnecessarily pushed an already-handcuffed
minimis injuries necessarily indicated a de minimis                     adult male into a wall). The district court observed that
application of force. [See. R. 87 at 10 ("The undisputed                we have often discussed the minimal nature of the
evidence in this case establishes that the                              plaintiff's injuries in conjunction with a defendant's
purported [**10] injury to the plaintiff was de minimis, if             minimal use of force. See, e.g., Nolin, 207 F.3d at 1258
existent, and thus, that any force was de minimis and                   n.4. (noting that the defendant's actions caused only
not excessive." (emphasis added)); id. at 16 ("This court               "minor bruising which quickly disappeared without
concludes that there was no Constitutional violation                    treatment" and reasoning that "a minimal amount of
because there was no excessive force; there was only                    force and injury . . .will not defeat an officer's qualified
de minimis physical or mental injury, if any injury.").]                immunity"); Gold v. City of Miami, 121 F.3d 1442, 1446
While we agree that there is scant evidence of J.B.'s                   (11th Cir. 1997) (per curiam) (finding defendant's
physical or emotional injuries, we disagree with the                    entitlement to qualified immunity and reasoning that
district court that J.B.'s de minimis injury necessarily                "[t]he minor nature of [plaintiff's] injury reflects that
                                                       5
demonstrates that Amerson applied de minimis force.                     minimal force was used"); Jones v. City of Dothan, Ala.,
                                                                        121 F.3d 1456, 1460 (11th Cir. 1997) (finding
HN11[ ] It is well-settled that the use of de minimis                   defendant's entitlement to qualified immunity and
force, "without more, will not support a claim for                      reasoning that "the actual force used and the injury
excessive force in violation of [*618] the Fourth                       inflicted were both minor in nature").
Amendment." Nolin v. Isbell, 207 F.3d 1253, 1257 (11th
Cir. 2000). But see Reese v. Herbert, 527 F.3d 1253,                    HN12[ ] Yet the de minimis nature of a plaintiff's injury
                                                                        does not foreclose the possibility of his entitlement to
                                                                        relief. See, e.g., Slicker v. Jackson, 215 F.3d 1225,
5                                                                       1231-32 (11th Cir. 2000) ("[A] § 1983 plaintiff alleging
 J.B. similarly asserts that "[w]hether J.B.'s injuries were de
                                                                        excessive use of force is entitled to nominal damages
minim[i]s is not dispositive." Appellant's Br. at 27. In support of
his position, J.B. primarily discusses two Supreme Court
                                                                        even if he fails to present evidence of compensable
cases on excessive force in the Eighth Amendment context.               injury.") Similarly, the de minimis nature of an injury
J.B. relies on these cases to demonstrate that the relatively           does not require the legal conclusion that a defendant
minor nature of a plaintiff's injuries does not require a court to      used non-actionable, de minimis force. In Lee v.
conclude that a defendant has not used excessive force. We              Ferraro, 284 F.3d 1188 (11th Cir. 2002), we reasoned
agree with J.B. that HN9[ ] de minimis injuries are not                 as follows:
necessarily dispositive of an excessive force claim, but we
arrive at that conclusion differently. The Eighth Amendment                 that [the plaintiff] did not suffer greater injury to her
excessive force cases cited by J.B. do not control here. See                head as a result of it being slammed against the
Graham, 490 U.S. at 394, 109 S. Ct. at 1870-71 [**11] (HN10[                trunk of a car does not alone render the force used
   ] distinguishing between excessive force claims which arise              de minimis. . . . [O]bjectively unreasonable force
under the Fourth Amendment's prohibition against
unreasonable seizures and the Eighth Amendment's ban on
cruel and unusual punishments, and requiring that "[t]he
                                                                        6
validity of [a plaintiff's] claim . . . be judged by reference to the    J.B. has not alleged that he was unlawfully seized—only that
specific constitutional standard which governs that right").            he was unreasonably subjected to excessive [**13] force.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page3043of of
                                                                                 103127
                                                          J.B. v. Amerson

     does not become reasonable simply because the                   and reasonable for an officer to apply force in order to
     fortuity of the circumstances protected the plaintiff           effectuate a lawful arrest, it may or may not be
     from suffering more severe physical harm.                       reasonable for an officer to apply force upon a person
                                                                     who is already arrested and secured in handcuffs. It just
Id. at 1200. Following the same logic, the fact that J.B.            depends on the relevant facts and circumstances.
did not need or obtain medical or psychological                      Compare id. (denying qualified immunity for officer who,
treatment after Amerson applied a choke hold does not                after subduing and handcuffing a compliant plaintiff, led
mean that Amerson applied de minimis force as a                      her to the back of her car and slammed her head
                7
matter of law. Consequently, we reject the district                  against the trunk), with Zivojinovich v. Barner, 525 F.3d
court's decision to grant summary [**14] judgment on                 1059, 1073 (11th Cir. 2008) [**16] (per curiam)
the basis of de minimis force. However, this does not                (upholding qualified immunity for officers who tased an
end our [*619] inquiry of whether J.B. has shown that                already arrested and handcuffed plaintiff because one
Amerson violated his right to be free from excessive                 officer reasonably believed that the plaintiff intentionally
force.                                                               sprayed blood at the officers from his broken nose when
                                                                     he spoke).

Objectively reasonable force                                         J.B. asserts that Amerson's application of force was
                                                                     unreasonable under the circumstances because, at the
HN14[ ] The objectively reasonable application of                    moment that Amerson grabbed J.B., J.B. posed no
force is permissible under the Fourth Amendment. The                 obvious threat to Amerson or others. But when we
application of Graham's objective reasonableness                     consider the totality of the circumstances, i.e., J.B.'s
standard "requires careful attention to the facts and                undisputed lack of respect for the jail officers, his threats
circumstances of each particular case." Graham, 490                  to them, and his demonstrated willingness to lash out at
U.S. at 396, 109 S. Ct. at 1872. We must judge the                   the them, we can safely say that it was reasonable for
reasonableness of an officer's use of force from the                 Amerson to believe that J.B. turned away and "hocked"
perspective of a reasonable [**15] officer engaged in                with the intent to spit at Amerson. See Post, 7 F.3d at
the incident, rather than from the perspective of                    1559 (explaining that HN16[ ] we judge the
hindsight, understanding that officers often must make               reasonableness of force from the perspective of a
"split-second judgments" in "tense, uncertain, and                   reasonable officer on the scene). Furthermore, the
rapidly evolving" situations. Id. at 396-97, 109 S. Ct. at           nature and duration of the force that Amerson applied to
1872. Because we apply an objective standard, we do                  J.B. (a 19-20 second choke hold) was not
not consider an officer's "underlying intent or                      disproportionate to the perceived need for force, and as
motivation," i.e., whether his intentions are evil or                the district court thoroughly explained in its analysis, the
good. Id. at 397, 109 S. Ct. at 1872.                                injury inflicted upon J.B. was minimal. See Lee, 284
                                                                     F.3d at 1198 [**17] (advising that HN17[ ] we
HN15[ ] "Graham dictates unambiguously that the                      consider       the      following    factors       indicating
force used . . . must be reasonably proportionate to the             reasonableness: the need for force, the proportionality
need for that force, which is measured by the severity of            of the force applied in relation to the need, and the
the crime, the danger to the officer, and the risk of                extent of any injuries inflicted).
flight." Lee, 284 F.3d at 1198. Although it is necessary
                                                                     J.B. contends that the video contradicts Amerson's
                                                                     testimony about his belief that J.B. was going to spit at
7                                                                    him, and thus, a genuine dispute of material fact
  It is telling that the district court was unwilling to conclude,
                                                                     remains, precluding summary judgment. HN18[ ]
based on its viewing of the choke hold video, that Amerson
                                                                     Although we must view the facts in the light most
applied de minimis force as a matter of law. See Myers v.
Bowman, 713 F.3d 1319, 2013 U.S. App. LEXIS 7216, 2013               favorable to J.B., we must also consider Amerson's
WL 1442055 at *6 (11th Cir. 2013) (citing Scott, 550 U.S. at         conduct from the perspective of a reasonable officer at
381 n.8, 127 S. Ct. at 1776 n.8 (2007) for the proposition           the scene. See Zivojinovich, 525 F.3d at 1073. If J.B.
thatHN13[ ] a video can be used to establish that an                 had not been belligerent prior to meeting Amerson, this
officer's use of force was de minimis and lawful). Instead of        would be a different case, and we would be inclined to
concluding that the choke hold itself constituted de minimis         agree with [*620] J.B; but unfortunately for J.B., J.B.'s
force, however, the district court focused on J.B.'s weak            behavior at the jail leads us to view Amerson's
evidence of actual injury to reach its conclusion on de minimis      application of the choke hold as an appropriate
force.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page3144of of
                                                                                 103127
                                                J.B. v. Amerson

precaution against being spit upon.

Accordingly, we hold that Amerson's conduct was
objectively reasonable under these circumstances, and
therefore, J.B. suffered no constitutional violation.
Because we conclude that there is no constitutional
violation on this record, we need not discuss Amerson's
contention that there was no clearly [**18] established
law placing him on notice that his actions were
unconstitutional.
IV.

Because J.B. fails to show that Amerson's conduct was
objectively unreasonable under the circumstances, we
affirm the district court's grant of summary judgment
based on qualified immunity in favor of Amerson.

AFFIRMED.


  End of Document
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 45 of 127



     Caution
As of: October 18, 2019 5:41 PM Z


                                                 Carter v. Miami
                                United States Court of Appeals for the Eleventh Circuit
                                                      April 19, 1989
                                                      No. 87-5665


Reporter
870 F.2d 578 *; 1989 U.S. App. LEXIS 5173 **; 49 Fair Empl. Prac. Cas. (BNA) 1014; 49 Empl. Prac. Dec. (CCH) P38,904
                                                               Then the defendant had the right to provide an
Mikele S. CARTER, Plaintiff-Appellee, v. CITY OF
                                                               explanation for the adverse work action taken against
MIAMI, Jose Garcia-Pendrosa, Defendants-Appellants
                                                               the plaintiff. Once defendant provided such a reason,
Prior History: [**1] Appeal from the United States             the plaintiff had to show that the reason was pretextual
                                                               before the jury could decide the action. Appellee failed
District Court for the Southern District of Florida, No. 84-
1716-Civ-WJZ, William J. Zloch, Judge.                         to cast doubt on appellant's explanation, so a directed
                                                               verdict or judgment notwithstanding the verdict in favor
                                                               of appellant was the proper resolution.
Core Terms
                                                               Outcome
replaced, fired, prima facie case, direct evidence, hired,
                                                               The court reversed and remanded the decision of the
district court, retire, protected class, city attorney,        district court that denied appellant city's motions for
employees, pretext, protected group, non discriminatory
                                                               directed verdict and judgment notwithstanding the
reason, directed verdict motion, younger person,
                                                               verdict, holding that because appellee former employee
discriminatory, woman, sex, age discrimination claim,          failed to present an issue of fact that appellant fired her
age discrimination, insistence, rebuttable
                                                               for pretextual reasons, her age discrimination claim
                                                               could not go to the jury.
Case Summary
                                                               LexisNexis® Headnotes
Procedural Posture
Appellant city challenged the denial of its motions for
directed verdict and judgment notwithstanding the
verdict by the United States District Court for the
Southern District of Florida in appellee former
                                                                   Labor & Employment Law > ... > Age
employee's age discrimination claim.
                                                                   Discrimination > Scope & Definitions > General
                                                                   Overview
Overview
Appellee former employee was fired from her position
                                                               HN1[    ] Age Discrimination, Scope & Definitions
as an attorney with the city law department. She brought
an age discrimination action, and the district court found     Since January 1, 1978, the Age Discrimination in
in her favor. Appellant city challenged the district court's   Employment Act, 29 U.S.C.S. § 621 et seq., has
denial of its motions for directed verdict and judgment        protected persons between the ages of 40 and 70,
notwithstanding the verdict. The court affirmed, holding       inclusive. 29 U.S.C.S. § 631(a). Before that time,
that appellee failed to cast a doubt on the actions of         protection ended at age 65.
appellant that was strong enough to reach the jury. In a
circumstantial age discrimination claim, the plaintiff had
to show that she was a member of the protected group,
that she was fired, that she was replaced by a person              Civil Procedure > Appeals > Standards of
outside the group, and that she was qualified for the job.         Review > De Novo Review
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page3346of of
                                                                                 103127
                                                    Carter v. Miami

    Civil Procedure > Trials > Judgment as Matter of              Law > Discrimination > General Overview
    Law > General Overview
                                                                  Labor & Employment Law > ... > Age
HN2[   ] Standards of Review, De Novo Review                      Discrimination > Evidence > General Overview

When considering whether or not a ruling on a motion              Labor & Employment Law > ... > Age
for directed verdict or for judgment notwithstanding the          Discrimination > Evidence > Burdens of Proof
verdict should be upheld, the standard of review to be
applied by the court is the same as that applied by the           Labor & Employment Law > ... > Disparate
district court. Thus, the court considers all the evidence,       Treatment > Evidence > General Overview
and the inferences drawn therefrom, in the light most
favorable to the nonmoving party. If the facts and                Labor & Employment
inferences point overwhelmingly in favor of one party,            Law > ... > Evidence > Burdens of Proof > Burden
such that reasonable people could not arrive at a                 Shifting
contrary verdict, then the motion was properly granted.
Conversely, if there is substantial evidence opposed to           Labor & Employment Law > ... > Disparate
the motion such that reasonable people, in the exercise           Treatment > Evidence > Burdens of Proof
of impartial judgment, might reach differing conclusions,
then such a motion was due to be denied and the case              Business & Corporate Compliance > ... > Disparate
was properly submitted to the jury.                               Treatment > Statutory Application > Age
                                                                  Discrimination in Employment Act

                                                              HN4[ ] Age Discrimination,              Federal    &   State
    Civil Procedure > Trials > Judgment as Matter of          Interrelationships
    Law > General Overview
                                                              Under the Age Discrimination in Employment Act, 29
    Civil Procedure > ... > Standards of                      U.S.C.S. § 621 et seq., a plaintiff claiming disparate
    Review > Substantial Evidence > Sufficiency of            treatment bears the ultimate burden of proving that age
    Evidence                                                  was a determining factor in the employer's decision to
                                                              fire him or her. Initially, a plaintiff must establish a prima
HN3[   ] Trials, Judgment as Matter of Law                    facie case of discrimination through one of three
                                                              generally accepted methods: by direct evidence of
A mere scintilla of evidence does not create a jury           discriminatory intent; by meeting the four-pronged test
question. Motions for directed verdict and for judgment       set out for Title VII cases in McDonnell Douglas Corp.;
notwithstanding the verdict need not be reserved for          or through statistical proof.
situations where there is a complete absence of facts to
support a jury verdict. Rather, there must be a
substantial conflict in evidence to support a jury
question.                                                         Labor & Employment Law > ... > Age
                                                                  Discrimination > Evidence > General Overview

                                                                  Labor & Employment Law > ... > Age
    Business & Corporate                                          Discrimination > Defenses > General Overview
    Compliance > ... > Discrimination > Age
    Discrimination > Federal & State Interrelationships       HN5[    ] Age Discrimination, Evidence

    Evidence > Burdens of Proof > Ultimate Burden of          Direct evidence of discrimination would be evidence
    Persuasion                                                which, if believed, would prove the existence of a fact
                                                              without inference or presumption. In the face of direct
    Labor & Employment Law > ... > Disparate                  evidence, an employer must prove that the same
    Treatment > Evidence > Circumstantial & Direct            employment decision would have been made absent
    Evidence                                                  any discriminatory intent.

    Labor & Employment
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page3447of of
                                                                                 103127
                                                   Carter v. Miami

    Labor & Employment Law > ... > Age                       could reasonably infer age discrimination if the facts
    Discrimination > Evidence > Direct Evidence              presented remained unrebutted.

    Labor & Employment Law > Discrimination > Age
    Discrimination > General Overview
                                                                 Labor & Employment
                                                                 Law > ... > Evidence > Burdens of Proof > Burden
    Labor & Employment Law > ... > Age
                                                                 Shifting
    Discrimination > Discriminatory Employment
    Practices > General Overview
                                                             HN9[    ] Burdens of Proof, Burden Shifting
HN6[   ] Evidence, Direct Evidence
                                                             Presentation of a prima facie case by a plaintiff raises a
                                                             rebuttable inference of discrimination and shifts the
Not every comment concerning a person's age presents
                                                             burden of proof to the employer to respond with a
direct evidence of discrimination. Remarks merely
                                                             legitimate, nondiscriminatory reason for dismissing the
referring to characteristics associated with increasing
                                                             plaintiff.
age, or facially neutral comments from which a plaintiff
has inferred discriminatory intent, are not directly
probative of discrimination. Rather, courts have found
only the most blatant remarks, whose intent could be             Labor & Employment
nothing other than to discriminate on the basis of age, to       Law > ... > Evidence > Burdens of Proof > Burden
constitute direct evidence of discrimination.                    Shifting

                                                             HN10[    ] Burdens of Proof, Burden Shifting
    Labor & Employment Law > ... > Age
                                                             Once a legitimate, nondiscriminatory reason for
    Discrimination > Evidence > General Overview
                                                             dismissal is put forward by the employer, the burden
                                                             returns to the plaintiff to prove by significantly probative
    Labor & Employment Law > Discrimination > Title
                                                             evidence that the proffered reason is a pretext for
    VII Discrimination > General Overview
                                                             discrimination. A plaintiff may do so either directly by
                                                             persuading the court that a discriminatory reason more
HN7[   ] Age Discrimination, Evidence
                                                             likely motivated the employer or indirectly by showing
A plaintiff can establish a prima facie case under the       that the employer's proffered explanation is unworthy of
Age Discrimination in Employment Act, 29 U.S.C.S. §          credence.
621 et seq., with circumstantial evidence by proving: (1)
that he is a member of the protected group; (2) that
adverse employment action was taken against him; (3)             Labor & Employment
that he was replaced by a person outside the protected           Law > ... > Evidence > Burdens of Proof > Burden
group; and (4) that he was qualified for the position for        Shifting
which he was rejected.
                                                             HN11[    ] Burdens of Proof, Burden Shifting

                                                             Conclusory allegations of discrimination, without more,
    Labor & Employment Law > ... > Age
                                                             are not sufficient to raise an inference of pretext or
    Discrimination > Evidence > General Overview
                                                             intentional discrimination where an employer has
                                                             offered extensive evidence of legitimate, non-
    Labor & Employment Law > ... > Age
                                                             discriminatory reasons for its actions.
    Discrimination > Discriminatory Employment
    Practices > General Overview

HN8[   ] Age Discrimination, Evidence                            Civil Procedure > ... > Summary
                                                                 Judgment > Opposing Materials > General
The establishment of a prima facie case is essentially a         Overview
factual question particular to the circumstances of a
given case. The inquiry is whether an ordinary person            Labor & Employment
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page3548of of
                                                                                 103127
                                                     Carter v. Miami

       Law > ... > Evidence > Burdens of Proof > Burden        of Appellee, and the district court awarded her back pay,
       Shifting                                                future pay, and an increased annual pension. The City
                                                               appeals the district court's denial of its motions for
       Civil Procedure > ... > Summary                         directed verdict and judgment notwithstanding the
       Judgment > Burdens of Proof > General Overview          verdict. We reverse.
                                                               I. FACTS
       Civil Procedure > ... > Summary
       Judgment > Entitlement as Matter of Law > General       In June, 1961, [**2] Mikele Carter, a woman born
       Overview                                                August 31, 1933 [hereinafter Carter], was hired as a
                                                               policewoman by the City of Miami Police Department. In
HN12[      ] Summary Judgment, Opposing Materials
                                                               1973, she was admitted to the Florida Bar and
                                                               transferred to the City of Miami Law Department. On
The mere establishment of a prima facie case of
                                                               March 30, 1983, she was fired.
discrimination does not foreclose the possibility of
summary judgment in favor of an employer. Neither              In July of 1982, Jose Garcia-Pedrosa [hereinafter
does defendant's offer of a legitimate, nondiscriminatory      Pedrosa] was appointed City Attorney. Pedrosa
reason for a discharge automatically present a jury            evaluated and reorganized the staff after he assumed
question. Simply stated, the presentation of a prima           the position of City Attorney and by November, 1982, he
facie case creates a rebuttable presumption of                 had asked three attorneys to resign. They were all male
discrimination, but does not alone establish a genuine         and under forty years of age.
                                                                                                 1
                                                                                                   Two employees who
issue of material fact sufficient to go to the jury. Rather,   were in the age group protected by the
because the plaintiff bears the burden of establishing                 2
                                                               ADEA [*580] retired or resigned. One, a 62 year old
pretext, he must present significantly probative evidence
                                                               woman whom Pedrosa had promoted from secretary to
on the issue to avoid summary judgment.
                                                               an administrative position, was given the choice of
                                                               returning to secretarial work or retiring. She retired with
Counsel: Arthur J. England, Jr., Fine Jacobson
                                                               full pension benefits. Another female secretary was
Schwartz Nash Block & England, Linda Ann Wells,
                                                               asked to resign by Pedrosa at the insistence of the
Miami, Florida, for Defendants-Appellants.
                                                               attorney for whom she worked because the attorney
Lucia A. Dougherty, City Atty., Leon M. Firtel, Miami,         considered her incompetent.
Florida, for Defendants-Appellants.
                                                                [**3] Pedrosa also moved the offices to a new building
Sheridan Weissenborn, Papy, Weissenborn & Papy,                and instituted various procedural reforms, such as
Coral Gables, Florida, for Plaintiff-Appellee.                 requesting that staff members not shout in the office,
                                                          *    requiring that attorneys keep track of their time and
Judges: Fay and Kravitch, Circuit Judges, and Lynne,
                                                               insisting that correspondence be free of typographical
Senior District Judge.                                         errors. Carter openly opposed these reforms: she
                                                               accused Pedrosa of engaging in impropriety in leasing
Opinion by: LYNNE
                                                               the new building and threatened grand jury action; she
                                                               refused to account for her time, criticizing the
Opinion                                                        requirement as a fraud; she took personal offense at
                                                               Pedrosa's request that staff not shout at each other and
                                                               in protest whispered to everyone in the office for two
    [*579] LYNNE, Senior District Judge                        weeks; she impugned the character of and refused to
                                                               work with a Ms. Dougherty, hired to be Deputy City
In July of 1984, Plaintiff-Appellee sued the City of Miami     Attorney, because Carter had wanted the position; and
alleging violations of the Age Discrimination in
Employment Act of 1967 [hereinafter ADEA], 29 U.S.C.
                                                               1
§ 621 et seq., and seeking damages for violation of             During the whole of Pedrosa's tenure as City Attorney, six
Florida's age discrimination act. The jury found in favor      attorneys were asked to resign or fired. With the exception of
                                                               Carter, all were male and under 40.

                                                               2
                                                                HN1[ ] Since January 1, 1978, the ADEA has protected
*
 Honorable Seybourn H. Lynne, Senior U.S. District Judge for   persons between the ages of 40 and 70, inclusive. 29 U.S.C.
the Northern District of Alabama, sitting by designation.      § 631(a). Before that time, protection ended at age 65.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page3649of of
                                                                                 103127
                                                         Carter v. Miami

she maligned the Mayor and called his assistant a thief.            prejudice and affirmed on appeal. Carter v. Garcia-
Pedrosa testified that although he had considered firing            Pedrosa, 442 So. 2d 1022 (Fla.3d DCA 1983), cert.
Carter for these actions, he had instead tried to transfer          denied, 451 So.2d 847 (Fla.1984). Carter also filed a
her to the police department.                                       complaint [**6] with the Equal Employment Opportunity
                                                                    Commission, and on April 20, 1983, was notified of her
Around November, 1982, Pedrosa hired Ms. Gisella                    right to institute a civil action. On July 19, 1984, Carter
Cardonne, who was at that time thirty-two years old.                filed a [*581] complaint against the City and against
Relying on a news account that Ms. Cardonne was                     Pedrosa, both individually and in his official capacity,
hired to do appellate work, which was Carter's                      alleging that her termination violated the ADEA, and
primary [**4] responsibility, Carter asked Pedrosa                  Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§
whether he intended to fire her. Pedrosa assured Carter             2000e et seq., on grounds of sex and religious
that she was not being replaced. However, Carter                    discrimination. Carter also charged violation of two
remembered that in August of 1982 Pedrosa had                       corresponding Florida statutes, §§ 760.10(8)(b) and
commented in reference to a sixty-two year old Jewish               112.044(4). On June 12, 1985, summary judgment was
secretary that he did not want his office run by "little old        entered in favor of defendants on the civil rights claim,
Jewish ladies" like his mother-in-law. From this remark             after which Carter dismissed all remaining claims
and a purported comment by Pedrosa that Carter's                    against Pedrosa.
secretary was too old and made too much money,
Carter concluded that Pedrosa wanted to get rid of older            At the close of Carter's case, the court granted an
employees like herself in order to cut costs.                       involuntary dismissal of the sex discrimination count but
                                                                    denied defendant's motions for directed verdict under
Carter interpreted several of Pedrosa's actions as                  the ADEA and Title VII. At the close of all the evidence,
personal criticisms aimed at harassing her to retire. For           the court denied the City's motions for involuntary
example, she felt she was being harassed by Pedrosa's               dismissal of the religious discrimination claim and for
insistence that her correspondence go out in the correct            directed verdict on the age discrimination claim. The
envelope, by his insistence that she refrain from                   court rendered judgment for Appellant on the religious
shouting in the office, and by his questioning of her use           discrimination claim, and the jury found in favor of
of secondary research aids in her briefs. She also drew             Carter on the age [**7] discrimination claim.
this conclusion when the Deputy City Attorney asked
her when she was planning to retire. In March of 1983,              The court awarded Carter $ 174,954.43 in back pay, $
Pedrosa took offense at some remarks Carter had made                45,224.55 for future pay and $ 26,912.54 for economic
at a University of Miami fundraiser and either fired her or         benefits based on a stipulation by the parties as to when
                          3
offered to let her retire. When Pedrosa [**5] came to               Carter would have retired had she not been fired. In
see Carter at her office on March 30, 1983, Carter                  addition, the district court increased Carter's annual
refused to speak with him without a witness present.                pension from $ 30,422.88 to $ 56,045.52. Appellant's
Pedrosa considered this an act of insubordination and,              motions for judgment not withstanding the verdict and
when Carter insisted, told Carter to clear out her desk.            for new trial were denied, and this appeal ensued.
Carter reverted to a position as police sergeant and
                                                                    II. STANDARD OF REVIEW
remained there until her voluntary retirement on August
31, 1983. In April of 1983, Albertine Smith, a forty-six            HN2[ ] When considering whether or not a ruling on a
year old woman, was hired by the City Attorney's office             motion for directed verdict or for judgment
to fill the vacancy created by Carter's departure.                  notwithstanding the verdict should be upheld, the
                                                                    standard of review to be applied by this Court is the
Carter filed suit in state court on March 31, 1983, to                                                           4
                                                                    same as that applied by the district court. Thus, we
enjoin the City from revoking her appointment in the City           consider all the evidence, and the inferences drawn
Attorney's office. The action was dismissed with                    therefrom, in the light most favorable to the nonmoving


3
  Appellant contends that Pedrosa offered to let Carter retire or
to facilitate her transfer to the police department and that
Carter preferred to retire and agreed to do so on her first
                                                                    4
eligible date, August 31, 1983. Pedrosa had his secretary            Miles v. Tennessee River Pulp and Paper Co., 862 F.2d
prepare the appropriate form and send it to Carter. Carter, on      1525 (11th Cir.1989) (citing Neff v. Kehoe, 708 F.2d 639, 641
the other hand, contends that Pedrosa fired her on March 14.        (11th Cir.1983)).
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page3750of of
                                                                                 103127
                                                      Carter v. Miami
          5
party. If the facts and inferences point overwhelmingly         employment decision would have been made absent
                                                                                           9
in favor of one party, such that reasonable people could        any discriminatory intent.
not arrive at a contrary verdict, then the motion was
properly granted. Conversely, if there is substantial           This Court has held that HN6[ ] not every comment
evidence opposed to the motion such that reasonable             concerning a person's age presents direct evidence of
people, in the exercise of impartial judgment, might            discrimination. Young, 840 F.2d at 829. The Young
reach differing conclusions, then such [**8] a motion           Court [**10] made clear that remarks merely referring
was due to be denied and the case was properly                  to characteristics associated with increasing age, or
                       6                                        facially neutral comments from which a plaintiff has
submitted to the jury.
                                                                inferred discriminatory intent, are not directly probative
It bears repeating that HN3[ ] a mere scintilla of              of discrimination. Id. Rather, courts have found only the
evidence does not create a jury question. Motions for           most blatant remarks, whose intent could be nothing
directed verdict and for judgment notwithstanding the           other than to discriminate on the basis of age, to
                                                                                                              10
verdict need not be reserved for situations where there         constitute direct evidence of discrimination.
is a complete absence of facts to support a jury verdict.
Rather, there must be a substantial conflict in evidence         [**11] Here, the only remark presented by Carter which
                            7
to support a jury question.                                     could be construed as direct evidence of discrimination
                                                                was the "little old Jewish lady" comment made by
III. DISCUSSION
                                                                Pedrosa. However, Carter admitted at trial that the
A. THE PRIMA FACIE CASE                                         remark was not directed at her. Furthermore, Carter
                                                                interpreted the comment as directed toward the other
HN4[ ] Under the ADEA, a plaintiff claiming disparate           employee's religion and her status as a mother-in-law,
treatment bears the ultimate burden of proving that age         not her age. While such a comment may be
was a determining factor in the employer's decision to          "inappropriate and condescending," it clearly falls short
                 8
fire him or her.   Initially, a plaintiff must establish a      of the type of evidence that this Circuit has recognized
prima facie case of discrimination through one of three         as direct evidence of discrimination. See Young, 840
generally accepted methods: by direct evidence of               F.2d at 829; Barnes v. Southwest Forest Industries, Inc.,
discriminatory intent; by meeting the four-pronged              814 F.2d 607, 611 (11th Cir.1987).
test [**9] set out for Title VII cases in McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817,           2. The McDonnell Douglas Test
36 L. Ed. 2d 668 (1973); or through statistical proof.
Because Carter did not submit statistical evidence, we
need only address the first two methods.
                                                                9
                                                                 Young, 840 F.2d at 828; Castle, 837 F.2d at 1558 n. 13;
1. Direct Evidence of Discrimination                            Buckley v. Hospital Corp. of America, 758 F.2d 1525, 1529-30
                                                                (11th Cir.1985); Bell v. Birmingham Linen Serv., 715 F.2d
HN5[ ] Direct evidence of discrimination would be               1552, 1557-58 (11th Cir.1983).
evidence which, if believed, would [*582] prove the
                                                                10
existence    of   a   fact   without   inference    or             See, e.g., Barnes v. Southwest Forest Industries, Inc., 814
presumption. Castle v. Sangamo Weston, Inc., 837                F.2d 607, 610-11 (11th Cir.1987) (remark by personnel
F.2d 1550, 1558 n. 13 (11th Cir.1988). In the face of           manager to terminated security guard that in order to transfer
direct evidence, an employer must prove that the same           "you would have to take another physical examination and at
                                                                your age, I don't believe you could pass it" did not constitute
                                                                direct evidence of discrimination); Lindsey v. American Cast
                                                                Iron Pipe Co., 772 F.2d 799, 801 (11th Cir.1985) (supervisor's
5                                                               statement that plaintiff would not be considered for upcoming
 Miles, 862 F.2d at 1527-28 (11th Cir.1989) (citing Bonner v.
City of Prichard 661 F.2d 1206, 1209 (11th Cir.1981)).          position because company would be looking for younger
                                                                person than plaintiff constituted direct evidence of
6                                                               discrimination based on age); Williams v. General Motors
    Miles, 862 F.2d at 1527-28 (11th Cir.1989).
                                                                Corp., 656 F.2d 120, 129 (5th Cir. Unit B 1981) (scrap of
7
    Id.                                                         paper on which was written "Too old-Lay Off" constituted
                                                                direct evidence); Simmons v. McGuffey Nursing Home, Inc.,
8
 Young v. General Foods Corp., 840 F.2d 825, 828 (11th          619 F.2d 369, 371 (5th Cir.1980) (remark that board wanted
Cir.1988); Anderson v. Savage Laboratories, Inc., 675 F.2d      younger man did not indicate that plaintiff was terminated
1221, 1224 (11th Cir.1982).                                     because of his age).
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page3851of of
                                                                                 103127
                                                   Carter v. Miami

This Circuit has adopted a variation of the four-pronged     Appellant's position fails to take into account this Court's
test set out for Title VII claims in McDonnell Douglas       repeated eschewal of an overly strict formulation of the
Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed.      elements of a prima facie case, especially in age
                                                                                    12
2d 668 (1973), that allows HN7[ ] a plaintiff to             discrimination cases.      Age, unlike race or sex, "is not
establish a prima facie case under the ADEA with             a discreet and immutable characteristic of an employee
circumstantial evidence by proving: (1) that he is a         which separates the members of [**14] the protected
member of the protected group; (2) that adverse              group indelibly from persons outside the protected
employment action was taken against him, e.g.                group. Rather, age is a continuum along which the
discharge, demotion, or failure to hire; (3) that he was     distinctions between employees are often subtle and
replaced by a person outside [**12] the protected            relative ones." Goldstein, 758 F.2d at 1142. As we
        11
group;      and (4) that he was qualified for the position   recognized in McCorstin v. United States Steel Corp.,
for which he was rejected. Castle v. Sangamo Weston,         621 F.2d 749, 754 (5th Cir.1980): "Seldom will a sixty-
837 F.2d 1550, 1558 (11th Cir.1988); Goldstein v.            year-old be replaced by a person in the twenties . . . .
Manhattan Industries, Inc., 758 F.2d 1435, 1442 (11th        Because the discrimination involves age, rather than
Cir.), cert. denied 474 U.S. 1005, 106 S. Ct. 525, 88 L.     sex or race, a requirement that the replacement be from
Ed. 2d 457 (1985) (quoting Pace v. Southern Railway          a nonprotected group fails to take the reality of the
                                                                                             13
System, 701 F.2d 1383, 1386 (11th Cir.), cert. denied,       working place into account."       Thus, we have declined
464 U.S. 1018, 104 S. Ct. 549, 78 L. Ed. 2d 724              to hold that a plaintiff's inability to show that he was
(1983)).                                                     replaced by someone under forty is an absolute bar to
                                                             the establishment of a prima facie case. See,
The City conceded at trial that Carter met the first three   e.g., Castle, 837 F.2d 1550 (11th Cir.1988); Goldstein,
prongs of the test: that she was a member of the             758 F.2d 1435 (11th Cir.1985); Pace v. Southern Ry.
protected group, that she was a technically competent        Sys., 701 F.2d 1383 (11th Cir.), cert. denied, 464 U.S.
lawyer and that she was discharged. However,                 1018, 104 S. Ct. 549, 78 L. Ed. 2d 724
Appellant took the position at trial and afterward in its                                                          14
                                                             (1983); McCorstin, 621 F.2d 749 (5th Cir.1980).          To
motion for judgment notwithstanding the verdict that
Carter failed to satisfy the fourth prong by proving that
she was replaced by an individual outside the protected
group. Appellant argues that because Carter was              12
                                                                The Supreme Court has stressed that the McDonnell test
replaced by a woman 46 years old and therefore within
                                                             was not intended to be a rigid or ritualistic test of disparate
the protected class, she did not establish
                                                             treatment. See, e.g., United States Postal Service Bd. of
a [*583] prima facie [**13] case and the district court      Govs. v. Aikens, 460 U.S. 711, 715, 103 S. Ct. 1478, 1481-82,
erred in allowing the case to go to the jury. The district   75 L. Ed. 2d 403 (1982).
court found that Carter was replaced by Ms. Cardonne,
a woman thirty-two years old and thus outside the            13
                                                               All decisions of the former Fifth Circuit handed down prior to
protected class. While Ms. Cardonne did take over two        the close of business on September 30, 1981 are binding
of the appeals that were being handled by Carter at the      precedent on this Court. Bonner v. City of Prichard, 661 F.2d
time Carter was discharged, the record clearly shows         1206, 1209 (11th Cir.1981).
that Ms. Cardonne was hired at least four months before      14
                                                               The need for increased flexibility in applying the prima facie
Carter was fired. The record further establishes that
                                                             criteria to age discrimination cases has been widely
Carter's slot as an assistant city attorney was filled by
                                                             acknowledged in the courts. Some Circuits have stated
Albertine Smith in April of 1983, shortly after Carter was   explicitly that a plaintiff need only establish that he was
fired. Thus, we find that Carter was replaced by Smith.      replaced by a younger person. See e.g., Carden v.
Ms. Smith was forty-six years old at the time she was        Westinghouse Electric Corp., 850 F.2d 996, 1000 (3d
hired, placing her squarely within the protected class.      Cir.1988) (plaintiff must show replacement by younger
However, this finding does not compel the conclusion         person); Furr v. AT & T Technologies, Inc., 824 F.2d 1537,
urged by Appellant that Carter failed as a matter of law     1542 (10th Cir.1987) (plaintiff must show passed over for
to prove her prima facie case.                               promotion in favor of younger person); Diaz v. AT & T, 752
                                                             F.2d 1356, 1359-60 (9th Cir.1975) (plaintiff need not be
                                                             replaced by someone outside protected class); Douglas v.
                                                             Anderson, 656 F.2d 528, 533 (9th Cir.1981) (third prong of test
11
  This prong is treated with some flexibility in age         can be established by showing that plaintiff was replaced by
discrimination cases, see discussion infra notes 12-14 and   substantially younger person); Schwager v. Sun Oil Co., 591
accompanying text.                                           F.2d 58 (10th Cir.1979) (plaintiff must show position filled by
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page3952of of
                                                                                 103127
                                                          Carter v. Miami

the contrary, HN8[ ] the establishment of a prima facie              predecessor to complain about Carter's courtroom
case is essentially a factual question particular to the             demeanor;           that         she      had        made
circumstances of a given case.                Goldstein,             disparaging [**17] remarks in public about the Mayor,
758 [**15] F.2d at 1443. The inquiry is whether an                   his assistant, and Pedrosa; that she had engaged in a
ordinary person could reasonably infer discrimination if             scuffle in the office with a fellow employee over a pair of
the facts presented remained unrebutted. Id.                         keys; that she had accused her co-workers and Pedrosa
                                                                     of immoral and illegal behavior; and that she had
 [**16] Because Carter did at least show that she was                refused to speak with Pedrosa without a witness
replaced by a younger person and viewing the evidence                present. We believe that Appellant's ability to point to
in the light most favorable to Carter, we hold that the              several specific acts of insubordination by Carter to
district court did not err in finding that Carter had                Pedrosa, culminating in her refusal to speak with him
presented a prima facie case of age discrimination                   without a witness, demonstrated a legitimate,
under the McDonnell Douglas test. Thus, it was not                   nondiscriminatory reason for Pedrosa to fire Carter.
error for the district [*584] court to overrule the motion
for directed verdict on the age discrimination count at
the conclusion of plaintiff's case.                                  [**18] C. FAILURE TO ESTABLISH PRETEXT
B. REBUTTAL
                                                                     HN10[ ] Once a legitimate, nondiscriminatory reason
HN9[ ] Presentation of a prima facie case by a plaintiff             for dismissal is put forward by the employer, the burden
raises a rebuttable inference of discrimination and shifts           returns to the plaintiff to prove by significantly probative
the burden of proof to the employer to respond with a                evidence that the proffered reason is a pretext for
legitimate, nondiscriminatory reason for dismissing the              discrimination. Young, 840 F.2d at 829. A plaintiff may
                                       15
plaintiff. Young, 840 F.2d at 828.        Here, Appellant            do so "either directly by persuading the court that a
responded      that    Carter   was      discharged   for            discriminatory reason more likely motivated the
insubordination, and presented testimony supporting its              employer or indirectly by showing that the employer's
assertion that Carter was a constant disruptive force                proffered       explanation        is     unworthy        of
                                                        16           credence." Goldstein, 758 F.2d at 1445 (citing Texas
throughout her tenure at the City Attorney's office.
Carter admitted that she whispered around the office to              Dept. of Community Affairs v. Burdine, 450 U.S. 248,
mock Pedrosa's request that attorneys not shout; that                256, 101 S. Ct. 1089, 1095, 67 L. Ed. 2d 207 (1981)).
members of the bench had called Pedrosa's                            Carter contends that she met that burden by showing
                                                                     that her personnel file was devoid of a record of
                                                                     insubordination. Robert Clark, chief deputy city attorney,
person younger than himself).                                        testified, however, that disruptive behavior was not as a
                                                                     rule entered in an employee's personnel file.
The First Circuit has held that a plaintiff attempting to prove a
prima facie case of age discrimination need not even show
                                                                     While Carter did not attempt formally to establish
that he was replaced by someone younger. Loeb v. Textron,
                                                                     statistical evidence of discrimination, she did argue that
Inc., 600 F.2d 1003, 1012-13 (1st Cir.1979) (McDonnell
Douglas test did not contemplate requiring plaintiff to prove
                                                                     discriminatory intent could be inferred from Pedrosa's
                                                                                            17
that person outside protected class was hired in complainant's       personnel actions.        [**20] However, the record
place).                                                              compels the opposite conclusion. Of the six attorneys
                                                                     fired by [**19] Pedrosa in his tenure, only Carter was in
15                                                                                                 18
  Cf. supra note 9 and accompanying text regarding                   the protected age group.         Neither does the record
defendant's higher burden of rebuttal in the face of direct          support Carter's claim that three female employees in
evidence of discrimination.
16
  For example, Appellant showed that Carter was openly
critical of the administration of the first City Attorney for whom   17
                                                                        Carter pointed out that up until the time she filed her EEOC
she worked, bringing charges of sex discrimination against           complaint, Pedrosa had hired only attorneys under the age of
him before the City Commission when she was denied a raise.          40. Of the two people hired by Pedrosa who were in the
Carter also criticized the second City Attorney for whom she         protected age group, one was hired only after the EEOC
worked (Knox), accusing him of playing chess and reading the         complaint. Also, Carter presented testimony that older
newspaper during work hours and questioning his professional         secretaries perceived that younger secretaries received better
judgment. When Appellee was denied a raise by Knox                   treatment around the office.
because of her disruptive behavior, she again complained of
                                                                     18
sex discrimination.                                                       See supra note 1.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page4053of of
                                                                                 103127
                                                          Carter v. Miami

the protected class were fired. Rather, of all employees             presents its rebuttal evidence, the district court should
fired by Pedrosa, only Carter and the secretary                      proceed directly to the question of "which party's
described by her attorney as incompetent were in the                 explanation    of    the    employer's     motivation   it
                        19
protected     class.         The     third    woman      in          believes." 460 U.S. at 716, 103 S. Ct. at 1482.
the [*585] protected class voluntarily retired in lieu of
returning to secretarial work. Despite Carter's contention           In Young v. General Foods Corp., 840 F.2d 825 (11th
that Pedrosa intended to fire older employees in order to            Cir.1988), however, this Court clarified that HN12[ ]
                                               20                    the mere establishment of a prima facie case of
cut costs, no older males were fired.              Carter's
subjective conclusion that Pedrosa harassed her and                  discrimination does not foreclose the possibility of
created any problems he had with her, without                        summary judgment in favor of an employer. Id. at 828.
supporting evidence, was insufficient to establish                   Neither does defendant's offer of a legitimate,
pretext.    HN11[ ]       "Conclusory     allegations   of           nondiscriminatory reason for a discharge automatically
discrimination, without more, are not sufficient to raise            present a jury question. Id. Simply stated, the
an inference of pretext or intentional discrimination                presentation of a prima facie case creates a rebuttable
where [an employer] has offered . . . extensive evidence             presumption of discrimination, but does not alone
of legitimate, non-discriminatory reasons for its                    establish a genuine issue of material fact sufficient to go
actions." Young, 840 F.2d at 830.                                    to the [**22] jury. Id. at 829 (citing with approval Pace
                                                                     v. Southern Ry. Sys., 701 F.2d 1383 (11th Cir.), cert.
We find that there was not sufficient evidence from                  denied 464 U.S. 1018, 104 S. Ct. 549, 78 L. Ed. 2d 724
which a jury could have concluded that the reasons                   (1983)). Rather, "because the plaintiff bears the burden
articulated by Appellant were merely a pretext for                   of establishing pretext, he must present 'significantly
discrimination or that a discriminatory reason more likely           probative' evidence on the issue to avoid summary
motivated the employer.                                              judgment." Young, 840 F.2d at 829 (citing Celotex Corp.
                                                                     v. Catrett, 477 U.S. 317, 322-23, 106 S. Ct. 2548, 2552-
D. FAILURE TO PRESENT JURY QUESTION
                                                                     53, 91 L. Ed. 2d 265 (1986) (discussing standard for
Because Carter was unable to present significantly                   grant of summary judgment)). Here, Carter did not carry
probative evidence of pretext, as a matter of law she                the burden of establishing pretext and thus did not
was not entitled to go to the jury on her age                        create a question for the jury.
discrimination claim and the district court should have              IV. CONCLUSION
granted Appellant's motion for a directed verdict at the
close of all the evidence.                                           Because we find that Carter was unable to cast doubt
                                                                     on Appellant's legitimate, nondiscriminatory reason for
Carter      argues,     in    reliance    on     United              firing her, she was not entitled to go to the jury on the
States [**21] Postal Service Bd. of Governors v.                     age discrimination claim. It was error for the district
Aikens, 460 U.S. 711, 103 S. Ct. 1478, 75 L. Ed. 2d                  court to overrule Appellant's motion for directed verdict
403, that once a plaintiff has presented evidence of                 on the age discrimination claim at the close of all
discrimination and a defendant has rebutted that                     evidence. Accordingly, and for the stated reasons, we
evidence with a legitimate, nondiscriminatory reason for             REVERSE and REMAND to the district court with
rejecting the plaintiff, a factual question has been                 direction [**23] to enter a judgment for defendant.
presented which must be resolved by the trier of fact.
The Aikens Court did instruct that once the defendant
                                                                       End of Document

19
   Another Court has held specifically that termination of two
employees in the protected age group within a nine month
period is not statistically significant in a situation where other
long term employees in the protected group were maintained
and a greater number outside the protected age range were
fired. Haskell v. Kaman Corp., 743 F.2d 113, 121 (2d
Cir.1984).
20
  For example, Robert Clark, a man in his 50's whose salary
was higher than Carter's, was retained while 5 male attorneys
under the age of 40 were fired. See supra note 1.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 54 of 127



     Questioned
As of: October 18, 2019 5:41 PM Z


                                        Walker v. NationsBank N.A.
                                 United States Court of Appeals for the Eleventh Circuit
                                                 June 12, 1995, Decided
                                                  Nos. 93-3380, 94-2134


Reporter
53 F.3d 1548 *; 1995 U.S. App. LEXIS 14914 **; 68 Fair Empl. Prac. Cas. (BNA) 314; 42 Fed. R. Evid. Serv. (Callaghan) 566; 9
Fla. L. Weekly Fed. C 157

Myra J. WALKER, Plaintiff-Appellant, v. NATIONSBANK
                                                                Overview
OF FLORIDA N.A., a Florida Corporation, Defendant-
Appellee.                                                       Appellant employee brought an action against appellee
                                                                employer, alleging sex discrimination in violation of §
Subsequent History: [**1] As Corrected.
                                                                703(a)(1) of Title VII of the Civil Rights Act of 1964, 42
                                                                U.S.C.S. § 2000e-2(a)(1), and age discrimination in
Prior History: Appeals from the United States District
                                                                violation of § 4(a)(1) of the Age Discrimination in
Court For the Middle District of Florida. (No. 90-1091-
                                                                Employment Act (ADEA), 29 U.S.C.S. § 623(a)(1). The
Civ-J-20). Harvey E. Schlesinger, Judge and John H.
                                                                district court granted a directed verdict and attorney's
Moore, II, Chief Judge.
                                                                fees under Fed. R. Civ. P. 50 to appellee. Appellant
                                                                claimed an Equal Employment Opportunity Commission
Core Terms                                                      determination letter was erroneously excluded. On
                                                                appeal, the court found that the district court did not
district court, proffered reason, termination, prima facie
                                                                abuse its discretion when it determined that the danger
case, reasons, audit, proffered, discriminated, pretext,        of confusing the issues to the jury by allowing admission
sufficient evidence, attorney's fees, sex, determination
                                                                of the EEOC letter outweighed the letter's probative
letter, factfinder, prevailing, intentional discrimination,
                                                                value. Although appellant established a prima facie case
employment decision, award of attorney's fees,                  of discrimination, she did not show that appellee
summary judgment, branch manager, cases, directed
                                                                engaged in intentional discrimination on the basis of a
verdict, probative value, matter of law, directives,
                                                                prohibited factor. Personality clashes were not a basis
pretextual, frivolous, unworthy, rating, non                    for relief under Title VII or the ADEA. The court affirmed
discriminatory reason
                                                                the directed verdict. The award of attorney's fees was
                                                                an abuse of discretion because continued prosecution
Case Summary                                                    of appellant's claim was reasonable.

                                                                Outcome
Procedural Posture                                              The court affirmed the part of the district court's
                                                                judgment which granted a directed verdict in favor of
Appellant employee challenged the judgment from the             appellee employer in appellant employee's age and sex
United States District Court for the Middle District of         discrimination action. Appellant did not show that
Florida, which granted a directed verdict and attorney's        appellee intentionally discriminated against her on the
fees to appellee employer in an action for sex                  basis of a prohibited factor. The court vacated the
discrimination in violation of § 703(a)(1) of Title VII of      attorney's fees award because appellant's continued
the Civil Rights Act of 1964, 42 U.S.C.S. § 2000e-              prosecution of her claim was not unreasonable.
2(a)(1), and age discrimination in violation of § 4(a)(1) of
the Age Discrimination in Employment Act, 29 U.S.C.S.
§ 623(a)(1).
                                                                LexisNexis® Headnotes
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page4255of of
                                                                                 103127
                                              Walker v. NationsBank N.A.

                                                             opposed to the motion, and this evidence is of such
                                                             quality and weight that reasonable and fair-minded
                                                             persons in the exercise of impartial judgment might
    Civil Procedure > Appeals > Standards of                 reach different conclusions, the motion must be denied.
    Review > Abuse of Discretion                             Nevertheless, a jury question does not exist because of
                                                             the presence of a mere scintilla of evidence; rather,
    Evidence > Admissibility > Procedural                    there must be a conflict in substantial evidence to create
    Matters > Rulings on Evidence                            a jury question.

HN1[   ] Standards of Review, Abuse of Discretion

The admissibility of evidence is committed to the broad          Labor & Employment Law > ... > Gender & Sex
discretion of the district court, and the decision to            Discrimination > Scope & Definitions > General
exclude certain evidence will be reversed only upon a            Overview
clear showing of abuse of discretion.
                                                             HN4[ ] Gender & Sex Discrimination, Scope &
                                                             Definitions

    Civil Procedure > Trials > Bench Trials                  Title VII of the Civil Rights Act of 1964 proscribes
                                                             discrimination on the basis of sex in a variety of
    Evidence > Admissibility > Procedural                    employment practices.
    Matters > Limited Admissibility

    Civil Procedure > Trials > Jury Trials > General
    Overview                                                     Labor & Employment Law > ... > Age
                                                                 Discrimination > Scope & Definitions > General
HN2[   ] Trials, Bench Trials                                    Overview

In the United States Court of Appeals for the Eleventh           Labor & Employment
Circuit, Equal Employment Opportunity Commission                 Law > Discrimination > General Overview
determinations are generally admissible in bench trials,
however, the same liberal admissibility rule does not        HN5[   ] Age Discrimination, Scope & Definitions
necessarily apply to determination letters in jury trials.
                                                             The Age Discrimination Employment Act proscribes age
                                                             discrimination in the employment of persons at least
                                                             forty years of age. 29 U.S.C.S. § 621 et seq.
    Civil Procedure > Appeals > Standards of
    Review > General Overview

    Civil Procedure > Trials > Judgment as Matter of             Labor & Employment Law > ... > Gender & Sex
    Law > General Overview                                       Discrimination > Scope & Definitions > General
                                                                 Overview
HN3[   ] Appeals, Standards of Review
                                                             HN6[ ] Gender & Sex Discrimination, Scope &
In reviewing the district court's disposition of a motion    Definitions
for directed verdict, the appellate court employs the
same standard as the district court used in determining      See 42 U.S.C.S. § 2000e-2(a).
whether to grant the motion. The appellate court reviews
all of the evidence in the light most favorable to, and
with all reasonable inferences drawn in favor of, the            Labor & Employment Law > ... > Age
nonmoving party. If the facts and inferences are so              Discrimination > Scope & Definitions > General
strong and overwhelmingly in favor of one party that the         Overview
court believes that reasonable persons could not arrive
at a contrary verdict, the grant of a directed verdict is    HN7[   ] Age Discrimination, Scope & Definitions
proper. If, however, substantial evidence is presented
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page4356of of
                                                                                 103127
                                              Walker v. NationsBank N.A.

See 29 U.S.C.S. § 623(a).                                      the position held, (3) termination, (4) and replacement
                                                               with a person outside the protected class.


    Evidence > Burdens of Proof > Burdens of
    Production                                                     Civil Procedure > ... > Costs & Attorney
                                                                   Fees > Attorney Fees & Expenses > General
    Labor & Employment                                             Overview
    Law > ... > Evidence > Burdens of Proof > Burden
    Shifting                                                       Civil Rights Law > ... > Procedural Matters > Costs
                                                                   & Attorney Fees > Prevailing Parties
    Evidence > Burdens of Proof > Allocation
                                                                   Labor & Employment Law > ... > Title VII
    Evidence > Burdens of Proof > Initial Burden of                Discrimination > Remedies > Costs & Attorney Fees
    Persuasion
                                                                   Civil Rights Law > ... > Procedural Matters > Costs
    Labor & Employment                                             & Attorney Fees > General Overview
    Law > Discrimination > General Overview
                                                                   Civil Rights Law > ... > Procedural Matters > Costs
    Labor & Employment Law > ... > Gender & Sex                    & Attorney Fees > Statutory Attorney Fee Awards
    Discrimination > Scope & Definitions > General
    Overview                                                   HN10[ ] Costs & Attorney Fees, Attorney Fees &
                                                               Expenses
    Labor & Employment
    Law > ... > Evidence > Burdens of Proof > General          It is within the discretion of a district court to award
    Overview                                                   attorney's fees to a prevailing defendant in an action
                                                               under Title VII of the Civil Rights Act of 1964 upon a
    Labor & Employment                                         finding that the action was frivolous, unreasonable, or
    Law > ... > Evidence > Burdens of                          without foundation, even though not brought in
    Proof > Employee Burdens                                   subjective bad faith. The standard is a stringent one. In
                                                               applying these criteria, the district court should resist the
HN8[   ] Burdens of Proof, Burdens of Production               temptation to conclude that because a plaintiff did not
                                                               ultimately prevail, the action must have been
A plaintiff must carry the initial burden of establishing a    unreasonable or without foundation. Therefore, in
prima facie case of sex discrimination. Once the plaintiff     determining whether a prevailing defendant is entitled to
establishes a prima facie case, the burden then shifts to      attorney's fees under Title VII, the district court must
the    defendant     to    produce      some     legitimate,   focus on the question of whether the case is seriously
nondiscriminatory reason for the adverse employment            lacking in arguable merit. Three general factors should
decision. Because the defendant need only produce, not         guide the inquiry: (1) whether the plaintiff established a
prove, a nondiscriminatory reason, this burden is              prima facie case; (2) whether the defendant offered to
exceedingly light. Once the defendant carries the              settle; and (3) whether the trial court dismissed the case
burden of production, the plaintiff must prove through         prior to trial or held a full-blown trial on the merits.
presentation of a preponderance of the evidence that
the employer had a discriminatory intent.                      Counsel: ATTORNEY(S) FOR APPELLANT(S): John
                                                               F. MacLennan, Smith, Hulsey and Busey, Jacksonville,
                                                               FL.
    Labor & Employment                                         ATTORNEY(S) FOR APPELLEE(S), 93-3380: Steven
    Law > Discrimination > Actionable Discrimination           Arthur Werber, Foley and Lardner, Guy O. Farmer, II,
                                                               Kevin Eugene Hyde, Tracy Carlin, Jacksonville, FL.
HN9[   ] Discrimination, Actionable Discrimination             Richard F. Kane, Blakeney, Alexander and Machen,
                                                               Michael V. Matthews, Charlotte, NC. ATTORNEY(S)
An employee establishes a prima facie case of                  FOR APPELLEE(S), 94-2134: RICHARD F. KANE,
discrimination in termination when the employee shows          Blakeney & Alexander, MICHAEL V. MATTHEWS,
(1) membership in a protected class, (2) qualification for
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page4457of of
                                                                                 103127
                                                   Walker v. NationsBank N.A.

Charlotte, NC.                                                      conversation, Sefcik angrily expressed to Walker her
                                                                    displeasure with Walker's job performance based on the
Judges: Before HATCHETT and COX, Circuit Judges,                    results of the audit of the Baymeadows branch. Walker,
and JOHNSON, Senior Circuit Judge.                                  in response, sent Sefcik a [**3] memorandum in which
                                                                    she characterized Sefcik's reaction to the Baymeadows
Opinion by: HATCHETT                                                branch's unfavorable audit as "mental harassment."

Opinion                                                             As a result of Walker's memorandum, Sefcik and Joyce
                                                                    Sheets, a bank personnel specialist, met with Walker on
                                                                    July 6, 1988. At this counseling session, Sefcik
                                                                    presented Walker with her concerns about Walker's
 [*1551] HATCHETT, Circuit Judge:
                                                                    substandard performance during the first six months of
                                                                    1988, and also set a number of performance goals for
In this sex and age discrimination case, appellant, Myra
                                                                    Walker to meet in the coming months. Following this
Jeanette Walker, appeals from the district court's
                                                                    meeting,       Sefcik [**4]    documented      Walker's
granting of a directed verdict, pursuant to Federal Rules
                                                                    performance deficiencies in a July 13, 1988 written
of Civil Procedure 50, and the awarding of attorney's                                                    3
                                                                    performance [*1552] evaluation.        In an August 4,
fees. We affirm the directed verdict ruling, but vacate
                                                                    1988 memorandum, Walker responded to this
the attorney's fee ruling.
                                                                    performance evaluation claiming that the deficiencies
FACTS                                                               cited in the branch audit had been corrected.

This case involves the employment relationship of                   Walker and Sefcik also held a regularly scheduled
Walker, NationsBank (the bank), and her immediate                   quarterly meeting on September 19, 1988, during which
supervisor, Eugenia Sefcik. In September, 1987, the                 Sefcik instructed Walker to contact a bank employee,
bank promoted Walker to the position of branch                      Nancy Moore, to ensure that the Baymeadows branch
manager of its Baymeadows Jacksonville, Florida                     received credit for certain referrals; Sefcik also
branch. In this new position, Walker reported directly to           instructed Walker to contact another bank employee,
         1                                                          Marsha Murphy, who could answer Walker's questions
Sefcik.     Sefcik's first evaluation of Walker's job
performance occurred in January, 1988, and she rated                concerning account analysis.
Walker at "expected" or "expected plus" in all of the
                                                                    In November, 1988, the bank conducted a follow-up,
areas listed on the evaluation form. At a meeting in
                                                                    pre-audit check of Walker's Baymeadows branch and
June, 1988, Sefcik angrily accused Walker of failing to
                                                                    found more deficiencies. On November 28, 1988,
offer a Baymeadows branch [**2] employee the office
                                                                    Walker      and   Sefcik     held    a    conference     in
manager position at another of the bank's Jacksonville,
                                                                    which [**5] Sefcik again rated Walker's performance as
Florida, branches, and of failing to notify another
                                                                    unsatisfactory due to Walker's failure to meet certain
Baymeadows branch employee that the employee had
                                                                    goals established at the July 6, 1988 meeting. As a
been denied a salary increase as a result of excessive
                                                                    result of the unsatisfactory rating, Sefcik placed Walker
absenteeism. At the time of this confrontation, Walker
                                                                    on probation for thirty days. During this period, the bank
contended that she had carried out the directives as
                                                                    required Walker to perform satisfactorily or face
instructed.
                                                                    immediate termination of her employment. Sefcik also
In June, 1988, the bank conducted an audit of its three
Jacksonville branches. The audit of Walker's                        Jacksonville, Florida, branches. The auditors did not give the
Baymeadows branch uncovered several deficiencies,                   DuPont branch an overall rating because it was that branch's
and the branch was given an overall rating of                       initial audit; they did, however, document several deficiencies
                2                                                   in the DuPont branch's internal controls. At the time of the
unsatisfactory.    In a June 24, 1988 telephone
                                                                    audit, Rebecca Reams, a female under the age of forty, was
                                                                    the branch manager. The Downtown branch that Walter
1
 The bank operated three branches in Jacksonville, Florida:         Doeschler, a male under age forty, managed also received an
Downtown, Baymeadows, and DuPont. Sefcik, in her capacity           overall rating of unsatisfactory.
as Metro Director, was responsible for branches in                  3
                                                                     Sefcik rated Walker's performance in eight categories:
Jacksonville, Tallahassee, South Orlando, and Kissimmee,
                                                                    Walker was rated "Expected" in one category; "Needs
Florida.
                                                                    Improvement" in four categories; and "Unsatisfactory" in three
2
    The audit also uncovered deficiencies in the bank's other two   categories.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page4558of of
                                                                                 103127
                                              Walker v. NationsBank N.A.

provided Walker with a list of changes to be                   November 18, 1991. On December 12, 1991, Walker
implemented at the Baymeadows branch. In a                     sought leave to amend her complaint on the grounds
memorandum dated November 30, 1988, Walker                     that the Civil Rights Act of 1991 entitled her to a jury
responded to the follow-up audit's results asserting that      trial, compensatory damages, and punitive damages in
the audit's conclusion was unfair and unfounded.               connection with her sex discrimination claim. On June
                                                               12, 1992, the district court denied the bank's motion for
The bank contends that during the period between               summary judgment. In denying the bank's summary
November 28, 1988, and Walker's dismissal on                   judgment motion, the district court assumed the
December 5, 1988, Sefcik determined that Walker had            admissibility of the EEOC determination [*1553] letter
made a second misrepresentation to her: Walker had             and found that the EEOC's determination was sufficient
not contacted the two bank employees, Moore and                to establish a factual issue as to whether the Bank's
Murphy, as Sefcik instructed her to do at their                legitimate, non-discriminatory reason for Walker's
September 19, 1988 meeting, although Walker had told                                           4
                                                               termination was pretextual.       Following this court's
Sefcik that the directive had been carried out. Walker         decision in Curtis v. Metro Ambulance Service, Inc., 982
admits that Sefcik confronted her with the allegation that     F.2d 472 (11th Cir.1993), holding that the Civil Rights
she had not contacted Moore and Murphy as instructed.          Act of 1991 would not be applied retroactively, [**8] the
                                                               district court denied Walker's motion to amend her
The bank scheduled Walker to attend a training class in
                                                               complaint.
Orlando on November [**6] 30, 1988. Due to a problem
with Walker's mother's health, Walker did not attend the
                                                               On April 8, 1993, the bank filed a motion in limine and a
class. The parties dispute the extent of Walker's efforts
                                                               supporting memorandum of law seeking to exclude the
to notify Sefcik that she would be unable to attend the
                                                               EEOC determination letter on the grounds that it was
training course.
                                                               untrustworthy under Federal Rules of Evidence
Sefcik terminated Walker's employment on December 5,           803(8)(C), and unduly prejudicial under Federal Rules of
1988. Sefcik stated as justification for the termination       Evidence 403. The district court granted the bank's
Walker's failure to notify Sefcik of the inability to attend   motion on April 27, 1993, on the ground that the
the November 30 training course and Walker's two               conflicting findings of the two EEOC offices would result
earlier misrepresentations that she had carried out            in confusion of the issues for the jury. On May 28, 1993,
Sefcik's directives.                                           the bank filed a motion for reconsideration of the district
                                                               court's June 12, 1992 denial of the bank's summary
PROCEDURAL HISTORY                                             judgment motion. The district court denied the bank's
                                                               motion for reconsideration on September 17, 1993.
On January 9, 1989 Walker filed a complaint with the
Equal Employment Opportunity Commission (EEOC)                 In October, 1993, the trial commenced. At the close of
alleging that her termination was due to her age and           Walker's evidence, the court granted the bank's Federal
sex, in violation of § 703(a)(1) of Title VII of the Civil     Rules [**9] of Civil Procedure 50 motion and entered
Rights Act of 1964, 78 Stat. 255, as amended, 42               judgment against Walker as a matter of law. The district
U.S.C. § 2000e-2(a)(1), and § 4(a)(1) of the Age               court also awarded the bank attorney's fees in excess of
Discrimination in Employment Act of 1967 (ADEA), 81            $ 50,000.
Stat. 602, 29 U.S.C. § 623(a)(1). On October 4, 1990,
the EEOC's Miami District Office issued a determination        ISSUES
letter in which it found no evidence that Walker's
                                                               Walker raises the following issues: (1) whether the
termination had been in violation of the statutes. From
                                                               district court committed error in excluding the EEOC
that determination, Walker appealed to the EEOC
                                                               determination letter; (2) whether the district court erred
headquarters in Washington, D.C.
                                                               in granting the bank's rule 50 motion; and (3) whether
On December [**7] 4, 1990, Walker filed suit in the            the district court committed error in awarding the bank
United States District Court for the Middle District of
Florida. The EEOC's Washington, D.C. office issued a
determination letter on December 5, 1990, in which it
found reasonable cause to believe that the bank had            4
                                                                At the time the district court ruled on the summary judgment
discriminated against Walker in violation of Title VII and
                                                               motion, the bank had not sought to exclude the EEOC
the ADEA. The bank moved for summary judgment on
                                                               determination letter.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page4659of of
                                                                                 103127
                                                Walker v. NationsBank N.A.
                   5
attorney's fees.                                                        A. Admissibility of EEOC Determination Letter

CONTENTIONS                                                      The significance of an EEOC determination letter in
                                                                 employment discrimination litigation can be ascertained
Walker contends that the district court's exclusion of the       through a review of the role of the EEOC in the overall
determination letter on the ground that it would confuse         statutory scheme Congress enacted. Congress enacted
the jury was error, and that the probative value of the          Title VII and its progeny to assure equality of
determination letter is not substantially outweighed by          employment opportunities regardless of race, color,
the potential prejudice to the bank. [**10] The bank             religion, sex, or national origin. McDonnell Douglas
argues that the EEOC determination letter was properly           Corp. v. Green, 411 U.S. 792, 800, 93 S. Ct. 1817,
excluded because its admission would have unduly                 1823, 36 L. Ed. 2d 668 (1973). To further this effort,
prejudiced its defense, pursuant to rule 403.                    Congress created the EEOC to investigate claims of
                                                                 discrimination, to institute civil actions against
Walker also contends that the bank's stated justification
                                                                 employers or unions, and to settle disputes through
for her termination was pretextual. She argues that
                                                                 reconciliation before permitting [**12] a party to file a
when she was terminated, Sefcik gave as a justification
                                                                 lawsuit. Alexander v. Gardner-Denver Co., 415 U.S. 36,
Walker's alleged misrepresentations, and her failure to
                                                                 44, 94 S. Ct. 1011, 1017-18, 39 L. Ed. 2d 147 (1974).
provide Sefcik with advance notice of her inability to
                                                                 Nevertheless, final responsibility for enforcement of the
attend the November 30, 1988 training class. At trial,
                                                                 federal employment discrimination laws is vested in the
however, the bank contended that those two reasons
                                                                 federal courts. Alexander, 415 U.S. at 44, 94 S. Ct. at
justified Walker's termination and Walker's deficient job
                                                                 1017-18. Therefore, we must remain mindful of the fact
performance. According to Walker, this difference in the
                                                                 that Congress, in enacting the various employment
explanations for her termination suggests that the
                                                                 discrimination statutes, thought it "necessary to provide
bank's stated reasons were pretextual, and the jury
                                                                 a judicial forum for the ultimate resolution of
could have inferred that the real reasons for the
                                                                 discriminatory employment claims. It is the duty of
termination were her gender and age. Walker buttresses
                                                                 courts to assure the full availability of this
this contention with the fact that the bank's Downtown
                                                                 forum." Alexander, 415 U.S. at 60 n. 21, 94 S. Ct. at
branch also received an unsatisfactory rating; however,
                                                                 1025 n. 21.
the branch manager, who was a male, was not
disciplined. The bank contends that the record is devoid         HN1[ ] The admissibility of evidence is committed to
of any direct or circumstantial evidence that the bank           the broad discretion of the district court, and the
terminated Walker's employment due to her gender or              decision to exclude certain evidence will be reversed
age.                                                             only upon a clear showing of abuse of
                                                                               6
                                                                 discretion. [**14] Hines v. Brandon Steel Decks, Inc.,
Lastly, Walker [**11] argues that the district court
                                                                 886 F.2d 299, 302 (11th Cir.1989). HN2[ ] In this
erroneously awarded the bank attorney's fees. She
                                                                 circuit, it is well established that EEOC determinations
argues that her lawsuit was not frivolous, and supports
                                                                 are generally admissible in bench trials. Barfield v.
this contention with the undisputed fact that the court
                                                                 Orange County, 911 F.2d 644, 649 (11th Cir.1990)
denied the bank's two summary judgment motions, with
                                                                 (listing cases), cert. denied, 500 U.S. 954, 111 S. Ct.
the second denial of summary judgment occurring                                                            7
twenty-two days prior to trial, after the district court had     2263, 114 L. Ed. 2d 715 [**13] (1991). We have not
ruled that the EEOC letter would not be admitted into
evidence. The bank argues that Walker's claim was
                                                                 6
frivolous.                                                         In arguing the exclusion of the EEOC's Washington office
                                                                 determination letter, both parties briefed and argued rules 403
 [*1554] DISCUSSION                                              and 803 of the Federal Rules of Evidence. The district court's
                                                                 order stated that the court considered the bank's challenge
                                                                 under rule 803; however, in the next sentence the court stated
                                                                 that it "applied rule 403 and determined that the report's
                                                                 probative value was substantially outweighed by the danger of
5
 Walker's claim that the Civil Rights Act of 1991 should be      unfair prejudice, confusion of the issues, or misleading the
applied retroactively to her sex discrimination claim is         jury." (Emphasis supplied.) Therefore, we analyze the district
foreclosed by the Supreme Court's recent decision in Rivers v.   court's exclusion of the determination letter under rule 403.
Roadway Express, Inc., U.S. , 114 S. Ct. 1510, 128 L. Ed.
                                                                 7
2d 274 (1994).                                                       Administrative findings regarding claims of discrimination are
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page4760of of
                                                                                 103127
                                                  Walker v. NationsBank N.A.

seen fit, however, to apply the same liberal admissibility          facts.
                                             8
rule to determination letters in jury trials. In particular,
the distinction between a bench and a jury trial may                This case presents one example of the vagaries of
affect the district court's analysis of a determination             administrative determinations which the Barfield court
letter's admissibility under Federal Rules of Evidence              identified: two government officials knowledgeable in the
      9                                                             area of employment discrimination law reached different
403. Barfield, 911 F.2d at 651.
     The admission of an EEOC report, in certain                    conclusions after independently reviewing the same
     circumstances, may be much more likely to present              facts. The district court was properly concerned that
     the danger of creating unfair prejudice in the minds           admitting the determination letter would shift the jury's
     of the jury than in the mind of the trial judge, who is        focus away from the issue of whether the bank
     well aware of the limits and vagaries of                       considered a prohibited factor in terminating Walker,
     administrative determinations and better able to               and towards resolving questions concerning the
     assign the report appropriate weight and no more.              procedural adequacy of the investigation the two
                                                                    administrative hearing officers conducted. [**16] We
 Barfield, 911 F.2d at 651; see also Johnson v. Yellow              cannot conclude that the trial court abused its discretion
Freight System, Inc., 734 F.2d 1304, 1309 (8th Cir.)                when it decided that the danger of confusing the issues
(noting that EEOC reports are not homogenous                        to the jury substantially outweighed the admittedly
products but may vary greatly in quality and factual                probative value of the EEOC determination.
detail), cert. denied, 469 U.S. 1041, 105 S. Ct. 525, 83
L. Ed. 2d 413 (1984).                                               B. Directed Verdict

The district court determined that the danger that the              HN3[ ] In reviewing the district court's disposition of a
EEOC letter would confuse the jury substantially                    motion for directed verdict, we employ the same
outweighed its probative value. See Fed.R.Evid. 403.                standard as the district court used in determining
According to       [*1555]   the district court, the                whether to grant the motion. MacPherson v. University
determination letter's admission would force the jury to            of Montevallo, 922 F.2d 766, 770 (11th Cir.1991). We
resolve [**15] the conflict between the EEOC's Miami                review all of the evidence in the light most favorable to,
district office's finding that the bank had not                     and with all reasonable inferences drawn in favor of, the
discriminated against Walker in terminating her                     nonmoving party. MacPherson, 922 F.2d at 770. If the
employment and the EEOC's Washington, D.C. office's                 facts and inferences are so strong and overwhelmingly
finding that reasonable cause existed to believe that the           in favor of one party that the court believes that
bank discriminated against Walker. The district court               reasonable persons could not arrive at a contrary
was concerned that the determination letter's admission             verdict, the grant of a directed verdict is
would shift the jury's focus from deciding the ultimate             proper. Verbraeken v. Westinghouse Electric Corp.,
issue in the case--whether the bank discriminated                   881 F.2d 1041, 1045 (11th Cir.1989) (quoting Boeing
against Walker--to resolving the conflicting findings of            Co. v. Shipman, 411 F.2d 365 (5th Cir.1969)), cert.
two administrative officials who reviewed the same                  dismissed, 493 U.S. 1064, 110 S. Ct. 884, 107 L. Ed. 2d
                                                                    1012 (1990). If, however, substantial evidence is
                                                                    presented opposed to the motion, and this evidence
admissible in a trial de novo under Federal Rules of Evidence
                                                                    is [**17] of such quality and weight that reasonable and
803(8)(C), the public records and investigatory file exception
to the hearsay rule. Chandler v. Roudebush, 425 U.S. 840,           fair-minded persons in the exercise of impartial
863 n. 39, 96 S. Ct. 1949, 1960-61 n. 39, 48 L. Ed. 2d 416          judgment might reach different conclusions, the motion
(1976).                                                             must be denied.       Verbraeken, 881 F.2d at 1045.
8                                                                   Nevertheless, a jury question does not exist because of
  Because Walker instituted suit before November 21, 1991,
                                                                    the presence of a "mere scintilla of evidence"; rather,
the effective date of the Civil Rights Act of 1991, her Title VII
                                                                    "there must be a conflict in substantial evidence to
claim was tried to the district court, and her ADEA claim was
tried to a jury.
                                                                    create a jury question." Verbraeken, 881 F.2d at 1045.

9
 Fed.R.Evid. 403 provides: "Although relevant, evidence may         HN4[ ] Title VII proscribes discrimination on the basis
                                                                                                                 10
be excluded if its probative value is substantially outweighed      of sex in a variety of employment practices.    HN5[ ]
by the danger of unfair prejudice, confusion of the issues, or
misleading the jury, or by considerations of undue delay,
                                                                    10
waste of time, or needless presentation of cumulative                 HN6[ ] Section 703(a)(1) of the Civil Rights Act of 1964
evidence."                                                          provides:
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page4861of of
                                                                                 103127
                                               Walker v. NationsBank N.A.

The ADEA proscribes age discrimination in the                  S. Ct. at 1824. Once the plaintiff establishes a prima
employment of persons at least forty years of age. 29          facie case, the burden then shifts to the defendant to
                         11
U.S.C. § 621 et seq.        Because Walker bears the           produce some "legitimate, nondiscriminatory reason" for
ultimate burden of proving that age and/or sex was a           the adverse employment decision. Burdine, 450 U.S. at
determining factor in the bank's decision to terminate         254, 101 S. Ct. at 1094. Because the defendant need
her employment, she must first establish a prima facie         only produce, not prove, a nondiscriminatory reason,
case of discrimination. Carter v. City of Miami, 870 F.2d      this burden is "exceedingly light." Perryman v.
578, 581 (11th Cir.1989). She may do so through                Johnson [**20] Products Co., Inc., 698 F.2d 1138,
presentation of evidence on one of three accepted              1142 (11th Cir.1983). Once the defendant carries the
methods: direct evidence of discriminatory intent;             burden of production, the plaintiff must prove through
statistical evidence; or the [*1556] four-pronged test         presentation of a preponderance of the evidence that
set out in McDonnell Douglas v. Green, 411 U.S. 792,           the employer had a discriminatory intent. Burdine, 450
93 S. Ct. 1817, [**18] 36 L. Ed. 2d 668 (1973) which           U.S. at 256, 101 S. Ct. at 1095.
allows her to present circumstantial evidence that raises
a       rebuttable    presumption       of     intentional     HN9[ ] An employee establishes a prima facie case of
discrimination. Carter, 870 F.2d at 581. This case             discrimination in termination when the employee shows
concerns only the third method of proof.                       (1) membership in a protected class, (2) qualification for
                                                               the position held, (3) termination, (4) and replacement
This [**19] circuit has adapted the principles governing       with a person outside the protected class. Rollins v.
the order and allocation of proof in cases arising under       TechSOUTH, Inc., 833 F.2d 1525, 1532 n. 14 (11th
Title VII to claims of age discrimination. Hairston v.         Cir.1987). The bank does not dispute Walker's
Gainesville Sun Publishing Co., 9 F.3d 913, 919 (11th          qualifications for the branch manager position, and the
Cir.1993). The analytical structure for evaluating a claim     bank replaced her with a 24-year-old male; therefore,
of sex-based discrimination under Title VII is provided in     reviewing the evidence in the light most favorable to
Supreme Court cases such as McDonnell Douglas                  Walker, as we must, we find that she established a
                                                                                                                12
Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed.        prima facie case of sex and age discrimination.
2d 668 (1973) and Texas Dept. of Community of Affairs
v. Burdine, 450 U.S. 248, 101 S. Ct. 1089, 67 L. Ed. 2d         [**21] Because Walker established a prima facie case
207 (1981). Batey v. Stone, 24 F.3d 1330, 1333 (11th           under McDonnell Douglas, the burden shifted to the
Cir.1994). Under the McDonnell Douglas/Burdine                 bank to articulate a legitimate, nondiscriminatory reason
formulation, HN8[ ] a plaintiff must carry the initial         for Walker's termination. The bank pressed three
burden of establishing a prima facie case of sex               legitimate business reasons for Walker's termination.
discrimination. McDonnell Douglas, 411 U.S. at 802, 93         First, Walker failed to follow certain of Sefcik's
                                                               directives: She did not offer a Baymeadows branch
                                                               employee the office manager position at another of the
                                                               bank's Jacksonville, Florida, branches; she did not notify
     "It shall be an unlawful employment practice for an
     employer--                                                a Baymeadows branch employee that the employee's
                                                               salary increase had been deferred due to excessive
     (1) … to discharge any individual, or otherwise to        absenteeism; and, she did not contact bank employees
     discriminate against any individual with respect to his
                                                               Moore and Murphy as Sefcik had instructed her to
     compensation, terms, conditions, or privileges of
                                                               during their September, 1988 meeting. Second, the
     employment, because of such individual's … sex…."
                                                               bank alleged that Walker misrepresented to Sefcik that
     42 U.S.C.A. § 2000e-2(a).
11                                                             12
 HN7[ ] Section 4(a)(1) of the Age Discrimination in              Our cases have repeatedly stressed that an overly strict
Employment Act of 1967 provides:                               formulation of the elements of a prima facie case is to be
                                                               avoided. See, e.g., Carter v. City of Miami, 870 F.2d 578, 583
     "It shall be unlawful for an employer--
                                                               (11th Cir.1989) (age discrimination plaintiff's inability to show
     (1) … to discharge any individual or otherwise            that she was replaced by someone outside of the protected
     discriminate against any individual with respect to his   class not an absolute bar to the establishment of a prima facie
     compensation, terms, conditions, or privileges of         case). Whether a prima facie case has been established is a
     employment, because of such individual's age."            fact specific inquiry: Would an ordinary person reasonably
                                                               infer discrimination if the facts presented remained
     29 U.S.C.A. § 623(a).                                     unrebutted? Carter, 870 F.2d at 583.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page4962of of
                                                                                 103127
                                             Walker v. NationsBank N.A.

the above-mentioned directives had been carried out.          based on the record made in the district court. In any
Third, the bank pointed to the deficiencies which were        event, we review the evidence in the light most
noted in the two audits of the Baymeadows branch as           favorable to Walker. Therefore, we assume the
proof that Walker failed to adequately perform her duties     following: Walker offered the Baymeadows branch
as the Baymeadows branch manager. These allegations           employee the office manager position at another of the
raised a genuine issue of fact as to whether the bank         bank's branches; Walker notified another Baymeadows
discriminated against Walker; the bank, therefore, met        branch employee that the employee's salary increase
its burden of production. See Reynolds [**22] v. CLP          had been deferred due to excessive absenteeism;
Corp., 812 F.2d 671, 674 (11th Cir.1987). Walker then         Walker contacted bank employees Moore and Murphy
had to carry the ultimate burden of persuading the trier      as she had been instructed; Walker did not
of fact through a preponderance of the evidence that the      misrepresent to Sefcik that she had carried out Sefcik's
bank intentionally discriminated against her. Burdine,        directives; and, Walker made sufficient efforts to notify
450 U.S. at 255, 101 S. Ct. at 1094-95.                       Sefcik in advance that she would be unable to attend
                                                              the November 1988 training class.
 [*1557] The Supreme Court recently clarified the Title
VII disparate treatment framework in St. Mary's Honor         The second prong of Walker's attack on the bank's
Center v. Hicks,      U.S. , 113 S. Ct. 2742, 125 L. Ed.      proffered reasons for her dismissal is an attempt to
2d 407 (1993). In our earlier cases, once the defendant       mitigate the probative value of the Baymeadows
met its burden of production and rebutted the plaintiff's     branch's two unfavorable audits. Walker alleges that
prima facie case, the plaintiff could carry the ultimate      Doeschler, the bank's Downtown branch manager, who
burden      of    persuasion      either   with  evidence     was a male under the age of forty, and whose branch
demonstrating that the defendant was more likely than         received an unfavorable audit, was not disciplined as a
not motivated through a discriminatory reason or that         result of the unfavorable audit. The bank disputes
the defendant's nondiscriminatory reason was not              whether Doeschler was the manager of the Downtown
worthy of belief. See, e.g., Caban-Wheeler v. Elsea, 904      branch at [**25] the time of the audit. Our review of the
F.2d 1549 (11th Cir.1990). Hicks makes clear that the         record, in the light most favorable to Walker, suggests
fact-finder's disbelief of the reasons the defendant offers   that Doeschler was the manager of the Downtown
                                                                                                                 13
does not compel judgment for the plaintiff. Hicks, U.S.       branch at the time of the unfavorable audit.          This
at , 113 S. Ct. at 2749. Rather, once the defendant           evidence of the bank's different treatment of similarly
has met its burden of production, the McDonnell               situated branch managers is of probative value in
Douglas/Burdine [**23] framework becomes irrelevant;          determining whether the bank intentionally discriminated
the sole inquiry is whether the plaintiff successfully        against Walker. Walker also alleges that the bank did
carries the burden of persuading the trier of fact that the   not provide her with training which it provided the other
defendant engaged in intentional discrimination on the        two branch managers and her replacement, all of whom
basis of a prohibited factor. Hicks, U.S. - , 113 S.          were outside the protected class. Nevertheless, our
Ct. at 2747-48. Hicks, however, does not stand for the        review of the record in the light most favorable to Walker
proposition that the fact-finder's rejection of the           convinces us that Walker did not prove that the bank
defendant's proffered reasons is of no probative value in     intentionally discriminated against her on the basis of
resolving the ultimate question of whether the defendant      her age or sex.
has engaged in intentional discrimination. "The fact-
finder's disbelief of the reasons put forward by the           [**26] [*1558] Walker did not produce evidence that
defendant (particularly if disbelief is accompanied by a      raised a suspicion of mendacity sufficient to permit us to
suspicion of mendacity) may, together with the elements       find on this record that the bank intentionally
of the prima facie case, suffice to show intentional          discriminated against her on the basis of her age and/or
discrimination." Hicks, U.S. , 113 S. Ct. at 2749.            sex. The record raises a suspicion of mendacity, but

In this appeal, Walker presents several arguments in
                                                              13
support of her assertion that the bank intentionally            The Downtown branch's office manager testified that
discriminated against her on the basis of age and sex.        Doeschler was the branch manager at the time of the audit.
First, she attacks Sefcik's credibility. Resolving such       Furthermore, it was the bank's policy to send a copy of the
credibility determinations is, of course, beyond the          portion of the audit dealing with each branch to that branch's
purview of the appellate courts. Reynolds, 812 F.2d at        manager. The audit routing sheet listed Doeschler as the only
675. We are [**24] bound to determine the issues              Downtown branch personnel who received a copy of that
                                                              branch's audit results.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page5063of of
                                                                                 103127
                                                 Walker v. NationsBank N.A.

suspicion will not allow Walker to prevail under Title VII        Supreme Court has cautioned that in applying these
or the ADEA. As the district court noted, "obviously,             criteria, the district court should resist the temptation to
there is some bad blood between Miss Sefcik and Mrs.              conclude that because a plaintiff did not ultimately
Walker." As the district court further pointed out,               prevail, the action must have been unreasonable or
"[perhaps] Miss Sefcik just didn't like [Walker]." At the         without foundation. Christiansburg Garment, 434 U.S.
very least, the record makes it clear that Sefcik and             at 421-22, 98 S. Ct. at 700-01. Therefore, in determining
Walker's relationship was extremely strained. Walker,             whether a prevailing defendant is entitled to attorney's
however, has not demonstrated that age or sex                     fees under Title VII, the district court must focus on the
motivated the bank's termination decision.                        question of whether the case is seriously lacking in
                                                                                                                     15
                                                                  arguable merit. See Sullivan, 773 F.2d at 1189.
"The ultimate question [is] discrimination vel
non." Hicks,       U.S. , 113 S. Ct. at 2753. Serious              [**30] [*1559] Although determinations regarding the
personality clashes may be an unwelcome reality of the            presence of any or all of the three Christiansburg
workplace, and may lead, as in this case, to unfortunate          Garment factors are to be made on a case-by-case
consequences for employees such as Walker.                        basis, our cases have identified three general factors
Nevertheless, such clashes do not, without more, form             which should guide the inquiry: (1) whether the plaintiff
the basis for relief under Title VII or the ADEA.                 established a prima facie case; (2) whether the
Reasonable and fair-minded persons, in the exercise of            defendant offered to settle; and (3) whether the trial
impartial judgment, would not [**27] conclude that the            court dismissed the case prior to trial or held a full-blown
bank had discriminated against Walker on either the               trial on the merits. Sullivan, 773 F.2d at 1189. Applying
basis of her age or sex. We therefore affirm the district         these standards to this case, we find that it was an
court's entry of a directed verdict in favor of the bank.
C. Attorney's Fees
                                                                  defendants in 42 U.S.C. § 1983 actions. The Court adopted
Lastly, Walker attacks the district court's award of              the same standard which governs the award of attorney's fees
                                                                  to prevailing defendants in Title VII actions on the grounds that
attorney's fees to the bank as a prevailing defendant
                                                                  it could find "no reason for applying a less stringent standard."
under Title VII. Although the district court did not find
                                                                  Hughes, 449 U.S. at 14, 101 S. Ct. at 178.
that Walker's Title VII claim was frivolous, the district
court awarded the bank attorney's fees on the grounds             15
                                                                     In Sullivan, the district court sua sponte found the plaintiff's
that Walker maintained the Title VII claim after it               suit frivolous and invited the defendant to seek attorney's fees.
became clear that it was unreasonable and groundless,             The district court in this case premised the award of attorney's
and "lacked any shred of credibility." In view of our             fees upon a finding that Walker maintained her Title VII suit
affirmance of the district court's directed verdict in favor      "after it became clear that it was unreasonable and
of the bank, we can understand the court's inclination to         groundless." Christiansburg Garment provides three
find Walker's Title VII claim unreasonable. Nevertheless,         alternative grounds which may support a district court's award
we must review the award of attorney's fees against the           of attorney's fees to a prevailing defendant: "frivolous,
                                                                  unreasonable, or without foundation." 434 U.S. at 421, 98 S.
standards established in the applicable case law.
                                                                  Ct. at 700. However, in Sullivan, we stated: "In determining
See Sullivan v. School Board of Pinellas County, 773
                                                                  whether a suit is frivolous, a district court must focus on the
F.2d 1182, 1188 (11th Cir.1985).
                                                                  question whether the case is so lacking in arguable merit as to
                                                                  be groundless or without foundation…." Sullivan, 773 F.2d at
HN10[ ] It is within the discretion of a district court to        1189 (internal quotations omitted) (quoting Jones v. Texas
award attorney's fees to a prevailing defendant in a Title        Tech University, 656 F.2d 1137, 1145 (5th Cir.1981)).
VII action upon a finding that the action was "frivolous,
unreasonable, [**28] or without foundation, even                       Thus, Sullivan suggests that the legal standard for
though       not    brought     in     subjective     bad              determining the frivolousness of a Title VII plaintiff's suit
faith." Christiansburg Garment Co. v. EEOC, 434 U.S.                   is coterminous with the legal standard for determining
412, 421, 98 S. Ct. 694, 700, 54 L. Ed. 2d 648 (1978).                 whether a plaintiff's suit was unreasonable or without
                                                                       foundation. Moreover, the policy considerations which
The standard has been described as a "stringent"
                                                                       underlie the Christiansburg Garment Court's hesitancy to
one. Hughes v. Rowe, 449 U.S. 5, 14, 101 S. Ct. 173,
                                 14                                    award attorney's fees to prevailing defendants make it
178, 66 L. Ed. 2d 163 (1980).       [**29] Moreover, the
                                                                       inevitable that the legal standards for the three
                                                                       Christiansburg Garment criteria should be substantially
                                                                       similar, if not identical. We, therefore, apply Sullivan 's
14
     Hughes involved the award of attorney's fees to prevailing        reasoning to this case.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page5164of of
                                                                                 103127
                                             Walker v. NationsBank N.A.

abuse of discretion for the district court to award the       Congress to promote the vigorous enforcement of the
bank attorney's fees.                                         provisions of Title VII." Christiansburg Garment, 434
                                                              U.S. at 422, 98 S. Ct. at 701.

Although it is clear that the record supports the district    As we stated earlier, determinations regarding the
court's decision on the merits of Walker's claims, we         presence of any or all of the three Christiansburg
cannot conclude that her suit is so "patently devoid of       Garment criteria are to be made on a case-by-case
merit" as to support a finding that its continued             basis. We hold that on the facts of this case Walker's
prosecution was unreasonable. See Sullivan, 773 F.2d          continued prosecution of her Title VII lawsuit cannot
at 1189. Our application of Sullivan 's three general         support an award [**33] of attorney's fees against her.
factors to the facts of this case support our holding. We
note that Walker has established a prima facie case of        CONCLUSION
both age and sex discrimination, that the district court
                                                              Accordingly, the judgment of the district court is
found no references in the record to any settlement
                                                              affirmed, except insofar as it found appellant's continued
negotiations between the parties, [**31] and that the
                                                              prosecution of her Title VII claim unreasonable and
district court denied the bank's two summary judgment
                                                              awarded the bank attorney's fees. The award of
motions and allowed the case to proceed to trial.
                                                              attorney's fees in favor of the bank is vacated.
Additionally, Walker presented evidence that Doeschler,
the bank's Downtown branch manager, who was male              AFFIRMED in part and VACATED in part.
and under forty, and whose branch also received an
unfavorable audit, was not disciplined. Walker also           Concur by: JOHNSON; COX (In Part)
presented evidence that at least some of Sefcik's
allegations against her were unwarranted.                     Concur
Although the award of attorney's fees was premised on
a finding that Walker continued her Title VII suit after it
became clear that it was unreasonable and groundless,          [*1560] JOHNSON, Senior Circuit Judge, specially
the district court "[could not] determine a precise point     concurring:
as to when the plaintiff should have considered
                                                              I concur in the portions of Judge Hatchett's opinion
discontinuing [the] litigation." We have held that a
                                                              which concern the admissibility of the EEOC
plaintiff's claim should not be considered groundless or
                                                              determination and the award of attorneys' fees. I cannot,
without foundation for the purpose of awarding fees to a
                                                              however, concur in Judge Hatchett's holding that a
prevailing defendant when the claims are meritorious
                                                              plaintiff, after making a showing by substantial evidence
enough to receive careful attention and review. Busby
                                                              that an employer's proffered nondiscriminatory reasons
v. City of Orlando, 931 F.2d 764, 787 (11th Cir.1991)
                                                              are unworthy of credence, must offer additional indicia
(citing O'Neal v. Dekalb County, Georgia, 850 F.2d 653,
                                                              of mendacity to reach a jury on the issue of intentional
658 (11th Cir.1988)). This case merited careful review.
                                                              discrimination. In my view, Judge Hatchett's holding
For example, after the bank took issue with Walker's
                                                              improperly heightens the burden of proof that a plaintiff
allegations, [**32] the district court on two separate
                                                              must sustain to prevail on a disparate treatment claim
occasions denied the bank's summary judgment
                                                              under the framework developed in McDonnell Douglas
motions. The second denial occurred twenty-two days
                                                              Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed.
prior to trial and after the court had decided to exclude
                                                              2d 668 (1973), and its progeny. Nonetheless, because I
the EEOC determination letter. Thus, the court believed
                                                              believe [**34] that there was insufficient evidence in
that even after the exclusion of the EEOC letter, a
                                                              this case for a reasonable person to find that the
genuine issue of material fact remained as to whether
                                                              employer's proffered reasons were unworthy of
the bank had pretextually terminated Walker's
                                                              credence, I concur in the result reached by Judge
employment. Finally, the policy consideration which
                                                              Hatchett and Judge Cox on this issue.
underlies the stringent standard governing the award of
attorney's fees to prevailing defendants militates against
awarding fees in this case: "Assessing attorney's fees
                                                              Discussion
against plaintiffs simply because they do not finally
prevail would substantially add to the risks inhering in
                                                              As Judge Hatchett explains, the framework articulated
most litigation and would undercut the efforts of
                                                              by the Supreme Court in McDonnell Douglas and Texas
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page5265of of
                                                                                 103127
                                             Walker v. NationsBank N.A.

Dep't of Community Affairs v. Burdine, 450 U.S. 248,         animosity as to conceal illicit discrimination. Judge
101 S. Ct. 1089, 67 L. Ed. 2d 207 (1981) governs in          Hatchett adopts the district court's reasoning and, thus,
disparate treatment cases brought under Title VII and        never directly addresses whether Appellant has shown
                                                                      1
the ADEA. Where an employee makes a prima facie              pretext.
case of discrimination, a presumption of discrimination
arises. St. Mary's Honor Ctr. v. Hicks, U.S. , , 113         [**37]
S. Ct. 2742, 2747, 125 L. Ed. 2d 407 (1993). The
                                                                  [*1561] A. Proof of Intentional Discrimination
intermediate burden of production then shifts to the
employer to articulate a legitimate, non-discriminatory
                                                             As Judge Hatchett only focuses on the second issue, I
explanation for the employment decision. Id. Where the
                                                             begin my discussion there. Judge Hatchett implicitly
employer meets his burden of articulating a legitimate,
                                                             holds that evidence of pretext in combination with a
nondiscriminatory reason, "the McDonnell Douglas
                                                             prima facie case is not sufficient evidence of
framework--with its presumptions and burdens--is no
                                                             discrimination to reach the jury. I believe that this
longer relevant." Hicks, U.S. at , 113 S. Ct. at 2749.
                                                             holding is belied by the explicit statement in Hicks that
      The presumption, having fulfilled [**35] its role of   upon rejection of defendant's proffered reasons, "no
      forcing the defendant to come forward with some        additional proof of discrimination is required."    U.S.
      response, simply drops out of the picture. The         at , 113 S. Ct. at 2749.
      defendant's production (whatever its persuasive
                                                             Prior to Hicks, federal circuit courts were divided about
      effect) having been made, the trier of fact proceeds
                                                             the effect of a finding that the employer's explanation
      to decide the ultimate question: whether plaintiff
                                                             was false. In what was dubbed the "pretext-only" view,
      has proven that the defendant intentionally
                                                             the majority of circuits held that a showing that the
      discriminated against [him] because of an
                                                             employer's proffered explanation was false mandated
      illegitimate reason.
                                                             judgment for the plaintiff. See Hicks,    U.S. at , 113
                                                                                                        2
Id.                                                          S. Ct. at 2750 (cataloguing cases).          In contrast,
                                                             "pretext-plus" circuits held that to prevail, the plaintiff
It is uncontroverted that Appellant has made a prima         must offer evidence of discrimination in addition to
facie case of employment discrimination and that             pretext, such that if a plaintiff could do no more than
NationsBank has proffered nondiscriminatory reasons          show that the employer's proffered reasons were
for Appellant's dismissal. Thus, the question in this case   unworthy      of    credence,      judgment     for   the
is whether the district court properly concluded that no     employer [**38] was mandated. Id.
reasonable person could find that NationsBank
intentionally discriminated against Appellant. The           Hicks presented the Supreme Court with an opportunity
answer to this question rests on two subsidiary issues:      to resolve this circuit split. At the conclusion of a bench
(1) whether Appellant's evidence was sufficient for a        trial, the district court in Hicks entered judgment in favor
reasonable juror to disbelieve that NationsBank's            of the employer despite evidence offered by the plaintiff
proffered reasons motivated her termination--that is,        that the reasons proffered by the employer were not the
whether there was sufficient evidence that the proffered     basis for the plaintiff's dismissal. Hicks v. St. Mary's
reasons were pretextual--and (2) if there was sufficient     Honor Ctr., 756 F. Supp. 1244, 1252 (E.D.Mo.1991). As
evidence of pretext, whether disbelief of NationsBank's      in the case before us, the district court interposed its
proffered reasons in combination with a prima facie
case is sufficient [**36] evidence to create a jury
                                                             1
question on intentional discrimination.                       Although Judge Hatchett never actually states that Appellant
                                                             presented sufficient evidence for a factfinder to disbelieve
In granting judgment as a matter of law to NationsBank,      NationsBank's proffered reasons, I cannot discern any other
the district court found that "assuming that [the            way to understand his opinion. If it were otherwise, his
performance-related reasons proffered by NationsBank         discussion of the probative value of a factfinder's rejection of
                                                             an employer's proffered reasons would be entirely
are] pretextual, you still have to have some evidence
                                                             superfluous.
that age or gender had some bearing on the decision to
terminate the employee." The district court reasoned         2
                                                              See generally Catherine J. Lanctot, The Defendant Lies and
that, even if NationsBank lied when it offered its reasons   the Plaintiff Loses: The Fallacy of the "Pretext Plus" Rule in
for Appellant's termination, the motivation behind the lie   Employment Discrimination Cases, 43 Hastings L.J. 57, 71-97
was equally likely to have been to conceal personal          (1991).
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page5366of of
                                                                                 103127
                                             Walker v. NationsBank N.A.

own explanation for Hicks' dismissal, implicitly finding      discriminatory [*1562] intent from evidence of pretext),
that the dismissal was the product of personal animus         petition for cert. filed, No. 94-1416 (February [**41] 21,
                                                                      3
between Hicks and his employer. See Hicks,          U.S.      1995), with Courtney v. Biosound, Inc., 42 F.3d 414,
at , 113 S. Ct. at 2748 (citing 756 F. Supp. at 1252).        424 n. 4 (7th Cir.1994) ("implicit in [Hicks '] holding is
Applying the pretext-only view, the Eighth Circuit            that once the plaintiff has cast doubt on the employer's
reversed. Hicks v. St. Mary's Honor Ctr., [**39] 970          proffered reasons, the issue of whether the employer
F.2d 487, 492-93 (8th Cir.1992), rev'd, --U.S. , 113 S.       had discriminated against the plaintiff is to be
                                                                                                                  4
Ct. 2742, 125 L. Ed. 2d 407 (1993).                           determined by the jury not the court").                See
                                                              generally, Waldron v. SL Industries, Inc., 849 F. Supp.
In reversing the Eighth Circuit, the Supreme Court            996 n. 11 (D.N.J.1994) (discussing the circuit split).
clearly rejected the pretext-only view. The Court held
that where the plaintiff relies solely on evidence that the   In the context of summary judgment, this Circuit has
reasons proffered by the employer are false, the plaintiff    adopted a narrow view of a court's role in evaluating
retains the burden of persuading the factfinder that the      the [**42] inference to be drawn from evidence of
false reasons proffered are a pretext for illegitimate        pretext. Howard v. BP Oil Co., Inc., 32 F.3d 520 (11th
discriminatory motives. Id. at , 113 S. Ct. at 2752.          Cir.1994); Batey v. Stone, 24 F.3d 1330 (11th Cir.1994).
However, the Court also rejected the pretext-plus             In Batey, this Court reversed the district court's grant of
position. See Anderson v. Baxter Healthcare Corp., 13         summary judgment for the defendant-employer where
F.3d 1120, 1123-24 (7th Cir.1994) (explaining Hicks'          there was sufficient evidence for the factfinder to
holding). The Hicks Court explained that:                     disbelieve the legitimate reasons for the employment
                                                              decision proffered by the employer. 24 F.3d at 1335-36.
    The factfinder's disbelief of the reasons put forward
                                                              The Court noted that, under Hicks, evidence of pretext
    by the defendant (particularly if disbelief is
                                                              plus a prima facie case is sufficient to create a genuine
    accompanied by a suspicion of mendacity) may,
                                                              issue of fact regarding intentional discrimination and,
    together with the elements of the prima facie case,
                                                              therefore, preclude summary judgment. Id. Similarly, in
    suffice to show intentional discrimination. Thus,
                                                              Howard, this Court found that evidence indicating that
    rejection of the defendant's proffered reasons will
                                                              the employer's proffered legitimate reasons were false
    permit the trier of fact to infer the ultimate fact of
                                                              precluded summary judgment because "the fact finder's
    intentional discrimination, and the Court of Appeals
                                                              rejection of defendant's proffered reasons is sufficient
    was correct when it noted that, upon such rejection,
                                                              circumstantial evidence upon which to base a judgment
    "no [**40] additional proof of discrimination is
                                                              for the plaintiff." 32 F.3d at 527.
    required."

Hicks,      U.S. at , 113 S. Ct. at 2749 (emphasis            Thus, the proper inquiry in this case is whether Batey 's
added). In this middle ground between the pretext-plus        and Howard 's reasoning in the summary judgment
and pretext-only positions, Hicks leaves unresolved           context should be extended to limit the scope of a
whether, where the plaintiff has supplied sufficient          judge's review of the sufficiency of the evidence
                                                                                          5
evidence for a jury to disbelieve the reasons proffered       in [**43] a jury trial.         Although circumstances
by the employer, a judge may find as a matter of law
that the evidence is insufficient for a reasonable jury to
                                                              3
infer discriminatory intent.                                   See also Theard v. Glaxo, Inc., 47 F.3d 676, 680 (4th
                                                              Cir.1995); Woods v. Friction Materials, Inc., 30 F.3d 255, 260
A review of cases decided after Hicks illustrates the         n. 3 (1st Cir.1994); Bodenheimer v. PPG Indus. Inc., 5 F.3d
uncertainty that Hicks has generated in the lower federal     955, 959 n. 8 (5th Cir.1993).
courts. For example, courts have divided over the             4
propriety of granting summary judgment where there is          See also Sempier v. Johnson & Higgins, 45 F.3d 724, 730-31
                                                              (3rd Cir.1995), petition for cert. filed, No. 94-1692 (April 17,
a genuine issue of fact regarding the truth of the
                                                              1995); Anderson, 13 F.3d at 1124; Washington v. Garrett, 10
legitimate reasons proffered by the employer.
                                                              F.3d 1421, 1433 (9th Cir.1993).
Compare Smith v. Stratus Computer, Inc., 40 F.3d 11,
16 (1st Cir.1994) (though plaintiff created genuine issue     5
                                                               Other circuit courts have split on whether a plaintiff relying
of fact on question of whether employer's proffered           solely on evidence of pretext to prove discrimination has
reasons were pretextual, summary judgment for                 necessarily provided sufficient evidence to preclude granting a
employer appropriate where court finds that no                Rule 50 motion for the defendant. Compare Barbour v. Merrill,
reasonable            juror           could          infer    48 F.3d 1270, 1277 (D.C.Cir.1995) (a plaintiff presents
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page5467of of
                                                                                 103127
                                                    Walker v. NationsBank N.A.

precluding summary judgment do not necessarily                        of proffering reasons [**45] for its employment decision
preclude judgment as a matter of law, see,                            and, thereby, narrowing the inquiry. Id. If the employer
e.g., American Sav. & Loan Assoc. of Florida v.                       fails to state truthfully the basis for its employment
Pembroke Lakes Regional Ctr. Assocs., Ltd., 908 F.2d                  decision, one reasonable explanation is that the
885, 888 n. 5 (11th Cir.1990), Judge Hatchett never                   employer is attempting to hide an illegal reason. Furnco
explains what warrants differential treatment of the                  Constr. Corp. v. Waters, 438 U.S. 567, 577, 98 S. Ct.
plaintiff's burden in these two contexts. Contrary to the             2943, 2949-50, 57 L. Ed. 2d 957 (1978) ("When all
position adopted by Judge Hatchett, I believe that the                legitimate reasons for rejecting an applicant have been
reasoning underlying Batey and Howard apply with                      eliminated as possible reasons for the employer's
equal force in the context of Rule 50 motions.                        actions, it is more likely than not the employer, who we
                                                                      generally assume acts only with some reason, based
 [**44] Courts must, of course, make all "reasonable                  his decision on an impermissible consideration such as
inferences most favorable to the party opposed to the                 race.") (emphasis in original). See also Hawkins v. Ceco
motion" when reviewing a motion for judgment as a                     Corp., 883 F.2d 977, 981 (11th Cir.1989). Though the
matter of law. Walls v. Button Gwinnett Bancorp, Inc., 1              burden of proving discriminatory intent rests with the
F.3d 1198, 1200 (11th Cir.1993). The crucial premise                  plaintiff, a plaintiff may satisfy this burden "either directly
underlying our decisions in Batey and Howard is that it               by persuading the court that a discriminatory reason
is reasonable for a factfinder to infer an improper                   more likely motivated the employer or indirectly by
discriminatory motive from the fact that an employer has              showing that the employer's proffered explanation is
proffered false reasons. Batey, 24 F.3d at 1334-                      unworthy of credence." Burdine, 450 U.S. at 256, 101 S.
36; Howard, 32 F.3d at 527. Accordingly, because such                                                            6
                                                                      Ct. at 1095 (1981) (emphasis added).
an inference is reasonable, the court, when considering
a motion [*1563] for judgment as a matter of law in an                 [**46] I do not believe that Hicks disturbs this
employment discrimination case, is bound to make that                 precedent. 113 S. Ct. at 2751-53. Rather, the better
inference in favor of the party opposing the motion.                  reading of Hicks is that it "clarified that the only effect of
                                                                      the employer's nondiscriminatory explanation is to
Because evidence of invidious discrimination will not                 convert the inference of discrimination based upon the
generally be preserved in the files of the employer,                  plaintiff's prima facie case from a mandatory one which
determination of an employer's mental process in                      the jury must draw, to a permissive one the jury may
making an employment decision will generally be                       draw, provided that the jury finds the employer's
difficult. United States Postal Service Bd. of Governors              explanation "unworthy' of belief." Manzer v. Diamond
v. Aikens, 460 U.S. 711, 716, 103 S. Ct. 1478, 1482, 75               Shamrock Chemicals Co., 29 F.3d 1078, 1083 (6th
L. Ed. 2d 403 (1983). To facilitate the truth-seeking                 Cir.1994) (emphasis in original). See also Rhodes, 39
process, the employer has the exceedingly light burden                F.3d at 549-52 (Garza, J. dissenting). Thus, to reach a
                                                                      jury, a plaintiff need not supply "any additional proof of
sufficient evidence to support a verdict by establishing a prima      discrimination" where the factfinder rejects the
facie case and introducing evidence sufficient to discredit the       employer's proffered reasons, Hicks,          U.S. at , 113
employer's proffered nondiscriminatory reasons), and
                                                                      S. Ct. at 2749, because "rejection of the defendant's
E.E.O.C. v. Ethan Allen, Inc., 44 F.3d 116, 120 (2nd Cir.1994)
                                                                      proffered reasons is enough to sustain a finding of
("a finding of pretextuality allows a juror to reject a defendant's
proffered reasons for a challenged employment action and
                                                                      discrimination." Id. at 2749 n. 4.
thus permits the ultimate inference of discrimination"), and
Gaworski v. ITT Commercial Fin. Corp., 17 F.3d 1104, 1109             In this case, the district court and Judge Hatchett
(8th Cir.) ("if (1) the elements of a prima facie case are            exceed their proper roles by deciding whether evidence
present, and (2) there exists sufficient evidence for a               of pretext supports an inference of intentional
reasonable jury to reject the defendant's proffered reasons for       discrimination.     Absent     direct   evidence    of
its actions, then the evidence is sufficient to allow the jury to     illegitimate [**47] bias, the source of an employer's
determine whether intentional discrimination has occurred"),
cert. denied,     U.S. , 115 S. Ct. 355, 130 L. Ed. 2d 310
(1994); with Nelson v. Boatmen's Bancshares, Inc., 26 F.3d
                                                                      6
796, 801 (8th Cir.1994) ("evidence discrediting an employer's          Hicks clarified that, while this quoted passage from Burdine
nondiscriminatory explanation is not necessarily sufficient" for      suggests the pretext-only view, the better reading of it is that
a jury to find discrimination), and Rhodes v. Guiberson Oil           disproof of the employer's reason is an auxiliary to direct
Tools, 39 F.3d 537, 541-44 (5th Cir.1994) (same), reh'g en            evidence for proving unlawful intent. Hicks,   U.S. at      - ,
banc granted, 49 F.3d 127 (5th Cir.1995).                             113 S. Ct. at 2752-53.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page5568of of
                                                                                 103127
                                              Walker v. NationsBank N.A.

hostility toward an employee is inevitably opaque. Once        A plaintiff, relying on evidence that the employer's
the factfinder concludes that the employer's proffered         proffered reasons are unworthy of credence as the
reason is false, it must determine whether the employer        basis for an inference of intentional discrimination, will
has lied to hide an illegal or merely an unsavory              obviously only succeed if there is sufficient evidence for
reason. Shager v. Upjohn Co., 913 F.2d 398, 401 (7th           a reasonable person to conclude that the employer's
Cir.1990). To make this determination, the factfinder          proffered reasons were not the basis for the
must evaluate the credibility of the witnesses and the         employment decision. Fuentes v. Perskie, 32 F.3d 759,
weight of the evidence. This task is peculiarly the            764-65 (3rd Cir.1994); Manzer, 29 F.3d at
province of the jury. See Castle v. Sangamo Weston,            1083; Kralman v. Illinois Dep't of Veterans' Affairs, 23
Inc., 837 F.2d 1550, 1559 (11th Cir.1988) ("assessing          F.3d 150, 156-57 (7th Cir.), cert. denied, U.S. , 115
the weight of the evidence and credibility of witnesses is     S. Ct. 359, 130 L. Ed. 2d 313 (1994). To satisfy this
reserved for the trier of fact"). See also Ethan Allen, 44     threshold showing of pretext, a plaintiff may discredit the
F.3d at 120 (the inference to be drawn from the finding        employer's proffered legitimate reasons by showing (1)
that the employer's proffered reason is unworthy of            that the proffered reasons had no basis in fact, (2) that
credence is "better left for the jury to resolve"). As Judge   the proffered reasons did not actually motivate the
Posner has explained:                                          employment decision, or (3) that they were insufficient
                                                               to motivate the employment decision. Manzer, 29 F.3d
    If the only reason an employer offers for firing an        at 1084; McNabola v. Chicago Transit Authority, 10 F.3d
    employee is a lie, the inference that the real reason      501 (7th Cir.1993).
    was a forbidden one such as age, may rationally be
    drawn. This is the common sense behind the rule of         In this case, NationsBank proffered numerous
    McDonnell Douglas. It is important to understand           performance-related reasons for its employment
    however       that     the    inference     is    not      decision, including that Appellant failed [**50] to follow
    compelled. [**48] The trier of fact must decide            the directives of her supervisor, Eugenia Sefcik, and
    after a trial whether to draw the inference. The lie       that she lied to Sefcik about having complied with those
    may be concealing a reason that is shameful or             directives. In her effort to show that these two reasons
    stupid but not [*1564] proscribed, in which event          are pretextual, Appellant relies solely on the first method
    there is no liability. The point is only that if the       described above--i.e., evidence tending to show that
    inference of improper motive can be drawn, there           these reasons had no basis in fact.
    must be a trial.
                                                               Reliance on the first method, however, is problematic.
 Shager, 913 F.2d at 401 (emphasis added).                     See Kralman, 23 F.3d at 156 (there is "a fine line
                                                               between evidence that appropriately challenges the
Thus, a plaintiff, who has supplied sufficient evidence        employer's proffered reasons as being unworthy of
for a reasonable person to disbelieve the reasons              credence and evidence that merely shows that the
proffered by an employer, is entitled to get a jury            employer made a mistake"). Evidence showing a false
determination on the issue of discrimination.                  factual predicate underlying the employer's proffered
Accordingly, I believe that if Appellant provided sufficient   reason does not unequivocally prove that the employer
evidence of pretext--a proposition which Judge Hatchett        did not rely on the reason in making the employment
apparently assumes--then judgment as a matter of law           decision. Instead, it may merely indicate that the
in favor of the bank was error.                                employer, acting in good faith, made the disputed
                                                               employment decision on the basis of erroneous
    B. Proof of Pretext
                                                               information. Elrod v. Sears, Roebuck and Co., 939 F.2d
There is, however, a threshold issue that neither the          1466, 1470 (11th Cir.1991). See also Lenoir v. Roll
district court nor Judge Hatchett resolves: whether            Coater, Inc., 13 F.3d 1130, 1133-34 (7th Cir.1994)
Appellant did in fact present sufficient evidence for a        (although employee established that employer's
reasonable juror to conclude that NationsBank's                investigation of her conduct yielded an [**51] incorrect
proffered reasons were unworthy of credence. Because           result, she did not show that the employer did not rely
I believe that there was insufficient evidence for a           on that result in making its employment decision). It is
reasonable juror to reach this conclusion, I would affirm      obviously not a violation of federal employment
the district court's grant of judgment [**49] as a matter      discrimination laws for an employer to err in assessing
of law on this ground.                                         the performance of an employee. Moore v. Sears,
                                                               Roebuck and Co., 683 F.2d 1321, 1323 n. 4 (11th
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page5669of of
                                                                                 103127
                                                  Walker v. NationsBank N.A.

Cir.1982). See also Russell v. Acme-Evans Co., 51 F.3d              verdict. The majority also correctly states the rule
64, 68-69 (7th Cir.1995). Thus, establishing pretext is             governing the award of attorney's fees, the factors a
not merely demonstrating that the employer made a                   district court should take into account when applying
mistake, but that the employer did not give an honest               that rule, and this court's abuse-of-discretion standard of
                        7
account of its behavior. Elrod, 939 F.2d at 1470.                   review. [**53] I disagree, however, with the majority's
                                                                    determination that the district court abused its discretion
 [**52] In the case before us, Appellant failed to adduce           in awarding NationsBank attorney's fees.
sufficient evidence for a reasonable [*1565] factfinder
to conclude that NationsBank's proffered reasons did                As the district court found, and as the majority points out
not actually motivate the decision to terminate                     in its discussion of the directed verdict, Walker had no
Appellant. As Judge Hatchett notes, Appellant offered               evidence of gender discrimination. She adduced no
sufficient evidence for a factfinder to conclude that she           testimony, for example, to sexist remarks. No evidence
followed Sefcik's directives. However, in my view,                  was presented of a pervasive pattern of favoring males
Appellant was unable to take the crucial next step. She             at NationsBank. Walker offered no other evidence
failed to offer sufficient evidence from which a                    indicating that the arguably pretextual reasons
reasonable juror could infer that Sefcik did not genuinely          NationsBank offered were pretexts for preferring males
believe that Appellant had disobeyed and lied to her.               over females. Thus, this was not a difficult case in which
Cf. Elrod, 939 F.2d at 1470. Accordingly, because I                 the plaintiff almost, but not quite, met her evidentiary
believe Appellant presented insufficient evidence for a             burden. Cf. Busby v. City of Orlando, 931 F.2d 764,
reasonable juror to find pretext, I concur in the                   776-782, 787 (11th Cir.1991) (vacating a fee award
affirmance of the district court's grant of judgment as a           because the evidence presented a close case, requiring
matter of law for NationsBank.                                      careful consideration). Walker may have presented
                                                                    evidence of an unjust termination, but she never came
Dissent by: COX (In Part)                                           close to showing that NationsBank discriminated against
                                                                    her.
Dissent
                                                                    Discretion, by definition, allows the district court a range
                                                                    of choices. When this court reviews a district court for
                                                                    abuse of its discretion, we do not disturb the result
COX, Circuit Judge, concurring in part and dissenting in
                                                                    absent a "clear [**54] error of judgment." United States
part:
                                                                    v. Kelly, 888 F.2d 732, 745 (11th Cir.1989). Despite the
I agree with the majority's affirmance of the directed              patent lack of evidence of discrimination, the majority
                                                                    contends that the district court abused its discretion in
                                                                    finding that at some point in the discovery process it
                                                                    should have been apparent that the suit was
7
  A plaintiff may accomplish this in a variety of ways. For         unreasonable or frivolous. The majority justifies this
example, a plaintiff presenting evidence tending to show that       conclusion by what seems to me a de novo
the predicate facts underlying the proffered reason were false      consideration of the appropriateness of the fee award. I
could also provide evidence that the employer knew them to
                                                                    find no abuse of discretion.
be false at the time of his purported reliance, see, e.g., Sparks
v. Pilot Freight Carriers, Inc., 830 F.2d 1554, 1563 (11th          For these reasons, I respectfully dissent from the
Cir.1987) (plaintiff demonstrated pretext where she showed
                                                                    vacation of the fee award.
that she complied with work rule and that employer knew she
had complied); or, where the employee's poor performance is
proffered as the basis for dismissal, an employer's
                                                                      End of Document
contemporaneous reports of satisfactory performance will
permit the factfinder to infer that the employer is lying, see,
e.g., Sempier v. Johnson & Higgins, 45 F.3d 724, 731-32 (3rd
Cir.1995), and Cole v. Ruidoso Mun. Schs., 43 F.3d 1373,
1380 (10th Cir.1994); or, the proffered reason may involve a
disputed fact of a kind that it is improbable that the employer
could have been mistaken about it. See, e.g., Russell, 51 F.3d
at 68-69 (conduct in dispute was of a type that it was not
plausible that employer could have "honestly but mistakenly
believed" that the job did not require it).
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 70 of 127



     Caution
As of: October 18, 2019 5:41 PM Z


                                                Abel v. Dubberly
                                 United States Court of Appeals for the Eleventh Circuit
                                     April 27, 2000, Decided ; April 27, 2000, Filed
                                                       No. 99-8290.


Reporter
210 F.3d 1334 *; 2000 U.S. App. LEXIS 8249 **; 82 Fair Empl. Prac. Cas. (BNA) 1407; 46 Fed. R. Serv. 3d (Callaghan) 696; 13
Fla. L. Weekly Fed. C 644
                                                                had not been similarly disciplined and an African-
Jennifer Ann ABEL, Plaintiff-Appellant, v. Ronald
                                                                American male had taken her position. After the jury
DUBBERLY, Gladys Dennard, and Fulton County,
                                                                found for plaintiff on the civil rights claim and against
Defendants-Appellees.
                                                                one defendant on the § 1983 claim, the court entered
                                                                judgment as a matter of law for defendants under Fed.
Prior History: [**1] Appeal from the United States
                                                                R. Civ. P. 50. On appeal the court affirmed. Because no
District Court for the Northern District of Georgia. (No.
                                                                other employee actually confessed to taking funds, no
97-00719-1-CV-TWT). Thomas W. Thrash, Jr., Judge.
                                                                other employee's situation was comparable to hers, and
Disposition: AFFIRMED.                                          there could be no disparate treatment.

                                                                Outcome
Core Terms                                                      Judgment affirmed because plaintiff failed to show that
                                                                she was treated dissimilarly to any similarly situated
district court, matter of law, grounds, termination,
                                                                fellow employees, and absent some other similarly
similarly situated, summary judgment, county funds,
                                                                situated but differently disciplined worker, there was be
personal use, register, renewed
                                                                no disparate treatment. Defendant's reasons for
                                                                terminating plaintiff were not shown to be pretextual, or
Case Summary                                                    motivated by illegal intent.


Procedural Posture
                                                                LexisNexis® Headnotes

Plaintiff, a terminated employee, appealed the grant of a
renewed motion for judgment as a matter of law
under Fed. R. Civ. P. 50 as to her claims for
employment discrimination against defendant county
                                                                    Civil Procedure > Appeals > Standards of
and individuals, by the United States District Court for
                                                                    Review > De Novo Review
the Northern District of Georgia.
                                                                    Civil Procedure > Trials > Judgment as Matter of
Overview
                                                                    Law > General Overview
Plaintiff, the only Caucasian assigned to a branch
                                                                HN1[   ] Standards of Review, De Novo Review
library, was terminated after temporarily borrowing cash
from the till. She sought relief in claims under Title VII of
                                                                Fed. R. Civ. P. 50 motion for judgment as a matter of
the Civil Rights Act of 1964, 42 U.S.C.S. § 2000e
                                                                law is reviewed de novo, and an appellate court applies
and 42 U.S.C.S. § 1983, alleging the reason for her
                                                                the same standards employed by the district court.
firing was pretextual and that race was the real factor for
her termination because, she argued, an African-
American employee had also taken county money but
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page5871of of
                                                                                 103127
                                                  Abel v. Dubberly

    Civil Procedure > Trials > Judgment as Matter of            Officers > Judges > General Overview
    Law > General Overview
                                                                Civil Procedure > Judgments > Summary
HN2[   ] Trials, Judgment as Matter of Law                      Judgment > General Overview

A court of appeals will look at the evidence in the light       Civil Procedure > Judgments > Summary
most favorable to the non-moving party in considering           Judgment > Evidentiary Considerations
a Fed. R. Civ. P. 50 motion for judgment as a matter of
law, the non-movant must put forth more than a mere             Civil Procedure > Trials > Judgment as Matter of
scintilla of evidence suggesting that reasonable minds          Law > General Overview
could reach differing verdicts.
                                                            HN6[ ] Judgment as Matter of Law, Directed
                                                            Verdicts

    Civil Procedure > Trials > Judgment as Matter of        Sound practical reasons may justify a trial judge's
    Law > General Overview                                  denying summary judgment even on the identical
                                                            evidence supporting his granting a directed verdict.
HN3[   ] Trials, Judgment as Matter of Law

A substantial conflict in the evidence is required before
a matter will be sent to the jury.                              Civil Procedure > Trials > Judgment as Matter of
                                                                Law > General Overview

                                                                Civil Procedure > Appeals > Standards of Review
    Civil Procedure > Trials > Judgment as Matter of
    Law > General Overview                                  HN7[     ] Trials, Judgment as Matter of Law

HN4[   ] Trials, Judgment as Matter of Law                  When reviewing a trial court's resolution of a Fed. R.
                                                            Civ. P. 50(b) motion, an appellate court compares the
A motion for judgment as a matter of law will be denied
                                                            grounds originally argued by the movant in its Fed. R.
only if reasonable and fair-minded persons in the
                                                            Civ. P. 50(a) motion with those cited by the trial court in
exercise of impartial judgment might reach different
                                                            granting a renewed motion for judgment as a matter of
conclusions.
                                                            law.


    Civil Procedure > Appeals > Summary Judgment
                                                                Civil Procedure > Trials > Judgment as Matter of
    Review > General Overview
                                                                Law > General Overview
    Governments > Courts > Judicial Precedent
                                                                Constitutional Law > Bill of Rights > Fundamental
                                                                Rights > Trial by Jury in Civil Actions
    Civil Procedure > Trials > Judgment as Matter of
    Law > General Overview
                                                            HN8[     ] Trials, Judgment as Matter of Law
HN5[   ] Appeals, Summary Judgment Review
                                                            If the sets of grounds for a Fed. R. Civ. P. 50(b) motion
                                                            and the prior Fed. R. Civ. P. 50(a) motion are closely
Binding precedent in the Eleventh Circuit expressly
                                                            related, then no U.S. Const. amend. VII violation exists,
permits consideration of a Fed. R. Civ. P. 50 motion
                                                            because the non-moving party was not subjected to
after the denial of summary judgment.
                                                            unfair surprise; however, if the grounds are not closely
                                                            related, then a district court may not rely on the later-
                                                            advanced grounds in granting the motion.
    Civil Procedure > Trials > Judgment as Matter of
    Law > Directed Verdicts
                                                                Civil Procedure > Appeals > Standards of Review
    Civil Procedure > Judicial
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page5972of of
                                                                                 103127
                                                 Abel v. Dubberly

HN9[    ] Appeals, Standards of Review                           Business & Corporate
                                                                 Compliance > ... > Discrimination > Labor &
A court of appeals may not reverse a judgment of the             Employment Law > Discrimination
district court if it can be affirmed on any ground,
regardless of whether those grounds were used by the             Labor & Employment Law > Wrongful Termination
district court.
                                                           HN13[     ] Labor & Employment, Discrimination

                                                           An employer may fire an employee for a good reason, a
    Civil Procedure > Appeals > Standards of Review
                                                           bad reason, a reason based on erroneous facts, or for
                                                           no reason at all, as long as its action is not for a
HN10[    ] Appeals, Standards of Review
                                                           discriminatory reason.
An appellate court may affirm the district court, where
                                                           Counsel: For Abel, Jennifer Ann, Appellant: Simon,
the judgment entered is correct on any legal ground,
                                                           Deana L., Drewk, Eckl & Farnham, Atlanta, GA.
regardless of the grounds addressed, adopted or
rejected by the district court.                            For Dubberly, Ronald, Dennard, Gladys, Fulton County,
                                                           Appellees: Shannon, Vernitia Averett, Fulton County
                                                           Attorney's Office, Atlanta, GA. Brantley, Overtis Hicks,
                                                           City of Atlanta Law Department, Atlanta, GA. Hicks,
    Labor & Employment Law > ... > Disparate
                                                           Charles G., Attorney at Law, Stone Mountain, GA.
    Treatment > Evidence > Burdens of Proof
                                                           Judges: Before EDMONDSON and MARCUS, Circuit
    Labor & Employment                                                         *
                                                           Judges, and HANCOCK , Senior District Judge.
    Law > Discrimination > Disparate
    Treatment > General Overview
                                                           Opinion
    Labor & Employment Law > ... > Employment
    Practices > Adverse Employment
    Actions > Discipline                                       [*1336] PER CURIAM:

    Labor & Employment Law > ... > Disparate               Plaintiff Abel appeals the district court's granting of a
    Treatment > Evidence > General Overview                renewed motion for judgment as a matter of law as to
                                                           her Title VII claim against her former employer,
HN11[    ] Evidence, Burdens of Proof                      Defendant Fulton County, and her section 1983 claim
                                                           against her former supervisor, Defendant Gladys
An employer successfully rebuts any prima facie case of    Dennard. Because this Court finds [**2] that Abel did
disparate treatment by showing that it honestly believed   not show that she was treated dissimilarly to any
the employee committed the violation and that an           similarly situated fellow employees, the judgment of the
admission of misconduct provides sufficient foundation     district court is due to be affirmed.
for an employer's good faith belief that an employee has
engaged in misconduct.
                                                           I. Factual and Procedural History

                                                           Abel was formerly employed by Defendant Fulton
    Labor & Employment
                                                           County as a Library Principal Associate. She was hired
    Law > Discrimination > Disparate
                                                           in October of 1994 and was initially assigned to the
    Treatment > General Overview
                                                           Washington Park Branch of the Atlanta-Fulton County
                                                           Public Library, but in May of 1995, she was transferred
HN12[    ] Discrimination, Disparate Treatment
                                                           to the South Fulton Branch. Abel was the first
A comparator must have engaged in at least similar or      Caucasian to be assigned to the South Fulton Branch,
comparable misconduct to that of the disciplined worker.
                                                           *
                                                            Honorable James H. Hancock, Senior U.S. District Judge for
                                                           the Northern District of Alabama, sitting by designation.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page6073of of
                                                                                 103127
                                                    Abel v. Dubberly

where Defendant Dennard, an African-American female,           renewed their motion for judgment as a matter of law,
was her supervisor. From the start, Dennard and Abel           under Federal Rule of Civil Procedure 50(b). During a
did not have a good working relationship.                      hearing approximately two months after the trial, the
                                                               district court granted the Defendants' renewed motion
On December 8, 1995, Abel took $ 10.00 from the                for judgment as a matter of law. Abel timely appealed.
library's cash register to purchase gasoline for her
personal car, which she then drove to the bank to
deposit her pay check. Abel put a signed I.O.U. in the         II. Discussion
register after taking the cash, and replaced the $ 10.00
on December 12, 1995, her next day on the job.                 HN1[ ] A Rule 50 motion for judgment as a matter of
Dennard met with Abel on December 12 about the                 law is reviewed de novo, and this Court applies the
I.O.U. incident. Abel freely admitted taking the money,        same standards employed by the district court.
but insisted that she believed that the practice was           See Combs v. Plantation Patterns, 106 F.3d 1519, 1526
acceptable. In fact, Abel's [**3] actions violated a strict    (11th Cir.1997). [**5] We consider whether such
policy against personal use of county funds for which          sufficient conflicts exists in the evidence to necessitate
the penalty was termination, and Dennard informed her          submitting the matter to the jury or whether the evidence
that she would be charged with theft and that a record of      is so weighted in favor of one side that that party is
the meeting would be made.                                     entitled to succeed in his or her position as a matter of
                                                               law. See Mendoza v. Borden, Inc., 195 F.3d 1238, 1244
Abel eventually filed two grievances concerning the            (11th Cir.1999) (en banc). Although HN2[ ] we look at
December 12 meeting with Dennard. At a grievance               the evidence in the light most favorable to the non-
meeting with the library branch's group manager, Julie         moving party, the non-movant must put forth more than
Compton, Abel again freely admitted to taking the $            a mere scintilla of evidence suggesting that reasonable
10.00 from the cash register. At a still later meeting with    minds could reach differing verdicts. See id.
the library director, Defendant Ronald Dubberly, Abel          (citing Walker v. NationsBank of Florida, N.A., 53 F.3d
also confessed to taking the $ 10.00 from the cash             1548, 1555 (11th Cir.1995)). HN3[ ] A substantial
register. By the time she met with Dubberly, the               conflict in the evidence is required before a matter will
termination process was already under way, and Abel            be sent to the jury. See Combs, 106 F.3d at 1526. As
was officially informed, on July 3 or 5, 1996, of her firing   we very recently stated, "[HN4[ ] a] motion for
for misuse of county funds.                                    judgment as a matter of law will be denied only if
                                                               'reasonable and fair-minded persons in the exercise of
Abel believed that the I.O.U. incident was used merely
                                                               impartial judgment might reach different conclusions.' "
as a pretext and that race was the real factor for her
                                                               See Mendoza, 195 F.3d at 1244 (quoting Walker, 53
termination because, she argued, an African-American
                                                               F.3d at 1555).
employee had also taken county money but had not
been similarly disciplined and an African-American male        Before turning to the merits of Abel's appeal, we must
had taken her position at South Fulton. Acting on her          address two [**6] preliminary matters. First, Abel
belief, Abel filed suit in federal court, alleging claims      argues that Rule 50 motions are rarely granted when
under 42 U.S.C. § 2000e [**4] (the Title VII claim), 42        summary judgment against a plaintiff has already been
U.S.C. § 1983, and [*1337] various state law theories.         denied, suggesting that we should affirm merely on the
The Title VII claim against Fulton County and                  basis of that rarity. HN5[ ] Binding precedent in this
the section 1983 claims against Dubberly and Dennard                    1
                                                               Circuit,    however, expressly permits consideration of
survived a motion for summary judgment. A jury trial
                                                               a Rule 50 motion after the denial of summary judgment.
was held; Defendants moved, under Federal Rule of
                                                               See Gross v. Southern Ry. Co., 446 F.2d 1057, 1060
Civil Procedure 50(a), for judgment as a matter of law,
                                                               (5th Cir.1971) ("It is settled in this Circuit, therefore, that
which was denied; and the jury found in favor of Abel as
                                                               prior denial of summary judgment does not rule out the
to the Title VII claim against Fulton County and
                                                               possibility of a subsequent directed verdict."); Gleason
the section 1983 claim against Dennard. However, the
jury found in favor of Dubberly on Abel's other section
1983 claim.
                                                               1
                                                                See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th
The jury verdicts in favor of Abel, though, would not          Cir.1981) (adopting as binding precedent in the new Eleventh
stand. After the trial, Fulton County and Dennard              Circuit the decisions of the former Fifth Circuit prior to the
                                                               close of business on September 30, 1981).
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page6174of of
                                                                                 103127
                                                          Abel v. Dubberly

v. Title Guarantee Co., 317 F.2d 56, 58 (5th Cir.1963)                the district court's granting of judgment as a matter of
("HN6[ ] Sound practical reasons … may justify a trial                law. See Johnson Enters. v. FPL Group, Inc., 162 F.3d
judge's denying summary judgment even on the                          1290, 1311 & n. 50 (11th Cir.1998); Magluta v.
identical evidence supporting his granting a directed                 Samples, 162 F.3d 662, 664 (11th Cir.1998) ("We note
verdict."); Stanley v. Guy Scroggins Constr. Co., 297                 that HN9[ ] we may not reverse a judgment of the
F.2d 374, 378 (5th Cir.1961) ("This holding [reversing a              district court if it can be affirmed on any ground,
grant of summary judgment] does not rule out the                      regardless of whether those grounds were used by the
possibility of a directed verdict. It may be, when the                district court."); Bonanni Ship Supply, Inc. v. United
evidence is in, that the district judge will find that the            States, 959 F.2d 1558, 1561 (11th Cir.1992) (stating
case should be disposed of by a directed verdict. He is               "that HN10[ ] this court may affirm the district court
free to do so."). To this day, these [**7] precedents                 where the judgment entered is correct on any legal
continue to be applied in the Eleventh Circuit.                       ground regardless of the grounds addressed, adopted
See Mendoza, 195 F.3d at 1241-42, 1253 (affirming the                 or rejected by the district court"). In short, regardless of
district court's granting of a Rule 50 motion following               the standards used in reviewing the lower court's
denial of a Rule 56 motion); Walker, 53 F.3d at 1552-53,              decision, Abel would still not prevail in her appeal.
1558 (affirming a grant of a Rule 50 motion after denial
of a Rule 56 motion). But see Richardson v. Leeds                      [**10] The outcome on the merits of Abel's suit is
                                                                                                                   3
Police Dep't, 71 F.3d 801, 804 (11th Cir.1995)                        dictated by our prior Title VII decisions, as illustrated
(proscribing the district courts [*1338] from granting                by Jones v. Gerwens, 874 F.2d 1534 (11th Cir.1989).
a Rule 50(b) motion predicated on a failure to establish              The plaintiff in Jones, like Abel, admitted to his employer
a prima facie case of employment discrimination after                 violating the work rules for which he was disciplined and
having denied both a Rule 56 motion and a Rule 50(a)                  also claimed that fellow employees of another race had
motion and allowing ultimate issue of discrimination to               committed the same violations but had not been as
go to the jury).                                                      severely punished for their transgressions. See Jones,
                                                                      874 F.2d at 1540-41. In Jones, we noted that "HN11[ ]
Also as a preliminary matter, Abel argues that the                    an employer successfully rebuts any prima facie case of
district court, [**8] in granting the renewed motion for              disparate treatment by showing that it honestly believed
judgment as a matter of law, erred because the                        the employee committed the violation" and that an
Defendants raised issues in their Rule 50(b) motion not               "admission of misconduct provides sufficient foundation
raised at trial in their Rule 50(a) motion, and, therefore,           for an employer's good faith belief that an employee has
she was denied her Seventh Amendment right to cure                    engaged in misconduct." See id. at 1540. We then found
any defects before the case was given to the jury. "HN7[              that the plaintiff had not met his burden of showing that
   ] When reviewing a trial court's resolution of a Rule              his conduct was [*1339] similar to that of dissimilarly
50(b) motion, we compare the grounds originally argued                treated employees of another race. See id. at 1541.
by the movant in its Rule 50(a) motion with those cited
by the trial court in granting a renewed motion for                    [**11] Although the setting is somewhat different in the
judgment as a matter of law." Ross v. Rhodes Furniture,               present case, we reach the same ultimate conclusion as
Inc., 146 F.3d 1286, 1289 (11th Cir.1998). HN8[ ] If
the two sets of grounds are closely related, then
no Seventh Amendment violation exists because the                     evidence demonstrating the existence of any similarly situated
                                                                      but differently treated co-employee and also placed her on
non-movant was not subjected to unfair surprise;
                                                                      notice that Defendants believed she had failed to produce any
however, if the grounds are not closely related, then the
                                                                      evidence showing that the legitimate, nondiscriminatory
district court may not rely on the later-advanced grounds             reasons advanced for Plaintiff's termination were mere pretext.
in granting the motion. See id. Here, even if we                      (Trial Tr. 229-31.) These same grounds were fully developed
precluded the district court from relying on the grounds              in their written Rule 50(b) motion, filed ten days after entry of
which Abel asserts were not raised at trial and                       judgment.
employed the "any evidence standard" of Rhodes, 146
                                                                      3
F.3d at 1290, adequate additional grounds, which were                   The same analysis applies to the Plaintiff's section 1983
                 2                                                    claim against Dennard, as discriminatory intent is an element
raised at trial, [**9] exist supporting our affirmance of
                                                                      to be shown in the same manner as in an alleged Title VII
                                                                      violation when the two claims arise from the same conduct
                                                                      and constitute parallel remedies. See Richardson v. Leeds
2
  In their oral Rule 50(a) motion at the close of Plaintiff's case-   Police Dept., 71 F.3d 801, 805 (11th Cir.1995); Cross v. State
in-chief, the Defendants explicitly raised Abel's failure to offer    of Ala., 49 F.3d 1490, 1507-08 (11th Cir.1995).
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page6275of of
                                                                                 103127
                                                         Abel v. Dubberly

in Jones. First, although Abel claims that she was                   or her treatment by Dennard severe enough to
similarly situated to an African-American employee who               constitute a violation of Plaintiff's civil rights.
also took county funds for personal use, a key                       See Edwards v. Wallace Community College, 49 F.3d
difference is readily apparent between Abel and the                  1517, 1521-22 (11th Cir.1995) (discussing requirements
                            4
purported comparator.         [**13] Whereas Abel has                to succeed on a hostile work environment claim).
always freely admitted having taken $ 10.00 from the
                   5
cash register,        the other employee has never
confessed to taking county funds for personal use; at                III. Conclusion
worst, the would-be comparator has admitted to
temporarily misplacing funds. Abel did not offer any                 Although Plaintiff Jennifer Ann Abel argued that her
evidence sufficient to show that she was similarly                   treatment by the Defendants violated Title VII
situated to any other employee, and absent some other                and section 1983, she failed to show that she was
similarly situated but differently disciplined worker, there         similarly situated to any differently treated employee,
can be no disparate treatment. See Jones, 874 F.2d at                much less show that she was discriminated against on
1540-41; Nix v. WLCY Radio/Rahall Communications,                    the basis of race or another illegal factor. Because Abel
738 F.2d 1181, 1185-87 (11th Cir.1984). Furthermore,                 demonstrated      neither  disparate      treatment   nor
even if one grants that a similarly situated employee                discriminatory intent, the district court did not err in
was treated in a different manner, Abel's admission that             granting judgment as a matter of law to the Defendants
she took the money rebuts any prima facie case of                    Fulton County and [**14] Gladys Dennard. Therefore,
discrimination, Jones, 874 F.2d at 1540, and Abel                    the decision below is AFFIRMED.
still [**12] never came close to offering evidence even
suggesting either that the Defendants' explanation for
                                                                       End of Document
her termination warrants disbelief, which would permit
but not compel a jury to find in Plaintiff's favor, or that
some illegal, discriminatory intent as opposed to purely
personal or otherwise non-prohibited animus truly
motivated the personnel involved in her termination.
See St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 113 S.
Ct. 2742, 125 L. Ed. 2d 407 (1993). Finally, we conclude
that apart from her termination, Abel has not
demonstrated any other conditions of her employment



4
  Abel attempted to compare her treatment to that of several
African-American female employees, but apparently only one
of those other individuals was ever suspected or accused of
taking county funds for personal use, and whether that
individual was ever really suspected by anyone other than
Plaintiff is a matter of contention. Because HN12[ ] a
comparator must have engaged in at least similar or
comparable misconduct to that of the disciplined worker,
Jones, 874 F.2d at 1534 & n. 12, we take time to analyze the
behavior of only that co-worker that Abel claims also took
county funds for personal use.

5
 Although termination may, to some, seem a draconian
response given the level of the Plaintiff's offense, the
reasonableness of Fulton County's disciplinary policies are not
a consideration. As we have said before, HN13[ ] an
"employer may fire an employee for a good reason, a bad
reason, a reason based on erroneous facts, or for no reason
at all, as long as its action is not for a discriminatory reason."
Nix v. WLCY Radio/Rahall Communications, 738 F.2d 1181,
1187 (11th Cir.1984).
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 76 of 127



     Caution
As of: October 18, 2019 5:41 PM Z


                                         BRESCHER v. VON STEIN
                                 United States Court of Appeals for the Eleventh Circuit
                                                      June 27, 1990
                                                       No. 88-6136


Reporter
904 F.2d 572 *; 1990 U.S. App. LEXIS 10461 **
                                                               claims under 42 U.S.C.S. § 1983, which alleged that
George A. BRESCHER, et al., Defendants-Appellants v.
                                                               plaintiff was illegally arrested and that plaintiff was
Charles H. VON STEIN, Plaintiff-Appellee
                                                               defamed by defendant sheriff's statements. The jury
Prior History: [**1] Appeal from the United States             awarded plaintiff compensatory damages and punitive
                                                               damages and defendants appealed. The court reversed,
District Court for the Southern District of Florida. No. 88-
6868-CIV-SM; Marcus, Judge.                                    holding that the evidence indisputably revealed that
                                                               plaintiff knew prostitution was occurring at his property,
Disposition: REVERSED.                                         and that a reasonable law officer could have believed
                                                               that § 796.06 applied to a landlord who leased premises
                                                               which were thereafter used for prostitution.
Core Terms
                                                               Outcome
arrest, lease, district court, prostitution, probable cause,
                                                               The court reversed the judgment of the trial court in
deprivation, defamation, reputation, Defendants',
                                                               favor of plaintiff lessor because a reasonable officer
qualified immunity, media, state law, occurring,
                                                               could have believed that the statute applied to landlords
premises, damages, existence of probable cause,
                                                               who leased premises which were thereafter used for
directed verdict motion, defamatory statement, notice,
                                                               prostitution.
rights, tenant, cases, violation of section, plaintiffs',
goodwill, motions, stolen, intentional infliction of
emotional distress, shopping center, legal right
                                                               LexisNexis® Headnotes

Case Summary

Procedural Posture
                                                                   Criminal Law & Procedure > ... > Sex
Defendants, sheriff and three deputies appealed the
                                                                   Crimes > Prostitution > General Overview
monetary judgments rendered against them by the U.S.
District Court for the Southern District of Florida,
                                                               HN1[   ] Sex Crimes, Prostitution
contending that they qualified immunity for acts
committed by them within the scope of their                    It shall be unlawful to let or rent any place, structure, or
discretionary authority.                                       part thereof with the knowledge that such place will be
                                                               used for the purpose of lewdness, assignation, or
Overview
                                                               prostitution.
Plaintiff lessor leased one of his properties to
prostitution ring. Plaintiff was arrested for violation
of Fla. Stat. § 796.06(1), and defendant sheriff made a            Civil Procedure > Trials > Judgment as Matter of
negative comment about plaintiff, which was publicized             Law > General Overview
by the local media. The criminal charges against plaintiff
were eventually dropped. Plaintiff filed two civil rights          Criminal Law & Procedure > Trials > Motions for
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page6477of of
                                                                                 103127
                                             BRESCHER v. VON STEIN

    Acquittal                                                States through the Fourteenth Amendment, persons
                                                             have the right not to be arrested without probable
    Criminal Law & Procedure > Postconviction                cause.
    Proceedings > Motions to Vacate Judgment

HN2[   ] Trials, Judgment as Matter of Law
                                                                 Criminal Law & Procedure > ... > Search
The court can reverse the jury's verdict if the district         Warrants > Probable Cause > Personal Knowledge
court erred in not granting defendants' motions for a
                                                                 Criminal Law & Procedure > Commencement of
directed verdict and judgment notwithstanding the
                                                                 Criminal Proceedings > Arrests > Probable Cause
verdict.
                                                             HN6[   ] Probable Cause, Personal Knowledge

    Civil Procedure > Trials > Judgment as Matter of         A law enforcement officer has probable cause to arrest
    Law > General Overview                                   a suspect if the facts and circumstances within the
                                                             officer's knowledge, of which he or she has reasonably
    Criminal Law & Procedure > Trials > Motions for          trustworthy information, would cause a prudent person
    Acquittal                                                to believe, under the circumstances shown, that the
                                                             suspect has committed, is committing, or is about to
    Criminal Law & Procedure > Postconviction                commit an offense.
    Proceedings > Motions to Vacate Judgment

HN3[   ] Trials, Judgment as Matter of Law
                                                                 Criminal Law & Procedure > Commencement of
In determining whether the district court erred in denying       Criminal Proceedings > Arrests > Probable Cause
defendants' motions for directed verdict and judgment
not withstanding the verdict, the court applies the same     HN7[   ] Arrests, Probable Cause
standard as that applied by the district court.
                                                             The existence of probable cause to arrest is based on
                                                             objective standards.

    Civil Rights Law > Protection of Rights > Section
    1983 Actions > Scope
                                                                 Criminal Law & Procedure > Commencement of
    Civil Rights Law > Protection of Rights > Section            Criminal Proceedings > Arrests > Probable Cause
    1983 Actions > General Overview
                                                             HN8[   ] Arrests, Probable Cause
HN4[   ] Protection of Rights, Section 1983 Actions
                                                             Probable cause defines a radically different standard
 42 U.S.C.S. § 1983 provides a federal remedy for the        than beyond a reasonable doubt, and while an arrest
deprivation of rights, privileges, or immunities protected   must stand on more than suspicion, the arresting officer
by the Constitution or the laws of the United States.        need not have in hand evidence sufficient to obtain a
                                                             conviction.


    Civil Rights Law > ... > Elements > Color of State
    Law > General Overview                                       Criminal Law & Procedure > Commencement of
                                                                 Criminal Proceedings > Arrests > Probable Cause
    Constitutional Law > Bill of Rights > State
    Application                                              HN9[   ] Arrests, Probable Cause

HN5[   ] Elements, Color of State Law                        Intertwined with the question of probable cause is the
                                                             issue of qualified immunity. Under this doctrine,
Under the Fourth Amendment, which is applicable to the       government officials performing discretionary functions
                                                             generally are shielded from liability for civil damages
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page6578of of
                                                                                 103127
                                             BRESCHER v. VON STEIN

insofar as their conduct does not violate clearly             Actual probable cause is not necessary for an arrest to
established statutory or constitutional rights of which a     be objectively reasonable. Indeed, it is inevitable that
reasonable person would have known.                           law enforcement officials will in some cases reasonably
                                                              but mistakenly conclude that probable cause is present,
                                                              and in such cases those officials should not be held
                                                              personally liable.
    Criminal Law & Procedure > Commencement of
    Criminal Proceedings > Arrests > Probable Cause

HN10[    ] Arrests, Probable Cause                                Civil Procedure > Trials > Judgment as Matter of
                                                                  Law > General Overview
The right the official is alleged to have violated must
have been clearly established in a more particularized,           Criminal Law & Procedure > ... > Search
and hence more relevant, sense: The contours of the               Warrants > Probable Cause > Personal Knowledge
right must be sufficiently clear that a reasonable official
would understand that what he is doing violates that          HN15[   ] Trials, Judgment as Matter of Law
right.
                                                              When there is no dispute about the material facts, the
                                                              court has the duty to decide whether the defendants'
                                                              conduct violated clearly established law.
    Criminal Law & Procedure > Commencement of
    Criminal Proceedings > Arrests > Probable Cause
                                                              Counsel: Robert H. Schwartz, Gunther & Whitaker,
                                                              P.A., Ft. Lauderdale, Florida, for Defendant.
HN11[    ] Arrests, Probable Cause
                                                              For Grim, Berk & Carruthers: Bruce W. Jolly, Shailer,
The standard is an objective one, and therefore does          Purdy & Jolly, P.A., Ft. Lauderdale, Florida.
not include an inquiry into the officers' subjective intent
                                                              Valerie Shea, Greer, Homer & Bonner, Miami, Florida,
or beliefs.
                                                              for Plaintiff.

                                                              Judges: Fay and Edmondson, Circuit Judges and
                                                                               *
    Constitutional Law > Privileges & Immunities              George C. Young, Senior District Judge.

HN12[ ]    Constitutional        Law,     Privileges     &    Opinion by: YOUNG
Immunities
                                                              Opinion
Qualified immunity protects all but the plainly
incompetent or those who knowingly violate the law.

                                                               [*573] The former Sheriff of Broward County, Florida,
                                                              George Brescher, and three Sheriff's [*574] Deputies,
    Constitutional Law > Privileges & Immunities              Michael Berk, Kenneth Grimm, and Carl Carruthers,
                                                              appeal monetary judgments rendered by the district
HN13[ ]    Constitutional        Law,     Privileges     &    court against them for acts committed by them within
Immunities                                                    the scope of their discretionary authority.

In determining whether qualified immunity exists, the         The Plaintiff/Appellee in this case, Charles H. Von Stein,
issue is not probable cause in fact but arguable              is President of Charles A. Von Stein, Inc. ["the
probable cause.                                               company"], a family-run corporation specializing in
                                                              commercial real estate and in the leasing, management
                                                              and development of commercial [**2] properties. In the
    Criminal Law & Procedure > Commencement of                early 1980s, the company managed 16 or 17 properties
    Criminal Proceedings > Arrests > Probable Cause
                                                              *
HN14[    ] Arrests, Probable Cause                             Honorable George C. Young, Senior U.S. District Judge for
                                                              the Middle District of Florida, sitting by designation.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page6679of of
                                                                                 103127
                                               BRESCHER v. VON STEIN

which contained a total of approximately 420                    was not protected by qualified immunity; that Defendant
commercial tenants. One of these properties was the             Brescher made a false statement concerning Plaintiff at
                               1
Plaza Central Shopping Center.                                  the scene of Plaintiff's arrest which damaged Plaintiff's
                                                                personal reputation and the reputation and goodwill of
In June of 1983, Plaintiff was arrested for violation           the company, and that Defendant Brescher was not
of section 796.06(1), Florida Statutes, which provides, in      protected by qualified immunity for such conduct; that
pertinent part:                                                 the Defendants caused Plaintiff to be falsely arrested
                                                                and imprisoned; that the Defendants maliciously
    HN1[ ] It shall be unlawful to let or rent any place,       instituted a criminal proceeding against Plaintiff; and
    structure, or part thereof . . . with the knowledge         that the Defendants intended to inflict emotional distress
    that such place . . . will be used for the purpose of       upon Plaintiff. The jury awarded Plaintiff compensatory
    lewdness, assignation, or prostitution.                     damages of $ 550,000 and punitive damages of $
                                                                           2
                                                                230,000.     This appeal seeks review of the district
The charge against Plaintiff was based on allegations
                                                                court's order denying Defendants' post-trial motions.
that on June 1, 1983, Plaintiff was leasing a unit in
Plaza Central Shopping Center to "Man's World Culture           [**5] BACKGROUND
Center" [hereinafter, "Man's World"] with the knowledge
that such property was being used for prostitution.             The Criminal Case Against Plaintiff
Plaintiff's arrest, including the following comment by
George Brescher, who was then the Sheriff of Broward            The relevant facts of the case are largely undisputed.
County, was publicized [**3] by the local media:                The Man's World lease called [*575] for the property to
     One of the big problems we think is getting to the         be used as "a cultural center for bridge, chess,
     right people. Traditionally, we've always just gone        backgammon, periodicals and newspapers, teaching of
     for the prostitute, but, behind every one you arrest       languages." The lease further provided: "It is understood
     is another to take their place so they go right back       and agreed that the demised premises shall be used
     out on the street. Our feeling is we can get to the        only for those purposes expressly described above and
     money behind them and put a hurt on them, that             that should the premises be put to any other use the
     [sic] we can achieve some effective results.               Tenant shall be deemed to be in default of this lease
                                                                agreement." The lease was for a five-year period with
The charge against Plaintiff was eventually nolle               an option for another five years.
prossed by the State Attorney's Office. Subsequently,
Plaintiff filed this action against Sheriff Brescher, as well   Plaintiff Charles Von Stein, a Fort Lauderdale
as the three Sheriff's Deputies, who were all present at        businessman, has been active as an officer and
Plaintiff's arrest.                                             employee of the company during the more than 25
                                                                years the company has been in business. Plaintiff came
At the time of trial, the complaint contained two civil         to believe in 1981 that prostitution was being conducted
rights claims under Title 42, section 1983, which alleged       on the Man's World premises; however, no evidence
that Plaintiff was illegally arrested and that Plaintiff was    suggested that Plaintiff knew that the property would be
defamed by Sheriff's Brescher's statements to the               used for prostitution at the time he entered into the
media at the arrest scene. The complaint also included          lease. Once Plaintiff realized that prostitution activities
state law claims for false arrest, for malicious                were occurring at Man's World, he asked Marylou
prosecution, and for intentional infliction of emotional        Adams,        a      long-time     broker-associate      of
distress. Plaintiff's theory at trial was that his arrest was   the [**6] company who oversaw the leasing and
staged as a media event in order to create favorable            management of Plaza Central Shopping Center, to
publicity for Defendant Brescher, who was running for           contact the Sheriff's Department to see if it could help in
re-election [**4] as Sheriff.                                   getting rid of the tenant.

In a special interrogatory verdict, the jury found in favor     On July 10, 1981, and again on July 23, 1981, Marylou
of Plaintiff on all counts. Specifically, the jury found that   Adams contacted the Broward County Sheriff's Office
the Defendants arrested Plaintiff without probable cause
and that the Defendants' conduct in arresting Plaintiff         2
                                                                 Compensatory damages were awarded jointly against all
                                                                Defendants. Punitive damages were segregated by Defendant
1
  The company also held a 16 2/3 percent ownership interest     as follows: Brescher -- $ 150,000; Grimm -- $ 20,000;
in Plaza Central.                                               Carruthers -- $ 40,000; and Berk -- $ 20,000.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page6780of of
                                                                                 103127
                                                BRESCHER v. VON STEIN

regarding Plaintiff's concern that prostitution was              subpoena by producing a copy of the lease agreement,
occurring at Man's World. Adams spoke with Lieutenant            rent receipts, and a copy of the floor plan of the Man's
Tom Slattery, who told her that the Sheriff's Department         World property. At about that time, Berk took the
was aware that prostitution was occurring on the                 statements of Adams and Plaintiff concerning the
premises, that Man's World had been "busted" but                 activities at Man's World. From a photo line-up, Adams
Slattery was not aware if it had come to court yet, and          and Plaintiff identified Warren Inskeep, the man to
that Man's World was a "slick" operation. Slattery               whom        the      company      had      rented     the
advised Adams that the Sheriff's Department would                property [*576] which was being used as Man's World.
keep her posted with respect to its Man's World                  Inskeep was the same person as Herman Schannault,
investigation.                                                   who had been arrested for running a house of
                                                                 prostitution in Fort Lauderdale. The information supplied
Ms. Adams also spoke on July 23 to an attorney,                  by Plaintiff and Adams, along with other information,
Richard Michelson, about Man's World. Michelson, who             was used by Berk in obtaining a capias for Schannault's
was also a tenant of Plaza Central Shopping Center,                                             4
                                                                 arrest in February of 1983.      Again, in May of 1983,
asked Adams to give Lieutenant Slattery Michelson's              Berk used information provided by [**9] Plaintiff and
name and telephone number, which she did. On July                Adams to establish probable cause for the arrest of
24, 1981, Slattery advised Adams that he had run a               Schannault.
"make" on the woman who had signed the property
lease on behalf of Man's World, and found that she had           On February 17, 1983, Adams received a telephone call
been arrested for loitering at [**7] a bar and had a             from Berk in which Berk stated that he wished to inform
history of prostitution.                                         Plaintiff that the Sheriff's Department had made an
                                                                 arrest for prostitution at Man's World that day and that a
On January 18, 1982, Adams spoke with Agent Michael              letter stating the same would be forthcoming. Berk
Berk, a Defendant in this case, who had been assigned            advised Adams that this was the evidence the company
                                   3
to the Man's World investigation. Berk, a member of              needed to evict Man's World, that the Sheriff's
the Organized Crime Vice Unit of the Broward County              Department had done their part and that the rest was up
Sheriff's Office, was the only officer assigned to the           to the company.
Man's World case during the last six months of 1982.
During this conversation, Berk informed her that a man           On February 23, Berk telephoned Adams to advise that
named Herman Schannault had been charged with                    the company would be receiving a letter from Assistant
running a house of prostitution in Fort Lauderdale. Berk         State Attorney James Benjamin advising of forthcoming
stated that he would continue to accumulate evidence             prostitution charges against Schannault. No mention
against Man's World and asked Adams to send him a                of Section 796.06 was made in this letter, which was
list of tenants who would be willing to testify against          dated March 1, 1983. Adams discussed the
Man's World. Other than this request, Berk did not ask           letter [**10] with Plaintiff and, on March 4, sent a copy
that Adams take any action in relation to Man's World.           to attorney Michelson. Shortly thereafter, Michelson
Adams mailed Berk the requested list of tenants in               declined to take the eviction case for personal reasons.
January of 1982.
                                                                 In April of 1983, Adams called Detective Berk to tell him
During the remainder of 1982, further contacts                   that Plaintiff felt they needed "stronger information,"
occurred [**8] between Ms. Adams and Berk. During                such as a conviction, in order to evict Man's World. Berk
one of these conversations, Berk assured her that the            stated that he would send another letter to help with the
Sheriffs' Department was trying to get rid of Man's World        Man's World eviction. On May 18, 1983, Berk and
but that it was difficult. During another conversation, Ms.                                      5
                                                                 Defendant Kenneth Grimm            delivered a letter to
Adams furnished Berk with information concerning the
name on the Man's World lease, the use clause, the
                                                                 4
name of the Von Stein company, and the name of the                Between April 15 and May 18, 1983, Plaintiff received two
owners of the shopping center.                                   subpoenas to testify against Schannault. Plaintiff was
                                                                 prepared to respond to the subpoenas but the trial never
In January of 1983, the company complied with a                  occurred.
                                                                 5
                                                                  Beginning in January of 1983, Defendant Grimm was a
                                                                 detective assigned to the Organized Crime Division of the
3
  Apparently, at this point, Lieutenant Slattery was no longer   Sheriff's Department. At that time, only Grimm and Berk
involved in the Man's World investigation.                       staffed that department. Grimm assisted in the writing of the
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page6881of of
                                                                                 103127
                                                    BRESCHER v. VON STEIN

Plaintiff which included a computer list of charges that              who succeeded James Benjamin as Vice Unit
had been filed relating to Man's World and a copy                     prosecutor in 1983, prepared the information against
of Section 796.06, Florida Statutes.                                  Plaintiff. At that time, Solomon did not know that Plaintiff
                                                                      had participated in the photo line-up or that he and
Early in 1983, Defendant Grimm had brought Section                    Adams had given sworn statements in connection with
796.06 to the attention of the Chief of the Organized                 Schannault. Solomon testified, however, that this
Crime Section of the Broward [**11] State Attorney's                  information would not have affected her determination
Office, who informed Grimm that no case law existed on                that probable cause existed to arrest Plaintiff for
the statute. Assistant State Attorney Benjamin also                   violation of Section 796.06 because Plaintiff continued
discussed Section 796.06 with Grimm, who inquired                     to lease the property after learning that prostitution was
whether the person that leased the premises to Man's                  occurring on the premises. Solomon testified that she
World could be prosecuted successfully under Section                  nolle prossed the case because Plaintiff agreed to
796.06. Benjamin advised Grimm that the lessor could                  testify in a felony case against Schannault and because
be so prosecuted because Benjamin interpreted the                     Man's World was being closed down.
statute to apply not only at the inception of the lease,
but also to on-going lease relationships. After speaking              The case against Plaintiff was dismissed on August 24.
with the Chief and Benjamin, Grimm formed the opinion
                                                                      Procedural History
that Section 796.06 applied to an on-going lease
situation and that a prostitution conviction was not
                                                                      This case was tried in August of 1987. At the close of
required in order for a landlord to be culpable                       Plaintiff's case, Defendants moved for a directed verdict
under Section 796.06.
                                                                      on the grounds that probable cause for Plaintiff's arrest
                                                                      existed under Section 796.06 and that Defendants'
Upon receipt of the second letter, Plaintiff did not
                                                                      conduct was objectively reasonable. The motion was
believe there was any urgency to act on his part;
however, on May 18 he called attorney David Murray                    denied. Both Plaintiff and Defendants moved for
                                                                      directed      verdicts   at   the    close      of    the
and asked him to take steps to evict Man's World.
                                                                      evidence, [**14] and both motions were denied.
Plaintiff left for a vacation the following day and returned
on May 31. The following day, Plaintiff received a
                                                                      Prior to charging the jury, the district court ruled on three
telephone call from Grimm. Pursuant to Grimm's
                                                                      issues that had been previously briefed by the parties.
request, Plaintiff agreed to meet with Grimm at 2 p.m.
                                                                      First, the court rejected Plaintiff's contention that Plaintiff
Grimm asked Plaintiff during the meeting: "Is the
                                                                      was categorically outside the scope of parties to
[Man's [**12] World] lease still in effect?" When Plaintiff
                                                 6                    whom section 796.06 applied by finding that the statute
answered "yes," he was placed under arrest.
                                                                      could apply to a landlord who does not know of an
                                                                      intended illegal purpose at the time of entering into the
Defendants Berk and Grimm testified that they believed
                                                                      lease but who thereafter learns his tenant intends to use
probable cause existed to arrest Plaintiff for violation
                                                                      it for such a purpose. Second, the district court ruled
of Section 796.06 the day of the arrest, notwithstanding
                                                                      that Defendants' alleged violation of state law
Plaintiff's cooperation with law enforcement. At the time
                                                                      concerning warrants for misdemeanor offenses was of
of Plaintiff's arrest, [*577] Defendants Brescher and
              7                                                       no consequence to Plaintiff's civil rights claim, and, third,
Carruthers did not know of Plaintiff's cooperation with
                                                                      that a defense of qualified immunity would not be
the Sheriff's Department, but each testified that such
                                                                      vitiated by actual malice.
information would not have affected his decision that
probable cause existed to arrest Plaintiff for violation
                                                                      After entry of final judgment, Defendants filed a Motion
of Section 796.06.
                                                                      for Judgment in Accordance with Directed Verdict,
                                                                      Motion for Judgment Notwithstanding the Verdict, and
Mindy Solomon, [**13] the Assistant State Attorney
                                                                      Motion for New Trial. In a lengthy order, the district court
                                                                      found as a matter of law that Defendants were not
                                                                      entitled to qualified immunity. See Von Stein v.
second letter to Plaintiff.
                                                                      Brescher, 696 F. Supp. 606 (S.D.Fla. 1988). The district
6
 In addition, prior to Plaintiff's arrest, officers had visited the   court was
Man's World property to confirm that the business was still in
operation.                                                                 in [**15]    unequivocal agreement with the
7
    Defendant Carruthers was Berk's and Grimm's superior.                  interpretation advanced by the Defendants. They
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page6982of of
                                                                                 103127
                                                 BRESCHER v. VON STEIN

     contended that [Section 796.06] would be violated                On motions for directed verdict and for judgment
     at any time during the pendency of a lease so long               notwithstanding the verdict the Court should
     as the lessor lets the place, with the knowledge that            consider all of the evidence -- not just that evidence
     the place will thereafter be used for purposes of                which supports the non-mover's case -- but in the
     prostitution, assignment or lewdness. In short, we               light and with all reasonable inferences most
     concluded, the statute proscribes certain conduct                favorable to the party opposed to the motion. If the
     both at the time the lease is entered and at any                 facts and inferences point so strongly and
     time thereafter during the pendency of the lease so              overwhelmingly in favor of one party that the Court
     long as the lessor leases with "knowledge" that the              believes that reasonable men could not arrive at a
     place will be used for prostitution. So, to the extent           contrary verdict, granting of the motions is proper.
     it may be argued that the state of the law was                   On the other hand, if there is substantial evidence
     unsettled at the time of the arrest, we have                     opposed to the motions, that is, evidence of such
     determined      that   the    Defendants      correctly          quality and weight that reasonable and fair-minded
     anticipated the manner in which the law would be                 men in the exercise of impartial judgment might
     interpreted.                                                     reach different conclusions, the motions should be
                                                                      denied, and the case submitted to the jury. A mere
                                                                      scintilla of evidence is insufficient to present a
                                                                      question for the jury. The motions for directed
Id. at 612 (emphasis in original). The district court                 verdict and judgment n.o.v. should not be decided
concluded, however, that the Defendants arrested                      by which side has the better of the case, nor should
Plaintiff without probable cause because, "given the                  they be granted only when [**18] there is a
information available to the Defendants[,] a reasonable               complete absence of probative facts to support a
officer would have known there was no probable cause                  jury verdict. There must be a conflict in substantial
to arrest the Plaintiff . . . because the Plaintiff acted             evidence to create a jury question.
without the requisite 'knowledge' or mens [**16] rea."
Id. In concluding that the Defendants lacked an
objectively reasonable basis for arresting Plaintiff, the
district court also found that the evidence supported             Id. at 374-75 (quoted in Miles, 862 F.2d at 1528).
Plaintiff's theory [*578] that his arrest was staged for
                  8
political impact.                                                 I. SECTION 1983 ILLEGAL ARREST CLAIM

REVIEW STANDARDS                                                  HN4[ ] Section 1983 provides a federal remedy for the
                                                                  deprivation of rights, privileges, or immunities protected
HN2[ ] This Court can reverse the jury's verdict if the           by the Constitution or the laws of the United
district court erred in not granting Defendants' motions          States. Golden State Transit Corp. v. City of Los
for a directed verdict and judgment notwithstanding the           Angeles, 493 U.S. 103, 110 S. Ct. 444, 107 L. Ed. 2d
verdict. Reimer v. Short, 578 F.2d 621 (5th Cir. 1978),           420 (1989). HN5[ ] Under the Fourth Amendment,
cert. denied, 440 U.S. 947, 99 S. Ct. 1425, 59 L. Ed. 2d          which is applicable to the States through the Fourteenth
635 (1979). HN3[ ] In determining whether the district            Amendment, persons have the right not to be arrested
court erred in denying Defendants' motions for directed           without probable cause. Motes v. Myers, 810 F.2d 1055
verdict and judgment n.o.v., we apply the same                    (11th Cir. 1987). Violation of this right may give rise to a
standard as that applied by the district court. Miles v.          claim for damages pursuant to section 1983 of Title 42,
Tennessee River Pulp and Paper Co., 862 F.2d 1525,                United States Code. Id.
1528 (11th Cir. 1989). [**17] The standard for granting
these motions was set out by the former Fifth Circuit             HN6[ ] A law enforcement officer has probable cause
in Boeing Company v. Shipman, 411 F.2d 365 (5th Cir.              to arrest a suspect if the facts and circumstances within
1969) (en banc):                                                  the officer's knowledge, of which he or she has
                                                                  reasonably trustworthy information, would cause a
                                                                  prudent person to believe, under the circumstances
                                                                  shown, that the [**19] suspect has committed, is
8
 The district court found that Plaintiff's theory was supported
by Defendants' failure to obtain an arrest warrant, the
notification of the media, Defendant Brescher's media
statement, and the ultimate dismissal of the charges.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page7083of of
                                                                                 103127
                                                 BRESCHER v. VON STEIN
                                                      9
committing, or is about to commit an offense. United               issue is "not probable cause in fact but 'arguable'
States v. Jimenez, 780 F.2d 975 (11th Cir.                         probable cause." Gorra v. Hanson, 880 F.2d 95, 97 (8th
1986); United States v. Mastrangelo, 733 F.2d 793 (11th            Cir. 1989) (quoting Floyd v. Farrell, 765 F.2d 1, 5 (1st
Cir. 1984). HN7[ ] The existence of probable cause to              Cir. 1985)). HN14[ ] Actual probable cause is not
arrest is based on objective standards. United States v.           necessary for an arrest to be objectively reasonable.
Hastamorir, 881 F.2d 1551 (11th Cir. 1989).                        Indeed, "it is inevitable that law enforcement officials will
                                                                   in some cases reasonably but mistakenly conclude that
HN9[    ]                                                          probable cause is present, and . . . in such cases those
                                                                   officials . . . should not be held personally
Intertwined with the question of probable cause is the             liable." Anderson, 483 U.S. at 641, 107 S. Ct. at 3040,
issue of qualified immunity. Under this doctrine,                  97 L. Ed. 2d at 531. See Tillman v. Coley, 886 F.2d 317
"government [*579] officials performing discretionary              (11th Cir. 1989) (recognizing that an officer who effects
functions generally are shielded from liability for civil          an arrest without probable cause may be protected by
damages insofar [**20] as their conduct does not                   qualified immunity).
violate clearly established statutory or constitutional
rights of which a reasonable person would have                     We find that, at the time Defendants arrested Plaintiff,
          10
known."      Harlow v. Fitzgerald, 457 U.S. 800, 818, 102          the law was clearly established that an arrest without
S. Ct. 2727, 2738, 73 L. Ed. 2d 396, 410 (1982). "HN10[            probable cause to believe a crime had been committed
   ] The right the official is alleged to have violated must       violated the Fourth Amendment. See Herren v. Bowyer,
have been 'clearly established' in a more particularized,          850 F.2d 1543 (11th Cir. 1988). Accordingly, applying
and hence more relevant, sense: The contours of the                the qualified immunity test in the context of
right must be sufficiently clear that a reasonable official        Plaintiff's [**22] alleged unlawful arrest, we must
would understand that what he is doing violates that               determine whether reasonable officers in the same
right." Anderson v. Creighton, 483 U.S. 635, 640, 107 S.           circumstances and possessing the same knowledge as
Ct. 3034, 3039, 97 L. Ed. 2d 523 (1987). HN11[ ] The               the Defendants could have believed that probable cause
standard is an objective one, Harlow, 457 U.S. at 818,             existed to arrest Plaintiff for violation of section 796.06.
102 S. Ct. at 2738, 73 L. Ed. 2d at 410, and therefore             We find that a reasonable officer could have so
does not include an inquiry into the officers' subjective          believed.
intent or beliefs. Anderson, 483 U.S. at 639, 107 S. Ct.
at 3038, 97 L. Ed. 2d at 530. In sum, HN12[ ] qualified            The evidence indisputably revealed that Plaintiff knew
immunity protects "all but the plainly incompetent or              prostitution was occurring at Man's World. In fact,
those who knowingly violate the law." Malley v. Briggs,            Plaintiff testified that, at least by 1982, he had no doubt
475 U.S. 335, 341, 106 S. Ct. 1092, 1096, 89 L. Ed. 2d             that prostitution was occurring at Man's World. Upon
271, 278 (1986).                                                   review of the record, we find that, in 1983, a reasonable
                                                                   law officer could have believed that Section 796.06
 [**21] HN13[     ]                                                applied to a landlord who leases premises which were
                                                                   thereafter used for prostitution, if the landlord had
In determining whether qualified immunity exists, the              knowledge of such use at any time during the term of
                                                                   the lease. The record reveals that such an interpretation
                                                                   was embraced not only by prosecutors Benjamin and
9                                                                  Solomon, it was accepted by the district court below.
 "HN8[ ] Probable cause" defines a radically different
standard than "beyond a reasonable doubt," and while an            While the district court avoided a finding of probable
arrest must stand on more than suspicion, the arresting officer    cause by construing Section 796.06 to require the
need not have in hand evidence sufficient to obtain a              element of mens rea, we find that reasonably competent
conviction. United States v. Pantojo-Soto, 739 F.2d 1520           persons could disagree on this interpretation of the
                                                                             11
(11th Cir. 1984), cert. denied, 470 U.S. 1008, 105 S. Ct. 1369,    statute.     In addition, [**23] the testimony established
84 L. Ed. 2d 389 (1985).

10
  "The doctrine [of qualified immunity] is intended to balance
                                                                   11
society's interest in providing a remedy for injured victims and     In so holding, we emphasize that we do not necessarily
discouraging unlawful conduct against the interest in enabling     agree with the interpretation given Section 796.06 by the
public officials to act independently without fear of              district court and by Assistant State Attorneys Benjamin and
consequences." Waldrop v. Evans, 871 F.2d 1030, 1033 (11th         Solomon. Such an interpretation raises difficult questions as to
Cir. 1989).                                                        scienter, as illustrated by the district court's attempts to
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page7184of of
                                                                                 103127
                                              BRESCHER v. VON STEIN

that, prior to the instant case, Section 796.06 had never      Supreme Court again grappled with the issue of
been subject to judicial interpretation.                       determining to what extent defamation by a state official
                                                               constitutes a constitutional deprivation. Roth involved a
HN15[     ]                                                    non-tenured teacher at a state university who was not
                                                               rehired after his one-year contract expired. No reason
When there is no dispute about the material facts, the
                                                               was given for the university's decision not to re-hire the
court has the duty to decide whether the defendants'
                                                               teacher. The Supreme Court held that the teacher had
conduct      violated     [*580]   clearly  established
                                                               no property interest in his job because state law did not
law. Mitchell v. Forsyth, 472 U.S. 511, 105 S. Ct. 2806,
                                                               guarantee him a right to renew his contract.
86 L. Ed. 2d 411 (1985). Reasonable law enforcement
officers, possessing the same knowledge and in the             In discussing whether the teacher in Roth had been
same circumstances as Defendants, could have
                                                               deprived of a liberty interest, the Court noted that liberty,
believed that "arguable" probable cause existed for            as protected by the Fourteenth Amendment, included a
Plaintiff's arrest. For these reasons, we find that the        number of rights, [**26] including the right of the
district court erred in denying Defendants' motions for
                                                               individual "to engage in any of the common occupations
directed verdict [**24] and judgment n.o.v.                    of life." 408 U.S. at 572, 92 S. Ct. at 2706, 33 L. Ed. 2d
                                                               at 558 (quoting Meyer v. Nebraska, 262 U.S. 390, 43 S.
II. SECTION 1983 "STIGMA PLUS" CLAIM
                                                               Ct. 625, 67 L. Ed. 1042 (1923)). The Court stated that a
                                                               liberty interest might exist under certain circumstances
In his second claim under section 1983, Plaintiff asserts
                                                               in a case "in which a State refused to reemploy a
that Defendant Brescher, acting under color of state law,
                                                               person," but that Roth did not present such a case. 408
made defamatory statements to the media at the scene
                                                               U.S. at 573, 92 S. Ct. at 2707, 33 L. Ed. 2d at 558. The
of Plaintiff's arrest which ultimately led to a deprivation
                                                               Court suggested that its holding might be different "if the
of Plaintiff's property interest in the company's goodwill
                                                               nonrenewal of [the teacher's] contract [was based] on a
and reputation without due process of law. In
                                                               charge, for example, that he had been guilty of
addressing this issue, it is necessary to survey briefly
                                                               dishonesty, or immorality," id., or if the State had
the relevant law explicating the constitutional standards
                                                               otherwise "imposed on him a stigma or other disability
concerning defamation by public officials.
                                                               that foreclosed his freedom to take advantage of other
In Wisconsin v. Constantineau, 400 U.S. 433, 91 S. Ct.         employment opportunities." 408 U.S. at 573, 92 S. Ct. at
                                                               2707, 33 L. Ed. 2d at 559.
507, 27 L. Ed. 2d 515 (1971), the United States
Supreme Court considered the constitutionality of a            The Court again addressed the issue of governmental
state statute that provided for the posting in liquor stores   defamation in Paul v. Davis, 424 U.S. 693, 96 S. Ct.
of a list of persons who tended to become violent after        1155, 47 L. Ed. 2d 405 (1976). In Paul, a police chief
drinking and who were forbidden from purchasing
                                                               distributed flyers to retail stores with mug shots of
alcohol for one year. The statute did not provide the          persons [**27] considered to be "active shoplifters."
persons listed with notice or opportunity for a hearing.       The flyers contained the name and photograph of the
Pursuant to this statute, a police chief caused to be          Paul plaintiff, who had pled not guilty to a shoplifting
posted a public notice forbidding sales or gifts of liquor
                                                               charge but had not yet been tried. The plaintiff filed an
to the plaintiff. Finding that the state had attached a        action in federal court, contending that the flyers
"badge of infamy" to the plaintiff, [**25] the Supreme
                                                               defamed him and that, under [*581] Constantineau, he
Court concluded that due process protections were
                                                               was entitled to due process. Plaintiff was not discharged
required and that the statute was facially                     from his employment as a newspaper photographer, but
unconstitutional. The Court stated that "where a
                                                               Plaintiff alleged that as a result of the flyers, he had
person's good name, reputation, honor, or integrity is at
                                                               received a warning from his employer and that his future
stake because of what the government is doing to him,          employment opportunities would be seriously impaired.
notice and an opportunity to be heard are
                                                               The Supreme Court found that the plaintiff had not been
essential." 400 U.S. at 437, 91 S. Ct. at 510, 27 L. Ed.
                                                               deprived of either a liberty or property interest that
2d at 519.
                                                               would trigger due process protections.
The following year, in Board of Regents v. Roth, 408
                                                               Notably, the Supreme Court in Paul expressed concern
U.S. 564, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972), the
                                                               that the Fourteenth Amendment not be interpreted so as
                                                               to make it "a font of tort law to be superimposed" upon a
grapple with this issue at trial.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page7285of of
                                                                                 103127
                                                 BRESCHER v. VON STEIN

state whenever a state law official commits a tort. 424           Fourteenth Amendment. The Supreme Court reasoned
U.S. at 701, 96 S. Ct. at 1160, 47 L. Ed. 2d at 413. The          that, since the defendant state official had defamed the
Supreme Court stated that its prior cases dealing with            Paul plaintiff without depriving him of any right or status
stigma to reputation resulting from defamation by                 recognized by state law, the injury did not rise to the
                                                                                                         12
government          officials     did       "not      establish   level of a constitutional deprivation.
the [**28] proposition that reputation alone, apart from
some more tangible interests such as employment, is               Paul has been widely construed as setting forth a
either a 'liberty' or 'property' by itself sufficient to invoke   "stigma-plus" test: to establish an interest sufficient to
the procedural protection of the Due Process                      implicate Due Process safeguards, a person must be
Clause." 424 U.S. at 701, 96 S. Ct. at 1160, 47 L. Ed. 2d         stigmatized in connection with a denial of a right or
at 414.                                                           status previously recognized by state law. The quandary
                                                                  arises in determining precisely what is sufficient to
In so stating, the Supreme Court noted that it had said           satisfy       the      "plus"     requirement.        Other
in Constantineau that due process rights were triggered           Circuit [**31] Courts have interpreted Paul to hold that
"where a person's good name, reputation, honor, or                governmental defamation, even if it leads [*582] to a
integrity is at stake because of what the government is           significant loss of employment opportunities, is not a
doing to him." 424 U.S. at 708, 96 S. Ct. at 1164, 47 L.          deprivation of a liberty or property interest unless it
Ed. 2d at 418 (quoting Constantineau) (emphasis                   occurs in the course of termination of employment, or in
supplied in Paul). The Court acknowledged that this               the significant alteration of some other legal right or
statement was vague and could be read to significantly            status. See, e.g., Neu v. Corcoran, 869 F.2d 662 (2d
broaden its prior decisional law. Rather than interpreting        Cir.) (where defamatory statements by state officials did
Constantineau as a broadening of the law, however, the            not occur in the course of the plaintiff's dismissal from a
Court found that the italicized phrase "referred to the           government job or in the termination of any legal right or
fact that governmental action taken in that case                  status enjoyed by the plaintiff under New York law,
deprived the individual of a right previously held under          qualified immunity protected state officials from § 1983
state law -- the right to purchase liquor in common with          action), cert. denied, 493 U.S. 816, 110 S. Ct. 66, 107 L.
the rest of the citizenry." Id. Similarly, the Court said         Ed. 2d 33 (1989); Goulding v. Feinglass, 811 F.2d 1099
that,        "while       Roth       recognized       that        (7th Cir.) (defamatory statements by I.R.S. employees
governmental [**29] action defaming an individual in              did not deprive tax lawyer of liberty or property interest
the course of declining to hire him could entitle the             where lawyer was not foreclosed from practicing law,
person to notice and an opportunity to be heard as to             even if such comments made lawyer "less attractive to
the defamation, its language is quite inconsistent with           clients"), cert. denied, 482 U.S. 929, 107 S. Ct. 3215, 96
any notion that a defamation perpetrated by a                     L. Ed. 2d 701 (1987).
government official but unconnected with a refusal to
rehire would be actionable under the Fourteenth                   We do not think the law of this Circuit
Amendment. . . ." 424 U.S. at 709, 96 S. Ct. at 1164, 47          has [**32] established that defamation occurring other
L. Ed. 2d at 418. The Court quoted two other passages             than in the course of dismissal from a job or in the
from Roth, twice emphasizing the phrase: "in declining            termination or significant alteration of some other legal
to rehire/reemploy the respondent." 424 U.S. at 709, 96           right or status will suffice to constitute a deprivation
S. Ct. at 1164, 47 L. Ed. 2d at 419.                              sufficient to state a claim under section 1983.

After reviewing Constantineau, Roth, and other relevant           Plaintiff cites Marrero v. City of Hialeah, 625 F.2d 499
cases, the Supreme Court concluded that its prior                 (5th Cir. 1980), cert. denied, 450 U.S. 913, 101 S. Ct.
                                                                                                     13
decisions established "no constitutional doctrine                 1353, 67 L. Ed. 2d 337 (1981),         as authority for his
converting every defamation by a public official into a
deprivation of liberty within the meaning of the Due
                                                                  12
Process Clause of the Fifth or Fourteenth                           Subsequent to Paul, the United States Supreme Court made
Amendment." 424 U.S. at 702, 96 S. Ct. at 1161, 47 L.             clear that an injury to reputation in connection with an official
Ed. 2d at 414. The Court found that in each of the                discharge from public employment is cognizable under federal
cases, it was the significant alteration or extinguishment        law. See Owen v. City of Independence, 445 U.S. 622, 100 S.
of a right or status recognized by state law which                Ct. 1398, 63 L. Ed. 2d 673 (1980).
supported the invocation [**30] of the procedural                 13
                                                                    In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
guarantees contained in the Due Process Clause of the
                                                                  1981) (en banc), this Circuit adopted as precedent all of the
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page7386of of
                                                                                 103127
                                                  BRESCHER v. VON STEIN

"stigma-plus" claim. In Marrero, our predecessor court              the unlawful arrest of [the plaintiffs] and the unlawful
considered the district court's dismissal of a complaint            search and seizure of practically the entire
brought under section 1983 which alleged in part that               inventory [*583] of their [**35] store," the "stigma-plus"
the plaintiffs had been "deprived of their right to earn a          test was satisfied. Id. at 517.
living" when the Hialeah Police Department, in
connection with a state prosecutor, announced to the                In a subsequent case, Bradford v. Bronner, 665 F.2d
                                                                                                     14
media that a large amount of stolen property had been               680 (5th Cir. Unit B 1982),         former members of the
recovered in a raid on a jewelry store owned by the                 State of Alabama's capitol police force brought an action
plaintiffs. The police officers in that case had executed a         challenging their termination. One of the plaintiffs
warrant authorizing a search for stolen items in the                alleged that he had been stigmatized by his discharge
store. After their search uncovered none of the items               and by derogatory comments made by one of the
listed in the warrant, the police obtained several victims          defendants to the press which implied that the plaintiff
of local robberies to assist in the identification of stolen        lacked the necessary qualifications for the position and
items. Only [**33] one item, a bracelet, was identified             was lazy. Citing Paul, the former Fifth Circuit Court of
as stolen. Nevertheless, the officers seized the entire             Appeals affirmed the district court's dismissal of the
stock of jewelry on the premises and arrested the                   plaintiff's complaint. The Court distinguished Marrero on
plaintiffs for receipt of stolen property under Florida law.        the basis that Marrero involved "a significant loss of
                                                                                          15
                                                                    business goodwill."      Id. at 683 (emphasis supplied).
At the time of the arrests, the Hialeah Police
Department and a state prosecutor announced to the                   [**36] More recently, in Little v. City of North Miami,
media that more than $ 75,000 in stolen property had                805 F.2d 962 (11th Cir. 1986), this Court had occasion
been recovered in the raid and that plaintiffs had been             to consider whether a complaint alleging a section 1983
arrested. Subsequently, the state court granted the                 claim for deprivation of a liberty interest without due
plaintiffs' motion to suppress all of the seized evidence           process was sufficient to withstand dismissal by the
except the gold bracelet. The items were returned to the            district court. The complaint, filed by a University of
plaintiffs and, as of the date the plaintiffs filed                 Florida law professor, alleged that the City Council of
their section 1983 complaint, no further action had been            North Miami, without affording the professor notice or a
taken against them.                                                 hearing, passed a resolution which "embarrassed [the
                                                                    professor] in his personal life" and "[degraded] him in his
On appeal, the plaintiffs argued that the district court            employment." Id. at 969. "Based upon the liberal
had improperly dismissed their complaint [**34] for                 principles of notice pleading," this Court concluded that
failure to state a cause of action under section 1983.              the professor had "sufficiently alleged injury to his
Our predecessor court agreed. In so holding, the former             business reputation" under Marrero and Paul to
Fifth Circuit Court of Appeals found that Paul did not                                                                  16
                                                                    withstand dismissal for failure to state a claim.       Id.
mandate the dismissal of the plaintiffs' claims of injury to
their personal and business reputations because, "on at
least four independent grounds," the plaintiffs' claims,            14
                                                                      In Stein v. Reynolds Securities, Inc., 667 F.2d 33, 34 (11th
unlike the claims in Paul, involved deprivations of                 Cir. 1982), the Eleventh Circuit adopted as precedent all
constitutionally protected interests. Id. at 513. First,            decisions of Unit B of the former Fifth Circuit.
according to the Court, the plaintiffs could recover
                                                                    15
damages for injury to reputation caused by the illegal                The Court also distinguished Dennis v. S & S Consolidated
search and seizure. Second, to the extent the                       Rural High School District, 577 F.2d 338 (5th Cir. 1978, on the
                                                                    basis that, in Dennis, "the comments directly resulted in the
defamatory statements injured the plaintiffs' business
                                                                    plaintiff's loss of his job." Bradford, 665 F.2d at 683. See Ray
goodwill without due process of law, the complaint
                                                                    v. Tennessee Valley Authority, 677 F.2d 818 (11th Cir. 1982)
stated a claim upon which relief could be granted. Third,
                                                                    (alleged defamation by TVA officer concerning "firing" of
to the extent the defamatory statements resulted in                 plaintiff which occurred six years after plaintiff's discharge did
injury to the plaintiffs' "personal and/or business                 not give rise to a section 1983 action), cert. denied, 459 U.S.
reputations and to their goodwill," the "stigma-plus" test          1147, 103 S. Ct. 788, 74 L. Ed. 2d 994 (1983).
was satisfied. Id. at 516. Finally, because the injury to
                                                                    16
the plaintiffs' reputation was "intimately connected with             Marrero has been cited by this Court in other cases for the
                                                                    proposition that Florida law recognizes business goodwill as
                                                                    an interest protectable under the strictures of section 1983.
decisions of the former Fifth Circuit decided prior to October 1,   Like Little and Marrero, however, those cases reached us
1981.                                                               upon appeal of the district court's dismissal of the complaint.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page7487of of
                                                                                 103127
                                                    BRESCHER v. VON STEIN

(emphasis supplied).                                                  [**39] III. INTENTIONAL INFLICTION OF
                                                                      EMOTIONAL DISTRESS
 [**37] Under the authority of Paul, we find that Plaintiff
has not proved a federal cause of action actionable                   Plaintiff asserts that a finding of probable cause to arrest
under section 1983. The Marrero decision does not                     does not necessarily dispose of Plaintiff's claim for
                                                                                                                           19
compel us to find otherwise. As noted, Marrero, like                  intentional infliction of emotional distress.            To
Little, was decided at the "notice pleading" stage of                 establish this tort in Florida,
proceedings. More importantly, the instant case is                         the conduct as a matter of law must be so
distinguishable from Marrero on its facts. While the                       outrageous in character and so extreme in degree
defamatory statement in Marrero was made in                                as to go beyond all possible bounds of decency.
connection with an illegal seizure, and therefore was                      However, the conduct is privileged and the actor is
clearly actionable under Paul, we have decided in this                     never liable where he does no more than insist
case that the Defendants in the instant case did not act                   upon his legal rights in a permissible way, even
unreasonably in arresting Plaintiff for violation of Section               though the actor is well aware that such insistence
796.06. In addition, the plaintiffs in Marrero, who were                   is sure to cause emotional distress.
self-employed, had alleged that they were deprived of
their right to earn a living by the state officials'
defamatory statement. Such a claim is tantamount to a
claim of defamation coupled with deprivation of                       Southland Corp. v. Bartsch, 522 So.2d 1053, 1056 (Fla.
employment, which precedent establishes is actionable                 5th DCA), review dismissed, 531 So.2d 167 (Fla. 1988)
under section 1983. Viewed in the light most favorable                (quoting § 46(d), Restatement 2d of Torts (1965));
to Plaintiff, the evidence in the instant case established            see Metropolitan Life Insurance Co. v. McCarson, 467
that Plaintiff suffered a temporary, partial loss of income           So.2d 277 (Fla. 1985) (emotional distress claim arises
                                                       17
as a result of Sheriff Brescher's statement. [**38]       No          when the defendant's conduct is so extreme and
evidence suggested that the value of Plaintiff's company              indecent as to be intolerable in a civilized community).
has been diminished.                                                  In Southland, the mother of a six-year-old boy who had
                                                                      been caught stealing gum from a convenience store
As misleading as Defendant Brescher's media                           brought an action [**40] for malicious prosecution and
statement may have been, in light of Paul, we find that               intentional infliction of emotional distress against the
Defendant Brescher's statement did not extinguish or                  convenience store, which had pressed charges against
significantly    alter    any    right    guaranteed      to          the boy. The Florida Fifth District Court of Appeal
Plaintiff [*584] by the United States Constitution or by              reversed the jury verdict in favor of the plaintiff. The
Florida law. Accordingly, Plaintiff alleged no state action           court found that since the undisputed facts showed that
sufficient to invoke the procedural guarantees contained              probable cause existed as a matter of law, the trial court
in the Due Process Clause of the Fourteenth                           had erred in submitting the question of malicious
Amendment. For these reasons, we conclude that                        prosecution to the jury. The court also held that the trial
Defendant Brescher was not liable to Plaintiff                        court erred in submitting the emotional distress claim to
                       18
under section 1983.        Thus, the district court erred in          the jury, finding that the convenience store was
denying Defendants' motions for directed verdict and                  privileged because it had done nothing more than assert
judgment n.o.v. on this claim.                                        its rights in a legally permissible way. According to the
                                                                      court, an actor is never liable "where he does no more
                                                                      than insist upon his legal rights in a permissible way,"
                                                                      even though he knew such insistence would cause
                                                                      emotional distress. 522 So.2d at 1056.
See Economic Development Corp. of Dade County, Inc. v.
Stierheim, 782 F.2d 952 (11th Cir. 1986); Espanola Way v.
Meyerson, 690 F.2d 827 (11th Cir. 1982), cert. denied, 460
U.S. 1039, 103 S. Ct. 1431, 75 L. Ed. 2d 791 (1983).
17                                                                    19
  Plaintiff testified that in 1981, his salary and bonus totalled $     The finding of probable cause does dispose of the two
76,000; in 1982, $ 72,000; in 1983, $ 42,400; in 1984, $              remaining state claims, however. Under Florida law, probable
79,000, and in 1985, $ 80,150.                                        cause is an affirmative defense to a claim for false arrest and
                                                                      lack of probable cause is an element that must be established
18
  We need not consider whether Plaintiff proved a claim for           in a malicious prosecution case. See Weissman v. K-Mart
defamation under Florida law. See note 20, infra.                     Corp., 396 So.2d 1164 (Fla. 3d DCA 1981).
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page7588of of
                                                                                 103127
                                                BRESCHER v. VON STEIN

 [**41] While police officers may be held liable under
Florida tort law "for extreme abuse of their
position," Dependable Life Insurance Co. v. Harris, 510
So.2d 985, 988 n. 7 (Fla. 5th DCA 1987)
(quoting Restatement 2d of Torts § 46(e)), we have
found that Defendants did not act unreasonably in
arresting Plaintiff for the alleged violation of section
796.06. Viewing the evidence in the light most favorable
to Plaintiff, we conclude that a reasonable jury could not
have found that Defendants' conduct was legally
impermissible or was otherwise so extreme and
indecent as to warrant tort damages under Florida
      20
law.     Accordingly, the district court erred in denying
Defendants' motions for directed verdict and for
judgment n.o.v. on the claim of emotional distress.

 [**42] [*585] CONCLUSION

For the reasons expressed, the judgment of the district
court in favor of Plaintiff is REVERSED.


     End of Document




20
   The parties stipulated at trial that although Defendant
Brescher was accountable for his statements to the media
under civil rights law, he possessed immunity from a
defamation action under Florida law. Pursuant to this
stipulation, the jury was instructed that it could not consider
the Sheriff's press statement in assessing his liability for
intentional infliction of emotional distress.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 89 of 127



     Caution
As of: October 18, 2019 5:41 PM Z


                                      Delgado v. Laundromax, Inc.
                                        Court of Appeal of Florida, Third District
                                              June 15, 2011, Opinion Filed
                                                     No. 3D10-1492


Reporter
65 So. 3d 1087 *; 2011 Fla. App. LEXIS 8958 **; 36 Fla. L. Weekly D 1270
                                                               evidence that the owner had actual notice of the liquid
Justa Patricia Delgado, Appellant, vs. Laundromax, Inc.,
                                                               before the invitee fell. Thus, the invitee was required to
Appellee.
                                                               present some evidence the owner had constructive
Subsequent History: Released for Publication July 1,           notice of the hazard. Because the mere presence of the
                                                               water was not enough to establish constructive notice,
2011.
                                                               the record had to contain additional facts in support of
Prior History: [**1] An Appeal from the Circuit Court          liability to create a permissible inference upon which the
for Miami-Dade County, Pedro J. Echarte, Jr., Judge.           invitee could have relied. However, no additional facts
Lower Tribunal No. 06-16942.                                   were presented that supported constructive notice.
                                                               Finally, the invitee did not advance the negligent mode
                                                               of operation theory through any specific evidence.
Core Terms
                                                               Outcome
floor, summary judgment, trial court, constructive notice,
                                                               The judgment was affirmed.
mode of operation, slipped, notice, spill, negligent
operation, premises, invitee, reasonable care, breach of
duty, no evidence
                                                               LexisNexis® Headnotes

Case Summary

Procedural Posture
                                                                   Civil Procedure > Appeals > Standards of
Appellant invitee brought a premises liability action
                                                                   Review > De Novo Review
against appellee owner of a laundromat. The Circuit
Court for Miami-Dade County (Florida) entered
                                                                   Civil Procedure > Appeals > Summary Judgment
summary judgment in favor of the owner. The invitee
                                                                   Review > Standards of Review
appealed.
                                                                   Civil Procedure > Appeals > Standards of
Overview
                                                                   Review > General Overview
On walking through the door of the laundromat, the
invitee slipped on a clear liquid which appeared to be         HN1[    ] Standards of Review, De Novo Review
water on the floor, and fell. The appellate court found
that the invitee failed to produce any evidence that the       The standard in reviewing a trial court's summary
owner had actual or constructive notice of the water.          judgment order is de novo. In evaluating the trial court's
The only evidence the invitee offered was that the floor       order, the appellate court must determine if the record
was wet and she slipped and fell. Thus, the only               evidence presented to the trial court shows there is no
permissible inference was that there was water on the          genuine dispute regarding the material facts. Fla. R. Civ.
floor, and the invitee slipped on it. The evidence             P. 1.510(c). The appellate court views the facts in the
showed, to the exclusion of all permissible inferences,        light most favorable to the non-moving party below.
that the owner was not negligent. There was no
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page7790of of
                                                                                 103127
                                              Delgado v. Laundromax, Inc.

                                                                   Torts > ... > Proof > Evidence > Burdens of Proof

    Civil Procedure > ... > Summary                            HN5[   ] Burdens of Proof, Allocation
    Judgment > Entitlement as Matter of
    Law > Appropriateness                                      The plaintiff in a negligence case bears the burden of
                                                               proof at trial, and for the plaintiff to prevail, it must be
    Torts > Negligence > General Overview                      shown that the defendant negligently failed where the
                                                               law, custom, or innate danger requires diligence.
HN2[ ]     Entitlement        as     Matter     of    Law,
Appropriateness
                                                                   Torts > ... > Duty On
Although negligence cases are not ordinarily subject to
                                                                   Premises > Invitees > Business Invitees
disposal on summary judgment, there is no rule under
Florida law exempting negligence cases from
                                                                   Torts > ... > Activities & Conditions > Slip & Fall
disposition by summary judgment.
                                                                   Injuries > General Overview

                                                               HN6[   ] Invitees, Business Invitees
    Civil Procedure > ... > Summary
    Judgment > Burdens of Proof > Movant Persuasion            Under Florida law, a business owner owes two duties to
    & Proof                                                    a business invitee: (1) to take ordinary and reasonable
                                                               care to keep its premises reasonably safe for invitees,
    Civil Procedure > ... > Summary                            and (2) to warn of perils that were known or should have
    Judgment > Burdens of Proof > Nonmovant                    been known to the owner and of which the invitee could
    Persuasion & Proof                                         not discover.

HN3[ ] Burdens of Proof, Movant Persuasion &
Proof
                                                                   Evidence > Burdens of Proof > Allocation
A summary judgment motion triggers evidentiary
                                                                   Torts > ... > Duty On
burdens on both the moving and opposing party. The
                                                                   Premises > Invitees > Business Invitees
moving party has the initial burden of demonstrating the
nonexistence of any genuine issue of material fact, and            Torts > ... > Activities & Conditions > Slip & Fall
once the moving party provides competent evidence to
                                                                   Injuries > General Overview
make that showing, the opposing party must come
forward with counterevidence sufficient to reveal a            HN7[   ] Burdens of Proof, Allocation
genuine issue. The opposing party may meet her
burden through facts or justifiable inferences from facts      Section 768.0710, Fla. Stat. (2002) shifts the burden to
presented to the trial court.                                  the plaintiff in a premises liability suit to prove that the
                                                               defendant acted negligently by failing to exercise
                                                               reasonable care in the maintenance, inspection, repair,
    Torts > Negligence > Elements                              warning, or mode of operation of the business premises.
                                                               Although actual or constructive notice of water on the
HN4[   ] Negligence, Elements                                  floor is not a required element of proof under §
                                                               768.0710(2)(b), the statute states that evidence of
The elements of negligence are: (1) a duty to the              notice or lack of notice offered by any party may be
plaintiff, (2) the defendant's breach of that duty, (3)        considered together with all of the evidence when
injury to the plaintiff arising from the defendant's breach,   considering whether the plaintiff has met his or her
and (4) damage caused by the injury to the plaintiff as a      burden of proof.
result of the defendant's breach of duty.


                                                                   Evidence > Inferences & Presumptions > Inferences
    Evidence > Burdens of Proof > Allocation
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page7891of of
                                                                                 103127
                                              Delgado v. Laundromax, Inc.

    Torts > ... > Duty On                                       Judgment > Opposing Materials > Motions for
    Premises > Invitees > Business Invitees                     Additional Discovery

    Torts > ... > Activities & Conditions > Slip & Fall     HN11[ ]     Opposing         Materials,     Motions      for
    Injuries > General Overview                             Additional Discovery

    Torts > ... > Activities & Conditions > Slip & Fall     Fla. R. Civ. P. 1.510(f) provides that if it appears from
    Injuries > Elements                                     the affidavits of a party opposing a summary judgment
                                                            motion that the party cannot for reasons stated present
HN8[    ] Inferences & Presumptions, Inferences             by affidavit facts essential to justify opposition, the court
                                                            may refuse the application for judgment or may order a
Constructive notice may be inferred in a premises           continuance to permit discovery to be had.
liability suit from either: (1) the amount of time a
substance has been on the floor, or (2) the fact that the
condition occurred with such frequency that the owner
                                                                Civil Procedure > ... > Summary
should have known of its existence.
                                                                Judgment > Opposing Materials > General
                                                                Overview

    Torts > ... > Duty On                                       Civil Procedure > ... > Summary
    Premises > Invitees > Business Invitees                     Judgment > Burdens of Proof > Nonmovant
                                                                Persuasion & Proof
    Torts > Negligence > General Overview
                                                            HN12[    ] Summary Judgment, Opposing Materials
    Torts > Premises & Property Liability > General
    Premises Liability > General Overview                   Once a movant on summary judgment meets its burden
                                                            of showing the absence of a material dispute of fact,
HN9[    ] Invitees, Business Invitees                       non-moving party must "prove otherwise" through facts
                                                            or inferences.
Under former § 768.0710(2)(b), Fla. Stat., the theory of
negligent mode of operation is available to a plaintiff
seeking to prove negligence.
                                                                Torts > ... > Duty On
                                                                Premises > Invitees > Business Invitees

    Torts > ... > Duty On                                       Torts > Negligence > General Overview
    Premises > Invitees > Business Invitees
                                                                Torts > Premises & Property Liability > General
    Torts > Negligence > General Overview                       Premises Liability > General Overview

    Torts > Premises & Property Liability > General         HN13[    ] Invitees, Business Invitees
    Premises Liability > General Overview
                                                            To be relevant to negligent operation, evidence must be
HN10[    ] Invitees, Business Invitees                      shown to be both related to the mode of operation of the
                                                            business and causally related to the plaintiff's injury.
Constructive or actual notice is irrelevant in a premises
liability action if the evidence establishes a specific     Counsel: Law Offices of Bernardo Roman III and Yinet
negligent mode of operation such that the premises          Pino, for appellant.
owner could reasonably anticipate that dangerous
                                                            Gaebe Mullen Antonelli & DiMatteo and Michael A.
conditions would arise as a result of its mode of
operation.                                                  Mullen, Elaine D. Walter and Anne C. Sullivan, for
                                                            appellee.

                                                            Judges: Before SHEPHERD and ROTHENBERG, JJ.,
    Civil Procedure > ... > Summary                         and SCHWARTZ, Senior Judge.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page7992of of
                                                                                 103127
                                           Delgado v. Laundromax, Inc.

Opinion by: ROTHENBERG                                      facts in the light [**3] most favorable to Delgado, the
                                                            non-moving party below. Harvey Bldg., Inc. v. Haley,
Opinion                                                     175 So. 2d 780, 782 (Fla. 1965).

                                                            HN2[ ] Although negligence cases are not ordinarily
                                                            subject to disposal on summary judgment, there is no
 [*1087] ROTHENBERG, J.                                     rule under Florida law exempting negligence cases from
                                                            disposition by summary judgment. See, e.g., Farrey v.
This case is an appeal of a final summary judgment in
                                                            Bettendorf, 96 So. 2d 889, 892 (Fla. 1957) (holding
favor    of    the    defendant,   Laundromax,    Inc.
                                                            question of negligence is "ordinarily" a question for the
("Laundromax"). The plaintiff, Justa Patricia Delgado
                                                            jury, but remanding to determine if one portion of the
("Delgado"), sued Laundromax for negligence,
                                                            case "could well and properly have been determined on
and [*1088] in support alleged Laudromax breached its
                                                            the motion for summary judgment"); Vermueulun v.
duty to her as its business invitee. Because the trial
                                                            Worldwide Holidays, Inc., 922 So. 2d 271, 273 (Fla. 3d
court correctly determined there was no evidence of a
                                                            DCA 2006) (affirming summary judgment and finding
breach of duty, we affirm.
                                                            that "the mere happening of an accident does not give
On August 21, 2003, upon walking through the doorway        rise to an inference of negligence."); Williams v. Sears,
of the defendant's premises, Delgado slipped on a clear     Roebuck & Co., 866 So. 2d 122, 124 (Fla. 4th DCA
liquid, "which appeared to be water that had been left on   2004) (affirming summary judgment in favor of the
the floor," fell, and hit her head against the door knob.   defendant in a negligence case, after noting that "while
Delgado was treated at the hospital for her injuries and    the burden on a moving party seeking summary
received follow-up treatment from a local clinic. She       judgment is a heavy one, it is not impossible").
contends the injuries are permanent or continuing in
nature.                                                     HN3[ ] A summary judgment motion triggers
                                                            evidentiary burdens on both the moving and opposing
Delgado alleges Laundromax breached its duty to her         party. The moving party, Laundromax, "has the initial
as [**2] its business invitee by negligently allowing the   burden [**4] of demonstrating the nonexistence of any
floor to remain wet. Specifically, Delgado contends         genuine issue of material fact," and once Laudromax
Laundromax "negligently maintained the floor" of its        provides competent evidence to make that showing,
facility "by allowing spills and debris to accumulate on    Delgado "must come forward with counterevidence
the floor for long periods of time, and by failing to       sufficient to reveal a genuine issue." Valderrama v.
regularly inspect the premises for such spills and debris   Portfolio Recovery Assocs., LLC, 972 So. 2d 239, 239
and to clean such spills and debris from the floor."        (Fla. 3d DCA 2007); see also Dempsey v. Law Firm of
                                                            Cauthen & Odham, P.A., 781 So. 2d 1141, 1143 (Fla
Laundromax contends that as a matter of law it could        5th DCA 2001). The opposing party, Delgado, may meet
not have breached its duty to Delgado because it had        her burden "through facts or justifiable inferences from
neither actual nor constructive notice of the spill that    facts presented to the trial court." Carbonell v. Bellsouth
allegedly caused Delgado to fall. Laundromax also           Telecomms., Inc., 675 So. 2d 705, 706 [*1089] (Fla. 3d
asserts that Delgado cannot prove notice because            DCA 1996); accord Williams v. Garden City Claims, Inc.
Delgado testified that the water was clear, and as a        of NY, 796 So. 2d 586, 587 (Fla. 3d DCA 2001).
matter of Florida law, merely having clear water on the
floor does not constitute a breach of duty to Delgado.
                                                            The Substantive Law Governing Delgado's Claim

Standard of Review                                          Since our standard of review is de novo, the survival of
                                                            Laundromax's summary judgment on appeal turns on
HN1[ ] Our standard in reviewing the trial court's          whether Laundromax has demonstrated that, based on
summary judgment order is de novo. See Bldg. Educ.          undisputed evidence, Delgado cannot prevail as a
Corp. v. Ocean Bank, 982 So. 2d 37, 40 (Fla. 3d DCA         matter of law on her negligence cause of action. HN4[
2008). In evaluating the trial court's order, we must       ] The elements of negligence are: (1) a duty to the
determine if the record evidence presented to the trial     plaintiff; (2) the defendant's breach of that duty; (3)
court shows there is no genuine dispute regarding the       injury to the plaintiff arising from the defendant's breach;
material facts. Fla. R. Civ. P. 1.510(c). We view the       and (4) damage caused [**5] by the injury to the
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page8093of of
                                                                                 103127
                                              Delgado v. Laundromax, Inc.

plaintiff as a result of the defendant's breach of
duty. Westchester Exxon v. Valdes, 524 So. 2d 452,              [*1090] The Undisputed Material Facts
454 (Fla. 3d DCA 1988). As HN5[ ] the plaintiff,
Delgado bears the burden of proof at trial, and for             Delgado failed to produce any evidence that
Delgado to prevail, "it must be shown that the owner            Laundromax had actual or constructive notice of the
negligently failed where the law, custom, or innate             water on the floor. HN8[ ] Constructive notice may be
danger requires diligence." See Heps v. Burdine's, Inc.,        inferred from either: (1) the amount of time a substance
69 So. 2d 340, 341-42 (Fla. 1954).                              has been on the floor; or (2) the fact that the condition
                                                                occurred with such frequency that the owner should
HN6[ ] Under Florida law, a business owner owes two             have known of its existence. Schaap v. Publix
duties to a business invitee such as Delgado: (1) to take       Supermarkets, Inc., 579 So. 2d 831, 834 (Fla. 1st DCA
ordinary and reasonable care to keep its premises               1991).
reasonably safe for invitees; and (2) to warn of perils
that were known or should have been known to the                Delgado testified that she "walked like three [**8] steps"
owner and of which the invitee could not                        into Laudromax's facility, and then "slid completely all
discover. Valdes, 524 So. 2d at 455. It is undisputed           the way back . . . struck the doorknob . . . [and] fell onto
that Delgado was a business invitee (customer) of               the floor." Although Delgado initially testified that she did
Laundromax, and there is no evidence in the record              not see the substance she slipped on, she stated the
regarding how long the water was on the floor or to             substance "looked like water," and, upon further
suggest that Laundromax caused or had notice of the             consideration, concluded "it was water . . . because it
spill. Therefore, the trial court granted summary               was . . . transparent-like." Delgado testified she did not:
judgment on the issue of breach of duty.                        (1) know where the water came from; (2) see water
                                                                anywhere else other than where she slipped; (3) know
                                                                how long the water was on the floor before she slipped;
Burden of Proof                                                 or (4) know of anyone at Laundromax who knew the
                                                                water was on the floor before she walked in. Further,
In 2001, the Florida Supreme Court in Owens v. Publix           there is no evidence in the record that it was raining or
Supermarkets, Inc., 802 So. 2d 315, 331 (Fla. 2001),            that it had recently rained, or that any of the facility's
placed the burden [**6] on the premises owner or                washers, sinks, or other equipment was located near
operator to establish that it exercised reasonable care         the door. Thus, the only evidence Delgado offered was
under the circumstances. However, the Legislature in            that: (1) that the floor was wet; and (2) she slipped and
2002, enacted HN7[ ] section 768.0710, Florida                  fell. Consequently, the only permissible inference was
Statutes (2002), which shifted the burden to the plaintiff      that there was water on the floor, and Delgado slipped
to prove that the defendant "acted negligently by failing       on it.
to exercise reasonable care in the maintenance,
inspection, repair, warning, or mode of operation of the
business premises." Although "[a]ctual or constructive              (1) If a person slips and falls on a transitory foreign
notice" of water on the floor "is not a required element of         substance in a business [**7] establishment, the injured
proof" under section 768.0710(2)(b), the statute states             person must prove that the business establishment had
                                                                    actual or constructive knowledge of the dangerous
that "evidence of notice or lack of notice offered by any
                                                                    condition and should have taken action to remedy it.
party may be considered together with all of the
                                                                    Constructive knowledge may be proven by circumstantial
evidence" when considering whether the plaintiff has                evidence showing that:
met his or her burden of proof. Id. Thus, under Owens,
Laundromax was required to affirmatively prove its                  (a) The dangerous condition existed for such a length of
reasonable care, whereas under section 768.0710,                    time that, in the exercise of ordinary care, the business
                                                   1                establishment should have known of the condition; or
Laundromax did not have to provide such proof.
                                                                    (b) The condition occurred with regularity and was
                                                                    therefore foreseeable.

                                                                    (2) This section does not affect any common-law duty of
1                                                                   care owed by a person or entity in possession or control
 The statute has since been repealed and replaced by section
                                                                    of a business premises.
768.0755 (2010), which defines how a breach of duty is
proven by requiring proof of actual or constructive knowledge   In this case, we are not required to determine the effect of
by providing that:                                              such repeal.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page8194of of
                                                                                 103127
                                              Delgado v. Laundromax, Inc.

We therefore agree with the trial court that the evidence      This case has been pending since 2006, and Delgado
in the record shows, to the exclusion of all permissible       did not direct the trial court to any evidence regarding
inferences, that Laundromax [**9] was not negligent.           negligent      operation,    and    did    not   properly
There is no evidence that Laundromax had actual notice         request [**11] the trial court postpone ruling on
of the liquid on the floor before Delgado fell. Therefore,     summary judgment to allow for discovery of evidence of
Delgado was required to present some evidence                  a negligent mode of operation. See HN11[ ] Fla. R.
Laundromax had constructive notice of the hazard.              Civ. P. 1.510(f) (providing that "if it appears from the
Because the mere presence of water on the floor is not         affidavits of a party opposing the motion that the party
enough to establish constructive notice, see Broz v.           cannot for reasons stated present by affidavit facts
Winn-Dixie Stores, Inc., 546 So. 2d 83, 83 (Fla. 3d DCA        essential to justify opposition, the court may refuse the
1989), the record must contain additional facts in             application for judgment or may order a continuance to
support of liability, to create a permissible inference        permit . . . discovery to be had"); Carbonell, 675 So. 2d
upon which Delgado could rely in defense against               at 706; see also Leviton v. Philly Steak-Out, Inc., 533
Laundromax's motion for summary judgment. See Winn-            So. 2d 905, 906 (Fla. 3d DCA 1988). Because Delgado
Dixie Stores, Inc. v. White, 675 So. 2d 702, 703 (Fla. 4th     presented no evidence regarding negligent operation,
DCA 1996).                                                     negligent operation cannot be the basis for reversal, as
                                                               appellate review is only available for issues that were
There were, however, no additional facts presented that        presented to, and ruled upon, by the trial court. Mariani
would support constructive notice. In fact, all the facts      v. Schleman, 94 So. 2d 829, 831 (Fla. 1957); Bus.
regarding the spill suggest that it was not on the floor for   Success Grp., Inc. v. Argus Trade Realty Inv., Inc., 898
a long period of time prior to Delgado's slip and fall.        So. 2d 970, 972 (Fla. 3d DCA 2005).
Cf. Cisneros v. Costco Wholesale Corp., 754 So. 2d
819, 820 (Fla. 3d DCA 2000) (finding decisive, in              Moreover, Delgado testified that the facility was "always
reversing summary judgment, that plaintiff testified she       clean," which forecloses a theory of negligent operation.
observed "a few wheel tracks and several footprints had        The only permissible inference from that testimony is
been made" in the pool of the substance in which she           that Laundromax reasonably operated its facility with
slipped); Newalk v. Fla. Supermarkets, Inc., 610 So. 2d        regard to the alleged hazard of [**12] dirt, debris, and
528, 529 (Fla. 3d DCA 1992) [**10] (finding testimony          water that caused Delgado to fall. For her cause of
that spots on the floor "appeared old," was enough             action to survive a motion summary judgment, Delgado
evidence to show notice); Teate v. Winn-Dixie Stores,          must point to evidence, not allegations, but she has not
Inc., 524 So. 2d 1060, 1061 (Fla. 3d DCA 1988) (finding        provided any evidence that Laundromax employed a
that where plaintiff slipped and fell on peas in store's       negligent mode of operating its laundromat that led to
frozen food aisle, that water on the floor around the          her alleged injury. See Carbonell, 675 So. 2d at 706
peas could support an inference the peas had been on           (noting that HN12[ ] once a movant on summary
the floor long enough to thaw).                                judgment meets its burden of showing the absence of a
                                                               material dispute of fact, non-moving party must "prove
                                                               otherwise" through facts or inferences); E.H.P. Corp. v.
Negligent Mode of Operation                                    Cousin, 654 So. 2d 976, 977 (Fla. 2d DCA 1995)
                                                               (holding that, HN13[ ] to be relevant to negligent
We also reject Delgado's argument that the statute             operation, evidence must be shown to be both related to
allows her claim to survive summary judgment based             the mode of operation of the business and causally
upon a theory of negligent mode of operation.                  related to the plaintiff's injury); see also Owens, 802 So.
Although HN9[ ] under section 768.0710(2)(b) that              2d at 324 (explaining that negligent operation
theory is available to a plaintiff seeking to prove            substitutes for notice in cases where the hazard is the
negligence,       Delgado       did      not      advance      "creation[] of the defendant" through its mode of
that [*1091] theory through any specific evidence in           operating its business).
this case. See Owens, 802 So. 2d at 332 (stating
that HN10[ ] constructive or actual notice is irrelevant
"if the evidence establishes a specific negligent mode of      Conclusion
operation such that the premises owner could
reasonably anticipate that dangerous conditions would          Laundromax has shown that under the applicable law it
arise as a result of its mode of operation") (emphasis         did not have either actual or constructive notice of the
added).                                                        spill, and Delgado failed to present any evidence that
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page8295of of
                                                                                 103127
                                           Delgado v. Laundromax, Inc.

Landromax      employed    a     negligent   mode     of
operation [**13] that led to her injury. Consequently,
there are no facts upon which a jury could conclude that
Laundromax acted negligently by failing to exercise
reasonable care in the maintenance, inspection, or
repair of its business premises. Accordingly, we
conclude that the trial court correctly found that
Laundromax was entitled to judgment as a matter of
law.

Affirmed.


  End of Document
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 96 of 127



     Caution
As of: October 18, 2019 5:41 PM Z


                                             Morton v. Kirkwood
                                United States Court of Appeals for the Eleventh Circuit
                                              February 8, 2013, Decided
                                                     No. 12-11436


Reporter
707 F.3d 1276 *; 2013 U.S. App. LEXIS 2754 **; 23 Fla. L. Weekly Fed. C 1861; 2013 WL 471618
                                                              officer. The suspect argued he never accelerated his
ALEX WAYNE MORTON, an individual, Plaintiff -
                                                              car, and he was still shot 7 times after putting the car in
Appellee, versus JEREMY KIRKWOOD, Defendant -
                                                              park, which accepted as true, meant the officer violated
Appellant.
                                                              a clearly established constitutional right. The officer had
Prior History: [**1] Appeal from the United States            no probable cause to believe the suspect committed any
District Court for the Northern District of Alabama. D.C.     crime, let alone a serious one involving an infliction or
                                                              threatened infliction of serious physical harm. With car
Docket No. 5:10-cv-01658-AKK.
                                                              in park, there was no reason to believe a shooting was
Disposition: AFFIRMED.                                        needed to prevent escape. In the suspect's version, the
                                                              officer shot an unarmed man in a stationary vehicle with
                                                              no reason to believe anyone's safety was in danger. A
Core Terms
                                                              reasonable officer would not have shot him under the
                                                              circumstances. Prior cases had clearly established that
shot, use deadly force, police officer, qualified immunity,
                                                              the use of deadly force against a non-resisting suspect
truck, summary judgment, shooting, suspects, version of
                                                              who posed no danger violated the suspect's Fourth
events, immunity, excessive force, arrest, rights,
                                                              Amendment right to be free from excessive force. The
circumstances, accelerated, shifted, speed, reasonable
                                                              argument was over when and how the car moved which
officer, reasonable jury, state agent, contradicted,
                                                              the officer's forensic evidence did not answer. Whether
alteration, non-movant, parties, utterly, driver, chase,
                                                              the officer violated a police manual depends on whose
feet
                                                              version was believed, a jury question.

Case Summary                                                  Outcome
                                                              The denial of summary judgment was affirmed.

Procedural Posture
                                                              LexisNexis® Headnotes
Plaintiff suspect sued defendant police officer for
damages under 42 U.S.C.S. § 1983 and for assault and
battery under Alabama law, alleging the officer used
excessive force in violation of the Fourth Amendment by
shooting him in his car. The officer appealed the U.S.
                                                                  Civil Procedure > ... > Summary
District Court for the Northern District of Alabama's
                                                                  Judgment > Entitlement as Matter of
denial of his motion for summary judgment on the basis
                                                                  Law > Appropriateness
of qualified immunity, including immunity under Ala.
Code § 6-5-338(a).
                                                                  Civil Procedure > Judgments > Summary
                                                                  Judgment > Evidentiary Considerations
Overview
                                                              HN1[ ]     Entitlement       as     Matter     of    Law,
The officer argued he shot the suspect after the suspect
                                                              Appropriateness
accelerated his car, threatening the life of a nearby
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page8497of of
                                                                                 103127
                                                  Morton v. Kirkwood

At the summary judgment stage, a court must view the            Civil Rights Law > Protection of Rights > Immunity
evidence in the light most favorable to the non-movant.         From Liability > Defenses

                                                            HN4[    ] Immunity From Liability, Defenses
    Civil Procedure > Appeals > Summary Judgment
                                                            Qualified immunity protects government officials who
    Review > Standards of Review
                                                            were sued individually unless the law preexisting the
                                                            defendant official's supposedly wrongful act was already
    Civil Rights Law > Protection of Rights > Immunity
                                                            established to such a high degree that every objectively
    From Liability > Defenses
                                                            reasonable official standing in the defendant's place
                                                            would be on notice that what the defendant official was
HN2[ ] Summary Judgment Review, Standards of
                                                            doing would be clearly unlawful given the
Review
                                                            circumstances. The purpose of qualified immunity is to
An appellate court reviews a district court's denial of     allow officials to carry out discretionary duties without
summary judgment on qualified immunity grounds de           the chilling fear of personal liability.
novo.

                                                                Civil Rights Law > Protection of Rights > Immunity
    Civil Procedure > ... > Summary                             From Liability > Defenses
    Judgment > Entitlement as Matter of
                                                                Evidence > Burdens of Proof > Burden Shifting
    Law > Appropriateness
                                                            HN5[    ] Immunity From Liability, Defenses
    Civil Rights Law > Protection of Rights > Immunity
    From Liability > Defenses
                                                            In order to obtain qualified immunity, an official must first
                                                            establish that he acted within his discretionary authority.
    Civil Procedure > Judgments > Summary
                                                            Where it is not disputed that official acted within his
    Judgment > Evidentiary Considerations
                                                            discretionary capacity, the qualified immunity analysis
    Civil Procedure > ... > Summary                         shifts the burden to the plaintiff, who must show that the
    Judgment > Entitlement as Matter of Law > Legal         official does not merit qualified immunity. Qualified
    Entitlement                                             immunity does not apply where the facts show that the
                                                            official violated the plaintiff's constitutional rights and
HN3[ ]     Entitlement      as     Matter    of      Law,   where the law clearly established those rights at the
Appropriateness                                             time of the alleged misconduct.

A court shall grant summary judgment if the movant
shows that there is no genuine dispute as to any                Civil Rights Law > Protection of Rights > Immunity
material fact and the movant is entitled to judgment as a       From Liability > Defenses
matter of law. Fed. R. Civ. P. 56(a). The court reviews
all evidence and factual inferences in the light most           Constitutional Law > ... > Fundamental
favorable to the non-moving party, and resolves all             Rights > Search & Seizure > Scope of Protection
reasonable doubts about the facts in favor of the non-
movant. The court reviews the evidence this way on a            Civil Rights Law > ... > Scope > Law Enforcement
defense of qualified immunity where the issues                  Officials > Excessive Force
appealed concern not which facts the parties might be
able to prove, but, rather, whether or not certain given    HN6[    ] Immunity From Liability, Defenses
facts showed a violation of "clearly established" law.
Courts acknowledge that the facts, as accepted at the       Apprehension by the use of deadly force is a seizure.
summary judgment stage of the proceedings, may not          Determining whether the force used to effect a particular
be the actual facts of the case.                            seizure is "reasonable" under the Fourth Amendment
                                                            requires a careful balancing of the nature and quality of
                                                            the intrusion on the individual's Fourth Amendment
                                                            interests against the countervailing governmental
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page8598of of
                                                                                 103127
                                                   Morton v. Kirkwood

interests at stake. In determining the reasonableness of       the case, not as a broad general proposition. And the
the force applied, courts look at the fact pattern from the    right must be clear enough that any reasonable official
perspective of a reasonable officer on the scene with          would understand that what he is doing violates that
knowledge of the attendant circumstances and facts,            right.
and balance the risk of bodily harm to the suspect
against the gravity of the threat the officer sought to
eliminate. In excessive force cases, courts are mindful
                                                                   Civil Rights Law > Protection of Rights > Immunity
that officers make split-second decisions in tough and
                                                                   From Liability > Defenses
tense situations.
                                                               HN9[    ] Immunity From Liability, Defenses

    Civil Rights Law > Protection of Rights > Immunity         A plaintiff can demonstrate that a right was clearly
    From Liability > Defenses                                  established for purposes of defeating qualified immunity
                                                               in a few ways. He can, for instance, produce a
    Constitutional Law > ... > Fundamental                     materially similar case decided by the United States
    Rights > Search & Seizure > Scope of Protection            Supreme Court, the circuit's appellate court, or the
                                                               highest court of the relevant state. A right can be clearly
    Civil Rights Law > ... > Scope > Law Enforcement           established, however, even in the absence of
    Officials > Excessive Force                                precedent. A plaintiff can point to a broader, clearly
                                                               established principle that should control the novel facts
HN7[   ] Immunity From Liability, Defenses                     in his situation. Finally, a plaintiff may show that an
                                                               official's conduct was so far beyond the hazy border
In deciding whether a police officer used excessive            between excessive and acceptable action that the
force, a court pays careful attention to the facts and         official had to know he was violating the United States
circumstances of the case, including the severity of the       Constitution even without caselaw on point. This test
crime at issue, whether the suspect poses an immediate         entails determining whether application of the standard
threat to the safety of the officers or others, and whether    would inevitably lead every reasonable official in the
he is actively resisting arrest or attempting to evade         defendant's position to conclude the action was
arrest by flight. In the deadly force context, a police        unlawful.
officer may constitutionally use deadly force when the
officer (1) has probable cause to believe that the
suspect poses a threat of serious physical harm, either
                                                                   Civil Rights Law > ... > Scope > Law Enforcement
to the officer or to others or that he has committed a
                                                                   Officials > Excessive Force
crime involving the infliction or threatened infliction of
serious physical harm; (2) reasonably believes that the
                                                                   Constitutional Law > ... > Fundamental
use of deadly force was necessary to prevent escape;
                                                                   Rights > Search & Seizure > Scope of Protection
and (3) has given some warning about the possible use
of deadly force, if feasible. Although these factors are
                                                               HN10[    ]   Law Enforcement Officials, Excessive
useful, a court cannot apply them mechanically, and
                                                               Force
must still slosh its way through the factbound morass of
"reasonableness."                                              The use of deadly force to prevent the escape of all
                                                               felony suspects, whatever the circumstances, is
                                                               constitutionally unreasonable. It is not better that all
    Civil Rights Law > Protection of Rights > Immunity         felony suspects die than that they escape. Where the
    From Liability > Defenses                                  suspect poses no immediate threat to the officer and no
                                                               threat to others, the harm resulting from failing to
HN8[   ] Immunity From Liability, Defenses                     apprehend him does not justify the use of deadly force
                                                               to do so. A police officer may not seize an unarmed,
An official is entitled to qualified immunity unless the       nondangerous suspect by shooting him dead. That
plaintiff can show that the law clearly established his        being said, the United States Supreme Court has
rights at the time of the putative misconduct. A court         recognized that the use of deadly force is not always
undertakes this analysis in light of the specific context of   unconstitutional. Thus, for example, an officer might
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page8699of of
                                                                                 103127
                                                 Morton v. Kirkwood

reasonably use deadly force to prevent escape where              Civil Procedure > Judgments > Summary
he has probable cause to believe that the suspect might          Judgment > Evidentiary Considerations
cause serious physical harm to police officers or
bystanders.                                                  HN14[ ]     Entitlement        as    Matter       of   Law,
                                                             Appropriateness

                                                             When opposing parties tell two different stories, one of
    Civil Rights Law > ... > Scope > Law Enforcement
                                                             which is blatantly contradicted by the record, so that no
    Officials > Excessive Force
                                                             reasonable jury could believe it, a court should not
                                                             adopt that version of the facts for purposes of ruling on
    Constitutional Law > ... > Fundamental
                                                             a motion for summary judgment. When documentary
    Rights > Search & Seizure > Scope of Protection
                                                             evidence blatantly contradicts a party's account so that
                                                             no reasonable jury could believe it, a court should not
HN11[   ]   Law Enforcement Officials, Excessive
                                                             credit that party's version on summary judgment. The
Force
                                                             United States Court of Appeals for the Eleventh Circuit
Where the plaintiff did not use or did not threaten to use   has discarded a party's account when the account is
his car as a weapon, courts have rejected an officer's       inherently incredible and could not support reasonable
use of deadly force.                                         inferences sufficient to create an issue of fact. If no
                                                             reasonable jury could return a verdict in favor of the
                                                             nonmoving party, there is no genuine issue of material
                                                             fact and summary judgment will be granted.
    Civil Rights Law > ... > Scope > Law Enforcement
    Officials > Excessive Force

    Constitutional Law > ... > Fundamental                       Torts > ... > Liability > State Tort Claims
    Rights > Search & Seizure > Scope of Protection              Acts > Construction & Interpretation

HN12[   ]   Law Enforcement Officials, Excessive                 Torts > ... > Liability > State Tort Claims
Force                                                            Acts > Exclusions From Liability

Under Garner, a police officer can use deadly force to           Torts > ... > Liability > State Tort Claims
prevent the escape of a fleeing non-violent felony               Acts > Scope of Employment
suspect only when the suspect poses an immediate
threat of serious harm to police officers or others.         HN15[ ] State Tort Claims Acts, Construction &
                                                             Interpretation

                                                             In Alabama, a state agent is immune from civil liability
    Civil Rights Law > ... > Scope > Law Enforcement         for acts arising out of his or her conduct in performance
    Officials > Excessive Force                              of any discretionary function within the line and scope of
                                                             his or her law enforcement duties. Ala. Code § 6-5-
    Constitutional Law > ... > Fundamental                   338(a). This includes acts arising from the enforcement
    Rights > Search & Seizure > Scope of Protection          of the criminal laws of the State, including, but not
                                                             limited to, law-enforcement officers' arresting or
HN13[   ]   Law Enforcement Officials, Excessive             attempting to arrest persons. Nonetheless, a police
Force                                                        officer loses this immunity when he acts willfully,
                                                             maliciously, fraudulently, in bad faith, beyond his
The use of deadly force against a non-resisting suspect      authority, or under a mistaken interpretation of the law.
who posed no danger violates a suspect's Fourth
Amendment right to be free from excessive force.

                                                                 Torts > ... > Liability > State Tort Claims
                                                                 Acts > Construction & Interpretation
    Civil Procedure > ... > Summary
    Judgment > Entitlement as Matter of                          Torts > ... > Liability > State Tort Claims
    Law > Appropriateness
    Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                            Page  100
                                                                               87 of 103of
                                         127
                                                   Morton v. Kirkwood

       Acts > Scope of Employment                              reasonable police officer would have used deadly force
                                                               against Morton. Also, clearly established law gave
HN16[ ] State Tort Claims Acts, Construction &                 Kirkwood fair notice that his actions, as alleged by
Interpretation                                                 Morton, violated the Fourth Amendment. Similarly,
                                                               accepting Morton's account of the tragic events that led
A State agent acts beyond authority and is therefore not       to his grievous injury, state agent immunity does not
immune under Ala. Code § 6-5-338(a) when he or she             apply to the assault and battery claim. We, therefore,
fails to discharge duties pursuant to detailed rules or        affirm the district court's denial of summary judgment.
regulations, such as those stated on a checklist.
                                                               I.
Counsel: For ALEX WAYNE MORTON, an individual,
Plaintiff - Appellee: Harvey Bland Morris, Joseph              At their depositions, Kirkwood and Morton offered
                                                               sharply clashing accounts about the shooting. HN1[ ]
Douglas Aiello, David J. Hodge, Morris King & Hodge,
                                                               At the summary judgment stage, we must view the
HUNTSVILLE, AL.
                                                               evidence in the light most favorable to the non-
For JEREMY KIRKWOOD, Defendant - Appellant: Gary               movant. See Skop v. City of Atlanta, 485 F.3d 1130,
K. Grace, Jennifer Morton Matthews, Grace Evans &              1136 (11th Cir. 2007). We therefore set forth the non-
Matthews, HUNTSVILLE, AL.                                      movant's account of the shooting.

Judges: Before MARCUS and MARTIN, Circuit Judges,              Late on January [**3] 7, 2010, Morton sat in his car in a
             *
and SCRIVEN, District Judge.                                   park. The night was frigid, so Morton let the car's engine
                                                               run. He left the car's headlights on too. Morton was
Opinion by: MARCUS                                             speaking to his aunt on his cellphone when he saw a
                                                               truck enter the park. As the truck neared, Morton
                                                                                                   1
Opinion                                                        recognized it as a police vehicle. He concluded his
                                                               telephone conversation and drove away, slowly, letting
                                                               the car coast. The car moved at its coasting speed,
                                                               which Morton estimated at about one mile per hour.
    [*1279] MARCUS, Circuit Judge:
                                                               Morton was continuing on his way out of the park at
In this civil rights case, Officer Jeremy Kirkwood of the
                                                               coasting speed when he noticed a police officer chasing
City of Guntersville Police Department appeals the
                                                               him. At no time did Morton see anyone in front of his
district court's denial of his motion for summary
                                                               car. Nor did he see Nugent anywhere on the scene. He
judgment on the basis of qualified immunity. Kirkwood
                                                               then heard the police officer shout. [**4] Morton said
shot Alex Wayne Morton late at night on January 7,
                                                               that he immediately [*1280] shifted his car to park and
2010, while Morton was inside his car. The shots
                                                               raised his hands. Kirkwood nonetheless shot at the car;
paralyzed Morton. According to Kirkwood, he shot                                             2
                                                               seven bullets struck Morton. Immediately after the
Morton after Morton accelerated his car, threatening the
                                                               shooting began, Morton scrambled to escape from the
life of a nearby police officer. According to Morton, he
                                                               car. The car shifted to reverse and traveled in reverse
never accelerated his car, and Kirkwood nonetheless
                                                               until it bumped into a tree, where it stopped. Morton
shot him seven times after he put his car in
park. [**2] Morton sued Kirkwood for damages
under 42 U.S.C. § 1983, alleging that Kirkwood used            1
                                                                 Officer Tim Nugent drove the truck. Beside him sat Kirkwood,
excessive force in violation of the Fourth Amendment.          his partner. According to Nugent and Kirkwood, Morton stood
Morton also sued Kirkwood for assault and battery              outside in the park, and he dashed for his car when he saw
under Alabama's law.                                           the police. Even though they lacked probable cause to arrest
                                                               Morton for any crime, Nugent and Kirkwood parked the police
After thorough review, we conclude that Kirkwood is not        truck and chased Morton on foot when they saw him flee.
entitled to qualified immunity. Viewing the evidence in        Kirkwood has conceded, however, that at this stage he cannot
the light most favorable to Morton, as we must at this         contest the testimony that Morton sat inside his car the entire
                                                               time.
stage in the proceedings, we conclude that no
                                                               2
                                                                Kirkwood disputes this version of events. He testified that
                                                               Morton was initially on foot, that Morton got into his car and
*
 Honorable Mary S. Scriven, United States District Judge for   accelerated, even though Nugent was standing in front of
the Middle District of Florida, sitting by designation.        Morton's car, and that he shot Morton only to protect Nugent.
 Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                         Page  101
                                                                            88 of 103of
                                      127
                                                  Morton v. Kirkwood

does not remember how the car got in reverse, but he          HN4[ ] Qualified immunity protects government
assumes that he accidentally shifted the gear while he        officials who were sued individually "unless the law
tried to escape. It is undisputed, however, that the car      preexisting the defendant official's supposedly wrongful
shifted to reverse and traveled backward at some point        act was already established to such a high degree that
and that it continued backward after the shooting.            every objectively reasonable official standing in the
                                                              defendant's place would be on notice that what the
The Alabama Bureau of Investigation examined the              defendant official was doing would be clearly unlawful
crime scene and found tire tracks, thirty-four feet in        given the circumstances." Pace v. Capobianco, 283
length, visible over fallen leaves, shattered glass           F.3d 1275, 1282 (11th Cir. 2002). "The purpose of
thirteen feet from the car's resting place, and cartridge     qualified immunity is to allow officials to carry out
casings spread over a "sixteen foot area parallel to the      discretionary duties without the chilling fear of personal
tracks."                                                      liability . . . ." McCullough, 559 F.3d at 1205.

Morton sued Kirkwood in the U.S. District Court for the       HN5[ ] In order to obtain qualified immunity, an official
Northern District of Alabama [**5] alleging that              must first establish that he acted [**7] within his
Kirkwood violated his Fourth Amendment rights and             discretionary authority. [*1281] Skop, 485 F.3d at 1136.
also committed assault and battery in violation of state      Morton does not dispute that Officer Kirkwood acted
    3
law. Kirkwood moved for summary judgment on                   within his discretionary capacity when he shot Morton.
qualified immunity grounds. The district court denied         The qualified immunity analysis thus shifts the burden to
Kirkwood's motion, and he now appeals.                        Morton, who must show that Kirkwood does not merit
II.                                                           qualified immunity. See id. at 1136-37. Qualified
                                                              immunity does not apply where the facts show that the
HN2[ ] We review a district court's denial of summary         official violated the plaintiff's constitutional rights and
judgment on qualified immunity grounds de novo. Fils v.       where the law clearly established those rights at the
City of Aventura, 647 F.3d 1272, 1287 (11th Cir.              time of the alleged misconduct. Pearson v. Callahan,
2011). HN3[ ] "The court shall grant summary                  555 U.S. 223, 232, 129 S. Ct. 808, 172 L. Ed. 2d 565
judgment if the movant shows that there is no genuine         (2009). Accepting Morton's testimony as true, we
dispute as to any material fact and the movant is entitled    conclude that Kirkwood violated a clearly established
to judgment as a matter of law." Fed. R. Civ. P. 56(a).       constitutional right.
We review all evidence and factual inferences "in the         A.
light most favorable to the non-moving party, and
resolve all reasonable doubts about the facts in favor of     We have little difficulty concluding on this record that, if
the non-movant." Skop, 485 F.3d at 1136                       we accept Morton's account, as we must, Officer
(quoting Kingsland v. City of Miami, 382 F.3d 1220,           Kirkwood violated Morton's Fourth Amendment right to
1226 (11th Cir. 2004)). We review the evidence this way       be free from the use of excessive force. HN6[ ]
because the "issues appealed here concern 'not which          "[A]pprehension by the use of deadly force is a seizure .
facts the parties might be able [**6] to prove, but,          . . ." Tennessee v. Garner, 471 U.S. 1, 7, 105 S. Ct.
rather, whether or not certain given facts showed a           1694, 85 L. Ed. 2d 1 (1985). "Determining whether the
violation of "clearly established" law.'" Sheth v. Webster,   force used to effect a particular seizure is 'reasonable'
145 F.3d 1231, 1236 (11th Cir. 1998) (per curiam)             under the Fourth Amendment requires a careful
(quoting Johnson v. Jones, 515 U.S. 304, 311, 115 S.          balancing of the nature and quality of the intrusion on
Ct. 2151, 132 L. Ed. 2d 238 (1995)). We acknowledge           the individual's [**8] Fourth Amendment interests
that the "facts, as accepted at the summary judgment          against the countervailing governmental interests at
stage of the proceedings, may not be the actual facts of      stake." Graham v. Connor, 490 U.S. 386, 396, 109 S.
the case." McCullough v. Antolini, 559 F.3d 1201, 1202        Ct. 1865, 104 L. Ed. 2d 443 (1989) (internal quotation
(11th Cir. 2009) (quoting Lee v. Ferraro, 284 F.3d 1188,      marks omitted). "In determining the reasonableness of
1190 (11th Cir. 2002)).                                       the force applied, we look at the fact pattern from the
                                                              perspective of a reasonable officer on the scene with
                                                              knowledge of the attendant circumstances and facts,
3
 Morton also sued Nugent and the City of Guntersville, but    and balance the risk of bodily harm to the suspect
Guntersville and Nugent were dismissed from the lawsuit by    against the gravity of the threat the officer sought to
stipulation of the parties. The only remaining defendant is   eliminate." McCullough, 559 F.3d at 1206. In excessive
Kirkwood.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                        Page  102
                                                                           89 of 103of
                                     127
                                                  Morton v. Kirkwood

force cases, we are mindful that officers make split-         Nugent from being struck by the moving vehicle. But
second decisions in tough and tense situations. See           Kirkwood's testimony is flatly contradicted by Morton's.
Jean-Baptiste v. Gutierrez, 627 F.3d 816, 820 (11th Cir.      According to Morton, he saw no one in front of his car,
2010).                                                        he never accelerated his car -- allowing it, instead, to
                                                              coast at about one mile per hour -- and, notably, he
HN7[ ] In deciding whether a police officer used              shifted his car to park before Kirkwood shot him. In
excessive force, we pay "careful attention to the facts       Morton's version of events, Kirkwood shot an unarmed
and circumstances" of the case, "including the severity       man in a stationary vehicle while having no reason to
of the crime at issue, whether the suspect poses an           believe that the man would place anyone's safety in
immediate threat to the safety of the officers or others,     danger. A reasonable officer would not have shot
and whether he is actively resisting arrest or attempting     Morton under these circumstances, and therefore
to evade arrest by flight." Graham, 490 U.S. at 396           Kirkwood's use of deadly force violated Morton's Fourth
(citing Garner, 471 U.S. at 8-9). In the deadly force         Amendment right to be free from excessive force.
context, we have observed that a police officer may
constitutionally use deadly [**9] force when the officer      B.

    (1) "has probable cause to believe that the suspect       HN8[ ] Kirkwood would nonetheless [**11] be entitled
    poses a threat of serious physical harm, either to        to qualified immunity unless Morton can show that the
    the officer or to others" or "that he has committed a     law clearly established his rights at the time of the
    crime involving the infliction or threatened infliction   putative misconduct. See Pearson, 555 U.S. at 232. We
    of serious physical harm"; (2) reasonably believes        undertake this analysis "in light of the specific context of
    that the use of deadly force was necessary to             the case, not as a broad general proposition." Hoyt v.
    prevent escape; and (3) has given some warning            Cooks, 672 F.3d 972, 977 (11th Cir. 2012)
    about the possible use of deadly force, if feasible.      (quoting Coffin v. Brandau, 642 F.3d 999, 1013 (11th
                                                              Cir. 2011)). And the right must be clear enough that any
McCullough, 559 F.3d at 1206 (quoting Vaughan v. Cox,         reasonable officer "would understand that what he is
343 F.3d 1323, 1329-30 (11th Cir. 2003)). Although            doing violates that right." Hope v. Pelzer, 536 U.S. 730,
these factors are useful, we cannot apply them                739, 122 S. Ct. 2508, 153 L. Ed. 2d 666 (2002)
mechanically, see Penley v. Eslinger, 605 F.3d 843,           (quoting Anderson v. Creighton, 483 U.S. 635, 640, 107
849-50 (11th Cir. 2010), and "we must still slosh our         S. Ct. 3034, 97 L. Ed. 2d 523 (1987)).
way      through       the  factbound    morass     of
'reasonableness,'" Scott v. Harris, 550 U.S. 372, 383,        HN9[ ] A plaintiff can demonstrate that a right was
127 S. Ct. 1769, 167 L. Ed. 2d 686 (2007). Here, we           clearly established in a few ways. He can, for instance,
easily conclude that Kirkwood violated Morton's               produce a materially similar case decided by the
constitutional rights.                                        Supreme Court, this Court, or the highest court of the
                                                              relevant state. Hoyt, 672 F.3d at 977. A right can be
To begin with, Kirkwood had no probable cause to              clearly established, however, even in the absence of
believe Morton committed any crime, let alone a serious       precedent. A plaintiff can point to a "broader, clearly
crime      involving   the     infliction or  threatened      established principle [that] should control the novel facts
infliction [*1282] of serious physical harm. See Garner,      in [his] situation." Mercado v. City of Orlando, 407 F.3d
471 U.S. at 11. Nor did he have reason to believe that        1152, 1159 (11th Cir. 2005). Finally, a plaintiff may
Morton was a threat to anyone. Next, Morton testified         show that an "official's conduct 'was [**12] so far
that he shifted his car to [**10] park and raised his         beyond the hazy border between excessive and
hands when he heard Officer Kirkwood shout at him, so,        acceptable force that [the official] had to know he was
if that account is credited, Kirkwood could not have          violating the Constitution even without caselaw on
reasonably believed that he had to shoot Morton to            point.'" Priester v. City of Riviera Beach, 208 F.3d 919,
prevent his escape. In response, Kirkwood used deadly         926 (11th Cir. 2000) (alteration in original)
force, which placed Morton's "fundamental interest in his     (quoting Smith v. Mattox, 127 F.3d 1416, 1419 (11th Cir.
own life" in jeopardy. Id. at 9.                              1997) (per curiam)). "This test entails determining
                                                              whether 'application of the [excessive force] standard
To be sure, Officer Kirkwood testified that Morton            would inevitably lead every reasonable officer in [the
accelerated the car while Officer Nugent was standing in      Defendants'] position to conclude the force was
front of the car and that he shot Morton to protect           unlawful.'" Id. at 926-27 (alterations in original)
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                        Page  103
                                                                           90 of 103of
                                     127
                                                    Morton v. Kirkwood

(quoting Post v. City of Fort Lauderdale, 7 F.3d 1552,           plaintiff] was unconstitutional," because "[g]enuine
1559 (11th Cir. 1993)).                                          issues of material fact remain[ed] as to whether [the
                                                                 truck's] flight presented an immediate threat of serious
Morton's Fourth Amendment right to be free from the              harm . . . at the time [the officer] fired the shot." Id. at
use of deadly force was clearly established well before          1330.
January 7, 2010, the night he was shot. In Tennessee v.
Garner, a case decided in 1985, a police officer shot a          And we held that the plaintiff's constitutional right was
burglar to impede his escape. 471 U.S. at 3-4. The               clearly established at the time of the incident. HN12[ ]
burglar died, and the Supreme Court held that the police         "Under Garner, a police officer can use deadly force to
officer [*1283] violated the burglar's right to be free          prevent the escape of a fleeing non-violent felony
from unreasonable seizures:                                      suspect only when the suspect poses an
                                                                 immediate [**15] threat of serious harm to police
    HN10[ ] The use of deadly force to prevent the               officers or others." Id. at 1332. Like Garner,
    escape of all felony suspects, whatever the
                                                                 then, Vaughan gave fair warning that HN13[ ] the use
    circumstances, is constitutionally unreasonable. It
                                                                 of deadly force against a non-resisting suspect who
    is [**13] not better that all felony suspects die than       posed no danger violates a suspect's Fourth
    that they escape. Where the suspect poses no                 Amendment right to be free from excessive force. While
    immediate threat to the officer and no threat to
                                                                 the facts of neither Vaughan nor Garner exactly match
    others, the harm resulting from failing to apprehend         the facts here, Morton presented less of a safety and
    him does not justify the use of deadly force to do
                                                                 flight risk than the driver in Vaughan or the suspect
    so. . . . A police officer may not seize an unarmed,
                                                                 in Garner. The truck in Vaughan was speeding on a
    nondangerous suspect by shooting him dead.                   highway; Morton's car was parked. In Vaughan, the
Id. at 11. That being said, the Supreme Court                    driver refused to stop when the police ordered him to do
                                                                 so; Morton immediately raised his hands when he heard
recognized that the use of deadly force is not always
                                                                 Officer Kirkwood shout. In Vaughan, the driver was
unconstitutional. Thus, for example, an officer might
reasonably use deadly force to prevent escape where              suspected of car theft; Morton was suspected of no
                                                                 crime. And in Garner a criminal suspect sought to flee,
he has probable cause to believe that the suspect might
                                                                 whereas Morton did not flee and was not suspected of a
cause serious physical harm to police officers or
bystanders. Id.                                                  crime.     "[I]n  the    light   of   pre-existing   law,"
                                                                 here Garner and Vaughan, "the unlawfulness" of
We have applied Garner to car chases and have                    Kirkwood's alleged actions was "apparent," and so
"consistently upheld an officer's use of force and               qualified immunity does not apply. Terrell v. Smith, 668
granted qualified immunity" where the plaintiff "used or         F.3d      1244,    1256     (11th [*1284]    Cir.   2012)
threatened to use his car as a weapon to endanger                (quoting Anderson, 483 U.S. at 640).
officers or civilians immediately preceding the officer's        III.
use of deadly force." McCullough, 559 F.3d at 1207.
But HN11[ ] where the plaintiff did not use or did not           In fact, Kirkwood does not contest that, if we accept
threaten to use his car as a weapon, we have rejected            Morton's version [**16] of events, qualified immunity
an officer's use of deadly force. Thus, for example,             does not apply. Instead, Kirkwood attacks Morton's
in Vaughan v. Cox, a 2003 case, the police gave chase            version of events, arguing that objective evidence
to a truck they [**14] suspected was stolen. 343 F.3d at         renders Morton's testimony utterly incredible because it
1326. The truck sped along the highway at the speed              proves that Morton's car moved. Under Scott v. Harris,
limit. Id. Despite the police presence, the truck driver         Kirkwood argues, we can reject Morton's testimony
would not stop. Id. According to the plaintiff -- a              wholesale, even at the summary judgment stage. 550
passenger in the truck -- the driver did not swerve from         U.S. at 380. In so arguing, Kirkwood offers four pieces
lane to lane and did not place anyone's safety at risk. Id.      of forensic evidence that, he contends, utterly discredit
at 1327 & n.2. The truck accelerated to fifteen miles            Morton's version of events: first, shattered glass lay
beyond the speed limit. A police officer eventually shot         thirteen feet from the car's resting place; second,
the truck three times. Id. One bullet struck the plaintiff,      cartridge casings were spread over sixteen feet; third,
paralyzing him. Id. at 1327. The plaintiff sued the police       tire tracks showed that the car traveled thirty-four feet;
officer who shot him. We concluded that "a reasonable            and, finally, one expert testified that Morton did not raise
jury could find, under [the plaintiff's] version of the facts,   his arms before he got shot. We find Kirkwood's
that the . . . use of deadly force to apprehend [the
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                        Page  104
                                                                           91 of 103of
                                     127
                                                  Morton v. Kirkwood

argument unpersuasive.                                        it may bounce in any direction. So to try
                                                              to [*1285] reconstruct where a person was standing by
In Scott, a video recorded a high speed chase between         the location of the hulls is just once again speculation."
a police officer and a § 1983 plaintiff. Id. at 374-75. The   Another [**19] expert opined that the shattered glass
video contradicted the plaintiff's version of events. The     undermined Kirkwood's, not Morton's, version of events.
Supreme Court wrote that, because the plaintiff's             We are, therefore, obliged to accept Morton's account at
version was "so utterly discredited by the record," it        this stage of the proceeding. The record plainly yields
would view the "facts in the light depicted by the            sharply dueling accounts of what happened and why the
videotape." Id. at 380-81. The Court explained                critical shots were fired. It does not utterly discredit
that HN14[ ] "[w]hen [**17] opposing parties tell two         Morton's account.
different stories, one of which is blatantly contradicted
by the record, so that no reasonable jury could believe       IV.
it, a court should not adopt that version of the facts for
                                                              Finally, as for the state law claims, Morton alleged that
purposes of ruling on a motion for summary
                                                              Kirkwood committed assault and battery when he fired
judgment." Id. at 380. In Scott, the Supreme Court did
                                                              upon the car. HN15[ ] In Alabama, a state agent is
not tinker with the summary judgment standard, for it
                                                              immune from civil liability for acts "arising out of his or
merely held "that when documentary evidence 'blatantly
                                                              her conduct in performance of any discretionary function
contradict[s]' a plaintiff's account 'so that no reasonable
                                                              within the line and scope of his or her law enforcement
jury could believe it,' a court should not credit the
                                                              duties." Ala. Code § 6-5-338(a). This includes acts
plaintiff's version on summary judgment." Witt v. W. Va.
                                                              arising from the "enforcement of the criminal laws of the
State Police, 633 F.3d 272, 276-77 (4th Cir. 2011)
                                                              State, including, but not limited to, law-enforcement
(alteration in original) (quoting Scott, 550 U.S. at 380).
                                                              officers' arresting or attempting to arrest persons." Ex
At times, we too have discarded a party's account when
                                                              parte Butts, 775 So. 2d 173, 178 (Ala. 2000).
the account "is inherently incredible and could not
                                                              Nonetheless, a police officer loses this immunity when
support reasonable inferences sufficient to create an
                                                              he "acts willfully, maliciously, fraudulently, in bad faith,
issue of fact." Riley v. City of Montgomery, 104 F.3d
                                                              beyond his . . . authority, or under a mistaken
1247, 1251 (11th Cir. 1997). "If no reasonable jury could
                                                              interpretation of the law." Id.
return a verdict in favor of the nonmoving party, there is
no genuine issue of material fact and summary
                                                              The parties agree that Morton's claim "arise[s] from a
judgment will be granted." Beal v. Paramount Pictures
                                                              function that would [**20] entitle" Kirkwood "to
Corp., 20 F.3d 454, 459 (11th Cir. 1994). Thus, where         immunity." Ex parte Estate of Reynolds, 946 So. 2d 450,
an accurate video recording [**18] completely and
                                                              452 (Ala. 2006). As a result, to survive summary
clearly contradicts a party's testimony, that testimony
                                                              judgment, Morton had to show that Kirkwood "acted
becomes incredible. Unfortunately for Kirkwood, he            willfully, maliciously, fraudulently, in bad faith, or beyond
does not offer a video recording of the incident. He          his . . . authority." Id. HN16[ ] "A State agent acts
offers, rather, forensic evidence that does not so utterly
                                                              beyond authority and is therefore not immune when he
discredit Morton's testimony that no reasonable jury          or she 'fail[s] to discharge duties pursuant to detailed
could believe it.
                                                              rules or regulations, such as those stated on a
                                                              checklist.'" Giambrone v. Douglas, 874 So. 2d 1046,
Kirkwood's argument falters because Morton's
                                                              1052 (Ala. 2003) (alteration in original) (quoting Butts,
testimony may reasonably be harmonized with the
                                                              775 So. 2d at 178); see also Ex parte City of Tuskegee,
circumstantial evidence that the car was moving. After
                                                              932 So. 2d 895, 906 n.6 (Ala. 2005) ("[I]f an officer is
all, Morton testified that he moved his car forward when
                                                              engaged in an arrest but he or she fails to discharge the
he saw a truck enter the park, and no one disputes that
Morton's car went backwards after the shooting. Morton        arrest pursuant to detailed rules or regulations, such as
                                                              those stated on a checklist, then the officer is not
and Kirkwood are not clashing over whether the car
                                                              entitled to immunity." (alteration and internal quotation
moved, but rather arguing over when and how the car
moved. And the evidence to which Kirkwood points is           marks omitted)).
silent on the "when" and "how" questions. Regardless,         Morton asserts that Kirkwood violated the Guntersville
Morton's experts dispute the relevance of this evidence.
                                                              Police Department Policy Manual ("Policy Manual"),
One expert opined, for instance, that one cannot draw
                                                              which all parties agree applied to Kirkwood. Sections of
any inference from the cartridge casings: "[E]ven             the Policy Manual bar officers from shooting at
whatever way that they do eject, once it hits the surface,
                                                              suspects, even if they are escaping. For instance, the
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                        Page  105
                                                                           92 of 103of
                                     127
                                                   Morton v. Kirkwood

Policy Manual bars officers [**21] from shooting their
guns "in an attempt to disable moving vehicles, unless
subjects from the vehicle are firing at the officer." Citing
to another section of the Policy Manual, which allows
police officers to shoot at suspects if the suspects are
"about to kill or seriously injure the officer [or] about to
kill or seriously injure another person," Kirkwood
contends that he deserves state agent immunity. But,
just as with his qualified immunity argument, Kirkwood
asks us to wholly disregard Morton's testimony in favor
of his own. As we have already explained, we cannot
disregard that testimony at the summary judgment
stage. Whether Kirkwood violated the Policy Manual
depends on whether one believes Kirkwood or Morton.
Plainly, this too is an issue for a jury to decide.

In short, if Morton's version of events is accurate, a
reasonable officer on the scene with knowledge of the
attendant facts would not have shot Morton, hitting him
with seven bullets, while he sat stationary in his car with
his hands up. This alleged conduct violated
Morton's Fourth Amendment rights. And clearly
established law gave Kirkwood fair warning that the use
of        deadly          force         under         these
circumstances                  [*1286]                would
be [**22] unconstitutional. Likewise, under Morton's
account, Kirkwood violated the Policy Manual, which
would strip Kirkwood of state agent immunity. We,
therefore, affirm the district court's denial of Kirkwood's
motion for summary judgment.

AFFIRMED.


  End of Document
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 106 of
                                     127


     Positive
As of: October 18, 2019 5:41 PM Z


                                                 Belden v. Lynch
                                    District Court of Appeal of Florida, Second District.
                                     Jan. 25, 1961; Rehearing Denied Feb. 20, 1961.
                                                         No. 1357.


Reporter
126 So. 2d 578 *; 1961 Fla. App. LEXIS 2896 **
                                                                plaintiff produced sufficient evidence to permit the case
Frank BELDEN, Appellant, v. Daniel A. LYNCH and
                                                                to go to the jury for a determination of the reasonable
Sealtest Southern Dairies, Division National Dairy
                                                                inferences arising from the facts.
Products Corp., a corporation, Appellees.
                                                                Outcome
Core Terms                                                      The court reversed and remanded the trial court's order
                                                                that directed a verdict for defendants, a driver and his
truck, driver, circumstances, traffic, street, reasonable       employer, in plaintiff victim's automobile negligence
inference, approaching, parked, skid                            case. The court held that the inference upon inference
                                                                rule was inapplicable and that plaintiff produced
Case Summary                                                    sufficient evidence for the case to be submitted to the
                                                                jury.

Procedural Posture
                                                                LexisNexis® Headnotes
Plaintiff victim sought review of an order of a Florida trial
court that directed a verdict for defendants, a driver and
his employer, in plaintiff's automobile negligence action.
The trial court based its decision on the inference upon
inference rule.
                                                                     Torts > ... > Elements > Duty > General Overview
Overview
Plaintiff victim filed an action against defendants, a          HN1[    ] Elements, Duty
driver and his employer, after defendants' car collided
with plaintiff's stopped car. The trial court directed a        It is the duty of the driver of a motor vehicle to operate
verdict for defendants at the close of plaintiff's case         his vehicle in such manner that he can stop it at any
believing that the inference upon inference rule applied.       time within the range of his vision.
On plaintiff's appeal, the court reversed and remanded,
holding that a directed verdict was improper because
there was evidence upon which a verdict for plaintiff
could be sustained. The court found that the evidence                Torts > ... > Elements > Duty > General Overview
showed that plaintiff was pulling out of a parking space
and was stopped partially in the lane of traffic, that a        HN2[    ] Elements, Duty
truck in front of defendants' car safely passed plaintiff,
                                                                The operator of a vehicle approaching and passing
and that defendants' car made skid marks the length of
                                                                parked cars and motor vehicles moving into the line of
100 feet. Based on this evidence, the court concluded
                                                                traffic from parking spaces at the side of the road is
that a jury could infer negligence. The court determined
                                                                under a general duty of maintaining a reasonable
that the inference upon inference rule did not apply
                                                                lookout ahead and of keeping his car under reasonable
because the basic inference that defendants' car was
                                                                control so as to be able to avoid collision with such other
behind the truck was established to the exclusion of all
                                                                vehicles which are parked or which may move into the
other reasonable inferences. The court ruled that
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                        Page  107
                                                                           94 of 103of
                                     127
                                                      Belden v. Lynch

highway in the exercise of reasonable care.                          Torts > Negligence > General Overview

                                                                 HN6[   ] Jury Trials, Province of Court & Jury
    Civil Procedure > Trials > Judgment as Matter of
                                                                 When the question of negligence depends upon a
    Law > General Overview
                                                                 disputed state of facts, or when the facts, though not
                                                                 disputed, are such that different minds may reasonably
    Criminal Law & Procedure > Juries & Jurors > Jury
                                                                 draw different conclusions from them, the question is for
    Questions to the Court > Duty of Court to Answer
                                                                 the jury.
    Questions

HN3[    ] Trials, Judgment as Matter of Law
                                                                     Civil Procedure > Trials > Jury Trials > Province of
The power to direct a verdict is sparingly and cautiously            Court & Jury
exercised. If any reasonable theory of the evidence,
including inferences that are drawn therefrom, justifies a       HN7[   ] Jury Trials, Province of Court & Jury
verdict for the plaintiff, then it is the duty of the court to
submit the question to the jury.                                 Where on the evidence adduced there is room for a
                                                                 difference of opinion between reasonable men as to the
                                                                 existence of facts from which an ultimate fact is sought
                                                                 to be established, or where there is room for such
    Civil Procedure > Trials > Judgment as Matter of
                                                                 differences as to the inferences which might be drawn
    Law > General Overview
                                                                 from conceded facts, the court submits the case to the
                                                                 jury for their finding, as it is their conclusion, in such
HN4[    ] Trials, Judgment as Matter of Law
                                                                 cases, that prevails, and not primarily the views of the
In a negligence case, the court never directs a verdict          judge.
for one party unless the evidence is such that no view
which the jury may lawfully take of it favorable to the
opposite party can be sustained under the law.                       Evidence > Inferences & Presumptions > General
                                                                     Overview

                                                                     Torts > ... > Proof > Evidence > Inferences &
    Evidence > Inferences & Presumptions > General
                                                                     Presumptions
    Overview
                                                                     Torts > Negligence > General Overview
    Torts > ... > Proof > Evidence > Circumstantial &
    Direct Evidence
                                                                 HN8[   ] Evidence, Inferences & Presumptions
    Torts > Negligence > Proof > General Overview
                                                                 Negligence may not be inferred from the mere
                                                                 happening of an accident alone.
    Torts > ... > Proof > Evidence > General Overview

    Torts > ... > Proof > Evidence > Inferences &
    Presumptions                                                     Evidence > Inferences & Presumptions > General
                                                                     Overview
HN5[    ] Evidence, Inferences & Presumptions
                                                                 HN9[   ] Evidence, Inferences & Presumptions
Negligence may be inferred from circumstances
properly brought into evidence, and circumstantial               The inference upon inference rule is not applicable in all
evidence alone may authorize the finding of negligence.          cases and does not apply where the prior or basic
                                                                 inference is established to the exclusion of any other
                                                                 reasonable theory.
    Civil Procedure > Trials > Jury Trials > Province of
                                                                 Counsel: [**1] Potter, Langbein & Burdick, West Palm
    Court & Jury
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                        Page  108
                                                                           95 of 103of
                                     127
                                                      Belden v. Lynch

Beach, for appellant.                                            that he can stop it at any time within the [*580] range
                                                                 of his vision.         See authorities cited under 3
Earnest, Pruitt, Newell & Schulle, and Jones, Adams,
                                                                 Fla.Jur., [**3] Automobiles, Etc., section 139, p.
Paine & Foster, West Palm Beach, for appellees.
                                                                 620. HN2[ ] The operator of a vehicle approaching
Opinion by: ODOM                                                 and passing parked cars and motor vehicles moving into
                                                                 the line of traffic from parking spaces at the side of the
                                                                 road is under a general duty of maintaining a
Opinion                                                          reasonable lookout ahead and of keeping his car under
                                                                 reasonable control so as to be able to avoid collision
                                                                 with such other vehicles which are parked or which may
[*579] ODOM, ARCHIE M., Associate Judge.                         move into the highway in the exercise of reasonable
                                                                 care. See Annotation, 29 A.L.R.2d 107, particularly §
The appeal is from a final judgment entered pursuant to          12, p. 145. A driver approaching a vehicle parked in a
a directed verdict for the defendants suffered by the            street is under a duty to exercise reasonable care not to
plaintiff in the court below in an automobile negligence         collide with it, and ordinary care requires him to observe
case.                                                            plainly visible parked automobiles in time to avoid
                                                                 collision. See 2A Blashfield, Cyclopedia of Automobile
The accident occurred in daylight at about 9:00 A.M.
                                                                 Law and Practice, sections 1221 and 1222, pp. 88
The plaintiff had backed his car partially out of a
                                                                 through 100. See also 5A Am.Jur., Automobiles and
diagonal parking space into the eastbound traffic lane of
                                                                 Highway Traffic, section 716, p. 689. These authorities
a street which was 54 feet wide. Other cars were
                                                                 are cited only for the purpose of showing general duties
parked to the right or west side of the plaintiff's car but
                                                                 devolving upon motorists who approach and pass
none for some distance to the left or east side. The car
                                                                 parked vehicles, and these general duties would have
parked immediately to the right of plaintiff's car was long
                                                                 been applicable to any motorist approaching the
and quite close to his car. The plaintiff had backed
                                                                 plaintiff's car while it was parked and waiting [**4] for
about three feet from the curb when he saw a truck
                                                                 such vehicles to pass.HN3[ ]
coming in the eastbound lane of traffic; he stopped
before the truck got there and waited for it to pass,
                                                                 The power to direct a verdict should be sparingly and
which it did safely. Then, before the plaintiff moved his
                                                                 cautiously exercised; and if any reasonable theory of the
car and while he had shifted gears preparatory to
                                                                 evidence, including inferences drawn therefrom, would
moving forward, the protruding left rear end of it was
                                                                 justify a verdict for the plaintiff, then it is the duty of the
struck by defendant's automobile.               [**2]   The
                                                                 court to submit the question to the jury. Good v. Ozer,
defendant's automobile proceeded on down the street
                                                                 Fla.App.1958, 100 So.2d 204, 205. HN4[ ] In a
toward the east after the impact, laying down skid marks
                                                                 negligence case, the court should never direct a verdict
until it came to rest about 100 feet away. There is
                                                                 for one party unless the evidence is such that no view
testimony indicating that the skid marks began a little
                                                                 which the jury may lawfully take of it favorable to the
before the impact and continued from there to where
                                                                 opposite party can be sustained under the
defendant's automobile stopped. None of the plaintiff's
                                                                 law. Gravette v. Turner, 1919, 77 Fla. 311, 81 So. 476.
witnesses saw the defendant's automobile prior to the
collision, but the foregoing factual situation was
                                                                 HN5[ ]      Negligence    may      be   inferred    from
substantially established by plaintiff's witnesses without
                                                                 circumstances properly brought into evidence, and
contradiction insofar as the case proceeded.
                                                                 circumstantial evidence alone may authorize the finding
The lower court directed a verdict for the defendant at          of negligence. Cobb v. Twitchell, 1926, 91 Fla. 539, 108
the close of plaintiff's case for the reason that he felt that   So. 186, 188, 45 A.L.R. 865. In that case the Supreme
there would have to be an inference upon an inference,           Court said:
saying, "* * * first there would have to be an inference of
                                                                 "HN6[ ] When the question of negligence depends
certain actions by the defendant driver and the further
                                                                 upon a disputed state of facts, or when the facts, though
inference that such actions were negligent and
                                                                 not disputed, are such that different minds may
proximately caused the accident."
                                                                 reasonably draw different conclusions from them, the
Initially, it may be stated that we have a general rule of       question is for the jury." (Emphasis supplied.)
law in this state that HN1[ ] it is the duty of the driver of
                                                                 As to different inferences which might be drawn by the
a motor vehicle to operate his vehicle in such manner
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                        Page  109
                                                                           96 of 103of
                                     127
                                                      Belden v. Lynch

trier [**5] of fact, the Supreme Court said in Haile v.          even if he was following immediately behind the truck.
Mason Hotel & Investment Co., 1916, 71 Fla. 469, 71              The street was wide and the uncontroverted facts are
So. 540, 542:                                                    that defendant's moving car struck the plaintiff's stopped
                                                                 car in the rear after the truck had safely passed it by.
"HN7[ ] Where on the evidence adduced there is room              These factual circumstances could reasonably give rise
for a difference of opinion between reasonable men as            to an inference of negligence on the part of defendant
to the existence of facts from which an ultimate fact is         driver in the operation of his vehicle. Some argument
sought to be established, or where there is room for             has been made that the defendant's car might have
such differences as to the inferences which might be             been so close to the truck that it obscured his view; but
drawn from conceded facts, the court should submit the           although there is no evidence indicating such to be the
case to the jury for their finding, as it is their conclusion,   fact, such circumstance would be of little help to the
in such cases, that should prevail, and not primarily the        defendant since it would seem to indicate negligence of
views of the judge."                                             another sort in following too closely for safety.

The principle was reiterated in Atlantic Coast Line R.           It is true that HN8[ ] negligence may not be inferred
Co. v. Webb, 1933, 112 Fla. 449, 150 So. 741, 747, as            from the mere happening of an accident alone.
follows:                                                         However, this is not the case; here we have the
                                                                 happening of an accident coupled with surrounding
"If the testimony is conflicting, or will admit of different     circumstances from which a jury might infer negligence.
reasonable inferences, or if there is evidence tending to        This is not to say that an inference of negligence is the
prove the issue, the case should be submitted to the             only reasonable inference that could be made by a jury,
jury for their finding on the facts."                            but such [**8] inference reasonably could be made.
Thus it may be concluded that where reasonable minds             The inference upon inference rule does not apply so as
may differ as to reasonable inferences to be drawn from          to preclude recovery under the facts presented. HN9[
a given factual situation, then a problem is presented for       ] This rule is not applicable in all cases and does not
jury determination.                                              apply where the prior or basic inference is established to
                                                                 the exclusion of any other reasonable theory.
In analyzing the present factual situation it is seen that
                                                                 See Voelker v. Combined Ins. Co. of America, Fla.1954,
the cause involved a rear end collision when [**6] the
                                                                 73 So.2d 403; and Commercial Credit Corporation v.
car that was struck should have been plainly visible
                                                                 Varn, Fla.App.1959, 108 So.2d 638. The trial judge
to [*581] the driver of the car that struck it, since it was
                                                                 thought that it would first be necessary to infer certain
daylight and there was no showing of any obstruction to
                                                                 actions by the defendant driver and then make the
vision. The plaintiff's car was stopped partially in the
                                                                 further inference that such actions were negligent.
lane of traffic and was not moving, and a truck
                                                                 However, the evidence indicates that defendant
preceding the defendant's car safely passed the plaintiff
                                                                 necessarily was operating his car in the eastbound lane
without colliding. The fact that defendant's car was
                                                                 of traffic behind the truck and was approaching the point
proceeding eastward in the street somewhere behind
                                                                 of the accident. The position of defendant's car,
the truck is shown by the fact that the impact occurred
                                                                 although not established exactly, since it was following
after the truck had passed, by the skid marks, and by
                                                                 the truck must have been more than a truck length away
the direction in which defendant's car skidded to rest
                                                                 from the plaintiff's car when the plaintiff partially backed
after the impact, as well as by the traffic lane in which
                                                                 into the street. If it is an inference that defendant was
the accident occurred. The fact that the skidmarks
                                                                 operating his car behind the truck and approaching
started a short distance before the point of impact was
                                                                 plaintiff's parked vehicle, then this was established to
reached indicates that the defendant driver applied the
                                                                 the exclusion of all other [**9] reasonable inferences.
brakes at that time, and the 100 foot length of the skid
                                                                 Reference has previously been made to the general
marks constitutes some evidence indicating that the
                                                                 duties owed by drivers approaching parked vehicles.
vehicle was not traveling at an ordinary rate of speed
                                                                 From somewhere in the street behind the truck, the
under the circumstances. Since the plaintiff saw the
                                                                 defendant proceeded to run into the plaintiff's parked car
oncoming truck and waited for it to pass, and since
                                                                 from the rear under circumstances strongly indicating
defendant's car followed the truck, defendant could not
                                                                 negligence. The negligence is not shown by piling
possibly have been as close as the truck; [**7] and the
                                                                 inference upon inference in succession, but rather is
interval of time in which the truck was passing was
                                                                 indicated, and might be found by a jury, from what may
available to the defendant for evasive maneuvering
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                        Page  110
                                                                           97 of 103of
                                     127
                                                   Belden v. Lynch

be described as parallel inferences arising under the
circumstances.

A directed verdict for the defendant in this case could be
affirmed only if there was [*582] no evidence on which
a verdict for the plaintiff could be sustained. It appears
that the plaintiff produced enough evidence to permit the
cause to go to the jury for determination of reasonable
inferences arising from the factual circumstances
established by the evidence.

Reversed and remanded for new trial.

KANNER, Acting C.J., concurs.

SHANNON, J., dissents.


  End of Document
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 111 of
                                     127


     Caution
As of: October 18, 2019 5:41 PM Z


                                    Winn-Dixie Stores, Inc. v. Marcotte
                                         Court of Appeal of Florida, Fifth District
                                                November 2, 1989, Filed
                                                     Case No. 89-170


Reporter
553 So. 2d 213 *; 1989 Fla. App. LEXIS 6099 **; 14 Fla. L. Weekly 2543
                                                               the substance was on the floor.
WINN-DIXIE STORES, INC., Appellant, v. RAMONA F.
MARCOTTE, Appellee
                                                               Outcome
                                                               The court reversed the judgment in favor of appellee
Prior History: [**1] Appeal from the Circuit Court for
                                                               customer. The court found that appellant supermarket
Brevard County, Lawrence V. Johnston, III, Judge.
                                                               was not liable for the injuries resulting from appellee's
                                                               fall caused by a slippery substance on the floor because
Core Terms                                                     appellee failed to prove that appellant knew of the
                                                               substance or that appellant failed to exercise
possessor, premises, dangerous condition,
                                                               reasonable care.
supermarket, invitees, length of time, legal duty,
inspections, use reasonable care, actual knowledge,
customer
                                                               LexisNexis® Headnotes

Case Summary

Procedural Posture
                                                                    Torts > ... > General Premises Liability > Dangerous
Appellant supermarket sought review of a judgment of
                                                                    Conditions > General Overview
the Circuit Court for Brevard County (Florida), which
entered a judgment from a jury verdict in favor of                  Torts > Premises & Property Liability > General
appellee customer in a negligence action for premises               Premises Liability > General Overview
liability.
                                                               HN1[ ] General Premises Liability, Dangerous
Overview                                                       Conditions
Appellee customer was injured when she slipped and
fell on a slippery substance on the floor of appellant         An entity in the actual possession and control of a
supermarket. Appellee brought a tort action and                premises, to which members of the public are invited, is
received a jury verdict in her favor. The appellate court      not an insurer of the safety of such persons, nor is the
reversed and held that appellant was not an insurer of         possessor strictly liable, or liable per se without fault, for
the safety of customers, nor was appellant strictly liable     injuries resulting to invitees from dangerous conditions
for injuries to invitees. Appellant had a duty to ascertain    on the premises.
that the premises were reasonably safe, and a duty to
protect invitees from dangerous conditions in which
appellant had knowledge. The court found that appellee
failed to produce evidence that appellant was aware of              Torts > ... > Duty On Premises > Invitees > General
the slippery substance on the floor. The court ruled that           Overview
appellant had a duty to use reasonable care to timely
discover the existence of dangerous conditions and that             Torts > ... > Elements > Duty > General Overview
appellee failed to produce evidence of the length of time
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                        Page  112
                                                                           99 of 103of
                                     127
                                          Winn-Dixie Stores, Inc. v. Marcotte

    Torts > ... > General Premises Liability > Dangerous     legal duty is to use reasonable care to timely discover
    Conditions > General Overview                            the existence of such dangerous conditions.

    Torts > ... > General Premises Liability > Dangerous
    Conditions > Known Dangers
                                                                 Torts > ... > General Premises Liability > Dangerous
                                                                 Conditions > Known Dangers
    Torts > ... > General Premises Liability > Duties of
    Care > General Overview
                                                                 Torts > Premises & Property Liability > General
                                                                 Premises Liability > General Overview
HN2[   ] Duty On Premises, Invitees

                                                                 Torts > ... > General Premises Liability > Dangerous
A possessor of a premises basically has two legal duties
                                                                 Conditions > General Overview
to protect invitees from the harmful effects of dangerous
premises conditions. First, such a premises possessor
                                                             HN4[   ] Dangerous Conditions, Known Dangers
has a legal duty to ascertain that the premises are
reasonably safe for invitees. This duty equates into a
                                                             Where there is no evidence the premises possessor had
legal duty to use reasonable care to learn of, i.e., to
                                                             actual knowledge of the dangerous condition prior to the
acquire actual knowledge as to, the existence of any
                                                             injury, and there is no evidence as to the length of time
dangerous conditions on the premises. Secondly, the
                                                             the dangerous condition existed prior to the injury, the
premises possessor has a second, entirely different,
                                                             premises possessor is entitled to a judgment as a
legal duty to use reasonable care to protect invitees
                                                             matter of law and a jury is not authorized to speculate or
from dangerous conditions of which the possessor has
                                                             arbitrarily impose strict liability based on the mere
actual knowledge. This second duty is usually breached
                                                             contention or general assertion that the premises
when the possessor fails to take reasonable care (a) to
                                                             possessor should have known of the dangerous
eliminate the known danger, (b) to protect invitees from
                                                             condition.
the known danger by excluding them from the area of
danger, or by providing protective devices, (c) to provide   Counsel: James A. Young and Debra Kubicsek of
warnings as to the danger, or (d) to take some               Haas, Boehm, Brown, Rigdon, Seacrest & Fischer, P.A.,
combination of these protective actions.                     Tampa, for Appellant.
                                                             Marjorie E. Smith and Robert M. Moletteire of Reinman,
                                                             Harrell, Silberhorn & Graham, P.A., Melbourne, for
    Torts > ... > Duty > Affirmative Duty to
                                                             Appellee.
    Act > Creators of Foreseeable Peril
                                                             Judges: Coward, J., Cobb and Goshorn, JJ., concur.
    Torts > ... > Elements > Duty > General Overview
                                                             Opinion by: COWART
    Torts > ... > General Premises Liability > Dangerous
    Conditions > General Overview
                                                             Opinion
    Torts > ... > General Premises Liability > Duties of
    Care > General Overview
                                                              [*214] This case involves: torts - negligence - premises
HN3[ ] Affirmative Duty to Act, Creators of                  liability - duty to learn of dangerous premises conditions
Foreseeable Peril                                            not created by the possessor or its agents - evidence of
                                                             length of time the dangerous condition existed prior to
As to the premises possessor's duty to use reasonable        the injury as compared to length of time between
care to learn of the existence of dangerous conditions, a    reasonable inspections.
special situation exists when the circumstances are
such that a reasonable and prudent person inviting           A customer sued a supermarket because the customer
members of the public to a premises would reasonably         slipped and fell on a slippery substance on the floor of
foresee that some such invitees, or third parties, might,    the supermarket. Before and during trial, the customer
from time to time, create dangerous conditions on the        produced no evidence that the supermarket's agents or
premises. In such situations, the premises possessor's       employees caused the slippery substance to be on the
 Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019Page
                                                                         Page  113
                                                                           100 of 103of
                                      127
                                             Winn-Dixie Stores, Inc. v. Marcotte

supermarket floor or that they otherwise had actual               take some combination of these protective actions.
knowledge of its existence before the accident. Neither
did the customer produce evidence as to how or when               HN3[ ] As to the premises possessor's first duty to use
the substance got on the floor or the length of time it           reasonable care to learn of the existence of
was there before the accident.                                    dangerous [**4] conditions, a special situation exists
                                                                  when the circumstances are such that a reasonable and
The trial court [**2] denied the supermarket's motion for         prudent person inviting members of the public to a
directed verdict, denied certain jury instructions                premises would reasonably foresee that some such
requested by the supermarket, and, when the jury                  invitees (or third parties) might, from time to time, create
returned a verdict in favor of the customer, denied the           dangerous conditions on the premises. In such
supermarket's motion for a new trial. The supermarket             situations, the premises possessor's legal duty is to use
appeals. We reverse.                                              reasonable care to timely discover the existence of such
                                                                                               4.
                                                                  dangerous conditions.            [**7] This legal duty is
HN1[ ] An entity in the actual possession and control             commonly conceptualized on the basis of "constructive
of a premises, such as a supermarket, to which                    notice" but that description is often misleading in this
members of the public are invited, is not an insurer of           context.      It     is    a        distortion of     sound
                                  1.
the safety of such persons,          nor is the possessor         negligence       [*215]    theory and a mischievous
strictly liable, or liable per se without fault, for injuries     oversimplification to merely say that premises
resulting to invitees from dangerous conditions on the            possessor has "constructive notice" of dangerous
premises; HN2[ ] nevertheless, such a possessor                   conditions not created by the possessor or his agents
basically has two legal duties to protect invitees from the       and not actually known by them. Such oversimplification
harmful effects of dangerous premises conditions. First,          of the legal concept of "constructive notice" to a
such a premises possessor has a legal duty to ascertain           premises possessor can result in imposing strict liability
that the premises are reasonably safe for invitees. This          on the possessor for all injuries resulting from every
duty equates into a legal duty to use reasonable care to          dangerous condition existing on every square foot of
learn of (i.e., to acquire actual knowledge as to) the            occupied premises at every moment of time. Rather, the
existence of any dangerous conditions on the                      legal liability of a premises possessor for injuries
             2.
premises.       Secondly, the premises possessor has a            resulting from dangers not [**5] actually known by the
second, entirely different, legal duty to use reasonable          possessor prior to the injury is based on a breach of the
care to protect invitees from dangerous conditions of             legal duty to use reasonable care to look for, and to
                                                      3.
which the possessor has [**3] actual knowledge. This              discover, reasonably foreseeable but not actually known
second duty is usually breached when the possessor                                              5.
                                                                  dangerous conditions.               This is a hypothetical
fails to take reasonable care (a) to eliminate the known          "reasonable man" standard as to a duty of care. This
danger, (b) to protect invitees from the known danger by          duty of a premises possessor to look for unknown
excluding them from the area of danger, (by fences,               dangerous conditions not created by the possessor or
gates, walls, door, barricades, etc.), or by providing            his agents is breached by the possessor not making a
protective devices (safety classes, ear muffs, breathing          reasonably diligent search or inspection at reasonable
devices, hard hats, guardrails, covers on machinery,              intervals of time. Exactly how thorough and how
etc.), (c) to provide warnings as to the danger, or (d) to        frequent inspections would be made by a theoretical
                                                                  reasonable and prudent premises possessor would
                                                                  depend on the experience of persons similarly situated
1.
   See, Night Racing Ass'n. v. Green, 71 So.2d 500, 503 (Fla.     relating to many factors, including the type of premises
1954); Clyde Bar, Inc. v. McClamma, 152 Fla. 118, 10 So.2d        and business or activity being conducted thereon, the
916 (1942); Moulden v. Jefferson Standard Life Ins. Co., 147      type of potential dangers that are reasonably
Fla. 36, 2 So.2d 302 (1941); Sparks v. Ober, 192 So.2d 81         foreseeable, the type of invitees, the ways potential
(Fla. 3d DCA 1966).                                               dangers could be created, the degree of the danger
2.
   See, Springer v. Morris, 74 So.2d 781, 785 (Fla. 1954); Hall
                                                                  4.
v. Holland, 47 So.2d 889 (Fla. 1950).                               Of course, when the performance of this duty results in the
                                                                  acquisition of actual knowledge of a dangerous condition, such
3.
  See, Ashcroft v. Calder Race Course, Inc., 492 So.2d 1309,      knowledge activates the possessor's secondary duty to take
1311 (Fla. 1986); Burdine's v. McConnell, 146 Fla. 512, 1         action to protect invitees from the known dangerous condition.
So.2d 462 (1941). See also Restatement (Second) of Torts §
                                                                  5.
343A (1965).                                                           See, Springer, supra.
 Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019Page
                                                                         Page  114
                                                                           101 of 103of
                                      127
                                           Winn-Dixie Stores, Inc. v. Marcotte

involved, etc. The trial of any such premises liability         COBB and GOSHORN, JJ., concur.
action involves (1) evidence from which the trier of fact
can conceptualize a standard of conduct in the form of
the action of a "reasonable man" possessor of similar            End of Document
premises, [**6] and (2) evidence as to the defendant's
actual actions relating to the extent and frequency of
inspections actually made, and (3) a comparison of the
actual against the theoretical standard of conduct. If a
reasonable inspection would have revealed the
dangerous condition in question, and if the dangerous
condition existed prior to the injury a length of time in
excess of the time between reasonably spaced
inspections, then the trier of fact should find that the
possessor neglected his duty and is liable for any injury
legally caused by that neglect. On the other hand, if the
injured invitee fails to prove these matters, and
specifically fails to prove that the dangerous condition
existed a length of time prior to the injury in excess of a
reasonable period between inspections, the possessor
should not be held liable for injury caused by that
dangerous condition. In such a case, the length of time
the dangerous condition existed prior to the injury is an
                                                  6.
indispensable factor in determining liability        and in
such a case the pleadings, evidence, argument of
counsel, and jury instructions should focus on these
issues as well as any other relevant issues, such as
damages, etc.

HN4[ ] Where, as here, there is no evidence the
premises possessor had actual knowledge of the
dangerous condition prior to the injury, and there is no
          7.
evidence     as to the length of time the dangerous
condition existed prior to the injury, the premises
possessor is entitled to a judgment as a matter of law
and a jury is not authorized to speculate or arbitrarily
impose strict liability based on the mere contention or
general assertion that the premises possessor "should
have known of" the dangerous condition.

The plaintiff [**8] having failed to adduce competent,
substantial evidence as to an issue essential to the
defendant's liability, the judgment in favor of the plaintiff
is

REVERSED.



6.
   See Haynes v. Lloyd, 533 So.2d 944 (Fla. 5th DCA 1988)
and the cases in n. 2 thereto, Broz v. Winn-Dixie Stores,
Inc., 546 So.2d 83 (Fla. 3d DCA 1989), and the cases cited
therein.
7.
  Of course, evidence as to this issue can be circumstantial,
but see, Broz v. Winn-Dixie Stores, Inc., supra.
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 115 of
                                     127


     Neutral
As of: October 18, 2019 5:41 PM Z


                                        Winn Dixie Stores v. White
                                        Court of Appeal of Florida, Fourth District
                                                   June 26, 1996, Filed
                                                   CASE No. 95-2499


Reporter
675 So. 2d 702 *; 1996 Fla. App. LEXIS 6680 **; 21 Fla. L. Weekly D 1488
                                                               Circuit Court of Appeal reversed, and held that
WINN DIXIE STORES, INC., Appellant, v. SARAH
                                                               negligence could not be inferred from the mere
JANE WHITE, Appellee.
                                                               happening of an accident alone. Circumstantial
Subsequent History: [**1] Released for Publication             evidence would not support a jury inference if the
                                                               evidence was purely speculative and, therefore,
July 12, 1996.
                                                               inadequate to produce an inference that outweighed all
Prior History: Appeal from the Circuit Court for the           contrary or opposing inferences. In order to find
Seventeenth Judicial Circuit, Broward County; C. Lavon         appellant liable, the jury would have had to infer that
Ward, Judge;. L.T. Case No. 94-03892 (09).                     there was a dangerous condition at the situs of the fall
                                                               and that appellant had actual or constructive knowledge
Disposition: REVERSED AND REMANDED.                            of that condition. Such inferences could not be properly
                                                               drawn from the evidence adduced. Rather, they could
                                                               only be drawn from speculation and conjecture.
Core Terms
                                                               Outcome
directed verdict motion, trial court, floor, reversed and
                                                               The Fourth District Court of Appeal reversed a judgment
remanded, instant case, slipperiness, speculation,
                                                               from the lower court, which denied appellant retail
adduced, surface, infer
                                                               store's motion for a directed verdict at the close of
                                                               evidence in an action by plaintiff appellee for
Case Summary                                                   negligence, because negligence could not be inferred
                                                               from the mere happening of an accident alone.
                                                               Circumstantial evidence would not support a jury
Procedural Posture
                                                               inference if the evidence was purely speculative.
Appellant retail store challenged a judgment from the
Circuit Court for the Seventeenth Judicial Circuit,
Broward County (Florida), in an action for negligence,
                                                               LexisNexis® Headnotes
where the lower court denied appellant's motion for
directed verdict at the close of evidence. Appellant
claimed that plaintiff appellee had provided only
circumstantial evidence of negligence.

Overview                                                           Civil Procedure > Trials > Judgment as Matter of
Appellant retail store challenged a jury verdict rendered          Law > General Overview
in a slip-and-fall case. Evidence adduced at trial
                                                               HN1[    ] Trials, Judgment as Matter of Law
revealed that appellee slipped and fell in appellant's
store, sustaining personal injuries. Although the floor
                                                               In considering a motion for directed verdict, all
surface was shiny, appellee found no wetness or other
                                                               inferences of fact should be construed most strictly in
cause for her accident when she looked after falling. At
                                                               favor of the non-moving party.
the close of the evidence, the lower court denied
appellant's motion for directed verdict. The Fourth
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019Page
                                                                        Page  116
                                                                          103 of 103of
                                     127
                                              Winn Dixie Stores v. White

    Civil Procedure > Trials > Judgment as Matter of         Although the floor surface was shiny, appellee found no
    Law > General Overview                                   wetness or other [*703] cause for her accident when
                                                             she looked after falling. Moreover, a witness who
    Evidence > Inferences & Presumptions > Inferences        noticed appellee's fall experienced no slipperiness
                                                             on [**2] the floor.
    Torts > ... > Duty > Affirmative Duty to Act > Failure
    to Act                                                   Winn Dixie's store manager testified that the buffing
                                                             takes place regularly and does not leave the floor
HN2[   ] Trials, Judgment as Matter of Law                   surface slippery or wet. Furthermore, an examination of
                                                             the area shortly after the accident revealed nothing on
Negligence may not be inferred from the mere                 the floor. At the close of the evidence, the trial court
happening of an accident alone. Circumstantial               denied Winn Dixie's motion for directed verdict.
evidence will not support a jury inference if the evidence
is purely speculative and, therefore, inadequate to          HN1[ ] In considering a motion for directed verdict, all
produce an inference that outweighs all contrary or          inferences of fact should be construed most strictly in
opposing inferences.                                         favor of the non-moving party. Cooper Hotel Servs.,
                                                             Inc. v. MacFarland, 662 So. 2d 710 (Fla. 2d DCA 1995),
Counsel: Richard N. Blank of Richard N. Blank, P.A.,         rev. denied, 670 So. 2d 939 (Fla. 1996). HN2[ ]
Fort Lauderdale, for appellant.                              Negligence, however, may not be inferred from the
                                                             mere happening of an accident alone.              Id. at
R. Fred Lewis of Kuvin, Lewis, Restani & Stettin, P.A.,
                                                             712; Belden v. Lynch, 126 So. 2d 578, 581 (Fla. 2d DCA
Miami, for appellee.
                                                             1961). Circumstantial evidence "will not support a jury
                                                             inference if the evidence is purely speculative and,
Judges: GUNTHER, C.J., FARMER and KLEIN, JJ.,
                                                             therefore, inadequate to produce an inference that
concur.
                                                             outweighs all contrary or opposing inferences." Food
                                                             Fair Stores, Inc. v. Trusell, 131 So. 2d 730, 733 (Fla.
Opinion by: GUNTHER
                                                             1961). In order to find Winn Dixie liable in the instant
                                                             case, the jury would have to necessarily infer that there
Opinion                                                      was a dangerous condition at the situs of the fall and
                                                             that [**3] Winn Dixie had actual or constructive
                                                             knowledge thereof. Such inferences could not be
[*702] GUNTHER, C.J.                                         properly drawn from the evidence adduced. Rather, they
                                                             could only be drawn from speculation and conjecture.
Appellant, Winn Dixie Stores, Inc., defendant below,
seeks review of the jury verdict rendered in a slip-and-     Accordingly, the trial court erred in denying Winn Dixie's
fall case. On appeal, Winn Dixie asserts that the trial      motion for a directed verdict. As such, the instant case
court erred in denying its motion for a directed verdict.    is reversed and remanded with directions to the trial
We agree.                                                    court to enter a verdict in favor of Winn Dixie.

The evidence adduced at trial reveals that the appellee      REVERSED AND REMANDED.
slipped and fell in Winn Dixie, sustaining personal
injuries. A man with a buffer was observed near the          FARMER and KLEIN, JJ., concur.
location of appellee's fall; however, no witness had seen
the man buff the particular area where appellee fell.
                                                               End of Document
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 117 of
                                     127


     Caution
As of: October 20, 2019 4:22 PM Z


                                            Lester's Diner II, Inc. v. Gilliam
                                             Court of Appeal of Florida, Fourth District
                                                November 15, 2000, Opinion Filed
                                                        CASE NO. 4D00-78


Reporter
788 So. 2d 283 *; 2000 Fla. App. LEXIS 14794 **; 26 Fla. L. Weekly D 108; 25 Fla. L. Weekly D 2662
                                                                    appellee's fall. Appellant challenged the ruling, arguing there
LESTER'S DINER II, INC., Appellant/Cross-Appellee, v.
                                                                    was no competent substantial evidence to support the jury's
MARY ANN GILLIAM, Appellee/Cross-Appellant.
                                                                    verdict. The court held in a slip and fall action, appellee bore
                                                                    the burden of proving appellant was negligent, and to that
Subsequent History: [**1] Motion for Rehearing Denied
and Clarification of January 3, 2001, Reported at: 2001 Fla.        end, she needed to generally prove appellant's actual or
                                                                    constructive notice of the dangerous condition. The court
App. LEXIS 43.
                                                                    reversed, holding appellee failed to prove either of the
Prior History: Appeal and cross-appeal from the Circuit             foregoing; therefore, there was no competent substantial
Court for the Seventeenth Judicial Circuit, Broward County;         evidence to support the jury's verdict.
Leroy H. Moe, Judge; L.T. Case No. 97-8002(13).
                                                                    Outcome
Disposition: AFFIRMED IN PART; REVERSED IN PART                     Judgment reversed, because appellee failed to prove through
AND REMANDED WITH DIRECTIONS.                                       either actual or constructive notice appellant knew or should
                                                                    have known of the substance on the floor or that it constituted
                                                                    a dangerous condition. Therefore, there was no competent
Core Terms                                                          substantial evidence to support the jury's verdict.
directed verdict, floor, premises, notice
                                                                    LexisNexis® Headnotes
Case Summary

Procedural Posture
Appellant challenged an order of the Circuit Court for the
                                                                        Civil Procedure > Trials > Judgment as Matter of
Seventeenth Judicial Circuit, Broward County (Florida)
                                                                        Law > General Overview
denying its motion for directed verdict, arguing there was no
competent substantial evidence to support the jury's verdict in
                                                                    HN1[    ] Trials, Judgment as Matter of Law
appellee's slip and fall case.
                                                                    A motion for directed verdict should be granted only when the
Overview
                                                                    evidence, viewed in the light most favorable to the non-
Appellee sued appellant restaurant for injuries she sustained
                                                                    moving party, shows that a jury could not reasonably differ as
when she slipped and fell while being seated by a hostess. At
                                                                    to the existence of a material fact and that the movant is
trial, there was conflicting testimony regarding where a
                                                                    entitled to a judgment as a matter of law. If there is any
workman was servicing appellant's equipment and whether
                                                                    evidence to support a possible verdict for the nonmoving
there was oil on the floor as a result of his work. Appellant
                                                                    party, a directed verdict is improper. Likewise, motions for
moved for directed verdict, arguing appellee failed to prove
                                                                    judgment notwithstanding the verdict, should be resolved with
the nature of the substance on the floor, how the substance got
                                                                    extreme caution.
there, or how long it had been there. The trial court reserved
ruling on the motion until the jury returned its verdict. The
jury found appellant negligent and the legal cause of

                                                          Michael Dono
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                       Page 2118
                                                                              of 11of
                                     127
                                                   Lester's Diner II, Inc. v. Gilliam

    Torts > Premises & Property Liability > General                   was established to the exclusion of any other reasonable
    Premises Liability > General Overview                             inference.

HN2[ ] Premises           &    Property     Liability,   General      Counsel: Hinda Klein of Conroy, Simberg & Ganon, P.A.,
Premises Liability                                                    Hollywood, for appellant/cross-appellee.
                                                                      Alan D. Sackrin of The Law Offices of Alan D. Sackrin,
To establish a breach of a duty in negligence, the plaintiff
                                                                      Hallandale Beach, for appellee/cross-appellant.
must show that the defendant failed to maintain its property in
a reasonably safe condition, or that it failed to warn the
                                                                      Judges: SHAHOOD, J. KLEIN and GROSS, JJ., concur.
plaintiff of a concealed peril of which it either knew or should
have known and which could not have been discovered by the
                                                                      Opinion by: SHAHOOD
plaintiff through the exercise of ordinary care.

                                                                      Opinion
    Torts > ... > Activities & Conditions > Slip & Fall
    Injuries > Elements
                                                                      [*284] SHAHOOD, J.
    Torts > Premises & Property Liability > General                   This action arises from a slip and fall accident on the diner's
    Premises Liability > General Overview                             premises. Appellee filed suit against the diner claiming that it
                                                                      negligently maintained machinery on its premises which
    Torts > ... > Activities & Conditions > Slip & Fall
                                                                      leaked oil onto the floor, causing her to fall, and that appellant
    Injuries > General Overview                                       knew or should have known of the dangerous conditions and
                                                                      should have warned her of such conditions.
    Torts > ... > General Premises Liability > Dangerous
    Conditions > General Overview                                     At trial, appellant testified that as she was following the
                                                                      restaurant's host to a seat, she slipped and fell on her back.
    Torts > ... > General Premises Liability > Dangerous              She claimed that she followed the host through an area
    Conditions > Known Dangers                                        traveled by the servers, away from [*285] the customer
                                                                      booths. After the fall, appellant allegedly [**2] saw a man
HN3[     ] Slip & Fall Injuries, Elements
                                                                      with a tool kit working on a piece of machinery and noticed a
                                                                      very light oil, like WD40, on her hands and clothes. She then
In a slip and fall action, the plaintiff must generally prove that
                                                                      noticed a waitress and the host wiping up the floor with paper
the owner of the premises had actual or constructive
                                                                      towels.
knowledge of the causative condition. The plaintiff bears the
burden of proving that the defendant was negligent, and to            The owner of the diner testified that a workman from Echo
that end, the plaintiff must generally prove that the owner of        Industrial serviced the diner's refrigeration and air
the premises had actual or constructive notice of the                 conditioning and that he was on the premises that day, but that
dangerous condition. Constructive knowledge may be inferred           the air compressors were on the roof and that the workman
from the amount of time a substance has been on the floor.            had only a tool belt with him.

                                                                      At trial, appellee moved for directed verdict on the grounds
                                                                      that appellee failed to prove the nature of the substance on the
    Evidence > Inferences & Presumptions > Inferences
                                                                      floor, how the substance got on the floor, or how long it had
    Torts > Negligence > Proof > General Overview                     been there. The trial court denied directed verdict on the
                                                                      failure to maintain, but granted directed verdict on the failure
    Torts > ... > Activities & Conditions > Slip & Fall               to warn. After appellant rested, the court reserved ruling on
    Injuries > General Overview                                       the parties' renewed motions for directed verdict until after the
                                                                      jury rendered its verdict. The jury returned a verdict finding
HN4[     ] Inferences & Presumptions, Inferences                      appellant negligent and the legal cause of appellee's fall.

An inference of the existence of an essential fact to be drawn        Appellant filed a post-trial motion for directed verdict, motion
from circumstantial evidence cannot be made the basis of a            to set aside verdict, and to enter judgment in accordance with
further inference, unless it can be said that the initial inference   the motion for directed verdict. After [**3] hearing


                                                            Michael Dono
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                       Page 3119
                                                                              of 11of
                                     127
                                                 Lester's Diner II, Inc. v. Gilliam

argument, the trial court denied appellant's motion, but            the length of time the peel had been on the floor, and thus
expressed doubt as to the soundness of the jury's verdict:          failed to establish supermarket's constructive notice); see
"there's no sense in trying to convince me about the right as to    also Markowitz v. Helen Homes of Kendall Corp., 736 So. 2d
cause, because I would have voted the other way. However, it        775, (Fla. 3d DCA), review granted, 743 So. 2d 509 (Fla.
appears as though the verdict is supported by competent             1999).
evidence enough to get by a directed verdict."
                                                                    In this case, appellee failed to prove through either actual or
Because there is no competent substantial evidence to support       constructive notice that appellant knew or should have known
the jury's verdict, we reverse and direct that judgment be          of the substance on the floor or of a dangerous condition.
entered in favor of appellant.                                      See Winn-Dixie Stores, Inc. v. Mazzie, 707 So. 2d 927, 929
                                                                    (Fla. 5th DCA), review denied, 725 So. 2d 1109 (Fla.
HN1[ ] A motion for directed verdict should be granted              1998) [**6] (premises owner is not liable for injuries
only when the evidence, viewed in the light most favorable to       sustained by invitees who slip and fall as a result of a foreign
the non-moving party, shows that a jury could not reasonably        substance on the floor when the invitee provides no
differ as to the existence of a material fact and that the movant   competent evidence of actual or constructive knowledge by
is entitled to a judgment as a matter of law. See Barton            the premises owner of the dangerous condition.). No one,
Protective Servs., Inc. v. Faber, 745 So. 2d 968, 972 (Fla. 4th     including appellee, saw any substance on the floor. Further,
DCA 1999). If there is any evidence to support a possible           there was no evidence as to how the oily substance got there
verdict for the nonmoving party, a directed verdict is              or how long it had been there. Only through conjecture and
improper. See Gold, Vann & White, P.A. v. DeBerry, 639 So.          pyramiding inferences can we conclude that the substance
2d 47 (Fla. 4th DCA 1994). Likewise, motions for judgment           was in fact WD40 and was left there by a workman or an
notwithstanding the verdict, should be resolved with extreme        employee. Appellee testified that she saw a man working on
caution. [**4] See Cooper Hotel Servs., Inc. v. MacFarland,         machinery in the vicinity of where she slipped, but there was
662 So. 2d 710, 712 (Fla. 2d DCA 1995), review denied, 670          no testimony that the workman was repairing anything using
So. 2d 939 (Fla. 1996).                                             WD40. Further, appellee claimed that she slipped in an area
                                                                    not traveled by patrons, but there was no evidence other than
HN2[ ] To establish a breach of a duty in negligence, the
                                                                    her testimony to support such conclusion.
plaintiff must show that the defendant failed to maintain its
property in a reasonably safe condition, or that it failed to       Based on the foregoing, we reverse the trial court's denial of
warn the plaintiff of a concealed peril of which it either knew     appellant's motion for directed verdict and direct that
or should have known and which could not have been                  judgment be entered in favor of appellant. Further, as to the
discovered by the plaintiff through the exercise of ordinary        issue raised on cross-appeal, we affirm, finding it to be
care. See Cooper, 662 So. 2d at 712. HN3[ ] In a slip and           without merit.
fall action, the plaintiff must generally prove that the owner of
the premises had actual or constructive knowledge of the            AFFIRMED IN PART; REVERSED IN PART [**7] AND
causative condition. See Soriano v. B & B Cash Grocery              REMANDED WITH DIRECTIONS.
Stores, Inc., 757 So. 2d 514, 515 (Fla. 4th DCA), review
granted, 744 So. 2d 456 (Fla. 1999). The plaintiff bears the        KLEIN and GROSS, JJ., concur.
burden of proving that the defendant was negligent, and to
that end, the plaintiff must generally prove that the owner of
                                                                      End of Document
the premises had actual or constructive notice of the
dangerous condition. See Thompson v. Poinciana Place
Condominium Ass'n, 729 So. 2d 457, 458 (Fla. [**5] 4th
DCA), review granted, 743 So. 2d 14 (Fla. 1999).
Constructive knowledge may be inferred from [*286] the
amount of time a substance has been on the floor. See Id.

In Soriano, this court held that HN4[ ] an inference of the
existence of an essential fact to be drawn from circumstantial
evidence cannot be made the basis of a further inference,
unless it can be said that the initial inference was established
to the exclusion of any other reasonable inference.
See Soriano, 757 So. 2d at 515 (patron who slipped and fell in
a supermarket on a piece of brown banana peel failed to show

                                                          Michael Dono
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 120 of
                                     127


     Caution
As of: October 20, 2019 4:22 PM Z


                              Silver Springs Moose Lodge No. 1199 v. Orman
                                             Court of Appeal of Florida, Fifth District
                                                      January 14, 1994, Filed
                                                  CASE Nos. 93-1390, 93-1985


Reporter
631 So. 2d 1119 *; 1994 Fla. App. LEXIS 77 **; 19 Fla. L. Weekly D 121
                                                                    evidenced the liquid existed for an extended period of time.
SILVER SPRINGS MOOSE LODGE NO. 1199, etc.,
                                                                    The inferences and speculations provided by appellees would
Appellant, v. MARION ORMAN and KARL ORMAN,
                                                                    have amounted to impermissible stacking by the jury to reach
Appellees.
                                                                    the conclusion that the water was on the floor for
Subsequent History: [**1] Petition for Rehearing Denied             approximately one hour.
February 16, 1994. Released for Publication March 7, 1994.
                                                                    Outcome
                                                                    The court reversed the decision of the trial court and
Prior History: Appeal from the Circuit Court for Marion
County, Thomas D. Sawaya, Judge.                                    remanded with instruction to enter judgment in favor of
                                                                    appellant business owner because appellee invitees failed to
Disposition: REVERSED.                                              provide any evidence of actual or constructive notice of the
                                                                    dangerous condition or as to the length of time the condition
                                                                    existed prior to appellees' fall.
Core Terms
bingo, floor, dangerous condition, no evidence, supermarket,        LexisNexis® Headnotes
entrance, puddle, length of time, arrived, constructive notice,
race track, slipped, summary judgment, umbrella, inside,
liquid

Case Summary                                                             Torts > ... > Elements > Duty > General Overview

                                                                    HN1[    ] Elements, Duty
Procedural Posture
Appellant business owner sought review of the decision of the
                                                                    If a reasonable inspection would have revealed the dangerous
Circuit Court for Marion County (Florida), which denied
                                                                    condition in question, and if the dangerous condition existed
appellant's motions for a directed verdict and judgment
                                                                    prior to the injury a length of time in excess of the time
notwithstanding the verdict, and which entered a judgment in
                                                                    between reasonably spaced inspections, then the possessor
favor of appellee invitees in a slip and fall accident.
                                                                    neglected his duty and is liable for any injury legally caused
                                                                    by that neglect. On the other hand, if the injured invitee fails
Overview
                                                                    to prove these matters, and specifically fails to prove that the
Appellant business owner sought review of the decision of the
                                                                    dangerous condition existed a length of time prior to the
trial court to deny appellant's motion for a directed verdict
                                                                    injury in excess of a reasonable period between inspections,
and judgment notwithstanding the verdict in appellee invitees'
                                                                    the possessor should not be held liable for injury caused by
claim for a slip and fall accident. Appellant claimed that
                                                                    that dangerous condition. The length of time the dangerous
appellees failed to present any evidence of notice. The court
                                                                    condition existed prior to the injury is an indispensable factor
reversed and remanded the denial of the motions because
                                                                    in determining liability.
appellees provided no evidence that appellant had any actual
or constructive notice of the condition prior to the injury.
There were no smudges, streaks, tracks, or footprints that

                                                          Michael Dono
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                       Page 5121
                                                                              of 11of
                                     127
                                         Silver Springs Moose Lodge No. 1199 v. Orman

    Torts > ... > Elements > Duty > General Overview                of the hall purchasing admission tickets, while others were
                                                                    along the side in the nonsmoking area or back, playing cards
HN2[    ] Elements, Duty                                            and socializing.

In appropriate cases, constructive knowledge of a dangerous         Both Orman and Hensley testified that, as they walked into
condition may be proven by circumstantial evidence.                 the hall, they did not notice any water on the floor inside the
                                                                    door. Orman and Hensley walked approximately 35 to 40 feet
Counsel: Matthew R. Danahy of Shofi, Smith, Hennen,                 inside the bingo hall, made a right turn at the [**3] third or
Jenkins, Stanley & Gramovot, P.A., Tampa, for Appellant.            fourth row of tables and while rounding the next turn, Orman
                                                                    lost her footing and fell. Orman did not know how the liquid
Keith H. Lefevre and John Sanders of Jacobs & Goodman,
                                                                    on which she fell got onto the floor, nor could she say how
P.A., Altamonte Springs, for Appellees.
                                                                    long it had been there before the fall. There were no smudges,
Judges: GOSHORN, PETERSON, GRIFFIN                                  streaks, tracks, or scuff marks which would indicate that it
                                                                    had been on the floor for a considerable amount of time.
Opinion by: GOSHORN
                                                                    The only other witness who testified as to the circumstances
                                                                    surrounding the liquid was Hensley. She stated that what she
Opinion                                                             saw appeared to be "drops of water" and speculated that
                                                                    possibly they had dripped off of someone's umbrella or shoes.
                                                                    She did not see a puddle of water, nor did she see a trail from
[*1119] GOSHORN, J.                                                 the entrance leading toward the spot where Orman fell. No
                                                                    evidence was presented as to the origin of the water drops or
Silver Springs Moose Lodge No. 1199 (Moose Lodge)                   the length of time they were on the floor before Orman's
appeals the final judgment [*1120] entered in favor of              accident occurred.
Marion and Karl Orman stemming from Marion Orman's slip
and fall accident that occurred inside the Moose Lodge. The         Moose Lodge made a motion for a directed verdict at the
Moose Lodge argues that the trial court improperly submitted        close of the plaintiff's case and again at the close of all the
this case to the jury because the Ormans presented no               evidence. The trial court reserved ruling on these motions
evidence that the slippery condition existed for a sufficient       until the jury rendered its verdict. After the jury ruled in favor
period of time to place the Moose Lodge on constructive             of the Ormans, Moose Lodge made a motion for judgment
notice of its existence. We reverse.                                notwithstanding the verdict [**4] (JNOV). Thereafter, the
                                                                    court denied Moose Lodge's motions for directed verdict and
Orman and her sister, Jean Hensley, regularly attended bingo        JNOV. Moose Lodge appeals.
games held at the Moose Lodge. Usually, they arrived at the
bingo hall well before the starting time in order to purchase       We agree with the Moose Lodge that the Ormans failed to
bingo packets, have a cup of coffee, visit with their friends,      present any evidence demonstrating that Moose Lodge had
                                                                                         1
and set up their boards. However, because it was raining on         constructive notice of the liquid on its floor prior to Orman's
this [**2] particular afternoon, they delayed their departure       accident. The duty to learn of dangerous conditions in
by approximately 15 minutes, and arrived between 5:25 and           premises liability cases was set forth by this court in Winn-
5:30 P.M.                                                           Dixie Stores, Inc. v. Marcotte, 553 So. 2d 213 (Fla. 5th DCA
                                                                    1989). In Marcotte, a customer sued a supermarket after she
When they arrived at the "bingo entrance," Orman and                slipped and fell on a slippery substance on the supermarket's
Hensley noticed that rainwater coming from an overhang had          floor. The customer failed to produce any evidence that the
caused a puddle to accumulate outside the building. Patrons         supermarket's agents or employees caused the substance to be
had to step over the puddle to enter the bingo hall. Once           on the floor or that they had actual or constructive knowledge
inside, there were no signs or cones warning patrons that the       of its existence before the incident occurred. This court, in
floor was slippery or wet. No workers were mopping up any           discussing the legal duty commonly referred to as
water or giving verbal warnings as to any danger. Also, there       "constructive notice," stated:
was no umbrella stand at the entrance, so bingo players
carried their umbrellas with them across the hall to their seats.        HN1[     ] If a reasonable inspection would have revealed

Orman testified that she observed between 25 and 30 people
already inside when she entered the hall. Hensley estimated         1
the number to be between 35 and 40. Some were in the front           It is undisputed there was no actual notice of the dangerous
                                                                    condition.

                                                          Michael Dono
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                       Page 6122
                                                                              of 11of
                                     127
                                        Silver Springs Moose Lodge No. 1199 v. Orman

     the dangerous condition in question, and if the dangerous     jury to conclude that the dangerous condition existed for a
     condition existed prior [*1121] to the injury a length of     sufficient length of time before the accident to charge Moose
     time in excess of the time between reasonably spaced          Lodge with constructive notice thereof.
     inspections, then the trier of fact [**5] should find that
     the possessor neglected his duty and is liable for any        The Florida Supreme Court reviewed the use of this type of
     injury legally caused by that neglect. On the other hand,     circumstantial evidence in a slip and fall case in Food Fair
     if the injured invitee fails to prove these matters, and      Stores, Inc. v. Trusell, 131 So. 2d 730 (Fla. 1961). In Trusell,
     specifically fails to prove that the dangerous condition      the plaintiff fell on a piece of lettuce in the defendant-
     existed a length of time prior to the injury in excess of a   supermarket's aisle. There was no evidence presented which
     reasonable period between inspections, the possessor          established how the lettuce ended up on the floor. However,
     should not be held liable for injury caused by that           the defendant's employees were responsible for
     dangerous condition. In such a case, the length of time       keeping [**8] grocery carts free of debris, and it was
     the dangerous condition existed prior to the injury is an     suggested that one of the employees could have negligently
     indispensable factor in determining liability . . . .         performed his duty, resulting in the lettuce being in the aisle.
                                                                   The court rejected the argument that this type of
 Id. at 215 (footnote omitted). This court reversed the order      circumstantial evidence justified the jury making such an
denying the supermarket's motion for a directed verdict,           inference:
noting that a landowner "is not an insurer of the safety of such        It is apparent that a jury could not reach a conclusion
persons, nor is the possessor strictly liable, or liable per se         imposing liability on the petitioner without indulging in
without fault, for injuries resulting to invitees from dangerous        the prohibited mental gymnastics of constructing one
conditions on the premises . . . ." Id. at 214 (footnote                inference upon another inference in a situation where,
omitted).                                                               admittedly, the initial inference was not justified to the
                                                                        exclusion of all other reasonable inferences.
 [**6] Here, the Ormans presented no evidence that Moose
Lodge had either actual or constructive notice of the liquid's      Id. at 733. See also Wilson v. Winn-Dixie Stores, Inc., 559
presence on the floor. No evidence was introduced as to how        So. 2d 263, 264 (Fla. 2nd DCA), review denied, 574 So. 2d
the substance got onto the floor or how long it had been there     145 (Fla. 1990).
prior to Orman's fall. Further, there were no smudges, streaks,
                                                                   Similarly, the inferences and speculations proposed by the
tracks or foot prints in or around the liquid evidencing it was
                                                                   Ormans would require a juror to place "an inference on an
there for a sufficient period of time for the Moose Lodge to be
charged with constructive knowledge of a potentially               inference" in order to reach the conclusion that the water was
                                                                   on the floor for approximately one hour. Such action would
dangerous condition. Thus, as in Marcotte, because there was
                                                                   amount to an impermissible [*1122] stacking of inferences
no evidence of actual or constructive knowledge, the trial
court should have granted the defendant's motion for a             and speculation.
directed verdict. See also Wal-Mart Stores, Inc. v. King, 592      The Ormans also cite Scott v. Florida Supermarkets, Inc.,
So. 2d 705 (Fla. 5th DCA 1991), review denied, 602 So. 2d
                                                                   580 So. 2d 312 (Fla. 3rd DCA 1991) [**9] to support their
942 (Fla. 1992) (holding that without some evidence of the
                                                                   assertion that the trial court's ruling was proper in the present
length of time the condition existed, liability cannot be          case. In Scott, on a rainy day the plaintiff slipped and fell in a
determined and summary judgment is proper).
                                                                   puddle near the front entrance of the defendant's supermarket.
                                                                   The lower court granted summary judgment in favor of the
We recognize that HN2[ ] in appropriate cases, constructive
                                                                   defendant. However, the appellate court reversed, finding that
knowledge       may     be    proven     by    circumstantial
                                                                   genuine issues of material fact existed as to whether the
evidence. Newalk v. Florida Supermarkets, Inc., 610 So. 2d
                                                                   supermarket had constructive notice of the dangerous
528, 529 (Fla. 3rd DCA 1992); [**7] Teate v. Winn-Dixie
                                                                   condition. The court reasoned that because evidence was
Stores, Inc., 524 So. 2d 1060, 1061 (Fla. 3rd DCA 1988). In
                                                                   presented showing the premises owner had a recurring
an attempt to apply this principle, the Ormans argue that the
                                                                   problem of puddles forming at the entrance during rain
jury could infer that the water had come from a dripping
                                                                   storms, and the accident occurred on a rainy day, summary
umbrella used by one of the patrons. Based on that inference,
                                                                   judgment was improper.
the jury could further infer that because the hall opened at
4:30 P.M. and 30 or so patrons were already there when             Scott is clearly distinguishable from the present case. There,
Orman arrived, the water that inferentially dripped from an        the court based its holding on the fact that the plaintiff slipped
umbrella could have been on the floor for one hour before          and fell in the puddle at the front entrance where others had
Orman's fall. These multiple inferences would then enable the      slipped and fallen. In the instant case, not only is there no

                                                         Michael Dono
    Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                           Page 7123
                                                                                  of 11of
                                         127
                                          Silver Springs Moose Lodge No. 1199 v. Orman

evidence of other slip and fall instances at the Moose Lodge,         Hensley stated that they were in no hurry. Although Orman
but further, there was no evidence that the water Orman               testified that she preferred to arrive at the bingo hall early to
slipped upon was in any way connected to the puddle that              get organized for the evening's festivities, she also asserted
formed outside the Moose Lodge entrance.                              that she liked to arrive early to "get my little cup of coffee and
                                                                      enjoy myself." Clearly, the facts in the present case do not
The same distinctions exist between [**10] the instant case           support applying the law set forth in the line of race track
and Brooks v. Phillip Watts Enterprises, Inc., 560 So. 2d 339         cases cited by the Ormans.
(Fla. 1st DCA), review denied, 567 So. 2d 435 (Fla. 1990). In
Brooks, the plaintiff's slip and fall accident occurred on a          Because there is no evidence the Moose Lodge had actual
rainy morning as he crossed the threshold of the defendant's          knowledge of the dangerous condition prior to the injury, and
supermarket. Although the trial court granted summary                 no [*1123] evidence was presented as to the length of time
judgment in favor of the defendant, the appellate court               the dangerous condition existed prior to Orman's fall, the
reversed. The court emphasized that summary judgment was              Moose Lodge is entitled to judgment as a matter of law. To
improper because the record contained evidence the store              hold otherwise would essentially make premises owners
"had knowledge that water came in the front area of the store         insurers of their business invitees' safety which is contrary to
in rainy weather." Id. at 342. Again, in the case at bar, there       the law in Florida. See Marcotte; Haynes v. Lloyd, 533 So. 2d
is no evidence that Orman's accident was related to the puddle        944 (Fla. 5th DCA 1988). Accordingly, we reverse the
which formed at the Moose Lodge bingo entrance. In fact,              final [**13] judgment in favor of the Ormans and remand
both Orman and Hensley stated they did not observe any                with directions to enter judgment in favor of the Moose
substance on the floor when they walked from the bingo                Lodge.
entrance, down several aisles to the place where Orman fell.
                                                                      REVERSED.
Finally, the Ormans assert that the elevated standard of care
                                       2                              PETERSON J., concurs.
imposed upon race track operators should be extended to
charity bingo events. To support their proposition, the Ormans        GRIFFIN, J., dissents without opinion.
compare the scene [**11] present at a race track with that of
a bingo hall and assert they are similar:
     Race tracks typically confine spectators to certain areas,         End of Document
     and bettors are preoccupied with carrying programs,
     pencils, and are continually peering up at computerized
     toteboards showing the latest odds, results and payoffs.
     Losing tickets are routinely scattered about the floor, and
     each bettor is racing the clock to study the next race
     program, fill out betting slips, and count his cash prior to
     lining up at the window.
At the bingo hall, players carry "bingo bags" containing
pertinent materials for the event. They purchase admission
tickets, assemble their game cards and concentrate during the
game to increase their chances of being the first to call
"Bingo!" should their card be a winner. We reject this
argument.

 [**12] Sub judice, no testimony was given to suggest the
atmosphere resembled the hustle and bustle of the race track.
On the contrary, when asked whether she and her sister were
rushing to obtain their seats because of their late arrival,


2
 See Wells v. Palm Beach Kennel Club, 160 Fla. 502, 35 So. 2d
720, 721 (Fla. 1948) (stating that "reasonable care as applied to a
race track requires a higher degree of diligence than it does when
applied to a store, bank or such like place of business."); McCurry
v. Investment Corp. of Palm Beach, 548 So. 2d 689, 690 (Fla. 4th
DCA 1989) (same).

                                                            Michael Dono
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page 124 of
                                     127


     Cited
As of: October 20, 2019 4:22 PM Z


                                                Miami-Dade Cty. v. Jones
                                              Court of Appeal of Florida, Third District
                                                  November 8, 2017, Opinion Filed
                                                            No. 3D16-2266


Reporter
232 So. 3d 1127 *; 2017 Fla. App. LEXIS 16365 **; 42 Fla. L. Weekly D 2382; 2017 WL 5162706

Miami-Dade County, Appellant, vs. Wanda Jones, Appellee.
                                                                          Civil Procedure > Appeals > Standards of
Prior History: [**1] An Appeal from the Circuit Court for
                                                                          Review > Abuse of Discretion
Miami-Dade County, Jacqueline Hogan Scola and Bronwyn
C. Miller, Judges. Lower Tribunal No. 12-4944.
                                                                          Civil Procedure > Trials > Judgment as Matter of
                                                                          Law > Directed Verdicts
Core Terms
                                                                          Civil Procedure > Trials > Judgment as Matter of
grease, sidewalk, spill, ordinances, dangerous condition, trial           Law > Judgment Notwithstanding Verdict
court, constructive notice, notice, introduce, post-trial,
barbeque, inspections, off-duty                                       HN1[    ] Standards of Review, Abuse of Discretion

Case Summary                                                          The appellate court reviews the trial court's denial of a motion
                                                                      for a directed verdict and a motion for judgment
                                                                      notwithstanding the verdict de novo.
Overview
HOLDINGS: [1]-In a slip and fall case in which a jury found
the owners and operators of a barbeque stand 50% liable and
                                                                          Civil Procedure > Appeals > Standards of
a county 50% liable for plaintiff's injuries, the trial court erred
                                                                          Review > Abuse of Discretion
by denying the county's post-trial motion for judgment
notwithstanding the verdict because plaintiff failed to present
                                                                          Evidence > Admissibility > Procedural Matters > Rulings
any evidence that a grease spill occurred on a discolored
                                                                          on Evidence
sidewalk even once before plaintiff's fall, let alone with such
frequency that the county should have known about it; [2]-                Civil Procedure > Judgments > Relief From
The trial also erred by permitting plaintiff to introduce                 Judgments > Motions for New Trials
irrelevant and prejudicial county ordinances and by permitting
plaintiff to testify that the barbeque stand owners and               HN2[    ] Standards of Review, Abuse of Discretion
operators were off-duty county employees; [3]-The trial
court's limiting instruction did not limit, and in fact               The trial court's evidentiary rulings and denial of a motion for
exacerbated the unfair prejudice and confusion caused by the          a new trial are reviewed for an abuse of discretion.
introduction of the county ordinances.

Outcome
Reversed and remanded.                                                    Torts > ... > General Premises Liability > Dangerous
                                                                          Conditions > Duty to Maintain
LexisNexis® Headnotes                                                     Torts > ... > General Premises Liability > Dangerous
                                                                          Conditions > Known Dangers



                                                            Michael Dono
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                       Page 9125
                                                                              of 11of
                                     127
                                                      Miami-Dade Cty. v. Jones

    Torts > ... > Duties of Care > Duty On                            County's post-trial motion because Jones failed to introduce
    Premises > Invitees                                               evidence from which the jury could infer that the County had
                                                                      notice of the dangerous condition that caused Jones to slip and
HN3[     ] Dangerous Conditions, Duty to Maintain                     fall. We also find that the trial court erred by permitting Jones
                                                                      to introduce irrelevant and prejudicial County ordinances.
All premises owners owe a duty to their invitees to exercise
reasonable care to maintain their premises in a safe condition.
In order for a plaintiff to recover for injuries received in a slip   BACKGROUND [**2]
and fall, the plaintiff must show that the defendant responsible
for the premises had actual or constructive notice of the             Jones slipped and fell on a greasy sidewalk owned by the
dangerous condition. Constructive knowledge of a dangerous            County while visiting a barbeque stand located on private
condition may be inferred from either: (1) the amount of time         property that was operated by V-II Sports Club, Inc. ("the
a substance has been on the floor; or (2) the fact that the           Sports Club"). Jones contended that a faulty grease disposal
condition occurred with such frequency that the owner should          system underneath the barbeque stand caused grease to spill
have known of its existence.                                          out onto the sidewalk. Jones suffered injuries from her fall
                                                                      and sued the County and the Sports Club. In her operative
                                                                      complaint, Jones alleged that the Sports Club was responsible
                                                                      for creating the dangerous condition on the sidewalk, and she
    Torts > Negligence > Elements > Duty
                                                                      alleged that the County negligently maintained the sidewalk
                                                                      by allowing the dangerous condition to remain on the
    Torts > Public Entity Liability > Liability
                                                                      sidewalk.
HN4[     ] Elements, Duty                                             After a trial, the jury found the Sports Club 50% liable, the
                                                                      County 50% liable, and Jones 0% liable. Thereafter, the
Governments must be able to enact and enforce laws without
                                                                      County filed its motion for a directed verdict, judgment
creating new duties of care and corresponding tort liabilities
                                                                      notwithstanding the verdict, and a new trial. The County
that would, in effect, make the governments and their
                                                                      argued, in relevant part, that there was no evidence that the
taxpayers virtual insurers of the activities regulated.
                                                                      County had notice of the dangerous condition on the sidewalk
                                                                      and that the trial court erred by permitting Jones to introduce
Counsel: Abigail Price-Williams, Miami-Dade County
                                                                      County ordinances and other irrelevant and prejudicial
Attorney, and Altanese Phenelus, Assistant County Attorney,
                                                                      evidence in an attempt to prove that the County had notice.
for appellant.
                                                                      After the [**3] trial court denied the County's post-trial
Lawrence J. Bohannon, P.A., and Keith E. Hope (Fort                   motions, the County appealed.
Lauderdale), for appellee.

Judges: Before ROTHENBERG, C.J., and SUAREZ and                       ANALYSIS
SALTER, JJ.
                                                                      HN1[ ] We review the trial court's denial of a motion for a
Opinion by: ROTHENBERG                                                directed verdict and a motion for judgment notwithstanding
                                                                      the verdict de novo. Marriott Int'l, Inc. v. Am. Bridge
Opinion                                                               Bahamas, Ltd., 193 So. 3d 902, 905 (Fla. 3d DCA
                                                                      2015). HN2[ ] The trial court's evidentiary rulings and
                                                                      denial of a motion for a new trial are reviewed for an abuse of
                                                                      discretion. Weatherly v. Louis, 31 So. 3d 803, 805 (Fla. 3d
[*1129] ROTHENBERG, C.J.
                                                                      DCA 2009); Padilla v. Buell, 797 So. 2d 609 (Fla. 3d DCA
Miami-Dade County ("the County") appeals an adverse final             2001).
judgment and an order denying the County's motion for a
directed verdict, a judgment notwithstanding the verdict, and         We begin with the general principle in premises liability cases
                                                                      that HN3[ ] "[a]ll premises owners owe a duty to their
a new trial ("post-trial motion") entered after a jury verdict
                                                                      invitees to exercise reasonable care to maintain their premises
finding the County negligent for allowing a grease spill to
remain on a County-owned sidewalk, which Wanda Jones                  in a safe condition." Owens v. Publix Supermarkets, Inc., 802
                                                                      So. 2d 315, 320 (Fla. 2001). "In order for a plaintiff to
("Jones") alleged caused her to slip and fall. For the following
                                                                      recover for injuries received in a slip and fall, the plaintiff
reasons, we find that the trial court erred by denying the
                                                                      must show that the defendant responsible for the premises had

                                                            Michael Dono
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page 10126
                                                                              of 11of
                                     127
                                                     Miami-Dade Cty. v. Jones

actual or constructive notice of the dangerous                       system employed by the Sports Club was insufficient. There
condition." Wilson-Greene v. City of Miami, 208 So. 3d 1271,         was also no evidence introduced that suggested that the
1274 (Fla. 3d DCA 2017) (quoting Maryland Maint. Serv.,              inspections were conducted in response to a call relating to a
Inc. v. Palmieri, 559 So. 2d 74, 76 (Fla. 3d DCA 1990)); see         grease spill or that anyone had ever reported or otherwise
also Encarnacion v. Lifemark Hosps. of Fla., 211 So. 3d 275,         witnessed a grease spill in the area prior to Jones's fall.
278 (Fla. 3d DCA 2017). Constructive knowledge of a                  Accordingly, the trial court should [**6] have granted the
dangerous condition "may be inferred from either: (1) the            County's post-trial motion and entered a judgment in favor of
amount of time a substance has been on the floor; or (2) the         the County.
fact that the condition occurred with such frequency that the
owner should have known of its existence." Delgado v.                Although our finding that Jones failed to introduce any
Laundromax, Inc., 65 So. 3d 1087, 1090 (Fla. 3d DCA 2011).           evidence as to the County's constructive notice of the grease
                                                                     spill is dispositive, we additionally find that the introduction,
 [*1130] In the instant case, Jones concedes that the County         over objection, of County ordinances, relating to inspections
did not cause the grease to spill onto its sidewalk and that the     and permits for public food establishments, as evidence
County did not have actual knowledge of the grease on                tending to show that the County had constructive notice of the
the [**4] sidewalk. We also find no evidence in the record           grease spill was error. The mere fact that an ordinance may
indicating how long the grease was present on the sidewalk on        cover the subject of inspecting food establishments does not
the day that Jones fell. To the contrary, Jones testified at trial   imply that the County had constructive notice of a dangerous
that she did not know how long the grease had been on the            condition created by a food establishment. In fact, the
ground that day, but that it appeared "fresh." Thus, the             ordinances would only be relevant in this case if they were
County's appeal reduces down to a very specific question:            introduced to show that the County should have but failed to
whether Jones presented evidence at trial to support her             comply with its duty to inspect the barbeque stand. However,
allegation that the grease was present on the sidewalk with          the County has sovereign immunity from liability for
such frequency that the County should have known about it.           enforcing or failing to enforce its laws. See Trianon Park
                                                                     Condo. Ass'n, Inc. v. City of Hialeah, 468 So. 2d 912, 922
Jones relies heavily upon photographs of a discoloration on          (Fla. 1985) (HN4[ ] "Governments must be able to enact
the sidewalk next to the barbeque stand in order to prove that       and enforce laws without creating new duties of care and
the County had constructive notice of a frequently occurring         corresponding tort liabilities [*1131] that would, in effect,
dangerous grease spill. However, even when we consider the           make the governments and their taxpayers virtual insurers of
evidence in the light most favorable to Jones, we cannot find        the activities regulated."). [**7]
any record evidence or testimony regarding what caused the
discoloration on the sidewalk, whether there were grease             The trial court's limiting instruction did not limit, and in fact
spills on that area of the sidewalk in the past, and whether         exacerbated the unfair prejudice and confusion caused by the
anyone had identified a grease spill on the sidewalk at any          introduction of the County ordinances. The trial court
point before Jones fell. As a matter of fact, Jones testified that   specifically told the jury that it could use the ordinance for the
she did not know what caused the discoloration in the                purpose of determining whether the County had notice of the
sidewalk, and [**5] no evidence was presented indicating             grease spill (even though the ordinances are not relevant for
that anyone had ever complained about or noticed a grease            this purpose) and told the jury that it could not use the
spill on the sidewalk before. Simply put, Jones failed to            ordinances to establish that the County was liable for failing
present any evidence that a grease spill occurred on the             to enforce its ordinances (even though that is the only way to
                                                                                                        1
discolored sidewalk even once before Jones's fall, let alone         make the ordinances pertinent).
with such frequency that the County should have known
about it.                                                            Lastly, we also conclude that it was error to allow Jones to
                                                                     testify that the barbeque stand was owned and operated, in
The remainder of the evidence that Jones points to in order to       part, by off-duty County bus drivers. Such testimony was
show that the County had constructive notice does not                irrelevant, as the County was not sued for the actions of its
actually tend to show that the County should have had notice         off-duty bus drivers who clearly were not acting within the
of the grease spill. For example, Jones introduced evidence          scope of their employment. The testimony unfairly prejudiced
that County inspectors and employees were present in the area        the jury because it allowed the jury to infer that the County
numerous times over a course of years. However, Jones did
not introduce any evidence to suggest that there was grease on
the sidewalk during any of these inspections which could             1
                                                                      The existence of unfair prejudice and confusion is not hypothetical
have put the County on notice that the grease collection             because the record demonstrates that the questions the jury asked
                                                                     during deliberations related to permitting and zoning.

                                                           Michael Dono
Case 0:18-cv-61984-RKA Document 172 Entered on FLSD Docket 10/21/2019 Page
                                                                      Page 11127
                                                                              of 11of
                                     127
                                                  Miami-Dade Cty. v. Jones

was or should have been put on notice by these off-duty
employees that there existed a dangerous condition on a
County-owned sidewalk. Worse still, the jury might have
concluded that the County [**8] should be held liable for the
negligence of its off-duty employees—a theory that was
neither pled nor argued, and which counsel for Jones admits
would have been improper.


CONCLUSION

In summary, we find that Jones failed to introduce any
evidence to show that the County had constructive notice of
the grease spill that caused Jones to slip and fall, and
therefore, the trial court erred by denying the County's post-
trial motion. We also find that the trial court abused its
discretion by permitting Jones to introduce irrelevant and
prejudicial County ordinances and by permitting Jones to
testify that the barbeque stand owners and operators were also
off-duty County employees. If the only errors below were the
improperly introduced evidences, we would have remanded
this case to the trial court for a new trial. However, because
Jones also failed to introduce any evidence to support a
finding that the County had constructive notice of the
dangerous condition, we reverse the final judgment and the
trial court's order denying the County's post-trial motion and
remand for the entry of a judgment in favor of the County.

Reversed and remanded.


  End of Document




                                                       Michael Dono
